Exhibit 10.1

 

 

CREDIT AGREEMENT

 

Dated as of March 1, 2013

 

among

 

STATION CASINOS LLC, as Borrower

 

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH,
as Administrative Agent,

 

and

 

THE OTHER LENDERS PARTY HERETO,

 

and

 

DEUTSCHE BANK AG NEW YORK BRANCH,
as L/C Issuer,

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arranger, Joint Book Runner and Syndication Agent,

 

DEUTSCHE BANK SECURITIES INC.,
as Joint Lead Arranger and Joint Book Runner,

 

and

 

J.P. MORGAN SECURITIES LLC,

 

CREDIT SUISSE SECURITIES (USA) LLC,

 

and

 

GOLDMAN SACHS LENDING PARTNERS LLC
as Joint Lead Arrangers, Joint Book Runners and Co-Documentation Agents

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I Definitions and Accounting Terms

1

 

 

Defined Terms

1

Other Interpretive Provisions

70

Accounting Terms

71

Rounding

71

References to Agreements, Laws, etc.

71

Times of Day

72

Timing of Payment or Performance

72

 

 

ARTICLE II The Revolving Credit Commitments and Credit Extensions

72

 

 

The Loans

72

Borrowings, Conversions and Continuations of Loans

73

Letters of Credit

74

Swing Line Loans

83

Prepayments

86

Termination or Reduction of Revolving Credit Commitments

92

Repayment of Loans

93

Interest

93

Fees

94

Computation of Interest and Fees

95

Evidence of Indebtedness

95

Payments Generally

96

Sharing of Payments

98

Incremental Credit Extensions

99

Defaulting Lenders

103

 

 

ARTICLE III Taxes, Increased Costs Protection and Illegality

105

 

 

Taxes

105

Illegality

107

Inability to Determine Rates

108

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Loans

108

Funding Losses

110

Matters Applicable to All Requests for Compensation

110

Replacement of Lenders under Certain Circumstances

111

Survival

112

 

 

ARTICLE IV Conditions Precedent to Credit Extensions

112

 

 

Conditions of Initial Credit Extension

112

 

i

--------------------------------------------------------------------------------


 

Conditions to All Credit Extensions

116

 

 

ARTICLE V Representations and Warranties

117

 

 

Existence, Qualification and Power; Compliance with Laws

117

Authorization; No Contravention

117

Governmental Authorization; Other Consents

117

Binding Effect

118

Financial Statements; No Material Adverse Effect

118

Litigation

119

No Default

119

Ownership of Property; Liens

119

Environmental Compliance

121

Taxes

122

ERISA Compliance

122

Subsidiaries; Equity Interests

122

Margin Regulations; Investment Company Act

123

Disclosure

123

Intellectual Property; Licenses, etc.

124

Solvency

124

Maintenance of Insurance

125

Labor Matters

125

Collateral

125

Location of Real Property

126

Permits

126

Fiscal Year

126

Use of Proceeds

126

Subordination of Junior Financing

127

Cost Allocation

127

Patriot Act/OFAC

127

 

 

ARTICLE VI Affirmative Covenants

127

 

 

Financial Statements

127

Certificates; Other Information

129

Notices

131

Payment of Obligations

132

Preservation of Existence, etc.

132

Maintenance of Properties; Employees

133

Maintenance of Insurance

133

Compliance with Laws

133

Books and Records; Quarterly Conference Calls

133

Inspection Rights

134

Covenant to Guarantee Obligations and Give Security

134

Compliance with Environmental Laws

136

Further Assurances and Post-Closing Conditions

137

Designation of Subsidiaries

138

 

ii

--------------------------------------------------------------------------------


 

Information Regarding Collateral

140

Corporate Separateness

140

Existing Interest Rate Hedge Agreement

140

Manager Documents

140

Ratings

144

SECTION 6.20.   Intentionally Omitted.

144

Subsidiary Cost Allocation Agreements

144

IP Agreements, etc.

144

 

 

ARTICLE VII Negative Covenants

146

 

 

Liens

146

Investments

149

Indebtedness

154

Fundamental Changes

156

Dispositions

158

Restricted Payments

160

Change in Nature of Business

162

Transactions with Affiliates

162

Burdensome Agreements

163

Use of Proceeds

164

Financial Covenants

164

Accounting Changes

164

Prepayments, etc. of Indebtedness

165

Equity Interests of the Borrower and Restricted Subsidiaries

166

The Holding Companies

166

Sale-Leaseback Transactions

167

Management Agreements

167

Designation of Senior Debt

167

 

 

ARTICLE VIII Events of Default and Remedies

167

 

 

Events of Default

167

Remedies Upon Event of Default

171

Application of Funds

172

Borrower’s Right to Cure

174

 

 

ARTICLE IX Administrative Agent and Other Agents

174

 

 

Appointment and Authorization of Agents

174

Delegation of Duties

175

Liability of Agents

175

Reliance by Agents

176

Notice of Default

176

Credit Decision; Disclosure of Information by Agents

177

Indemnification of Agents

177

 

iii

--------------------------------------------------------------------------------


 

Agents in their Individual Capacities

178

Successor Agents

178

Administrative Agent May File Proofs of Claim

179

Collateral and Guaranty Matters

180

Other Agents; Joint Lead Arrangers and Managers

182

Appointment of Supplemental Administrative Agents

182

Cash Management Agreements and Secured Hedge Agreements

183

 

 

ARTICLE X Miscellaneous

183

 

 

Amendments, etc.

183

Notices and Other Communications; Facsimile Copies

186

No Waiver; Cumulative Remedies

187

Attorney Costs, Expenses and Taxes

187

Indemnification by the Borrower

188

Payments Set Aside

189

Successors and Assigns

190

Confidentiality

198

Setoff

198

Interest Rate Limitation

199

Counterparts

200

Integration

200

Survival of Representations and Warranties

200

Severability

201

Tax Forms

201

Governing Law

202

Waiver of Right to Trial by Jury

203

Binding Effect

203

Lender Action

203

Acknowledgments

204

USA Patriot Act

204

Gaming Authorities and Liquor Authorities

204

Certain Matters Affecting Lenders

205

The Platform

205

Qualified IPO

206

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

1.01A

Immaterial Subsidiaries

1.01B

Closing Date Mortgaged Properties

1.01C

Existing Letters of Credit

1.01D

Native American Subsidiaries

1.01E

Material Contracts

1.01F

Designated Lenders

1.01G

Disqualified Institutions

1.01H

Native American Contracts

1.01I

Unrestricted Subsidiaries

2.01(a)

B Term Loan Commitments

2.01(b)

Revolving Credit Commitments

4.01(a)

Closing Documents

4.01(a)(xiii)

Environmental Assessment Reports

5.03

Consents

5.05

Certain Liabilities

5.08(f)

Real Property Leases

5.10(b)

Tax Return Audits

5.12

Subsidiaries and Other Equity Investments

5.15(a)

Intellectual Property

5.15(c)

Data Security

5.17

Insurance

5.20

Location of Real Property

7.01(b)

Existing Liens

7.02(f)

Existing Investments

7.02(p)

Native American Investments

7.02(r)

Real Estate to be Invested by Native American Subsidiaries

7.03(b)

Existing Indebtedness

7.08

Transactions with Affiliates

7.09

Existing Restrictions

10.02

Administrative Agent’s Office, Certain Addresses for Notices

 

 

EXHIBITS

 

 

 

A

Committed Loan Notice

B

Swing Line Loan Notice

C-1

B Term Note

C-2

Revolving Credit Note

C-3

Swing Line Note

D

Compliance Certificate

E

Assignment and Assumption

F

Guaranty

G-1

Security Agreement

G-2

Pledge Agreement

H

Mortgage

I

Intellectual Property Security Agreement

 

v

--------------------------------------------------------------------------------


 

J-1

Opinion Matters — New York Counsel to Loan Parties

J-2

Opinion Matters — Nevada Counsel to Loan Parties

K

Intercompany Note

L

Access/Cooperation Covenants

M

Form of Custodian Agreement

N

Form of Letter of Credit Application

 

vi

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (this “Agreement”) is entered into as of March 1, 2013,
among STATION CASINOS LLC, a Nevada limited liability company (the “Borrower”),
DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as Administrative Agent (in such
capacity, together with any successor thereto, the “Administrative Agent”), each
lender from time to time party hereto (collectively, the “Lenders” and,
individually, a “Lender”), DEUTSCHE BANK AG NEW YORK BRANCH, as L/C Issuer,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Syndication Agent, Joint
Lead Arranger and Joint Book Runner, DEUTSCHE BANK SECURITIES INC., as Joint
Lead Arranger and Joint Book Runner, J.P. MORGAN SECURITIES LLC, as Joint Lead
Arranger, Joint Book Runner and Co-Documentation Agent, CREDIT SUISSE SECURITIES
(USA) LLC, as Joint Lead Arranger, Joint Book Runner and Co-Documentation Agent,
and GOLDMAN SACHS LENDING PARTNERS LLC, as Joint Lead Arranger, Joint Book
Runner and Co-Documentation Agent.  All capitalized terms used herein and
defined in Section 1.01 are used herein as therein defined.

 

PRELIMINARY STATEMENTS

 

WHEREAS, the Borrower has requested that the Lenders extend credit to the
Borrower in the form of (a) $1,625,000,000 in Term Loans and (b) a $350,000,000
Revolving Credit Facility;

 

WHEREAS, the proceeds of the Term Loans on the Closing Date will be used to
finance the repayment of certain other existing Indebtedness of the Borrower and
its Subsidiaries, general corporate purposes and transaction fees and expenses.
The proceeds of Revolving Credit Loans and Swing Line Loans made on and after
the Closing Date will be used for working capital and other general corporate
purposes of the Borrower and the Restricted Subsidiaries, including the
financing of Permitted Acquisitions, and Letters of Credit will be used for
general corporate purposes of the Borrower, its Restricted Subsidiaries and, to
the extent permitted under Sections 2.03(a) and 7.02, Unrestricted Subsidiaries.

 

WHEREAS, the applicable Lenders have indicated their willingness to lend, and
the L/C Issuers have indicated their willingness to issue Letters of Credit, in
each case, on the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I

 

Definitions and Accounting Terms

 

SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary (determined as

 

--------------------------------------------------------------------------------


 

if references to the Borrower and the Restricted Subsidiaries in the definition
of “Consolidated EBITDA” (and in the component financial definitions used
therein) were references to such Acquired Entity or Business or Converted
Restricted Subsidiary and its Subsidiaries and without regard to
clause (A)(5) of such definition), all as determined on a consolidated basis for
such Acquired Entity or Business or Converted Restricted Subsidiary in
accordance with GAAP.

 

“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA”.

 

“Additional Lender” has the meaning specified in Section 2.14(g).

 

“Additional Management Agreement” means, collectively, each Management Agreement
entered into by any Loan Party after the Closing Date in accordance with
Section 6.18(c)(iii) or (iv), which agreement shall be in the form of the GVR
Management Agreement or the Borrower Management Agreement with such changes and
modifications as are not adverse to the interests of the Lenders in any material
respect, as certified by a Responsible Officer of the Borrower to the
Administrative Agent; provided that, without limiting the foregoing, (i) the
only fees payable to the Manager under such Additional Management Agreement
shall be a “Base Management Fee,” an “Incentive Management Fee” and a
“Termination Fee,” each of which shall be calculated in the same manner, and
consist of the same percentages of “Gross Revenues” and “EBITDA,” as applicable,
of the applicable property or business as the corresponding percentages under
the GVR Management Agreement and the Borrower Management Agreement, (ii) any
such Additional Management Agreement shall contain a provision allowing the
“Owner” thereunder to terminate such Additional Management Agreement, without
any liability or fee of any kind (including without the need to pay any
termination fee, but in no event excusing any liability to pay accrued fees or
reimbursable expenses through the date of termination consistent with the
applicable Management Fee Subordination Agreement) upon (A) a “Material Loan
Default” (as defined in the GVR Management Agreement with references to “Owner”
changed to the owner or owners of the property or properties managed) or (B) the
Borrower or any Loan Party becomes “Bankrupt” (as defined in the GVR Management
Agreement), (iii) any such Additional Management Agreement need not contain
provisions equivalent to those set forth in Section 3.2 of the GVR Management
Agreement granting the “Owner” thereunder the right to terminate such Additional
Management Agreement upon a failure to achieve certain performance thresholds
and (iv) any such Additional Management Agreement shall, in any event, be
subject to the provisions of Section 7.08.  For the avoidance of doubt, any new
Management Agreement consolidating the Borrower Management Agreement, the Opco
Management Agreement and the GVR Management Agreement as permitted in
Section 6.18(c)(iv) hereof shall constitute an Additional Management Agreement
for all purposes hereof.

 

“Additional Management Agreement Guaranty” means, collectively, each Management
Agreement Guaranty executed by Fertitta Entertainment after the Closing Date in
accordance with Section 6.18(c)(iii) or (iv).

 

“Additional Management Fee Subordination Agreement” means, collectively, each
Management Fee Subordination Agreement entered into by the Administrative Agent
and a Manager after the Closing Date in accordance with Section 6.18(c)(iii) or
(iv).

 

2

--------------------------------------------------------------------------------


 

“Additional Manager Allocation Agreement” means, collectively, each Manager
Allocation Agreement entered into by any Loan Party after the Closing Date in
accordance with Section 6.18(c)(iii) or (iv).

 

“Additional Manager Documents” means, collectively, each Additional Management
Agreement, each Additional Management Agreement Guaranty, each Additional
Management Fee Subordination Agreement and each Additional Manager Allocation
Agreement.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Loan for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to the greater of (i) the product of (a) the LIBO Rate in
effect for such Interest Period and (b) Statutory Reserves, to the extent
applicable to any Lender and (ii) for the purposes of B Term Loans only, 1.00%
per annum.

 

“Administrative Agent” has the meaning specified in the preamble hereto.

 

“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth on Schedule 10.02 or such other address as the Administrative Agent may
from time to time notify the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means (a) with respect to any Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified; provided that as to any
Loan Party or any Subsidiary thereof, the term “Affiliate” shall expressly
exclude the Persons constituting Lenders as of the Closing Date and their
respective Affiliates (determined as provided herein without regard to this
proviso) and (b) with respect to any Loan Party or any Subsidiary thereof,
(i) Frank J. Fertitta III and his spouse, their respective parents and
grandparents and any lineal descendants (including adopted children and their
lineal descendants) of any of the foregoing, (ii) Lorenzo J. Fertitta and his
spouse, their respective parents and grandparents and any lineal descendants
(including adopted children and their lineal descendants) of any of the
foregoing, (iii) any Affiliate (determined in accordance with this definition
without regard to this clause (iii)) of any Person described in the foregoing
clauses (i) and (ii), and (iv) any personal investment vehicle, trust or entity
owned by, or established for the benefit of, or the estate of, any Person
described in the foregoing clauses (i) and (ii).  “Control” means the
possession, directly or indirectly, of the power to (x) vote more than fifty
percent (50%) (or, for purposes of Section 7.08 and the definition of Station
Permitted Assignee, ten percent (10%)) of the outstanding voting interests of a
Person or (y) direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto. 
For purposes of this Agreement, each of Holdco and VoteCo shall be deemed to
Control the Borrower.

 

3

--------------------------------------------------------------------------------

 


 

“Affiliated IP Agreements” means the Borrower/GVR License Agreement, the
Borrower/IP Holdco License Agreement, the Opco/IP Holdco License Agreement and
the Opco/IP Holdco Trademark License Agreement.

 

“Affiliated Lender” means a Lender that is a Station Permitted Assignee.

 

“Agent Parties” has the meaning specified in Section 10.24.

 

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

 

“Agents” means, collectively, the Administrative Agent, the Supplemental
Administrative Agents (if any), the Joint Lead Arrangers, the Syndication Agent
and the Co-Documentation Agents.

 

“Aggregate Commitments” means, at any time, the Commitments of all the Lenders
at such time.

 

“Agreement” means this Credit Agreement.

 

“ANC” means the American Nevada Company, a Nevada corporation.

 

“Applicable Commitment Fee Rate” means 0.50% per annum.

 

“Applicable ECF Percentage” means, at any time, 50%, provided that, so long as
no Default has then occurred and is continuing, if the Total Leverage Ratio is
equal to or less than 4.50:1.00 but greater than 3.50:1.00 (as set forth in the
Compliance Certificate delivered pursuant to Section 6.02(b) for the fiscal year
then last ended), the “Applicable ECF Percentage” shall instead be 25%, provided
further, that, so long as no Default has occurred and is continuing, if the
Total Leverage Ratio is equal to or less than 3.50:1.00 (as set forth in the
Compliance Certificate delivered pursuant to Section 6.02(b) for the fiscal year
then last ended), the “Applicable ECF Percentage” shall instead be 0%.

 

“Applicable Period” has the meaning specified in the definition of “Applicable
Revolving Credit Rate.”

 

“Applicable Rate” means (a) with respect to B Term Loans, a percentage per annum
equal to (A) for Eurodollar Loans, 4.00% , (B) for Base Rate Loans, 3.00% and
(b) with respect to Revolving Credit Loans, the Applicable Revolving Credit
Rate.

 

“Applicable Revolving Credit Rate” means a percentage per annum equal to,
(a) until delivery of financial statements for the first full fiscal quarter
commencing on or after the Closing Date pursuant to Section 6.01, (A) for
Eurodollar Loans, 3.50% , (B) for Base Rate Loans, 2.50% and (C) for Letter of
Credit fees, 3.50% and (b) thereafter, the following percentages per annum,
based upon the Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):

 

4

--------------------------------------------------------------------------------


 

Applicable Revolving Credit Rate

 

Pricing
Level

 

Total Leverage Ratio

 

Eurodollar
and
Letter of
Credit Fees

 

Base Rate

 

 

 

 

 

 

 

 

 

1

 

<3.50:1.0

 

2.50

%

1.50

%

2

 

> 3.50:1.0 but <4.50:1.0

 

3.00

%

2.00

%

3

 

> 4.50:1.0

 

3.50

%

2.50

%

 

Any increase or decrease in the Applicable Revolving Credit Rate resulting from
a change in the Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided that at the option of the
Administrative Agent or the Majority Revolving Lenders, the highest Pricing
Level shall apply as of the first Business Day after the date on which a
Compliance Certificate was required to have been delivered but was not
delivered, and shall continue to so apply to and including the date on which
such Compliance Certificate is so delivered (and thereafter the Pricing Level
otherwise determined in accordance with this definition shall apply).  In the
event that any financial statement or certification delivered pursuant to
Section 6.01 or 6.02(b) is shown to be inaccurate (an “Inaccuracy
Determination”), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Revolving Credit Rate for any period (an
“Applicable Period”) than the Applicable Revolving Credit Rate applied for such
Applicable Period, then the Borrower shall immediately (i) deliver to the
Administrative Agent a corrected Compliance Certificate for such Applicable
Period, (ii) determine the Applicable Revolving Credit Rate for such Applicable
Period based upon the corrected Compliance Certificate and (iii) immediately pay
to the Administrative Agent the accrued additional interest owing as a result of
such increased Applicable Revolving Credit Rate for such Applicable Period (the
“Excess Amount”), which payment shall be promptly applied by the Administrative
Agent in accordance with Section 2.13.  It is acknowledged and agreed that
nothing contained herein shall limit the rights of the Administrative Agent and
the Lenders under the Loan Documents, including their rights under Section 2.08
and Article VIII and their other respective rights under this Agreement;
provided that the failure to have paid the Excess Amount due to a good faith
error in the calculation of the Total Leverage Ratio or the preparation of
corresponding financial statements shall not, in and of itself, trigger an Event
of Default under Section 8.01(a) if the Borrower pays the Excess Amount within
ten (10) Business Days after the Inaccuracy Determination (it being understood,
however, that this proviso shall not waive any other Default or Event of Default
or affect or limit the rights of the Administrative Agent, any Lender or the L/C
Issuer in connection with any other Default or Event of Default, in each case,
that may have occurred hereunder by reason of the inaccuracy of the Total
Leverage Ratio or the facts or circumstances relating to such inaccuracy).

 

“Application Date” has the meaning specified in Section 2.05(e).

 

“Appraisal” means a real estate appraisal or any update thereto (provided that
any such update has the same scope as the real estate appraisal being updated
and uses (including, without limitation, by incorporation by reference from the
real estate appraisal being

 

5

--------------------------------------------------------------------------------


 

updated) the same assumptions and methodologies as were used in the real estate
appraisal being updated), in each case conducted in accordance with the Uniform
Standards of Professional Appraisal Practice (as promulgated by the Appraisal
Standards Board of the Appraisal Foundation) and all Laws applicable to Lenders,
including in conformity with the Financial Institutions Reform Recovery and
Enforcement Act (FIRREA), undertaken by an independent appraisal firm
satisfactory to the Administrative Agent in its sole discretion, and providing
an assessment of fair market value of the subject Core Property in its then “as
is” and “as stabilized” condition.

 

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuers and (ii) the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line
Loans are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

 

“Approved Bank” has the meaning specified in clause (b) of the definition of
“Cash Equivalents.”

 

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 

“Assignees” has the meaning specified in Section 10.07(b).

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.

 

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries as of December 31, 2011, and the related
audited consolidated statements of income, members’ equity and cash flows for
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2011
together with supplemental schedules listing the consolidating results of
(a) the Borrower and its Restricted Subsidiaries and (b) any Unrestricted
Subsidiaries, which supplements shall be unaudited.

 

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

“Availability” means, as of any date of determination, the amount by which the
aggregate Revolving Credit Commitments exceeds the aggregate Revolving Credit
Exposure of the Revolving Credit Lenders as of such date.

 

“Availability Period” means the period from (but excluding) the Closing Date to
(but excluding) the Revolving Credit Maturity Date.

 

6

--------------------------------------------------------------------------------


 

“B Term Borrowing” means a borrowing consisting of simultaneous B Term Loans of
the same Type and currency and, in the case of Eurodollar Loans, having the same
Interest Period made by each of the applicable B Term Lenders pursuant to
Section 2.01(a) or Section 2.14.

 

“B Term Lender” means, at any time, any Lender that has a B Term Loan at such
time.

 

“B Term Loan” has the meaning specified in Section 2.01(a).

 

“B Term Loan Commitment” means, with respect to each Lender, (a) the principal
amount of the B Term Loan such Lender has committed to make on the Closing Date
pursuant to Section 2.01(a) as set forth opposite such Lender’s name on Schedule
2.01(a) and (b) the principal amount of any Increase B Term Loan Commitment such
Lender has committed to provide pursuant to Section 2.14.  The aggregate amount
of the B Term Loan Commitments of all B Term Lenders on the Closing Date is
$1,625,000,000.

 

“B Term Loan Facility” means the B Term Loan Commitments and all B Term Loans
made hereunder.

 

“B Term Loan Installment” has the meaning specified in Section 2.07(a).

 

“B Term Loan Maturity Date” means the earlier of (a) the seventh anniversary of
the Closing Date and (b) the date on which all B Term Loans shall become due and
payable hereunder, whether by acceleration or otherwise.

 

“B Term Note” means a promissory note of the Borrower payable to any B Term
Lender or its registered assigns in substantially the form of Exhibit C-1,
evidencing the aggregate Indebtedness of the Borrower to such B Term Lender
resulting from the B Term Loans held or deemed held by such B Term Lender.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and/or hereinafter in effect, or any successor thereto.

 

“Bankruptcy Proceedings” has the meaning specified in Section 10.07(p).

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Rate in effect
on such day plus ½ of 1%, and (c) the Adjusted LIBO Rate for a Eurodollar Loan
with a one-month Interest Period commencing on such day plus 1.0%.  For purposes
of this definition, the Adjusted LIBO Rate shall be determined using the LIBO
Rate as otherwise determined by the Administrative Agent in accordance with the
definition of “LIBO Rate”, except that (x) if a given day is a Business Day,
such determination shall be made on such day (rather than two Business Days
prior to the commencement of an Interest Period) or (y) if a given day is not a
Business Day, the LIBO Rate for such day shall be the rate determined by the
Administrative Agent pursuant to preceding clause (x) for the most recent
Business Day preceding such day.  Any change in the Base Rate due to a change in
the Prime Rate, the Federal Funds Rate or the Adjusted LIBO Rate shall be

 

7

--------------------------------------------------------------------------------


 

effective as of the opening of business on the day of such change in the Prime
Rate, the Federal Funds Rate or the Adjusted LIBO Rate, respectively.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” has the meaning specified in the preamble hereto.

 

“Borrower/GVR License Agreement” means that certain Propco to GVR License
Agreement, dated as of June 17, 2011, by and between the Borrower and GVR, as
amended by that certain Amendment No. 1 to Propco to GVR License Agreement dated
as of September 28, 2012.

 

“Borrower/IP Holdco License Agreement” means that certain IP Holdco to Propco
License Agreement, dated as of June 17, 2011, by and between the Borrower and IP
Holdco, as amended by that certain Amendment No. 1 to IP Holdco to Propco
License Agreement, dated as of September 28, 2012.

 

“Borrower/Manager IP License Agreement” means that certain IP License Agreement,
dated as of June 16, 2011, by and between the Borrower and the Borrower Manager.

 

“Borrower/Manager Technology Systems License” means that certain Technology
Systems License, dated as of June 16, 2011, by and between the Borrower and
Fertitta Entertainment.

 

“Borrower IP Agreements” means, collectively, the Borrower/Manager IP License
Agreement, the Borrower/Manager Technology Systems License, the Borrower/GVR
License Agreement, and the Borrower/IP Holdco License Agreement.

 

“Borrower Management Agreement” means that certain Management Agreement, dated
as of June 16, 2011, by and among the Borrower, certain Subsidiaries of the
Borrower and the Borrower Manager.

 

“Borrower Management Agreement Guaranty” means that certain Guaranty, dated as
of June 16, 2011, executed by Fertitta Entertainment in favor of the Borrower,
as amended by that certain Amendment No. 1 to Guaranty dated as of the date
hereof.

 

“Borrower Management Subordination Agreement” means that certain Subordination
of Management Agreement, dated as of the date hereof, among the Borrower, the
Borrower Manager and the Administrative Agent.

 

“Borrower Manager” means FE PropCo Management LLC, a Delaware limited liability
company.

 

8

--------------------------------------------------------------------------------


 

“Borrower Manager Documents” means the Borrower Management Agreement, the
Borrower Management Agreement Guaranty, the Borrower Management Subordination
Agreement and the Manager Allocation Agreement.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

 

“Boulder LLC” means NP Boulder LLC, a Nevada limited liability company.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required by law to close in New York City;
provided however, that when used in connection with a Eurodollar Loan (including
with respect to all notices and determinations in connection therewith and any
payments of principal, interest or other amounts thereon), the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
Dollar deposits in the London interbank market.

 

“Cage Cash” means all so-called “cage cash” that the Borrower and the Restricted
Subsidiaries maintain within a Hotel/Casino Facility.

 

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities) by the Borrower and the
Restricted Subsidiaries during such period that, in conformity with GAAP, are or
are required to be included as additions during such period to property, plant
or equipment reflected in the consolidated balance sheet of the Borrower and the
Restricted Subsidiaries.

 

“Capitalized Lease Indebtedness” means, on any date, in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.

 

“Cash Collateral” has the meaning specified in Section 2.03(g).

 

“Cash Collateral Account” means a blocked account at DBCI (or another commercial
bank selected in compliance with Section 9.09) in the name of the Administrative
Agent and under the sole dominion and control of the Administrative Agent, and
otherwise established in a manner reasonably satisfactory to the Administrative
Agent.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:

 

9

--------------------------------------------------------------------------------


 

(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the government or any agency or instrumentality of the
United States having maturities of not more than 12 months from the date of
acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;

 

(b)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii)(A) is organized
under the Laws of the United States, any state thereof or the District of
Columbia or is the principal banking Subsidiary of a bank holding company
organized under the Laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, and (B) has combined
capital and surplus of at least $500,000,000 (any such bank in the foregoing
clauses (i) or (ii) being an “Approved Bank”), in each case with maturities of
not more than 12 months from the date of acquisition thereof;

 

(c)           investments in commercial paper maturing within 12 months from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

 

(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
an Approved Bank; and

 

(e)           Investments in money market funds that (i) comply with the
criteria set forth in Securities and Exchange Commission Rule 2a-7 under the
Investment Company Act of 1940, (ii) are rated AAA by S&P or Aaa by Moody’s and
(iii) have portfolio assets of at least $5,000,000,000.

 

“Cash Management Agreements” means each document executed by a Cash Management
Bank with respect to the Cash Management Obligations.

 

“Cash Management Banks” means any Lender or any Affiliate of a Lender providing
Cash Management Services to the Borrower or any Restricted Subsidiary.

 

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in respect of any Cash
Management Services, except to the extent that such Cash Management Bank, on the
one hand, and the Borrower or the applicable Restricted Subsidiary, on the other
hand, agree in writing that any such obligations shall not be secured by any
Lien on the Collateral and such Persons shall have delivered such writing to the
Administrative Agent.

 

“Cash Management Services” means treasury, depository and/or cash management
services or any automated clearing house transfer services, provision and
operation of sweep accounts and zero balance accounts, provision of tax payment
services and controlled disbursement services and performance of cash and coin
delivery orders.

 

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any

 

10

--------------------------------------------------------------------------------


 

equipment, fixed assets or real property (including any improvements thereon) to
replace or repair such equipment, fixed assets or real property.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as subsequently amended.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, rules, guideline,
requirement or directive (whether or not having the force of law) by any
Governmental Authority; provided however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.

 

“Change of Control” means:

 

(a)           prior to the occurrence of a Qualified IPO (i) Holdco and VoteCo
at any time shall cease to own directly one hundred percent (100%) of the Equity
Interests of the Borrower, (ii)(A) Fertitta Holders shall fail to collectively
beneficially own, directly or indirectly, Equity Interests in Holdco
representing at least twenty-one and one half percent (21.5%) of the aggregate
equity value represented by the Equity Interests in Holdco on a fully diluted
basis and (B) any person, entity or “group” (within the meaning of
Section 13(d) of the Exchange Act) (other than Persons constituting Lenders as
of the Closing Date and their respective Affiliates) shall own, directly or
indirectly, beneficially or of record, Equity Interests in Holdco that represent
a greater percentage of the aggregate equity value represented by the Equity
Interests in Holdco on a fully diluted basis than the percentage beneficially
owned, directly or indirectly, by Fertitta Holders, (iii) the managers of VoteCo
nominated or appointed by Fertitta Holders shall cease to constitute at least
thirty seven and one-half percent (37.5%) of the voting power of the board of
managers of VoteCo or (iv) VoteCo shall cease to hold, directly or indirectly,
one hundred percent (100%) of the voting power in the Borrower;

 

(b)           after the occurrence of a Qualified IPO, (i) Fertitta Holders
shall fail to collectively beneficially own, directly or indirectly, Equity
Interests in the Borrower representing at least twenty-one and one half percent
(21.5%) of the aggregate direct or indirect ordinary voting power and aggregate
equity value represented by Equity Interests in the Borrower on a fully diluted
basis and (ii) any person, entity or “group” (within the meaning of
Section 13(d) of the Exchange Act) (other than Persons constituting Lenders

 

11

--------------------------------------------------------------------------------


 

as of the Closing Date and their respective Affiliates) shall own, directly or
indirectly, beneficially or of record, Equity Interests in the Borrower
representing a percentage of the aggregate direct or indirect ordinary voting
power or economic interest on a fully diluted basis greater than the percentage
of the ordinary voting power or economic interest in respect of which Fertitta
Holders are collectively the direct or indirect beneficial owners; or

 

(c)           any “change of control” (or any comparable term) in any document
pertaining to (x) the Senior Unsecured Notes, (y) any other Junior Financing or
(z) any other Indebtedness of any Holding Company, the Borrower or any
Restricted Subsidiary of the type described in subclause (a) of the definition
of Indebtedness with an aggregate principal amount or liquidation preference in
excess of the Threshold Amount.

 

“Charges” has the meaning specified in Section 10.10.

 

“Claim” has the meaning specified in Section 10.07(p)(i).

 

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Revolving Credit Lenders, B Term Lenders or Incremental Term Lenders having
Incremental Term Loan Commitments of a particular Series, (b) when used with
respect to Loans or a Borrowing, refers to whether such Loans, or the Loans
comprising such Borrowing, are Revolving Credit Loans, Swing Line Loans, B Term
Loans or Incremental Term Loans of a particular Series and (c) when used with
respect to any Commitment, refers to whether such Commitment is a Revolving
Credit Commitment, a B Term Loan Commitment or an Incremental Term Loan
Commitment of a particular Series.

 

“Closing Date” means the first date as of which all the conditions set forth in
Section 4.01 are satisfied (or waived in accordance with Section 10.01).

 

“Co-Documentation Agent” means each of J.P. Morgan Securities LLC, Credit Suisse
Securities (USA) LLC, and Goldman Sachs Lending Partners, LLC, in its capacity
as a Co-Documentation Agent hereunder.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Collateral” means all the “Collateral” as defined in any Collateral Document
and shall include the Mortgaged Properties.

 

“Collateral and Guarantee Requirement” means, at any time, subject to applicable
Gaming Laws, the requirement that:

 

(a)           the Administrative Agent shall have received each Collateral
Document required to be delivered (i) on the Closing Date pursuant to this
Agreement, or (ii) at any other time pursuant to this Agreement (including
Section 6.11) or any other Loan Document at the time so required, duly executed
by each Loan Party party thereto;

 

(b)           all Obligations shall have been unconditionally guaranteed by each
Restricted Subsidiary of the Borrower;

 

12

--------------------------------------------------------------------------------


 

(c)           the Obligations and the Guaranty shall have been secured by a
first-priority security interest (subject only to non-consensual Permitted
Liens) in (i) all the Equity Interests of the Borrower and (ii) all the Equity
Interests of each Person directly owned by (A) the Borrower (including Equity
Interests of Unrestricted Subsidiaries) and (B) any Subsidiary Guarantor
(including Equity Interests of Unrestricted Subsidiaries) (other than, so long
as no Event of Default has occurred and is continuing, Equity Interests owned by
an Immaterial Subsidiary) but excluding, in the case of clause (ii), (x) to the
extent prohibited by law (except to the extent such prohibition is overridden by
the UCC) or, with the consent of the Administrative Agent, such consent not to
be unreasonably withheld, by the applicable management contract, Equity
Interests in Native American Subsidiaries and (y) Equity Interests in any joint
venture not constituting a Restricted Subsidiary if such security interest would
violate any financing agreement of such joint venture (it being understood and
agreed that in the event any such restriction exists, the Administrative Agent
and the applicable Loan Party shall agree upon an alternative structure (such as
an intermediate holding company constituting a Restricted Subsidiary) to effect
the equivalent of an indirect pledge of such joint venture interest);

 

(d)           except to the extent otherwise permitted hereunder or under any
Collateral Document, the Obligations and the Guaranty shall have been secured by
a first-priority security interest (subject only to non-consensual Permitted
Liens) in, and mortgages on, substantially all tangible and intangible assets of
the Borrower and each Restricted Subsidiary now or hereafter acquired other than
(so long as no Event of Default has occurred and is continuing) any Immaterial
Subsidiary (including accounts, inventory, equipment, investment property,
contract rights, intellectual property, other general intangibles, deposit
accounts, securities accounts, owned and leased real property and proceeds of
the foregoing); provided that (x) security interests in real property shall, so
long as no Event of Default has occurred and is continuing, be limited to
(A) the Mortgaged Properties as of the Closing Date and owned real property from
time to time that is either (i) contiguous to any Mortgaged Property and the
Administrative Agent reasonably determines that the value of the applicable
Mortgaged Property is materially increased by encumbering such contiguous
property and such material increase in value outweighs the costs and expenses
associated with encumbering such contiguous property or (ii) has a Fair Market
Value in excess of $15,000,000 and (B) leasehold interests of the Borrower or
any Restricted Subsidiary under Ground Leases, including, without limitation,
any ground lease with an annual rent equal to or above $1,000,000 and
(y) security interests in the assets of Native American Subsidiaries, including
the Native American Contracts and real property interests of such Native
American Subsidiaries, shall, to the extent prohibited by law (except to the
extent such prohibition is overridden by the UCC) or, with the consent of the
Administrative Agent, such consent not to be unreasonably withheld, by the
applicable management contract, be excluded (provided however, that security
interests shall be granted in respect of all rights to receive (and all proceeds
thereof) income, reimbursements, repayments, cash flows and any other
distributions attributable to such assets);

 

(e)           each deposit account and securities account of each Loan Party
other than (so long as no Event of Default has occurred and is continuing) any
Immaterial

 

13

--------------------------------------------------------------------------------

 


 

Subsidiary (other than Excluded Accounts) shall be subject to a Control
Agreement in favor of the Administrative Agent;

 

(f)                                   none of the Collateral shall be subject to
any Liens other than Permitted Liens; and

 

(g)                                  the Administrative Agent shall have
received (i) counterparts of a Mortgage with respect to each owned or leased
property described in paragraph (d) above or required to be delivered pursuant
to Section 6.11 (collectively, the “Mortgaged Properties”) duly executed and
delivered by the record owner or lessee, as applicable, of such property, (ii) a
policy or policies of title insurance issued by a nationally recognized title
insurance company insuring the Lien of each such Mortgage as a valid first
priority Lien on the property described therein, free of any other Liens except
Permitted Liens, together with such endorsements, coinsurance and reinsurance as
the Administrative Agent may reasonably request from time to time, (iii) such
surveys, abstracts, appraisals, legal opinions and other documents as the
Administrative Agent may reasonably request with respect to any such Mortgaged
Property, (iv) flood certificates covering each Mortgaged Property in form and
substance reasonably acceptable to the Administrative Agent, certified to the
Administrative Agent in its capacity as such and certifying whether or not each
such Mortgaged Property is located in a flood hazard zone by reference to the
applicable FEMA map and (v) with respect to each such Mortgaged Property, either
(A) a letter or other written evidence with respect to such Mortgaged Property
from the appropriate Governmental Authorities concerning current status of
applicable zoning and building laws, (B) an ALTA 3.1 zoning endorsement for the
applicable Mortgage Policy or (C) a zoning report prepared by The Planning
Zoning Resource Corporation indicating that such Mortgaged Property is in
material compliance with applicable zoning and building laws.

 

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, particular assets if and for so long as, in the reasonable
discretion of the Administrative Agent after consultation with the Borrower
(confirmed in writing by notice to the Borrower), the cost of creating or
perfecting such pledges or security interests in such assets or obtaining title
insurance or surveys in respect of such assets shall be excessive in view of the
benefits to be obtained by the Lenders therefrom.  The Administrative Agent may
grant extensions of time for the perfection of security interests in or the
obtaining of title insurance with respect to particular assets (including
extensions beyond the Closing Date for the perfection of security interests in
the assets of the Loan Parties on such date) where it reasonably determines, in
consultation with the Borrower, that perfection cannot be accomplished without
undue effort or expense by the time or times at which it would otherwise be
required by this Agreement or the Collateral Documents.

 

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) Liens required to be
granted from time to time pursuant to the Collateral and Guarantee Requirement
shall be subject to exceptions and limitations set forth in the Collateral
Documents to the extent appropriate and agreed

 

14

--------------------------------------------------------------------------------


 

between the Administrative Agent and the Borrower and (b) the Collateral shall
not include Excluded Assets.

 

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, the Intellectual Property Security Agreement, the Mortgages, the
Control Agreements, the Custodian Agreement, each of the mortgages, collateral
assignments, Security Agreement Supplements, Pledge Agreement Supplements,
security agreements, pledge agreements, control agreements, third party
consents, landlord estoppel certificates, amendments to or reaffirmation of any
of the foregoing (or other similar agreements delivered to the Administrative
Agent and the Lenders from time to time pursuant to Section 4.01(a)(iii),
Section 6.11 or 6.13), the Guaranty, each Guaranty Supplement and each of the
other agreements, instruments or documents, and any amendments to or
reaffirmations of any of the foregoing, that creates, perfects, or consents to,
or purports to create or perfect or consent to, a Lien or Guarantee in favor of
the Administrative Agent for the benefit of the Secured Parties.

 

“Commitment” means a Revolving Credit Commitment, a B Term Loan Commitment or an
Incremental Term Loan Commitment of any Series.

 

“Commitment Date” has the meaning specified in Section 2.05(e).

 

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

 

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Connection Income Taxes” means Taxes that are imposed on or measured by net
income (however denominated) or that are franchise Taxes or branch profits Taxes
imposed as a result of a present or former connection between a Lender or Agent
and the jurisdiction imposing such Tax (other than connections arising from such
Person having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period:

 

(a)                                 plus, without duplication and solely to the
extent already deducted (and not added back) in arriving at such Consolidated
Net Income, the sum of the following amounts for such period:

 

(i)                                     Consolidated Interest Expense;

 

(ii)                                  income tax expense (if any);

 

15

--------------------------------------------------------------------------------


 

(iii)                               depreciation and amortization;

 

(iv)                              non-cash impairment losses;

 

(v)                                 non-operating, non-recurring losses on the
sale of assets;

 

(vi)                              losses attributable to the early
extinguishment of Indebtedness;

 

(vii)                           losses attributable to hedging obligations or
other derivative instruments; and

 

(viii)                        expenses actually reimbursed in cash to the
Borrower or a Restricted Subsidiary by an Unrestricted Subsidiary pursuant to a
Subsidiary Cost Allocation Agreement;

 

(b)                                 minus, without duplication and solely to the
extent included in arriving at such Consolidated Net Income, the sum of the
following amounts for such period:

 

(i)                                     non-operating, non-recurring gains on
the sale of assets;

 

(ii)                                  gains attributable to the early
extinguishment of Indebtedness;

 

(iii)                               gains attributable to hedging obligations or
other derivative instruments;

 

(iv)                              distributions made by the Borrower to the
Holding Companies during such period pursuant to Sections 7.06(e) and (g); and

 

(v)                                 payments actually made by (and not
reimbursed to) any Loan Party pursuant to the Manager Allocation Agreement to
the extent not deducted in calculation of Consolidated Net Income.

 

in each case, as determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries in accordance with GAAP; provided that, without
duplication:

 

(A)                               the following additional items shall be added
to Consolidated EBITDA for such period (solely to the extent already deducted
(and not added back) in arriving at such Consolidated Net Income): 
(1) Pre-Opening Expenses, (2) cash restructuring charges or reserves (including
restructuring costs related to acquisitions and to closure/consolidation of
facilities) incurred after the Closing Date and unusual or nonrecurring charges
(other than Pre-Opening Expenses), including severance, relocation costs and
curtailments or modifications to pension and post-retirement employee benefit
plans; provided that the aggregate amount added-back pursuant to this
clause (2) with respect to any period (including with respect to any Acquired
EBITDA) shall not exceed 2.5% of Consolidated EBITDA for such period,
(3) Non-Cash Charges in respect of equity compensation, (4) other Non-Cash
Charges, (5) the Management Fees (as defined in the Management Agreements) for
such period and (6) payments made by the

 

16

--------------------------------------------------------------------------------


 

Borrower to Holdco pursuant to the Holding Company Tax Sharing Agreement (net of
Subsidiary Tax Sharing Payments);

 

(B)                               the following additional item shall be added
to Consolidated EBITDA for such period (solely to the extent not included in
arriving at such Consolidated Net Income):  the aggregate amount of
distributions received by the Borrower and the Restricted Subsidiaries from
joint ventures that are not Subsidiaries and from Unrestricted Subsidiaries
during such period (other than, for avoidance of doubt, payments made by
Unrestricted Subsidiaries pursuant to the Subsidiary Tax Sharing Agreements and
the Subsidiary Cost Allocation Agreements, and Project Reimbursements and other
Subsidiary Tax Sharing Payments);

 

(C)                               the following additional item shall be
deducted from Consolidated EBITDA for such period (solely to the extent included
in arriving at such Consolidated Net Income):  other extraordinary non-cash
gains (excluding any non-cash gain to the extent it represents the reversal of
an accrual or reserve for a potential cash item that reduced Consolidated EBITDA
in any prior period);

 

(D)                               there shall be included in determining
Consolidated EBITDA for any period, (1) the Acquired EBITDA of any Person,
property, business or asset acquired by the Borrower or any Restricted
Subsidiary during such period (but not the Acquired EBITDA of any related
Person, property, business or assets to the extent not so acquired), to the
extent not subsequently sold, transferred or otherwise disposed by the Borrower
or such Restricted Subsidiary (each such Person, property, business or asset
acquired and not subsequently so disposed of, an “Acquired Entity or Business”),
and the Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each, a “Converted Restricted
Subsidiary”), in each case based on the actual Acquired EBITDA of such Acquired
Entity or Business or Converted Restricted Subsidiary for such period (including
the portion thereof occurring prior to such acquisition or conversion) and
(2) for the purposes of Sections 2.14, 6.14(a), 7.02(i)(B), 7.02(i)(D), 7.02(n),
7.02(v), 7.03(e), 7.03(o), 7.06(f) and 7.11, an adjustment in respect of each
Acquired Entity or Business or Converted Restricted Subsidiary equal to the
amount of the Pro Forma Adjustment with respect to such Acquired Entity or
Business or Converted Restricted Subsidiary for such period (including the
portion thereof occurring prior to such acquisition or conversion) as specified
in a certificate executed by a Responsible Officer of the Borrower and delivered
to the Lenders and the Administrative Agent;

 

(E)                                there shall be excluded in determining
Consolidated EBITDA for any period the Disposed EBITDA of any Person, property,
business or asset sold, transferred or otherwise disposed of by the Borrower or
any Restricted Subsidiary (including for such purpose, any Restricted Subsidiary
designated as an Unrestricted Subsidiary pursuant to Section 6.14) during such
period (each such Person, property, business or asset so sold, disposed of or
designated, a “Sold Entity or Business”), based on the actual Disposed EBITDA of
such Sold Entity

 

17

--------------------------------------------------------------------------------


 

or Business for such period (including the portion thereof occurring prior to
such sale, transfer, disposition or re-designation, but excluding any shared
expenses allocated to such Sold Entity or Business that will continue to be
incurred by the Borrower and the Restricted Subsidiaries following any such
disposition);

 

(F)                                 there shall be included in determining
Consolidated EBITDA for any period the New Property EBITDA for such period of
any New Property, to the extent not subsequently sold, transferred or otherwise
disposed of by the Borrower or the Restricted Subsidiary that owns such New
Property; and

 

(G)                               for purposes of determining Consolidated
EBITDA for any period ending prior to the first anniversary of any Tribal Gaming
Opening Date, the Tribal Management Fees (excluding any one time development
fees) received by the Borrower and its Restricted Subsidiaries from the
corresponding Tribe after such Tribal Gaming Opening Date and during the
applicable Test Period and included in Consolidated Net Income shall be
multiplied by a fraction the numerator of which is 365 and the denominator of
which is the number of days from the applicable Tribal Gaming Opening Date
through the end of such Test Period.

 

“Consolidated Interest Expense” means, for any period, the interest expense, net
of interest income, of the Borrower and the Restricted Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP; provided that
(a) for purposes of Sections 2.14, 6.14(a), 7.02(i)(B), 7.02(i)(D), 7.02(n),
7.02(v), 7.03(e), 7.03(o), 7.06(f) and 7.11, there shall be included in
determining Consolidated Interest Expense for any period the interest expense
(or income) of any Acquired Entity or Business acquired during such period and
of any Converted Restricted Subsidiary converted during such period, in each
case based on the interest expense (or income) relating to any Indebtedness
incurred or assumed as part of an acquisition of an Acquired Entity or Business
or as part of the conversion of a Converted Restricted Subsidiary for such
period (including the portion thereof occurring prior to such acquisition or
conversion) assuming any Indebtedness incurred or repaid in connection with any
such acquisition had been incurred or repaid on the first day of such period and
(b) for purposes of Sections 2.14, 6.14(a), 7.02(i)(B), 7.02(i)(D), 7.02(n),
7.02(v), 7.03(e), 7.03(o), 7.06(f) and 7.11, there shall be excluded from
determining Consolidated Interest Expense for any period the interest expense
(or income) of any Sold Entity or Business disposed of or re-designated during
such period, based on the interest expense (or income) relating to any
Indebtedness relieved or repaid in connection with any such disposition of such
Sold Entity or Business for such period (including the portion thereof occurring
prior to such disposal) assuming such debt relieved or repaid in connection with
such disposition has been relieved or repaid on the first day of such period. 
Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated Interest Expense for any period ending prior to the
first anniversary of the Closing Date, Consolidated Interest Expense shall be an
amount equal to actual Consolidated Interest Expense (determined as provided
above in this definition without regard to this sentence) from the Closing Date
through the date of determination multiplied by a fraction the numerator of
which is 365 and the denominator of which is the number of days from the Closing
Date through the date of determination.

 

18

--------------------------------------------------------------------------------


 

“Consolidated Net Income” means, for any period, and subject to Section 1.03(d),
the net income (loss) of the Borrower and the Restricted Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP (after
deduction of the Management Fees (as defined in the Management Agreements) for
such period), excluding, without duplication, the cumulative effect of a change
in accounting principles during such period to the extent included in the
determination of Consolidated Net Income.  There shall be excluded from
Consolidated Net Income for any period the purchase accounting effects of
adjustments to property and equipment, software and other intangible assets and
deferred revenue, as a result of any Permitted Acquisitions, or the amortization
or write-off of any amounts thereof.  There shall be excluded from Consolidated
Net Income (i) the income (or loss) of any Person that is not a Restricted
Subsidiary (including joint venture investments recorded using the equity method
and dividends and distributions paid to the Borrower or a Restricted Subsidiary
during such period) and (ii) the net income of any Restricted Subsidiary to the
extent that the declaration or payment of cash dividends or similar cash
distributions by such Restricted Subsidiary of such net income is not at the
time permitted by the operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to such Restricted Subsidiary.

 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of Indebtedness of the Borrower and the Restricted Subsidiaries
outstanding on such date, determined on a consolidated basis in accordance with
GAAP (but excluding the effects of any discounting of Indebtedness resulting
from the application of purchase accounting in connection with any Permitted
Acquisition), consisting of Indebtedness for borrowed money, obligations in
respect of Capitalized Leases (but excluding, for the avoidance of doubt,
amounts payable under operating leases), debt obligations evidenced by
promissory notes or similar instruments, the maximum amount (after giving effect
to any prior drawings or reductions which may have been reimbursed) of all
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds, performance bonds and similar instruments issued or
created by or for the account of such Persons, all obligations to pay the
deferred purchase price of property or services (other than (i) trade accounts
payable in the ordinary course of business and (ii) any earn-out obligation
until such obligation becomes a liability on the balance sheet in accordance
with GAAP) and, without duplication, all Guarantees (other than the LandCo
Support Agreement). with respect to outstanding Indebtedness of the types
described above; provided that for purposes of determining compliance with
Section 7.11(a) at any time a Default Quarter is included in the Test Period
then most recently ended prior to a date of determination, the aggregate
principal amount of the Loans repaid pursuant to Section 2.05(b)(iv) with the
proceeds of a Permitted Equity Issuance consummated in reliance on Section 8.04
during such Default Quarter shall be deemed to be outstanding and included as
“Consolidated Total Debt” at such time.

 

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrower and the Restricted
Subsidiaries at such date over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries on such date, including deferred
revenue but excluding, without

 

19

--------------------------------------------------------------------------------


 

duplication, (i) the current portion of any Funded Debt, (ii) all Indebtedness
consisting of Loans and L/C Obligations to the extent otherwise included
therein, (iii) the current portion of interest and (iv) the current portion of
current and deferred income taxes, if any.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control”, “Controlled” and “Controlling” have the meanings specified in the
definition of “Affiliate.”

 

“Control Agreement” means a tri-party deposit account or securities account
control agreement by and among the applicable Loan Party, the Administrative
Agent and the depository or securities intermediary, and each in form and
substance reasonably satisfactory to the Administrative Agent and in any event
providing to the Administrative Agent “control” of such deposit account or
securities account within the meaning of Articles 8 and 9 of the UCC.

 

“Converted Restricted Subsidiary” has the meaning specified in the definition of
“Consolidated EBITDA.”

 

“Core Property” means, collectively, (a) the hotel, resort and casino properties
commonly known as Palace Station, Boulder Station, Sunset Station, Red Rock
Casino, Resort and Spa, Green Valley Ranch Resort, Casino and Spa, Texas Station
Gambling Hall & Hotel, Santa Fe Station Hotel & Casino and Fiesta Henderson
Casino Hotel and (b) each casino or hotel property hereafter owned or operated
by the Borrower or a Restricted Subsidiary (but not any such property that is
(i) owned by an Unrestricted Subsidiary or (ii) so long as not owned by the
Borrower or a Restricted Subsidiary, operated by an Unrestricted Subsidiary)
whose individual Consolidated EBITDA (determined in a manner acceptable to the
Administrative Agent) for the then most recently ended twelve-month period for
which financial statements are then available exceeds $10,000,000, excluding any
real property or improvements that have been released from the Liens of the
Administrative Agent in accordance with the terms of the Loan Documents.

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Cumulative Excess Cash Flow” means, at any time, the cumulative sum, without
duplication, of (i) Excess Cash Flow (which may be less than zero) for the
period commencing April 1, 2013 and ending on December 31, 2013 plus (ii) Excess
Cash Flow (which may be less than zero for any period) for each succeeding and
completed fiscal year at such time, in each case, with respect to which the
related financial statements and Compliance Certificate have been delivered
pursuant to Sections 6.01(a) and 6.02(b), respectively, minus (iii) the
aggregate principal amount of all Term Loans voluntarily repaid pursuant to
Section 2.05(a) which reduced the amount of the mandatory repayment of Term
Loans pursuant to Section 2.05(b)(i) by operation of clause (B) of said Section.

 

20

--------------------------------------------------------------------------------


 

“Custodian Agreement” means that certain Custodian Agreement dated as of the
date hereof among Wilmington Trust, National Association, as custodian, the
Administrative Agent and the Loan Parties named therein.

 

“Customer Data” has the meaning specified in Section 5.15(c).

 

“DBCI” means Deutsche Bank AG Cayman Islands Branch and any successor thereto by
merger, consolidation or otherwise.

 

“DBNY” means Deutsche Bank AG New York Branch and any successor thereto by
merger, consolidation or otherwise.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Quarter” has the meaning specified in Section 8.04.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Revolving Credit Loans that are Base Rate
Loans plus (c) 2.0% per annum; provided that with respect to any Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2.0% per annum, in each
case, to the fullest extent permitted by applicable Laws.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans, Revolving Credit Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
two (2) Business Days of the date required to be funded by it hereunder, unless
the subject of a good faith dispute or subsequently cured, (b) has otherwise
failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within two (2) Business Days of the
date when due, unless the subject of a good faith dispute or subsequently cured,
(c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding or takeover by a regulatory authority, or (d) has notified
the Borrower, the Administrative Agent, an L/C Issuer, the Swing Line Lender or
any Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit,
provided that, for purposes of the L/C Back-Stop Arrangements, the term
“Defaulting Lender” shall include (i) any Lender with an Affiliate that
(x) Controls (within the meaning specified in the definition of “Affiliate”)
such Lender and (y) has been deemed insolvent or become subject to a bankruptcy
proceeding or takeover by a regulatory authority, (ii) any Lender that
previously constituted a “Defaulting Lender” under this Agreement, unless such
Lender has ceased to constitute a “Defaulting Lender” for a period of at

 

21

--------------------------------------------------------------------------------


 

least 90 consecutive days, (iii) any Lender which the Administrative Agent or an
L/C Issuer believes in good faith to have defaulted under two or more other
credit facilities to which such Lender is a party, (iv) any Lender that has, for
three or more Business Days from receipt, failed to confirm in writing to the
Administrative Agent, in response to a written request of the Administrative
Agent, that it will comply with its funding obligations hereunder and (v) any
Lender that has failed to fund any portion of the Revolving Credit Loans,
participations in L/C Obligations or participations in Swing Line Loans within
two (2) Business Days of the date DBCI (in its capacity as a Lender) has funded
its portion thereof, unless such Lender has cured such failure and remained
compliant for a period of at least 90 consecutive days.  The Administrative
Agent shall promptly notify the Borrower if, to its knowledge, any Lender
becomes a “Defaulting Lender” pursuant to clause (d) or the proviso in this
definition; provided that the failure of the Administrative Agent to give any
such notice shall not limit or otherwise affect the obligations of the Borrower
or any Lender (including any Defaulting Lender) under this Agreement and the
other Loan Documents.

 

“Designated Lender” means a Station Permitted Assignee that is primarily engaged
in, or advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit or securities in the ordinary course and with
respect to which no Affiliate of any Loan Party, directly or indirectly,
possesses the power to direct or cause the direction of the investment policies
of such Station Permitted Assignee; provided that such Station Permitted
Assignee has been identified by the Borrower on Schedule 1.01F or has been
notified to the Administrative Agent by the Borrower and approved by the
Administrative Agent.

 

“Disposed EBITDA” means, with respect to any Sold Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Sold Entity or
Business (determined as if references to the Borrower and the Restricted
Subsidiaries in the definition of “Consolidated EBITDA” (and in the component
financial definitions used therein) were references to such Sold Entity or
Business and its Subsidiaries and without regard to clause (A)(5) of such
definition), all as determined on a consolidated basis for such Sold Entity or
Business in accordance with GAAP.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith; provided that
“Disposition” and “Dispose” shall not be deemed to include any issuance by any
of the Holding Companies or (in connection with a Qualified IPO) the Borrower of
any of its respective Equity Interests to another Person.

 

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued

 

22

--------------------------------------------------------------------------------


 

and payable and the termination of the Commitments), (b) is redeemable at the
option of the holder thereof (other than solely for Qualified Equity Interests),
in whole or in part, (c) provides for the scheduled payments of dividends in
cash, or (d) is or becomes convertible into or exchangeable for Indebtedness or
any other Equity Interests that would constitute Disqualified Equity Interests,
in each case, prior to the date that is ninety-one (91) days after the seventh
anniversary of the Closing Date.

 

“Disqualified Institutions” means any banks, financial institutions or other
Persons separately identified by the Borrower on Schedule 1.01G.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

 

“Effective Yield” means, as to any tranche (or Series) of commitments or loans
under this Agreement, the effective yield on such tranche (or Series) as
reasonably determined by the Administrative Agent, taking into account the
applicable interest rate margins, interest rate benchmark floors and all fees,
including recurring, up-front or similar fees or original issue discount
(amortized over the shorter of (x) the life of such loans and (y) the four years
following the date of incurrence thereof) payable generally to lenders making
such loans, but excluding (i) any arrangement, structuring, underwriting or
other fees payable to the Joint Lead Arrangers (or their Affiliates) or, with
respect to Incremental Term Loans of any Series, to one or more other arrangers
(or their Affiliates), in connection therewith that are not generally shared
with the lenders thereunder and (ii) any customary consent fees paid generally
to consenting lenders.

 

“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 10.07(b).

 

“Environmental Laws” means any and all Federal, state, and local statutes, Laws,
regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses or agreements with Governmental
Authorities relating to pollution, the protection of the environment, natural
resources, or, to the extent relating to exposure to Hazardous Materials, human
health or to the release of any Hazardous Materials into the environment,
including those related to hazardous substances or wastes, air emissions and
discharges to waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

23

--------------------------------------------------------------------------------


 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of, or membership interests, member’s interests, limited liability
company interests, partnership interests or other economic, ownership or profit
interests or units in, such Person and all of the warrants, options or other
rights for the purchase, acquisition or exchange from such Person of any of the
foregoing (including through convertible securities).

 

“Equity Rights Agreement” means that certain Equityholders Agreement, dated as
of June 16, 2011, by and among Holdco, VoteCo, the Borrower, certain
Subsidiaries of the Borrower, Frank J. Fertitta III, Lorenzo J. Fertitta and the
other parties party thereto, and all amendments, modifications and supplements
thereto.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party within the meaning of Section 414 of
the Code or Section 4001 of ERISA.

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) incurrence of a liability with respect to a withdrawal by any Loan Party or
any ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during
a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) incurrence of a liability
with respect to a complete or partial withdrawal by any Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization or is insolvent; (d) the filing of a notice of intent to
terminate a Pension Plan or the termination of any Pension Plan, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (f) the imposition of any
liability under Title IV of ERISA, other than for funding contributions in the
ordinary course or PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Loan Party or any ERISA Affiliate; or (g) the failure of any
Pension Plan to satisfy the minimum funding standard required for any plan year
or part thereof under Section 412 of the Code or Section 302 of ERISA or a
waiver of such standard or extension of any amortization period is sought or
granted under Section 412 of the Code or Section 303 or 304 of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

24

--------------------------------------------------------------------------------


 

“Excess Amount” has the meaning specified in the definition of “Applicable
Revolving Credit Rate.”

 

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

 

(a)                                 the sum, without duplication, of:

 

(i)                                     Consolidated Net Income for such period,

 

(ii)                                  an amount equal to the amount of all
Non-Cash Charges (including depreciation and amortization and non-cash losses on
Dispositions) incurred during such period to the extent deducted in arriving at
such Consolidated Net Income,

 

(iii)                               decreases in Consolidated Working Capital,
base stock and long-term account receivables for such period (other than any
such decreases arising from acquisitions by the Borrower and the Restricted
Subsidiaries during such period),

 

(iv)                              an amount equal to the aggregate net non-cash
loss on Dispositions by the Borrower and the Restricted Subsidiaries during such
period to the extent deducted in arriving at such Consolidated Net Income, and

 

(v)                                 the amount of income tax expense deducted in
determining Consolidated Net Income for such period (if any),

 

(vi)                              the excess, if any, of (A) the aggregate
amount of Subsidiary Tax Sharing Payments received by the Borrower during such
period over (B) the sum of (1) the amount of cash income taxes (if any) paid by
the Borrower and its Restricted Subsidiaries to Governmental Authorities in such
period plus (2) the aggregate amount of payments by the Borrower to Holdco
pursuant to the Holding Company Tax Sharing Agreement during such period,

 

(vii)                           the amount of cash payments received by the
Borrower from Unrestricted Subsidiaries pursuant to the Subsidiary Cost
Allocation Agreements during such period with respect to expenses deducted in
the determination of Consolidated Net Income, and

 

(viii)                        the aggregate amount of distributions received by
the Borrower and its Restricted Subsidiaries from joint ventures that are not
Subsidiaries and from Unrestricted Subsidiaries during such period (other than
Subsidiary Tax Sharing Payments, payments pursuant to the Subsidiary Cost
Allocation Agreements and Project Reimbursements),

 

less

 

(b)                                 the sum, without duplication, of

 

25

--------------------------------------------------------------------------------


 

(i)                                     an amount equal to the amount of all
non-cash credits included in arriving at such Consolidated Net Income,

 

(ii)                                  the amount of Capital Expenditures made in
cash or accrued during such period, except to the extent (A) that such Capital
Expenditures were financed with the proceeds of asset sales, sales or issuances
of Equity Interests, capital contributions, insurance, condemnation or
Indebtedness (other than the Revolving Credit Facility), in each case other than
to the extent such proceeds were included in arriving at such Consolidated Net
Income or (B) in the case of cash Capital Expenditures, same were accrued during
a prior period,

 

(iii)                               the aggregate amount of all principal
payments of Indebtedness of the Borrower and the Restricted Subsidiaries
(including (A) the principal component of payments in respect of Capitalized
Leases and (B) the amount of any prepayment of Term Loans pursuant to
Section 2.05(b)(ii) to the extent required due to a Disposition that resulted in
an increase to Consolidated Net Income and not in excess of the amount of such
increase) made during such period (other than (x) prepayments in respect of any
revolving credit facility (including the Revolving Credit Facility) to the
extent there is not an equivalent permanent reduction in commitments thereunder
and (y) prepayments of Term Loans, except as provided in subclause (B) above),
in each case except to the extent financed with the proceeds of asset sales
(except as provided in subclause (B) of this paragraph (iii)), sales or
issuances of Equity Interests, capital contributions, insurance, condemnation or
Indebtedness (other than the Revolving Credit Facility), in each case other than
to the extent such proceeds were included in arriving at such Consolidated Net
Income,

 

(iv)                              an amount equal to the aggregate net non-cash
gain on Dispositions by the Borrower and the Restricted Subsidiaries during such
period to the extent included in arriving at such Consolidated Net Income,

 

(v)                                 increases in Consolidated Working Capital,
base stock and long-term account receivables for such period (other than any
such increases arising from acquisitions by the Borrower and the Restricted
Subsidiaries during such period),

 

(vi)                              the excess, if any, of (A) the sum of (1) the
amount of cash taxes (if any) actually paid by the Borrower and its Restricted
Subsidiaries to Governmental Authorities during such period plus (2) the
aggregate amount of payments by the Borrower to Holdco pursuant to the Holding
Company Tax Sharing Agreement during such period over (B) the aggregate amount
of Subsidiary Tax Sharing Payments received by the Borrower during such period,

 

(vii)                           the aggregate amount of any premium, make-whole
or penalty payments actually paid in cash by the Borrower and the Restricted
Subsidiaries during such period that are required to be made in connection with
any prepayment of Indebtedness (other than any Indebtedness that is unsecured or

 

26

--------------------------------------------------------------------------------


 

subordinated (in “right of payment” or on a “lien priority” basis) to the
Obligations),

 

(viii)                        the amount of distributions made by the Borrower
to the Holding Companies pursuant to Sections 7.06(e) and (g),

 

(ix)                              any Net Cash Proceeds received by the Borrower
or any of its Restricted Subsidiaries for which the Borrower provides notice of
its intent to reinvest, use or apply such Net Cash Proceeds in accordance with
Section 2.05(b)(ii)(B) or (C), in each case solely to the extent such Net Cash
Proceeds result in an increase to Consolidated Net Income for such period and
not in excess of the amount of such increase; provided that to the extent Excess
Cash Flow for any period is reduced by operation of this clause (ix) and the
applicable Net Cash Proceeds are not reinvested, used or applied in such period
or a future period, as applicable, within the time frame required by such
Section, such unutilized portion shall be added to the calculation of Excess
Cash Flow for the immediately succeeding period, and

 

(x)                                 to the extent included in arriving at such
Consolidated Net Income, the amount of any Project Reimbursements received by
the Borrower or any of its Restricted Subsidiaries.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Accounts” means (a) payroll accounts so long as such payroll accounts
are zero balance deposit accounts, (b) withholding tax and fiduciary accounts
(c) other deposit accounts of the Borrower and the Restricted Subsidiaries with
individual average daily balances of less than $200,000 and an aggregate balance
for all such accounts of less than $1,000,000 and (d) securities accounts of the
Borrower and the Restricted Subsidiaries with individual average daily balances
of less than $200,000 and an aggregate balance for all such accounts of less
than $1,000,000.

 

“Excluded Assets” means, collectively, the Excluded Assets (as defined in the
Security Agreement) (excluding the assets set forth in clause (c) of the
definition of “General Excluded Assets” therein) and the Excluded Assets (as
defined in the Pledge Agreement).

 

“Excluded Taxes” has the meaning specified in Section 3.01(a).

 

“Existing Interest Rate Hedge Agreements” means (a) that certain 2002 Master
Agreement, dated as of July 26, 2011, by and between JPMCB and Opco, together
with that certain Swap Confirmation, dated as of October 3, 2012, and (b) that
certain letter agreement re: Interest Rate Swap Transaction, dated as of
August 4, 2011 and revised as of August 11, 2011, by and between DBNY and the
Borrower.

 

“Existing Letters of Credit” means the letters of credit outstanding on the
Closing Date and set forth on Schedule 1.01C.

 

27

--------------------------------------------------------------------------------


 

“Facility” means the B Term Loan Facility, any Incremental Term Loan Facility,
the Revolving Credit Facility, the Swing Line Sublimit or the Letter of Credit
Sublimit, as the context may require.

 

“Fair Market Value” means, with respect to any asset or liability, the fair
market value of such asset or liability as determined by the Borrower in good
faith; provided that if the fair market value is equal to or exceeds
$25,000,000, such determination shall be approved by the board of managers of
the Borrower.

 

“FATCA” means Sections 1471 through 1474 of the Code (or any amended or
successor provision that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates (rounded upwards, if necessary, to the next 1/100
of 1%) on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to JPMCB, on such day on such
transactions as determined by the Administrative Agent.

 

“Fee Letter” means the Agency Fee Letter entered into by the Borrower and the
Administrative Agent.

 

“Fertitta Brothers” means Frank J. Fertitta III and Lorenzo J. Fertitta.

 

“Fertitta Entertainment” means Fertitta Entertainment LLC, a Delaware limited
liability company, and its successors.

 

“Fertitta Family Entity” means any trust or entity one hundred percent (100%)
owned and Controlled by or established for the sole benefit of, or the estate
of, any of Frank J. Fertitta III or Lorenzo J. Fertitta or their spouses or
lineal descendants (including, without limitation, adopted children and their
lineal descendants).

 

“Fertitta Holder” means (a) Frank J. Fertitta III or Lorenzo J. Fertitta or any
of their spouses or lineal descendants (including without limitation, adopted
children and their lineal descendants) or (b) a Fertitta Family Entity.

 

“Fertitta Interactive Tax Sharing Agreement” means the tax sharing agreement
dated November 16, 2012 by and between Opco and Fertita Interactive LLC.

 

“Financial Covenant Event of Default” has the meaning specified in
Section 8.01(b).

 

28

--------------------------------------------------------------------------------


 

“First Lien Debt” means, as at any date of determination, Indebtedness under
this Agreement and all other Indebtedness of the types described in clauses (a),
(b), (d), (e), (f), (h) and (without duplication) (i) (in the case of clause
(i), as it applies to each of the foregoing clauses only) of the definition
thereof of the Borrower and the Restricted Subsidiaries that is secured by Liens
on any property of the Borrower or a Restricted Subsidiaries which, to the
extent such property constitutes Collateral, is not junior in priority to the
Lien on such property securing the Obligations.

 

“First Lien Leverage Ratio” means, with respect to the Borrower and the
Restricted Subsidiaries on a consolidated basis, for any Test Period, the ratio
of (a)  First Lien Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period.

 

“First Test Date” means March 31, 2013.

 

“Foreign Lender” has the meaning specified in Section 10.15(b)(i).

 

“Foreign Subsidiary” of any Person means any Subsidiary of such Person that is
not a Domestic Subsidiary.

 

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

 

“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided however, that if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

 

“Gaming” or “gaming” has the meaning ascribed to such term in Nevada Revised
Statutes Section 463.0153.

 

“Gaming Authority” means any applicable governmental, regulatory or
administrative state, local or Tribal agency, authority, board, bureau,
commission, department or instrumentality of any nature whatsoever involved in
the supervision or regulation of casinos, gaming and gaming activities,
including, without limitation, in the State of Nevada, the Nevada

 

29

--------------------------------------------------------------------------------


 

Gaming Commission, the Nevada State Gaming Control Board, and any of their
respective successors or replacements.

 

“Gaming Laws” shall mean all laws, rules, regulations, orders and other
enactments applicable to racing, riverboat and/or casino gaming operations or
activities (including any Acquired Entity or Business of the Borrower or any of
its Subsidiaries in any jurisdiction), as in effect from time to time, including
the policies, interpretations and administration thereof by any Gaming
Authorities, including the Nevada Gaming Control Act, as codified in Chapter 463
of the Nevada Revised Statutes, as amended from time to time, and the
regulations of the Nevada Gaming Commission promulgated thereunder, as amended
from time to time.

 

“Gaming Permits” means, collectively, every license, permit, approval,
registration, finding of suitability, waiver, exemption or other authorization
required to own, operate and otherwise conduct non-restricted gaming operations
granted or issued by any Gaming Authority and any other applicable Governmental
Authorities.

 

“Governmental Approvals” means all permits, licenses, consents, approvals,
declarations, concessions, orders, filings, notices, findings of suitability,
entitlements, waivers, variances, certificates and other authorizations granted
or issued by any Governmental Authority, including any agency(ies) of the City
of North Las Vegas, Nevada, City of Las Vegas, Nevada, Clark County, Nevada, the
City of Reno, Nevada, the City of Henderson, Nevada, the State of Nevada and the
United States necessary for the operation of the Real Properties (including,
without limitation, as required under any Gaming Laws).

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality, Tribe,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, including,
without limitation, all Gaming Authorities.

 

“Granting Lender” has the meaning specified in Section 10.07(h).

 

“Ground Lease Properties” means, collectively, each Real Property of which the
Borrower or a Restricted Subsidiary is a tenant under a Ground Lease.

 

“Ground Leases” means, collectively, all leases of land and/or improvements
thereon under which the Borrower or any Restricted Subsidiary is the lessee, and
including all “Ground Leases” as defined in the Mortgages.

 

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such

 

30

--------------------------------------------------------------------------------


 

Indebtedness or other monetary obligation of the payment or performance of such
Indebtedness or other monetary obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other monetary obligation, or (iv) entered
into for the purpose of assuring in any other manner the obligee in respect of
such Indebtedness or other monetary obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
or other monetary obligation of any other Person, whether or not such
Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business, or customary and
reasonable indemnity obligations entered into in connection with any acquisition
or Disposition of assets permitted under this Agreement (other than such
obligations with respect to Indebtedness).  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guaranty” means, collectively, (a) the Guaranty Agreement made by each
Subsidiary Guarantor in favor of the Administrative Agent on behalf of the
Secured Parties, substantially in the form of Exhibit F and (b) each other
guaranty and guaranty supplement delivered pursuant to Section 6.11.

 

“Guaranty Supplement” has the meaning provided in the Guaranty.

 

“GVR” means Station GVR Acquisition, LLC, a Nevada limited liability company.

 

“GVR/ANC License Agreement” means that certain License Agreement, dated as of
March 2, 2011, by and between ANC and GVR, together with that certain Memorandum
of License Agreement, dated as of June 16, 2011, by and between ANC and GVR.

 

“GVR/Manager IP License Agreement” means that certain IP License Agreement,
dated as of June 16, 2011, by and between GVR and GVR Manager.

 

“GVR/Manager Technology Systems License” means that certain Technology Systems
License, dated as of June 16, 2011, by and between GVR and GVR Manager.

 

“GVR IP Agreements” means, collectively, the Borrower/GVR License Agreement, the
GVR/ANC License Agreement, the GVR/Manager IP License Agreement and the
GVR/Manager Technology Systems License.

 

“GVR Management Agreement” means that certain Management Agreement, dated as of
June 16, 2011, by and between GVR and GVR Manager.

 

“GVR Management Agreement Guaranty” means that certain Guaranty, dated as of
June 16, 2011, by Fertitta Entertainment in favor of GVR, as amended by that
certain Amendment No. 1 to Guaranty dated as of September 28, 2012.

 

31

--------------------------------------------------------------------------------


 

“GVR Management Fee Subordination Agreement” means that certain Subordination of
Management Agreement dated as of the date hereof among GVR, GVR Manager and the
Administrative Agent.

 

“GVR Manager” means FE GVR Management LLC, a Delaware limited liability company.

 

“GVR Manager Documents” means, collectively, the GVR Management Agreement, the
Manager Allocation Agreement, the GVR Management Agreement Guaranty and the GVR
Management Fee Subordination Agreement.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that is a Lender or an Affiliate of a Lender at
the time it enters into a Secured Hedge Agreement (or, if the Secured Hedge
Agreement is in effect on the Closing Date, is a Lender or an Affiliate of
Lender on the Closing Date), in its capacity as a party thereto, and such
Person’s successors and assigns.

 

“Holdco” means Station Holdco LLC, a Delaware limited liability company.

 

“Holding Companies” means, collectively, Holdco and VoteCo.

 

“Holding Company Tax Sharing Agreement” means that certain Amended and Restated
Tax Distribution Agreement, dated as of March 1, 2013, between the Borrower and
Holdco.

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“Hotel/Casino Facilities” means, collectively, the hotel and/or gaming or casino
facilities located on any Real Property, together with all pools, parking lots
and other facilities and amenities related to any of the foregoing.

 

“Immaterial Subsidiaries” means (a) as of the Closing Date, those Subsidiaries
of Borrower which are designated as such on Schedule 1.01A, and (b) each
additional Subsidiary of Borrower which is hereafter designated as such from
time to time by written notice to Administrative Agent in a manner consistent
with the provisions of Section 6.14(b); provided that no Person shall be so
designated (or in the case of clauses (a) and (b), remain) (i) if, as of the
date of its designation, its Consolidated EBITDA for the then most recent period
of twelve months is in excess of $5,000,000, (ii) if it owns any interest in any
Core Property or any Equity Interests in Borrower or any Subsidiary Guarantor,
(iii) if it owns any material assets which are used in connection with any
gaming, lodging or hospitality business (other than a Tavern Business and other
than gaming, lodging or hospitality businesses with 250 gaming machines or
less), (iv) if it owns any Real Property required to be a Mortgaged Property
hereunder, (v) if it is IP Holdco, or (vi) when any Default or Event of Default
has occurred and remains continuing.

 

32

--------------------------------------------------------------------------------


 

“Inaccuracy Determination” has the meaning specified in the definition of
“Applicable Revolving Credit Rate.”

 

“Increase B Term Loan” has the meaning specified in Section 2.14(i).

 

“Increase B Term Loan Commitment” has the meaning specified in Section 2.14(a).

 

“Increase Revolving Credit Commitment” has the meaning specified in
Section 2.14(a).

 

“Incremental Amendment” has the meaning specified in Section 2.14(g).

 

“Incremental Facility Closing Date” has the meaning specified in
Section 2.14(h).

 

“Incremental Term Borrowing” means a borrowing consisting of simultaneous
Incremental Term Loans of the same Series, Type and currency and, in the case of
Eurodollar Loans, having the same Interest Period made by each of the applicable
Incremental Term Lenders pursuant to Section 2.14.

 

“Incremental Term Lender” has the meaning specified in Section 2.14(j).

 

“Incremental Term Loan” has the meaning specified in Section 2.14(j).

 

“Incremental Term Loan Commitment” has the meaning specified in Section 2.14(a).

 

“Incremental Term Loan Facility” means the Incremental Term Loan Commitments of
any Series and all Incremental Term Loans made thereunder.

 

“Incremental Term Loan Maturity Date” means, with respect to any Series of
Incremental Term Loans, the date that the Incremental Term Loans of such
Series shall become due and payable in full hereunder, as specified in the
applicable Incremental Amendment, including by acceleration or otherwise.

 

“Incremental Term Note” means a promissory note of the Borrower payable to any
Incremental Term Lender or its registered assigns in substantially the form of
Exhibit C-1, with such changes as may be necessary or appropriate to evidence
Incremental Term Loans of the applicable Series, evidencing the aggregate
Indebtedness of the Borrower to such Incremental Term Lender resulting from the
Incremental Term Loans of such Series held or deemed held by such
Incremental Term Lender.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

33

--------------------------------------------------------------------------------


 

(a)                                 obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 the maximum amount (after giving effect to
any prior drawings or reductions which may have been reimbursed) of all letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds, performance bonds and similar instruments issued or
created by or for the account of such Person;

 

(c)                                  net obligations of such Person under any
Swap Contract (or, to the extent of any related Swap Contracts entered into with
the same counterparty and which provide that amounts due thereunder may be set
off among such Swap Contracts, the net obligations of such Person under all such
related Swap Contracts);

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than (i) trade accounts
payable in the ordinary course of business and (ii) any earn-out obligation
until such obligation becomes a liability on the balance sheet of such Person in
accordance with GAAP);

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements and mortgage, industrial revenue bond, industrial development bond
and similar financings), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse;

 

(f)                                   all Capitalized Lease Indebtedness;

 

(g)                                  all obligations of such Person in respect
of Disqualified Equity Interests;

 

(h)                                 obligations under Support Agreements; and

 

(i)                                     all Guarantees of such Person in respect
of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Debt and
(B) exclude the obligations of the Borrower under the LandCo Support Agreement. 
The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value as of such date.  The amount of
Indebtedness represented by Guarantees and Support Agreements shall be deemed to
be an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee or Support
Agreement is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith; provided that in no event shall such amount be less than
the amount required to be reflected in the consolidated balance sheet of the
Person providing such Guarantee or Support Agreement in accordance with GAAP
(including Financial Standards Board Statement No. 5).  The amount of

 

34

--------------------------------------------------------------------------------


 

non-recourse Indebtedness of any Person for purposes of clause (e) shall be
deemed to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the Fair Market Value of the property encumbered thereby. 
Operating leases shall not constitute Indebtedness hereunder regardless of
whether required to be recharacterized as Capitalized Leases pursuant to GAAP.

 

“Indemnified Liabilities” has the meaning specified in Section 10.05.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a) above, Other Taxes.

 

“Indemnitees” has the meaning specified in Section 10.05.

 

“Information” has the meaning specified in Section 10.08.

 

“Initial Restricted Payment Base Basket” has the meaning specified in
Section 7.06(f).

 

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement, substantially in the form of Exhibit I.

 

“Intercompany Note” means the global intercompany note, substantially in the
form of Exhibit K.

 

“Interest Coverage Ratio” means, with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis, for any Test Period, the ratio of
(i) Consolidated EBITDA for such Test Period to (ii) Consolidated Interest
Expense paid in cash for such Test Period.

 

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Revolving
Credit Maturity Date, B Term Loan Maturity Date or Incremental Term Loan
Maturity Date of the relevant Series, as applicable; provided that if any
Interest Period for a Eurodollar Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; (b) as to any Base Rate Loan (including a Swing
Line Loan), the last Business Day of each March, June, September and
December and the Revolving Credit Maturity Date, B Term Loan Maturity Date or
Incremental Term Loan Maturity Date of the relevant Series, as applicable; and
(c) as to any Swing Line Loan, the day that such Loan is required to be repaid.

 

“Interest Period” means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending (i) with respect to Borrowings prior to the date that
is the earlier to occur of the thirtieth day after the Closing Date and the date
upon which the Joint Lead Arrangers determine in their sole discretion that
primary syndication of the Revolving Credit Facility and the Term Loans has been
completed, one month after the Closing Date and (ii) with respect to any
Borrowing

 

35

--------------------------------------------------------------------------------


 

thereafter, one, two, three or six months after the date of such Borrowing (or
less than one month, with the consent of the Administrative Agent) as selected
by the Borrower in its Committed Loan Notice; provided that:

 

(a)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(b)                                 any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
Revolving Credit Maturity Date, B Term Loan Maturity Date or Incremental Term
Loan Maturity Date of the relevant Series, as applicable.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person
(including by way of merger or consolidation), (b) a loan, advance or capital
contribution to, Guarantee or assumption of Indebtedness of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of all or a substantial part of the property and assets
or business of another Person or assets constituting a business unit, line of
business or division of such Person.  Subject to Section 6.14 (in the case of
deemed Investments in Unrestricted Subsidiaries and Immaterial Subsidiaries),
for purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested (in the case of any non-cash asset invested, taking the
Fair Market Value thereof at the time the investment is made), without
adjustment for subsequent increases or decreases in the value of such
Investment.  For purpose hereof, the mere existence of the LandCo Support
Agreement as in effect on the Closing Date shall not constitute an Investment
but any payments made by the Borrower pursuant to the LandCo Support Agreement
shall constitute an Investment.

 

“Investment Base Basket” has the meaning specified in Section 7.02(n).

 

“Investment Builder Basket” has the meaning specified in Section 7.02(n).

 

“IP Holdco” means NP IP Holdings LLC, a Nevada limited liability company.

 

“IP Rights” has the meaning specified in Section 5.15.

 

“IRS” means the United States Internal Revenue Service.

 

“Joint Lead Arrangers” means each of Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Deutsche Bank Securities Inc., J.P. Morgan Securities LLC, Credit
Suisse

 

36

--------------------------------------------------------------------------------


 

Securities (USA) LLC, and Goldman Sachs Lending Partners LLC, in its capacity as
Joint Lead Arranger and Joint Book Runner hereunder.

 

“JPMCB” means JPMorgan Chase Bank, N.A. and any successor thereto by merger,
consolidation or otherwise.

 

“Junior Financing” has the meaning specified in Section 7.13(a).

 

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

 

“Land” means the land included in or underlying each of the Real Properties.

 

“LandCo” means CV PropCo, LLC, a Nevada limited liability company.

 

“LandCo Cost Allocation Agreement” means that certain Cost Sharing Agreement,
dated as of June 16, 2011, by and among the Borrower, LandCo, LandCo Holdings,
NP Tropicana LLC and any other parties signatory thereto.

 

“LandCo Credit Agreement” means (a) that certain Amended and Restated Credit
Agreement, dated as of June 16, 2011, among LandCo, the lenders party thereto
and DBCI, as administrative agent and (b) any other credit agreement, loan
agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of any Indebtedness or other
financial accommodation that has been incurred to extend, renew, refinance or
replace (whether by the same or different banks) in whole or in part (under one
or more agreements) the Indebtedness and other obligations outstanding under the
LandCo Credit Agreement referred to in clause (a) above or any other agreement
or instrument referred to in this clause (b).

 

“LandCo Holdings” means NP Landco Holdco LLC, a Nevada limited liability
company.

 

“LandCo Holdings LLC Agreement” means the Amended and Restated Limited Liability
Company Agreement of NP Landco Holdco LLC dated June 16, 2011.

 

“LandCo Loan Documents” means the Loan Documents (as defined in the LandCo
Credit Agreement).

 

“LandCo Support Agreement” means that certain Limited Support Agreement and
Recourse Guaranty, dated as of June 16, 2011, executed by the Borrower.

 

“Laws” means, collectively, all international, foreign, tribal, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law (including any Gaming Law or
Liquor Law).

 

37

--------------------------------------------------------------------------------


 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

 

“L/C Back-Stop Arrangements” has the meaning provided in Section 2.15(a).

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

“L/C Issuer” means DBNY and any other Lender that becomes an L/C Issuer in
accordance with Section 2.03(k) or 10.07(j), in each case, in its capacity as an
issuer of Letters of Credit (including Existing Letters of Credit) hereunder, or
any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.

 

“Leasehold Estate” means the estate in the applicable Real Properties created by
each Ground Lease.

 

“Lender” means each Person from time to time party hereto as a Lender, including
any Person that becomes party hereto pursuant to an Assignment and Assumption or
an Incremental Amendment and, as the context requires, includes each L/C Issuer
and the Swing Line Lender, and their respective successors and assigns as
permitted hereunder, each of which is referred to herein as a “Lender.”

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any Existing Letters of Credit or letter of credit
issued hereunder.  A Letter of Credit may be a commercial letter of credit or a
standby letter of credit.

 

“Letter of Credit Application” means (i) with respect to DBNY as L/C Issuer, an
application in the form of Exhibit N hereto, as may be updated from time to time
by notice of DBNY, as L/C Issuer to the Borrower and (ii) with respect to any
other L/C Issuer, an application and agreement for the issuance or amendment of
a Letter of Credit in the form from time to time in use by the relevant L/C
Issuer.

 

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the Revolving Credit Maturity Date (or, if such day is not a Business
Day, the next preceding Business Day).

 

38

--------------------------------------------------------------------------------


 

“Letter of Credit Exposure” means, at any time, the L/C Obligations at such
time.  The Letter of Credit Exposure of any Revolving Credit Lender at any time
shall be its Pro Rata Share of the L/C Obligations at such time.

 

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $35,000,000 (provided that a Defaulting Lender’s Pro Rata Share of the L/C
Obligations subject to L/C Back-Stop Arrangements shall not apply to reduce this
$35,000,000 sublimit) and (b) the aggregate amount of the Revolving Credit
Commitments.  The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Credit Facility.

 

“LIBO Rate” means, with respect to any Eurodollar Loan for any Interest Period,
the rate for eurodollar deposits for a period equal to one, two, three or six
months (as selected by the Borrower) appearing on Reuters Screen LIBOR01 Page at
approximately 11:00 a.m. (London Time) on the date two Business Days prior to
the beginning of such Interest Period; provided that, to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “LIBO Rate” shall be the interest rate per annum determined by
the Administrative Agent to be the average of the rates per annum at which
deposits in dollars are offered for such relevant Interest Period to major banks
in the London interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the beginning of such Interest Period.  For the avoidance of doubt, the
LIBO Rate may not be less than zero.

 

“License Revocation” means (i) the denial, revocation or suspension of any
Material Nevada Governmental Approval of a Manager, Fertitta Entertainment or
any Loan Party by any Governmental Authority; or (ii) the filing of a
disciplinary complaint by a Governmental Authority seeking the denial,
revocation or suspension of any Material Nevada Governmental Approval of a
Manager, Fertitta Entertainment or any Loan Party; provided that each of a
Manager, Fertitta Entertainment and the applicable Loan Parties shall have the
greater of (a) ninety (90) days from the date of filing of such disciplinary
complaint or (b) such time period as may be granted by the applicable
Governmental Authority to cure any event or deficiency giving rise to the filing
of such disciplinary complaint such that the complaint is dismissed or settled
without a denial, revocation or suspension of such Material Nevada Governmental
Approval.  Notwithstanding any applicable cure period set forth in
clause (ii) above, if a Material Nevada Governmental Approval of a Manager,
Fertitta Entertainment or any Loan Party is denied, revoked or suspended by any
Governmental Authority, a “License Revocation” shall be deemed to have occurred
on the effective date of such denial, revocation or suspension.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

 

39

--------------------------------------------------------------------------------


 

“Liquidity” means, at any date of determination, the sum of Unrestricted cash
and Cash Equivalents of the Borrower and its Restricted Subsidiaries on such
date plus the Manager Reserves on such date plus the Availability on such date.

 

“Liquor Authorities” means, in any jurisdiction in which the Borrower or any of
its Subsidiaries sells and distributes liquor, the applicable alcoholic beverage
commission or other Governmental Authority responsible for interpreting,
administering and enforcing the Liquor Laws.

 

“Liquor Laws” means the Laws applicable to or involving the sale and
distribution of liquor by the Borrower or any of its Subsidiaries in any
jurisdiction, as in effect from time to time, including the policies,
interpretations and administration thereof by the applicable Liquor Authorities.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article 2
in the form of a B Term Loan, Incremental Term Loan, Revolving Credit Loan or a
Swing Line Loan.

 

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Guaranty, (iv) the Collateral Documents, (v) each Letter of Credit
Application, (vi) the Intercompany Note, (vii) each Incremental Amendment,
(viii) other than for the purposes of Section 10.01, the Fee Letter, (ix) the
Management Fee Subordination Agreements and (x) any other document or
certificate executed by any Loan Party or other provider of credit support in
respect of the Obligations for the benefit of any Agent, any Lender or any other
Secured Party in connection with this Agreement or any other Loan Document. 
Notwithstanding the foregoing, Secured Hedge Agreements and Cash Management
Agreements shall not be deemed to be Loan Documents.

 

“Loan Parties” means, collectively, the Borrower, each Restricted Subsidiary and
each Holding Company.

 

“Majority Revolving Lenders” means those Revolving Credit Lenders (other than
Defaulting Lenders) which would constitute the Required Lenders under, and as
defined in, this Agreement if all outstanding Obligations with respect to the
Term Loans were repaid in full.

 

“Management Agreement Guaranties” means, collectively, the Opco Management
Agreement Guaranty, the GVR Management Agreement Guaranty, the Borrower
Management Agreement Guaranty and the Additional Management Agreement
Guaranties.

 

“Management Agreements” means, collectively, the Opco Management Agreement, the
GVR Management Agreement, the Borrower Management Agreement and the Additional
Management Agreements.

 

“Management Fee Subordination Agreements” means, collectively, the GVR
Management Fee Subordination Agreement, the Opco Management Fee Subordination
Agreement, the Borrower Management Fee Subordination Agreement and the
Additional Management Fee Subordination Agreements.

 

40

--------------------------------------------------------------------------------


 

“Manager” means the manager under any of the Management Agreements.

 

“Manager Allocation Agreement” means that certain Manager Allocation Agreement,
dated June 16, 2011, by and among Fertitta Entertainment, the Borrower, Opco
Manager, GVR Manager, Borrower Manager and certain other Subsidiaries of
Fertitta Entertainment.

 

“Manager Documents” means, collectively, the GVR Manager Documents, the Opco
Manager Documents, the Borrower Manager Documents and the Additional Manager
Documents.

 

“Manager Reserves” means, at any date, amounts that have been designated by the
Manager on behalf of the Borrower and the Restricted Subsidiaries in accordance
with any Management Agreement as reserved for use by the Borrower and the
Restricted Subsidiaries at such times when Revolving Credit Borrowings cannot be
made, including, without limitation, amounts reserved for the Working Capital
Requirement (as defined in the Management Agreements) or under the Reserve Fund
(as defined in the Management Agreements); provided that Manager Reserves shall
not at any time exceed $16,000,000.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means any change, occurrence, event, circumstance or
development that has had or could reasonably be expected to have a material
adverse effect on (a) the business, property, condition (financial or
otherwise), operation or performance of the Borrower and its Restricted
Subsidiaries, taken as a whole, (b) the ability of the Borrower and the other
Loan Parties, taken as a whole, to perform their obligations under the Loan
Documents, (c) the validity or enforceability of any of the Loan Documents or
the rights and remedies of the Administrative Agent and other Secured Parties or
(d) the Liens in favor of the Administrative Agent on the Collateral or the
priority of such Liens.

 

“Material Contracts” means, collectively, (i) each of the Manager Documents, the
Subsidiary Cost Allocation Agreements, the Holding Company Tax Sharing Agreement
and the Subsidiary Tax Sharing Agreements, (ii) the Non-Compete Agreement,
(iii) each agreement of the Borrower or any of its Restricted Subsidiaries
evidencing Indebtedness (other than any intercompany Indebtedness among the
Borrower and the Restricted Subsidiaries) for borrowed money in an amount equal
to or greater than the Threshold Amount, (iv) each of the Borrower IP
Agreements, Opco IP Agreements and GVR IP Agreements (other than the Affiliated
IP Agreements), and (v) each other contract set forth on Schedule 1.01E, in each
case as in effect on the date hereof or as amended, restated, supplemented or
otherwise modified in accordance with the provisions of the Loan Documents.

 

“Material Nevada Governmental Approval” means, collectively, (i) any
Governmental Approval the denial, revocation or suspension of which would have a
Material Adverse Effect and (ii) any Nevada Gaming License, in each case, issued
by any Governmental Authority including any agency(ies) of the City of North Las
Vegas, Nevada; the City of Las

 

41

--------------------------------------------------------------------------------


 

Vegas, Nevada; the City of Reno, Nevada; the City of Henderson, Nevada; Clark
County, Nevada; or the State of Nevada (including any Nevada Gaming Authority).

 

“Material Real Property Lease” means (i) any Real Property Lease to a single
Tenant covering 10,000 square feet or more of rentable area of any individual
property and (ii) the Material Real Property Leases (including all amendments
and supplements thereto) designated as such on Schedule 5.08(f); provided that
no Real Property Lease that relates solely to a restaurant, movie theatre,
bowling alley, ice rink, bar or night club or relates solely to a short-term
lease of a parking lot shall constitute a Material Real Property Lease.

 

“Maximum Rate” has the meaning specified in Section 10.10.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means, collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the
Administrative Agent on behalf of the Secured Parties substantially in the form
of Exhibit H (with such changes as may be customary to account for local Law
matters), and any other mortgages executed and delivered pursuant to
Section 6.11 or 6.13.

 

“Mortgage Policies” has the meaning specified in Section 6.13(b)(ii).

 

“Mortgaged Properties” has the meaning specified in paragraph (g) of the
definition of “Collateral and Guarantee Requirement.”  On the Closing the
Mortgaged Properties shall be those properties described on Schedule 1.01B.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

“Native American Contracts” means (a) each contract listed under the heading
“Native American Contracts” on Schedule 1.01H, and (b) any other agreements
(including, without limitation, management agreements, development agreements
and loan documents) with Tribes related to the development, construction,
management or operation of gaming, lodging and other related businesses.

 

“Native American Investment Rollover Amount” has the meaning specified in
Section 7.02(p).

 

“Native American Investments” means Investments in the form of (i) loans or
advances or (ii) specified required payments, in any case by Native American
Subsidiaries pursuant to a Native American Contract.

 

“Native American Subsidiary” means (a) as of the Closing Date, those
Subsidiaries of the Borrower which are designated as such on Schedule 1.01D and
(b) each additional Subsidiary of the Borrower which is hereafter designated as
such from time to time by written notice to the Administrative Agent in a manner
consistent with the provisions of

 

42

--------------------------------------------------------------------------------


 

Section 6.14(b); provided that no such Subsidiary shall be (or, in the case of
clauses (i) and (ii), remain) so designated (i) unless at all times such
Subsidiary is engaging exclusively in the business of managing, constructing,
developing, servicing, and otherwise supporting gaming, lodging and other
related businesses under the auspices of a Tribe in connection with a Native
American Contract, (ii) unless at all times neither it nor any of its
Subsidiaries owns (x) any interest in any Core Property or any Equity Interests
in any Person that is not itself a Native American Subsidiary or (y) any other
material asset other than Real Property (and improvements thereon), contracts
and related contract rights and other general intangibles, promissory notes and
cash and Cash Equivalents or (iii) when any Default has occurred and is
continuing.  Solely for the purposes of (i) the definition of “Excluded Assets”
set forth in the Pledge Agreement and (ii) clause (c) of the definition of
“Collateral and Guarantee Requirement” set forth herein, “Native American
Subsidiary” shall include any Person (other than a Subsidiary) in which the
Borrower or a Restricted Subsidiary holds an Equity Interest that is designated
as such by the Borrower; provided that (A) no such Person shall be (or remain)
so designated unless (x) at all times such Person is engaging exclusively in the
business of managing, constructing, developing, servicing, and otherwise
supporting gaming, lodging and other related businesses under the auspices of a
Native American tribe, band or other forms of government, and (y) at all times
neither it nor any of its Subsidiaries owns any Equity Interests in any Person
that is not itself designated as a “Native American Subsidiary” pursuant to this
sentence and (B) Borrower shall not make such designation if a Default has
occurred and is continuing.

 

“Net Cash Proceeds” means:

 

(a)                                 with respect to the Disposition of any asset
by the Borrower or any Restricted Subsidiary or any Casualty Event, the
remainder, if any, of (i) the sum of cash and Cash Equivalents received in
connection with such Disposition or Casualty Event (including any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received and, with
respect to any Casualty Event, any insurance proceeds or condemnation awards in
respect of such Casualty Event actually received by or paid to or for the
account of the Borrower or any Restricted Subsidiary) minus (ii) the sum of
(A) the principal amount, premium or penalty, if any, interest and other amounts
on any Indebtedness that is secured by the asset subject to such Disposition or
Casualty Event and that is required to be repaid (and is timely repaid) in
connection with such Disposition or Casualty Event (other than Indebtedness
under the Loan Documents), (B) the reasonable out-of-pocket expenses (including
attorneys’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, other customary expenses and brokerage, consultant and
other customary fees) actually incurred by the Borrower or such Restricted
Subsidiary in connection with such Disposition or Casualty Event, (C) taxes paid
or reasonably estimated to be actually payable in connection therewith, and
(D) any reserve for adjustment in respect of (x) the sale price of such asset or
assets established in accordance with GAAP and (y) any liabilities associated
with such asset or assets and retained by the Borrower or any Restricted
Subsidiary after such sale or other Disposition thereof, including pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction and it being understood that “Net Cash Proceeds” shall

 

43

--------------------------------------------------------------------------------


 

include any cash or Cash Equivalents (i) received upon the Disposition of any
non-cash consideration received by the Borrower or any Restricted Subsidiary in
any such Disposition and (ii) upon the reversal (without the satisfaction of any
applicable liabilities in cash in a corresponding amount) of any reserve
described in clause (D) of this clause (a) or, if such liabilities have not been
satisfied in cash and such reserve is not reversed within three hundred and
sixty-five (365) days after such Disposition or Casualty Event, the amount of
such reserve; provided that, no such net cash proceeds shall constitute Net Cash
Proceeds under this clause (a) in any fiscal year until the aggregate amount of
all such net cash proceeds in such fiscal year shall exceed $15,000,000 (and
thereafter only net cash proceeds in excess of such amount shall constitute Net
Cash Proceeds under this clause (a));

 

(b)           with respect to the incurrence or issuance of any Indebtedness by
the Borrower or any Restricted Subsidiary, the remainder, if any, of (i) the sum
of the cash received by the Borrower or such Restricted Subsidiary in connection
with such incurrence or issuance minus (ii) the investment banking fees,
underwriting discounts, commissions, costs and other reasonable out-of-pocket
expenses and other customary expenses, incurred by the Borrower or such
Restricted Subsidiary in connection with such incurrence or issuance;

 

(c)           with respect to the sale or issuance of any Equity Interests by,
or any capital contribution to, any Person (including any Permitted Equity
Issuance), an amount equal to the remainder, if any, of (i) the sum of the cash
received by such Person in connection with such sale, issuance or contribution
minus (ii) the investment banking fees, underwriting discounts, commissions,
costs and other reasonable out-of-pocket expenses and other customary expenses,
incurred by such Person in connection with such sale, issuance or contribution;
and

 

(d)           with respect to any Project Reimbursement received by the Borrower
or any of their Restricted Subsidiaries, the sum of the cash received by the
Borrower or such Restricted Subsidiary constituting a Project Reimbursement, net
of any reasonable reserves for taxes or equivalent payments required to be paid
by the Borrower and the Restricted Subsidiaries.

 

“Nevada Gaming License” means all licenses, consents, permits, approvals,
authorizations, registrations, findings of suitability, franchises and
entitlements issued by any Nevada Gaming Authority necessary for or relating to
the conduct of activities under the Gaming Laws within the State of Nevada.

 

“New Property” means, with respect to any period, any new hotel and/or casino
and related amenities (as opposed to any expansion to existing properties) owned
(including, pursuant to long term ground leases) by the Borrower or its
Restricted Subsidiaries and opened for business to the public by the Borrower or
its Restricted Subsidiaries during such period.

 

“New Property EBITDA” means, with respect to any New Property for any period,
the amount for such period of Consolidated EBITDA of such New Property
(determined as if references to the Borrower and the Restricted Subsidiaries in
the definition of “Consolidated

 

44

--------------------------------------------------------------------------------


 

EBITDA” (and in the component financial definitions used therein) were
references to the Person that owns such New Property and its applicable
Subsidiaries), all as determined on a consolidated basis for such New Property;
provided that, for any period, if the New Property was not opened on the first
day of such period, then the New Property EBITDA for such period shall be equal
to (i) the actual Consolidated EBITDA for such New Property during such period
as determined above, divided by (ii) the number of days during such period from
and after the opening of such New Property, times (iii) the total number of days
in such period.

 

“Non-Cash Charges” means (a) non-cash losses on asset sales, disposals or
abandonments, (b) any non-cash impairment charge or asset write-off related to
intangible assets, long-lived assets, and investments in debt and equity
securities pursuant to GAAP, (c) all non-cash losses from investments recorded
using the equity method, (d) stock-based awards compensation expense, and
(e) other non-cash charges (provided that if any non-cash charges referred to in
this clause (e) represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA or Excess Cash Flow, as applicable, to
such extent, and excluding amortization of a prepaid cash item that was paid in
a prior period).

 

“Non-Compete Agreement” means that certain Non-Competition Agreement, dated as
of June 16, 2011, among the Borrower, Station Holdco LLC, Fertitta
Entertainment, the GVR Manager, the Opco Manager, the Borrower Manager, Frank J.
Fertitta III, Lorenzo J. Fertitta, German American Capital Corporation and
JPMCB.

 

“Non-Consenting Lenders” has the meaning specified in Section 3.07(d).

 

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Not Otherwise Applied” means, with reference to any amount of Net Cash Proceeds
of any Permitted Equity Issuance, Project Reimbursements or returns or refunds
of Qualified Investments or of Cumulative Excess Cash Flow (and Excess Cash
Flow) that such amount (a) was not required to be applied to prepay the Loans
pursuant to Section 2.05(b), (b) was not previously taken into account in
permitting a transaction under the Loan Documents where such permissibility is
(or may have been) contingent on receipt of such amount or utilization of such
amount for a specified purpose, and (c) with respect to any Permitted Equity
Issuances, was not used to make an Investment pursuant to Section 7.02(u).  For
the avoidance of doubt, the aggregate amount of Investments, Restricted
Payments, and prepayments of Junior Financing made in reliance on the amount of
such Net Cash Proceeds or Cumulative Excess Cash Flow, as applicable, pursuant
to Sections 7.02(n), 7.06(f) and/or 7.13(a) shall reduce the amount “Not
Otherwise Applied” of any such Net Cash Proceeds or Cumulative Excess Cash Flow,
as applicable.  The Borrower shall promptly notify the Administrative Agent of
any application of such amount as contemplated by (b) above.

 

“Note” means a B Term Note, an Incremental Term Note, a Revolving Credit Note or
a Swing Line Note, as the context may require.

 

“Notice of Intent to Cure” has the meaning specified in Section 6.02(b).

 

45

--------------------------------------------------------------------------------


 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Subsidiaries arising under any
Loan Document or with respect to any Commitment, Loan or Letter of Credit,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising,
(y) obligations of any Loan Party and its Subsidiaries arising under any Secured
Hedge Agreement and (z) Cash Management Obligations and including, in each of
clauses (x), (y) and (z), interest, fees and expenses that accrue after the
commencement by or against any Loan Party or Subsidiary of any proceeding under
any Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest, fees and expenses are allowed claims in
such proceeding.  Without limiting the generality of the foregoing, the
Obligations of the Loan Parties under the Loan Documents (and of their
Subsidiaries to the extent they have obligations under the Loan Documents)
include (a) the obligation (including guarantee obligations) to pay principal,
premium, interest, Letter of Credit commissions, reimbursement obligations,
charges, expenses, fees, Attorney Costs, indemnities and other amounts payable
by any Loan Party or its Subsidiaries under any Loan Document and (b) the
obligation of any Loan Party or any of its Subsidiaries to reimburse any amount
in respect of any of the foregoing that any Lender, in its sole discretion, may
elect to pay or advance on behalf of such Loan Party or such Subsidiary.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Opco” means NP Opco LLC, a Nevada limited liability company.

 

“Opco/IP Holdco License Agreement” means that certain IP Holdco to Opco IP
License Agreement, dated as of June 17, 2011, by and between IP Holdco and Opco,
as amended by that certain Amendment No. 1 to IP Holdco to Opco IP License
Agreement dated as of September 28, 2012.

 

“Opco/IP Holdco Trademark License Agreement” means that certain IP Holdco to
Opco Trademark License Agreement, dated as of June 17, 2011, by and between IP
Holdco and Opco, as amended by that certain Amendment No. 1 to IP Holdco to Opco
Trademark License Agreement dated as of September 28, 2012.

 

“Opco/Manager IP License Agreement” means that certain IP License Agreement,
dated as of June 16, 2011, by and between Opco and Opco Manager.

 

“Opco/Manager Technology Systems License Agreement” means that certain
Technology Systems License, dated as of June 16, 2011, by and between Opco and
Opco Manager.

 

“Opco Holdings” means NP Opco Holdings LLC, a Nevada limited liability company.

 

46

--------------------------------------------------------------------------------


 

“Opco IP Agreements” means, collectively, the Opco/IP Holdco License Agreement,
the Opco/IP Holdco Trademark License Agreement, the Opco/Manager IP License
Agreement and the Opco/Manager Technology Systems License Agreement.

 

“Opco Management Agreement” means that certain Management Agreement, dated
June 16, 2011, by and among Opco, the Opco Manager and certain Subsidiaries of
Opco.

 

“Opco Management Agreement Guaranty” means that certain Guaranty, dated June 16,
2011, executed by Fertitta Entertainment in favor of Opco, as amended by that
certain Amendment No. 1 to Guaranty dated as of September 28, 2012.

 

“Opco Management Fee Subordination Agreement” means that certain Subordination
of Management Agreement, dated as of the date hereof, among Opco, the Opco
Manager and the Administrative Agent.

 

“Opco Manager” means FE Opco Management LLC, a Delaware limited liability
company.

 

“Opco Manager Documents” means, collectively, the Opco Management Agreement, the
Manager Allocation Agreement, the Opco Management Agreement Guaranty and the
Opco Management Fee Subordination Agreement.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Original Financing Agreements” means (a) that certain Credit Agreement, dated
as of June 16, 2011, among the Borrower, DBCI, as administrative agent, the
lenders from time to time party thereto, DBNY, as the letter of credit issuer,
and Deutsche Bank Securities Inc. and J.P. Morgan Securities LLC, as joint lead
arrangers and joint book runners; (b) that certain Credit Agreement, dated as of
September 28, 2012, among Opco, GVR, the lenders from time to time party
thereto, DBCI, as administrative agent, DBNY, as the letter of credit issuer,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, as joint lead arranger,
joint book runner and syndication agent, Deutsche Bank Securities Inc., as joint
lead arranger and joint book runner, and J.P. Morgan Securities LLC and Credit
Suisse Securities (USA) LLC, as joint lead arrangers, joint book runners and
co-documentation agents; and (c) that certain Indenture, dated as of January 3,
2012, among the Borrower, Boulder LLC, Palace LLC, Red Rock LLC, Sunset LLC, NP
Development LLC, NP Losee Elkhorn Holdings LLC and Wells Fargo Bank, National
Association, as trustee.

 

47

--------------------------------------------------------------------------------


 

“Other Taxes” has the meaning specified in Section 3.01(b).

 

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans (including any refinancing of
outstanding unpaid drawings under Letters of Credit or L/C Credit Extensions as
a Revolving Credit Borrowing) or Swing Line Loans, as the case may be, occurring
on such date; and (b) with respect to any L/C Obligations on any date, the
aggregate outstanding amount thereof on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes thereto as of such
date, including as a result of any reimbursements of outstanding unpaid drawings
under any Letters of Credit (including any refinancing of outstanding unpaid
drawings under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) or any reductions in the maximum amount available for drawing under
Letters of Credit taking effect on such date.

 

“Palace LLC” means NP Palace LLC, a Nevada limited liability company.

 

“Participant” has the meaning specified in Section 10.07(e).

 

“Participant Register” has the meaning specified in Section 10.07(e).

 

“Patriot Act” has the meaning specified in Section 5.26.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Section 412 of the Code or Section 302 or Title IV of ERISA and is
sponsored or maintained by any Loan Party or any ERISA Affiliate or to which any
Loan Party or any ERISA Affiliate contributes or has an obligation to
contribute.

 

“Permits” means any and all franchises, licenses, leases, permits, approvals,
notifications, certifications, registrations, authorizations, exemptions,
qualifications, easements, rights of way, Liens and other rights, privileges and
approvals required under any applicable Law (including, without limitation,
Gaming Permits and permits required under Liquor Laws).

 

“Permitted Acquisition” has the meaning specified in Section 7.02(i).

 

“Permitted Equity Issuance” means (i) any issuance of Qualified Equity Interests
by any one or more of the Holding Companies prior to a Qualified IPO by the
Borrower, (ii) any issuance of Qualified Equity Interests by the Borrower or
Holdco in respect of a Qualified IPO, (iii) any issuance of Qualified Equity
Interests by the Borrower following a Qualified IPO by the Borrower, and
(iv) any issuance of Qualified Equity Interests by the Borrower to a Holding
Company prior to a Qualified IPO by the Borrower.

 

“Permitted Lien” means each Lien permitted under Section 7.01.

 

48

--------------------------------------------------------------------------------


 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, replacement, refunding, renewal or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, replaced, refunded,
renewed or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such modification, refinancing,
replacement, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder, (b) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), such modification, refinancing, replacement, refunding, renewal
or extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, replaced, refunded, renewed or extended, (c) other than with respect
to a Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), at the time thereof, no Event of Default shall have occurred
and be continuing, and (d) if such Indebtedness being modified, refinanced,
replaced, refunded, renewed or extended is Indebtedness permitted pursuant to
Section 7.03(b), 7.03(o) or 7.13(a), (i) to the extent such Indebtedness being
modified, refinanced, replaced, refunded, renewed or extended is subordinated in
right of payment to the Obligations, such modification, refinancing,
replacement, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being modified,
refinanced, replaced, refunded, renewed or extended, (ii) to the extent such
Indebtedness being modified, refinanced, replaced, refunded, renewed or extended
is secured by Liens that are subordinated to the Liens securing the Obligations,
such modification, refinancing, replacement, refunding, renewal or extension is
unsecured or secured by Liens that are subordinated to the Liens securing the
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation (including any intercreditor or similar agreements) governing
the Indebtedness being modified, refinanced, replaced, refunded, renewed or
extended, (iii) the terms and conditions of any such modified, refinanced,
replaced, refunded, renewed or extended Indebtedness, taken as a whole, are not
materially less favorable to the interests of the Lenders than the terms and
conditions of the Indebtedness being modified, refinanced, replaced, refunded,
renewed or extended; provided that a certificate of a Responsible Officer of the
Borrower delivered to the Administrative Agent at least five Business Days prior
to the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness and drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions satisfy the foregoing requirement
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement unless the Administrative Agent notifies the Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees) and
(iv) such modification, refinancing, replacement, refunding, renewal or
extension is incurred by the Person who is the obligor of the Indebtedness being
modified, refinanced, replaced, refunded, renewed or extended.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

49

--------------------------------------------------------------------------------


 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Loan Party or, with respect to any
such plan that is subject to Section 412 of the Code or Section 302 or Title IV
of ERISA, any ERISA Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledge Agreement” means, collectively, the Pledge Agreement executed by the
Holding Companies, the Borrower and the Subsidiary Guarantors (other than
Immaterial Subsidiaries), substantially in the form of Exhibit G-2, together
with each other Pledge Agreement Supplement executed and delivered pursuant to
Sections 6.11 and 6.13.

 

“Pledge Agreement Supplement” has the meaning specified in the Pledge Agreement.

 

“Post-Acquisition Period” means, with respect to any Permitted Acquisition or
conversion of an Unrestricted Subsidiary to a Converted Restricted Subsidiary,
the period beginning on the date such Permitted Acquisition or conversion of an
Unrestricted Subsidiary to a Converted Restricted Subsidiary is consummated and
ending on the last day of the fourth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition or conversion of an
Unrestricted Subsidiary to a Converted Restricted Subsidiary is consummated.

 

“Pre-Opening Expenses” means, with respect to any fiscal period, the amount of
expenses (other than Consolidated Interest Expense) classified as “pre-opening
expenses” on the applicable financial statements of the Borrower and its
Restricted Subsidiaries for that period, prepared in accordance with GAAP
consistently applied.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by DBNY as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective as of the opening of
business on the date such change is publicly announced as being effective.  The
Prime Rate is a reference rate and does not necessarily represent the lowest or
best rate actually available.

 

“Principal BlockerCos” means PB Investor I LLC, a Delaware limited liability
company, and PB Investor II LLC, a Delaware limited liability company.

 

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or a Converted
Restricted Subsidiary or the Consolidated EBITDA of the Borrower, the pro forma
increase or decrease in such Acquired EBITDA or such Consolidated EBITDA, as the
case may be, projected by the Borrower in good faith as a result of actions
taken during such Post-Acquisition Period for the purposes of realizing
reasonably identifiable and factually supportable cost savings in connection
with the combination of the operations of such Acquired Entity or Business or
such Converted Restricted Subsidiary with the operations of the Borrower and the
Restricted Subsidiaries, net of, in the case of any increase in such Acquired
EBITDA or Consolidated EBITDA, the amount of actual benefits realized during
such Test Period from such actions; provided that for purposes of

 

50

--------------------------------------------------------------------------------


 

projecting such pro forma increase or decrease to such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, it may be assumed that the cost savings
related to actions taken during such Post-Acquisition Period will be realizable
during the entirety of such Test Period; provided further, however, that
(A) such cost savings shall be projected by the Borrower in good faith to be
realized within such Post-Acquisition Period, (B) such cost savings must be able
to be accounted for as adjustments pursuant to Article 11 of Regulation S-X
under the Securities Act, (C) any cost savings that are not actually realized
during such Post-Acquisition Period may no longer be included as a “Pro Forma
Adjustment” after the end of the last day of such Post-Acquisition Period,
(D) such actions giving rise to such cost savings shall actually have been taken
during the Post-Acquisition Period, (E) no amounts included shall be included in
the determination of the “Pro Forma Adjustment” to the extent duplicative of any
amounts that are otherwise added back in computing Consolidated EBITDA with
respect to such period, and (F) no Pro Forma Adjustment shall be added back in
the computation of Consolidated EBITDA for such Test Period for purposes of
calculating the Applicable ECF Percentage.

 

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test or covenant hereunder, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the transactions described below in connection
therewith (including the incurrence of Indebtedness in connection with such
Specified Transaction) shall be deemed to have occurred as of the first day of
the applicable period of measurement in such test or covenant.  Without limiting
the generality of the foregoing, all income statement items (whether positive or
negative) attributable to the property or Person subject to such Specified
Transaction, (i) in the case of a Disposition of all or substantially all Equity
Interests in any Subsidiary of the Borrower or any division, product line, or
facility used for operations of the Borrower or any of its Subsidiaries, shall
be excluded, and (ii) in the case of a Permitted Acquisition, conversion of an
Unrestricted Subsidiary to a Converted Restricted Subsidiary or Investment
described in the definition of “Specified Transaction”, shall be included.  With
respect to any Indebtedness (other than intercompany Indebtedness among the
Borrower and the Subsidiary Guarantors) incurred or assumed by the Borrower or
any of the Restricted Subsidiaries that has a floating or formula rate, such
Indebtedness shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate which is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination.  Notwithstanding the foregoing, without limiting the application
of the Pro Forma Adjustment pursuant to clause (A) above, the foregoing pro
forma adjustments may be applied to any such test or covenant solely to the
extent that such adjustments are consistent with the definition of “Consolidated
EBITDA” and give effect to events (including operating expense reductions) that
are (i) (x) directly attributable to such transaction, (y) expected to have a
continuing impact on the Borrower and the Restricted Subsidiaries and
(z) factually supportable or (ii) otherwise consistent with the definition of
“Pro Forma Adjustment”.  In the case of any determination of Pro Forma
Compliance with, or any calculation on a Pro Forma Basis of, the financial
covenants set forth in Section 7.11 pursuant to Sections 2.14, 6.14(a),
7.02(i)(B), 7.02(i)(D), 7.02(n), 7.02(v), 7.03(e), 7.03(o) and 7.06(f) prior to
the occurrence of the First Test Date, such determination or calculation shall
be made using the covenant levels applicable to the Test Period ending March 31,
2013.

 

“Pro Rata Share” means (i) with respect to each Revolving Credit Lender at any
time a fraction (expressed as a percentage, carried out to the ninth decimal
place), the numerator

 

51

--------------------------------------------------------------------------------


 

of which is the amount of the Revolving Credit Commitment of such Revolving
Credit Lender at such time and the denominator of which is the amount of the
Aggregate Commitments of all Revolving Credit Lenders under the Revolving Credit
Facility at such time; provided that if such Revolving Credit Commitment has
been terminated, then the Pro Rata Share of each Revolving Credit Lender shall
be determined based on the Pro Rata Share of such Revolving Credit Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof; provided further, that when a
Defaulting Lender shall exist, “Pro Rata Share” shall be adjusted as provided in
Section 2.15, (ii) with respect to each B Term Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the aggregate outstanding principal amount of the B Term
Loans of such B Term Lender at such time and the denominator of which is the
aggregate outstanding principal amount of all B Term Loans of all B Term Lenders
at such time, and (iii) with respect to each Incremental Term Lender having
Incremental Term Loans of a particular Series at any time a fraction (expressed
as a percentage, carried out to the ninth decimal place), the numerator of which
is the aggregate outstanding principal amount of the Incremental Term Loans of
such Series of such Incremental Term Lender at such time and the denominator of
which is the aggregate outstanding principal amount of all Incremental Term
Loans of such Series of all Incremental Term Lenders at such time.

 

“Project Reimbursements” means any amounts received by the Borrower or any of
the Borrower’s Restricted Subsidiaries after the Closing Date in repayment of
any loan or advance made by it to the Federated Indians of Graton Rancheria, the
North Fork Rancheria of Mono Indians or any other Tribe (or any instrumentality
of any such Tribe) pursuant to any Native American Contract relating to a
project and, for the avoidance of doubt, including any interest, earnings or
other returns on such loan or advance paid by the applicable Tribe or
instrumentality thereof.

 

“Projections” has the meaning set forth in Section 6.01(f).

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Qualified IPO” means a “Qualified Public Offering” as defined in the
Equityholders Agreement, dated as of June 16, 2011, among Holdco and each holder
of Equity Interests thereof, VoteCo and each holder of Equity Interests thereof,
the Borrower and its Subsidiaries and the Fertitta Brothers, as in effect on the
Closing Date (as if each reference to “Newco” in such definition were a
reference to either the Borrower or Holdco) pursuant to a registration statement
(other than on Form S-8 or any other form relating to securities issuable under
any benefit plan of the Borrower or Holdco) that is declared effective by the
SEC and results in Net Cash Proceeds received by the Borrower or Holdco (which
are contributed to the Borrower) of at least $75,000,000.

 

“Qualifying Investments” means Investments made by the Borrower and its
Restricted Subsidiaries and either outstanding on the Closing Date or made after
the Closing Date in accordance with Section 7.02 hereof, provided however, that
Qualifying Investments

 

52

--------------------------------------------------------------------------------


 

shall exclude Investments in Cash and Cash Equivalents and any Investments made
in or to the Federated Indians of the Graton Rancheria, the North Fork Rancheria
of Mono Indians or any other Tribe or any instrumentality of any such Tribe.

 

“Real Property” means all Mortgaged Properties and all other real property
(including land, improvements and fixtures) owned or leased from time to time by
any of the Borrower or any Restricted Subsidiary.

 

“Real Property Lease” means any lease, sublease or sub-sublease, letting,
license, concession or other agreement (whether written or oral and whether now
or hereafter in effect), pursuant to which any Person is granted by the Borrower
or any Restricted Subsidiary a possessory interest in, or right to use or occupy
all or any portion of any space in any Real Property, and every modification,
amendment or other agreement relating to such lease, sublease, sub-sublease, or
other agreement entered into in connection with such lease, sublease,
sub-sublease, or other agreement and every guarantee of the performance and
observance of the covenants, conditions and agreements to be performed and
observed by the other party thereto.

 

“Red Rock LLC” means NP Red Rock LLC, a Nevada limited liability company.

 

“Refinanced Term Loans” has the meaning specified in Section 10.01.

 

“Register” has the meaning specified in Section 10.07(d).

 

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Related Person” means, as to any Person, any of such Person’s employees,
directors, officers or shareholders.

 

“Release Conditions” has the meaning specified in Section 9.11(b)(i).

 

“Rents” means all rents, rent equivalents, moneys payable as damages or in lieu
of rent or rent equivalents, royalties (including, without limitation, all oil
and gas or other mineral royalties and bonuses), income, receivables, receipts,
revenues, deposits (including, without limitation, security, utility and other
deposits), accounts, cash, issues, profits, charges for services rendered, and
other consideration of whatever form or nature received by or paid to or for the
account of or benefit of Borrower or a Restricted Subsidiary from any and all
sources arising from or attributable to a Mortgaged Property, including, but not
limited to the Real Property Leases.

 

“Replacement Term Loans” has the meaning specified in Section 10.01.

 

53

--------------------------------------------------------------------------------


 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.

 

“Repricing Event” has the meaning specified in Section 2.05(d).

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of B Term Loans, Incremental Term Loans or Revolving Credit
Loans, a Committed Loan Notice, (b) with respect to an L/C Credit Extension, a
Letter of Credit Application, and (c) with respect to a Swing Line Loan, a Swing
Line Loan Notice.

 

“Required Incurrence Consolidated EBITDAM” means, with respect to any Person for
any period, the sum (without duplication) of:

 

(1)  the Required Incurrence Consolidated Net Income of such Person for such
period, plus

 

(2)  to the extent that any of the following shall have been taken into account
in determining such Required Incurrence Consolidated Net Income, and without
duplication:

 

(a)  all income taxes of such Person and its Restricted Subsidiaries paid or
accrued in accordance with GAAP for such period (other than income taxes
attributable to extraordinary or nonrecurring gains or losses or taxes
attributable to sales or dispositions of assets outside the ordinary course of
business),

 

(b)  the Required Incurrence Consolidated Interest Expense of such Person for
such period,

 

(c)  depreciation and amortization expense (including the amortization of
deferred financing charges) and any amortization or write-off of goodwill or
other intangible assets and depreciation expense for such Person and its
Restricted Subsidiaries for such period,

 

(d)  all other non-cash items (other than non-cash interest) of such Person or
any of its Restricted Subsidiaries reducing such Required Incurrence
Consolidated Net Income for such period, other than any non-cash item for such
period that requires the accrual of or a reserve for cash charges for any future
period,

 

(e)  any net after-tax losses from all sales or dispositions of assets outside
of the ordinary course of business,

 

(f) any net after-tax extraordinary or non-recurring losses and losses on early
extinguishment of debt,

 

(g) management fees paid by the Borrower or its Restricted Subsidiaries pursuant
to the Management Agreements,

 

54

--------------------------------------------------------------------------------


 

(h) any non-recurring costs or expenses of an acquired company or business
incurred in connection with the purchase or acquisition of such acquired company
or business by such Person (including any restructuring expenses or charges) and
any non-recurring adjustments necessary to conform the accounting policies of
the acquired company or business to those of such Person,

 

(i) the amount of interest expense attributable to minority equity interests of
third parties in any non-wholly owned Subsidiary to the extent paid by third
parties,

 

(j) any losses attributable to Obligations with respect to Swap Contracts
permitted to be incurred pursuant to Section 7.03(f),

 

(k) payments made in cash to the Borrower or any Restricted Subsidiary by any
Unrestricted Subsidiary to reimburse expenses pursuant to the Management
Agreements or the Subsidiary Cost Allocation Agreements,

 

(l) non-cash charges relating to compensation expense in connection with
benefits provided under employee stock option plans, restricted stock plans and
other equity compensation arrangements, and

 

(m) all non-cash losses from investments recorded using the equity method, less

 

(3)  (a) all non-cash items of such Person or any of its Restricted Subsidiaries
increasing such Required Incurrence Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business, (b) all
cash payments during such period relating to non-cash items that were added back
in determining Required Incurrence Consolidated EBITDAM in any prior period and
(c) distributions made by the Borrower to the Holding Companies during such
period pursuant to Section 7.06(e) and (g), plus

 

(4)  pre-opening expenses, plus

 

(5) the Required Incurrence New Property EBITDAM for such period of any Required
Incurrence New Property, to the extent not subsequently sold, transferred or
otherwise disposed of by the Borrower or the Restricted Subsidiary that owns
such Required Incurrence New Property, plus

 

(6) cash restructuring charges or reserves (including restructuring costs
related to acquisitions and to closure/consolidation of facilities) and unusual
or non-recurring charges (other than pre-opening expenses), including severance,
relocation and costs and curtailments or modifications to pension and
post-retirement employee benefit plans; provided that the aggregate amount
added-back pursuant to this clause (6) with respect to any period shall not
exceed 2.5% of Required Incurrence Consolidated EBITDAM for such period, plus

 

(7)  payments pursuant to the Holding Company Tax Sharing Agreement paid or
accrued for such period.

 

55

--------------------------------------------------------------------------------


 

“Required Incurrence Consolidated Interest Expense” means, with respect to any
Person for any period, the sum of:

 

(1)  the consolidated interest expense of such Person and its Restricted
Subsidiaries paid or accrued during such period (including the interest
component of any deferred payment obligations, the interest component of all
payments associated with obligations under Capitalized Leases, commissions,
discounts and other fees and charges incurred in respect of letter of credit or
bankers’ acceptance financings, and net payments (if any) pursuant to
Obligations under Secured Hedge Agreements); provided, however, that Required
Incurrence Consolidated Interest Expense shall not include either
(x) amortization or write-offs of debt issuance costs and deferred financing
costs (including, without limitation, related to the original issuance of the
Senior Unsecured Notes or any financing consummated prior thereto), (y) any
expensing of commitment or other financing fees or (z) write-offs relating to
termination of interest rate swap arrangements related to the original issuance
of the Senior Unsecured Notes, and

 

(2)  the consolidated interest of such Person and its Restricted Subsidiaries
that was capitalized during such period, and

 

(3)  any interest accruing on Indebtedness of another Person that is guaranteed
by such Person or one of its Restricted Subsidiaries, and

 

(4)  the product of:

 

(a)  all dividend payments on any series of preferred stock of such Person or
any of its Restricted Subsidiaries (other than dividends paid in Qualified
Equity Interests); provided that with respect to any series of preferred stock
that did not pay cash dividends during such period but that is required to pay
cash dividends during any period prior to the B Term Loan Maturity Date, cash
dividends shall be deemed to have been paid with respect to such series of
preferred stock during the period of accrual for purposes of this clause (4);
times

 

(b)  a fraction, the numerator of which is one and the denominator of which is
one minus the then current combined federal, state and local statutory income
tax rate of such Person, expressed as a decimal, in each case, on a consolidated
basis and in accordance with GAAP.

 

“Required Incurrence Consolidated Net Income” means, with respect to any Person
for any period, the aggregate net income (or loss) of such Person and its
Restricted Subsidiaries for such period on a consolidated basis, determined in
accordance with GAAP; provided, however, that there shall be excluded therefrom:

 

(1)  net after-tax gains and losses from all sales or dispositions of assets
outside of the ordinary course of business,

 

(2)  net after-tax extraordinary or non-recurring gains or losses and losses on
early extinguishment of debt;

 

56

--------------------------------------------------------------------------------


 

(3)  any after-tax effect of income (loss) from the early extinguishment,
conversion or cancellation of debt, Obligations under any Secured Hedge
Agreements or other derivative instruments;

 

(4)  any impairment charge or asset write-off, in each case pursuant to GAAP,
and the amortization of intangibles arising pursuant to GAAP;

 

(5)  the effect of marking to market Swap Contracts permitted pursuant to
Section 7.03(f),

 

(6)  the cumulative effect of a change in accounting principles,

 

(7)  any net income of any other Person if such other Person is not a Subsidiary
and is accounted for by the equity method of accounting, except that such
Person’s equity in the net income of any such other Person for such period shall
be included in such Required Incurrence Consolidated Net Income up to the
aggregate amount of cash and the fair market value of property actually
distributed by such other Person during such period to such Person or a
Restricted Subsidiary as a dividend or other distribution,

 

(8)  [reserved]

 

(9)  any restoration to income of any contingency reserve, except to the extent
that provision for such reserve was made out of Required Incurrence Consolidated
Net Income accrued at any time following the Closing Date,

 

(10)  income or loss attributable to discontinued operations (including, without
limitation, operations disposed of during such period whether or not such
operations were classified as discontinued),

 

(11)  in the case of a successor to such Person by consolidation or merger or as
a transferee of such Person’s assets, any net income or loss of the successor
corporation prior to such consolidation, merger or transfer of assets,

 

(12)  non-cash charges relating to compensation expense in connection with
benefits provided under employee stock option plans, restricted stock plans and
other equity compensation arrangements,

 

(13)  any net unrealized gains and losses resulting from Obligations with
respect to Secured Hedge Agreements and the application of ASC Topic 815 will be
excluded;

 

(14)  any expenses, charges or losses that are covered by indemnification or
other reimbursement provisions in connection with any Investment permitted
pursuant to Section 7.02 or any sale, conveyance, transfer or other disposition
of assets permitted under this Agreement, to the extent actually reimbursed, or,
so long as the Borrower has made a determination that a reasonable basis exists
for indemnification or reimbursement and only to the extent that such amount is
in fact indemnified or reimbursed within 365 days of such

 

57

--------------------------------------------------------------------------------


 

determination (with a deduction in the applicable future period for any amount
so added back to the extent not so indemnified or reimbursed within such 365
days);

 

(15)  to the extent covered by insurance and actually reimbursed, or, so long as
the Borrower has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is in fact reimbursed within 365 days of the date of such
determination (with a deduction in the applicable future period for any amount
so added back to the extent not so reimbursed within such 365 days), expenses,
charges or losses with respect to liability or casualty events or business
interruption;

 

(16)  the net income (but not loss) of any Unrestricted Subsidiary, except that
the Borrower’s or any Restricted Subsidiary’s equity in the net income of any
Unrestricted Subsidiary for such period shall be included in such Required
Incurrence Consolidated Net Income up to the aggregate amount of cash actually
distributed by such Unrestricted Subsidiary during such period to the Borrower
or a Restricted Subsidiary as a dividend or other distribution,

 

(17)  any fees, expenses, premiums and other charges in connection with the
incurrence of Indebtedness under this Agreement, the issuance of the Senior
Unsecured Notes or any other issuance or repayment of Indebtedness, issuance of
Equity Interests, refinancing transaction, amendment or other modification of
any debt instrument, acquisition, investment or asset disposition,

 

(18) payments made in cash to the Borrower or any Restricted Subsidiary by any
Unrestricted Subsidiary pursuant to the Management Agreements or the Subsidiary
Cost Allocation Agreements, and

 

(19) payments made by the Borrower or a Restricted Subsidiary to an Unrestricted
Subsidiary pursuant to the Subsidiary Tax Sharing Agreement;

 

provided further that Required Incurrence Consolidated Net Income shall be
reduced by all payments to the Holding Companies pursuant to Section 7.06(e) and
(g) and payments pursuant to the Holding Company Tax Sharing Agreement paid or
accrued for such period.

 

“Required Incurrence Interest Coverage Ratio” means, with respect to the
Borrower and its Restricted Subsidiaries for any Test Period, the ratio of
(a)  Required Incurrence Consolidated EBITDAM of the Borrower and its Restricted
Subsidiaries as of the last day of such Test Period, to (b) Required Incurrence
Consolidated Interest Expense of the Borrower and its Restricted Subsidiaries
for such Test Period (other than non-cash Required Incurrence Consolidated
Interest Expense attributable to the Senior Unsecured Notes and the Loans);

 

provided that the Required Incurrence Interest Coverage Ratio shall be
calculated giving Pro Forma Effect, as of the beginning of the applicable Test
Period, to any Investment, incurrence of Indebtedness, repayment or redemption
of Indebtedness, issuance or redemption of Disqualified Equity Interests,
designation of an Unrestricted Subsidiary as a Restricted Subsidiary or
designation of a Restricted Subsidiary as an Unrestricted Subsidiary or

 

58

--------------------------------------------------------------------------------


 

Disposition, at any time during or subsequent to such period, but on or prior to
the applicable date of determination.

 

In making such computation, Required Incurrence Consolidated Interest Expense:
(1)  attributable to any Indebtedness bearing a floating interest rate shall be
computed on a Pro Forma Basis as if the rate in effect on the date of
computation had been the applicable rate for the entire period (provided, that,
notwithstanding the provisions of the definition of “Pro Forma Basis” to the
contrary, such interest on Indebtedness, to the extent covered by Secured Hedge
Agreements, shall be deemed to accrue at the rate per annum resulting after
giving effect to the operation of such agreements); and (2)  attributable to
interest on any Indebtedness under the Revolving Credit Facility shall be
computed on a Pro Forma Basis based upon the average daily balance of such
Indebtedness outstanding during the applicable period.

 

For purposes of calculating Required Incurrence Consolidated EBITDAM and
Required Incurrence Consolidated Interest Expense of the Borrower for the
applicable Test Period:

 

(i) any Person that is a Restricted Subsidiary on the date of determination (or
would become a Restricted Subsidiary on such date of determination in connection
with the transaction that requires the determination of the Required Incurrence
Interest Coverage Ratio) shall be deemed to have been a Restricted Subsidiary at
all times during such Test Period;

 

(ii) any Person that is not a Restricted Subsidiary on such date of
determination (or would cease to be a Restricted Subsidiary on such date of
determination in connection with the transaction that requires the determination
of the Required Incurrence Interest Coverage Ratio) will be deemed not to have
been a Restricted Subsidiary at any time during such Test Period;

 

(iii) if the Borrower or any Restricted Subsidiary shall have in any manner
(A) acquired (including through a Permitted Acquisition or other Investment or
the commencement of activities constituting such operating business) any
operating business or commenced operation of any Hotel/Casino Facilities during
such Test Period or after the end of such Test Period and on or prior to the
applicable date of determination, or (B) Disposed of (including by way of a
Disposition permitted under this Agreement or the termination or discontinuance
of activities constituting such operating business) any operating business
during such Test Period or after the end of such Test Period and on or prior to
the applicable date of determination, such calculation shall be made on a Pro
Forma Basis after giving Pro Forma Effect to such transaction; provided,
however, that such calculation shall give effect to any pro forma expense and
cost reductions that have occurred or are reasonably expected to occur within
the 12-month period following the consummation of the transaction, in the
reasonable judgment of the chief financial officer or chief accounting officer
of the Borrower (to the extent such expense or cost savings could then be
reflected in pro forma financial statements in accordance with Regulation S-X
promulgated under the Securities Act or any other regulation or policy of the
SEC related thereto), provided that (1) all expense reductions and cost
reductions shall be applied solely to the extent that the same are consistent
and would be permitted by the definition of “Pro Forma Adjustment” (as if
references therein to Consolidated EBITDA were references to Required Incurrence
Consolidated EBITDAM) and (2) such adjustments are set forth in an officer’s
certificate signed by the chief financial officer or chief accounting officer of
the Borrower which states (A) the

 

59

--------------------------------------------------------------------------------


 

amount of such adjustment or adjustments, (B) that such adjustment or
adjustments are based on the reasonable good faith belief of the Borrower at the
time of such execution and (C) that any related incurrence of Indebtedness is
permitted pursuant to this Agreement.

 

“Required Incurrence New Property” means, with respect to any period, any new
hotel and/or casino and related amenities (as opposed to any expansion to
existing properties) owned by the Borrower or its Restricted Subsidiaries or
owned by a Tribe and managed by the Borrower or its Restricted Subsidiaries
pursuant to a Tribal Management Agreement and, in each case, opened for business
to the public during such period.

 

“Required Incurrence New Property EBITDAM” means, with respect to any Required
Incurrence New Property for any period, the amount for such period of Required
Incurrence Consolidated EBITDAM of such Required Incurrence New Property
(determined as if references to the Borrower and its Restricted Subsidiaries in
the definition of “Required Incurrence Consolidated EBITDAM” (and in the
component financial definitions used therein) were references to the Person that
owns such Required Incurrence New Property and its applicable Subsidiaries), all
as determined on a consolidated basis for such Required Incurrence New Property;
provided that, for any period, if the Required Incurrence New Property was not
opened on the first day of such period, then the Required Incurrence New
Property EBITDAM for such period shall be equal to (i) the actual Required
Incurrence Consolidated EBITDAM for such Required Incurrence New Property during
such period as determined above, divided by (ii) the number of days during such
period from and after the opening of such Required Incurrence New Property,
times (iii) the total number of days in such period.

 

“Required Lenders” means, as of any date of determination, Lenders (other than
Defaulting Lenders) having or holding more than 50% of the sum of the (a) Total
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Lender for purposes of this definition) and (b) aggregate unused
Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, vice
president, principal accounting officer, treasurer or assistant treasurer or
other similar officer of a Loan Party and, as to any document delivered on the
Closing Date, any secretary or assistant secretary of a Loan Party.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, limited liability company, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted” means, when referring to cash or Cash Equivalents of the Borrower
or any of its Restricted Subsidiaries, that such cash or Cash Equivalents
(i) appear (or would be required to appear) as “restricted” on a consolidated
balance sheet of the Borrower or of any such Restricted Subsidiary (unless such
appearance is related to the Loan Documents or Liens created

 

60

--------------------------------------------------------------------------------


 

thereunder), (ii) are subject to any Lien in favor of any Person other than the
Administrative Agent for the benefit of the Secured Parties (or the L/C Issuer
or the Swing Line Lender, as applicable) or as permitted by Section 7.01(s) and
clauses (i) and (ii) of Section 7.01(t), (iii) constitute Cage Cash,
(iv) constitute Manager Reserves, (v) are subject to pledge pursuant to the L/C
Back-Stop Arrangements, or (vi) are maintained in a Cash Collateral Account
pursuant to Section 2.05(b)(ii)(C).

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of any Holding
Company, the Borrower or any Restricted Subsidiary (or any direct or indirect
parent or other direct or indirect equity holder of any of the foregoing), or
any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, defeasance, acquisition, cancellation or termination of any such
Equity Interest, or on account of any return of capital to any stockholders,
partners or members (or the equivalent Persons thereof) of any Holding Company,
the Borrower or any Restricted Subsidiary (or any direct or indirect parent or
other direct or indirect equity holder of any of the foregoing) or any option,
warrant or other right to acquire any such Equity Interests in any Holding
Company, the Borrower or any Restricted Subsidiary (or any direct or indirect
parent or other direct or indirect equity holder of any of the foregoing).  For
the avoidance of doubt, (i) payments made by the Borrower to the Managers
pursuant to, and in accordance with, any Management Agreement and (ii) payments
made pursuant to, and in accordance with, the Holding Company Tax Sharing
Agreement shall not constitute Restricted Payments.

 

“Restricted Payment Base Basket” has the meaning specified in Section 7.06(f).

 

“Restricted Payment Builder Basket” has the meaning specified in
Section 7.06(f).

 

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“Revolving Commitment Increase Lender” has the meaning specified in
Section 2.14(k).

 

“Revolving Credit Availability” means, at any time, the amount by which the
aggregate Revolving Credit Commitments at such time exceed the sum of (A) the
Outstanding Amount of Revolving Credit Loans at such time and (B) the
Outstanding Amount of L/C Obligations at such time.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Loans,
having the same Interest Period, made by each of the Revolving Credit Lenders
pursuant to Section 2.01(b).

 

“Revolving Credit Commitment” means, as to any Revolving Credit Lender, its
obligation (subject to the terms and conditions of this Agreement) to (a) make
Revolving Credit Loans to the Borrower from time to time after the Closing Date
pursuant to Section 2.01(b), (b) purchase participations in L/C Obligations in
respect of Letters of Credit, and (c) purchase

 

61

--------------------------------------------------------------------------------


 

participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth, and opposite such Lender’s
name, on Schedule 2.01(b) under the caption “Revolving Credit Commitment”, in an
Incremental Amendment or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be increased
pursuant to Section 2.14 and further adjusted from time to time in accordance
with this Agreement.  The aggregate Revolving Credit Commitments of all
Revolving Credit Lenders as of the Closing Date is $350,000,000, as such amount
may be adjusted from time to time in accordance with the terms of this
Agreement.

 

“Revolving Credit Exposure” means, at any time, as to each Revolving Credit
Lender, the sum of the outstanding principal amount of such Revolving Credit
Lender’s Revolving Credit Loans at such time and its Pro Rata Share of the L/C
Obligations and the Swing Line Obligations at such time.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Commitments at such time.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time (or, after the termination thereof, Revolving
Credit Exposure at such time).

 

“Revolving Credit Loan” has the meaning provided in Section 2.01(b).

 

“Revolving Credit Maturity Date” means the earliest of (i) date occurring on the
fifth anniversary of the Closing Date, (ii) the date that the Loans become due
as a result of acceleration or otherwise, (iii) the date the Revolving Credit
Commitments are permanently reduced to zero pursuant to Sections 2.05 or 2.06,
and (iv) the date of termination of the Revolving Credit Commitments pursuant to
Section 8.02.

 

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-2, evidencing the aggregate Indebtedness of the Borrower to such
Revolving Credit Lender resulting from the Revolving Credit Loans made by such
Revolving Credit Lender.

 

“Revolving Obligations” means all Obligations (other than Obligations under
clauses (y) and (z) of the first sentence of the definition of “Obligations”)
relating to the Revolving Credit Loans, Swing Line Loans, Letters of Credit
(including L/C Obligations) and the Revolving Credit Commitments.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.

 

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at

 

62

--------------------------------------------------------------------------------


 

http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (b) (i) an agency of the
government of a Sanctioned Country, (ii) an organization controlled by a
Sanctioned Country, or (iii) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by the U.S. Department of the
Treasury’s Office of Foreign Assets Control.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Hedge Agreement” means any Swap Contract permitted under Article 7 that
is entered into by and between the Borrower or any Restricted Subsidiary and any
Hedge Bank, except to the extent that the parties thereto agree in writing that
such Swap Contract shall not be secured by any Liens on the Collateral and such
parties have delivered such writing to the Administrative Agent.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each L/C Issuer, the Swing Line Lender, the Hedge Banks, the Cash Management
Banks, the Joint Lead Arrangers, the Syndication Agent, the Co-Documentation
Agents, the Supplemental Administrative Agents and each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to
Section 9.02.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Agreement” means, collectively, the Security Agreement executed by the
Borrower and the Subsidiary Guarantors (other than Immaterial Subsidiaries),
substantially in the form of Exhibit G-1, together with each other Security
Agreement Supplement executed and delivered pursuant to Sections 6.11 and 6.13.

 

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

 

“Senior Unsecured Notes” means the $500,000,000 in principal amount of 7.50%
unsecured notes of the Borrower due 2021 issued on the Closing Date pursuant to
the Senior Unsecured Notes Indenture and any Permitted Refinancing Indebtedness
in respect thereof.

 

“Senior Unsecured Notes Documents” means the Senior Unsecured Notes Indenture,
the Senior Unsecured Notes and all other agreements, instruments and other
documents pursuant to which the Senior Unsecured Notes have been or will be
issued or otherwise setting forth the terms of the Senior Unsecured Notes.

 

“Senior Unsecured Notes Indenture” means that certain Indenture, dated as of the
date hereof, by and among the Borrower, Wells Fargo Bank, National Association,
as the trustee, and the other parties thereto.

 

“Series” has the meaning specified in Section 2.14(e).

 

63

--------------------------------------------------------------------------------


 

“Sold Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person has not, does not intend to, and does not believe that
it will, incur debts or liabilities beyond such Person’s ability to pay such
debts and liabilities as they mature and (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital.  The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“SPC” has the meaning specified in Section 10.07(h).

 

“Specified Transaction” means, with respect to any period, any Investment,
Disposition, Permitted Acquisition, incurrence or repayment of Indebtedness
(including incurrence of any Increase B Term Loan, Incremental Term Loan or
Increase Revolving Credit Commitment), Restricted Payment, Subsidiary
designation, or other transaction that by the terms of this Agreement set forth
elsewhere herein requires Pro Forma Compliance with a test or covenant hereunder
or requires such test or covenant to be calculated on a Pro Forma Basis.

 

“Station Permitted Assignees” means any Affiliate of any Loan Party (other than
the Holding Companies, the Borrower and their respective Subsidiaries).

 

“Statutory Reserves” means a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentage (including any marginal, special,
emergency or supplemental reserves) applicable on the interest rate
determination date (expressed as a decimal) established by the Board and
applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency Liabilities (as defined in Regulation D of the Board).

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned directly, or indirectly through one or more
intermediaries, by such Person.  Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Borrower.

 

“Subsidiary Cost Allocation Agreement” means each of (i) the LandCo Cost
Allocation Agreement and (ii) each other cost allocation agreement entered into
after the Closing Date between the Borrower and an Unrestricted Subsidiary in
the form of the Manager

 

64

--------------------------------------------------------------------------------


 

Allocation Agreement (with such changes as are reasonably requested by or are
acceptable to the Administrative Agent).

 

“Subsidiary Guarantor” means each Restricted Subsidiary.

 

“Subsidiary Tax Sharing Agreement” means (1) the LandCo Holdings LLC Agreement,
(2) the Fertitta Interactive Tax Sharing Agreement and (3) each tax sharing
agreement between the Borrower and an Unrestricted Subsidiary entered into after
the Closing Date in accordance with this Agreement.

 

“Subsidiary Tax Sharing Payments” means (i) all payments received by the
Borrower from Unrestricted Subsidiaries pursuant to Subsidiary Tax Sharing
Agreements and (ii) all payments received by the Borrower from LandCo Holdings
pursuant to Section 5.1(b) of the LandCo Holdings LLC Agreement.

 

“Substitute Lender” has the meaning specified in Section 10.23(a).

 

“Sunset LLC” means NP Sunset LLC, a Nevada limited liability company.

 

“Supplemental Administrative Agent” has the meaning specified in
Section 9.13(a) and “Supplemental Administrative Agents” shall have the
corresponding meaning.

 

“Support Agreement” means (a) the guaranty by the Borrower or a Restricted
Subsidiary of the completion of the development, construction and opening of a
new gaming facility by any Native American Subsidiary pursuant to a Native
American Contract or of any gaming facility owned by others which is to be
managed exclusively by any such Native American Subsidiary pursuant to a Native
American Contract and/or (b) the agreement by the Borrower or a Restricted
Subsidiary to advance funds, property or services to or on behalf of a Native
American Subsidiary in order to maintain the financial condition or level of any
balance sheet item of such Native American Subsidiary pursuant to a Native
American Contract (including “keep well” or “make well” agreements) in
connection with the development, construction and operations of a new gaming
facility by such Native American Subsidiary pursuant to a Native American
Contract (or of any gaming facility owned by others which is to be managed
exclusively by such Native American Subsidiary pursuant to a Native American
Contract); provided that such guaranty or agreement is entered into in
connection with obtaining financing for such gaming facility or is required by a
Governmental Authority.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and

 

65

--------------------------------------------------------------------------------


 

(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such master agreement, together with any related
schedules, a “Master Agreement”), including any such obligations or liabilities
under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contract has been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined by the Borrower as
the mark-to-market value(s) for such Swap Contract, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.

 

“Swing Line Lender” means DBCI, in its capacity as provider of Swing Line Loans,
or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Exposure” means, at any time, the Swing Line Obligations at
such time.  The Swing Line Loan Exposure of any Revolving Credit Lender at any
time shall be its Pro Rata Share of the Swing Line Obligations at such time.

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Note” means a promissory note of the Borrower payable to the Swing
Line Lender or its registered assigns, in substantially the form of Exhibit C-3,
evidencing the aggregate Indebtedness of the Borrower to the Swing Line Lender
resulting from the Swing Line Loans made by the Swing Line Lender.

 

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $35,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments.  The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.

 

“Syndication Agent” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in
its capacity as Syndication Agent hereunder.

 

66

--------------------------------------------------------------------------------


 

“Tavern Business” means a “restricted gaming location” as defined pursuant to
Nevada Revised Statutes 463.0189.

 

“Taxes” has the meaning specified in Section 3.01(a).

 

“Technology Systems” has the meaning specified in Section 5.15(b).

 

“Tenant” means any Person leasing, subleasing or otherwise occupying any portion
of any Mortgaged Property, other than the Borrower or any Restricted Subsidiary
and its respective employees and agents.

 

“Term Borrowing” means a B Term Borrowing or an Incremental Term Borrowing, as
the context may require.

 

“Term Lender” means, at any time, any Lender that has a Term Loan at such time.

 

“Term Loan” means a B Term Loan or an Incremental Term Loan.

 

“Term Loan Commitment” means, with respect to each Lender, such Lender’s B Term
Loan Commitment and such Lender’s Incremental Term Loan Commitments, if any.

 

“Test Period” means, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower then last ended; provided that for
purposes of any calculation of Consolidated Interest Expense for any “Test
Period” ending prior to the first anniversary of the Closing Date, Consolidated
Interest Expense shall be calculated in accordance with the last sentence
appearing in the definition of “Consolidated Interest Expense.”

 

“Threshold Amount” means $50,000,000.

 

“TL Repayment Percentage” of any Class of Term Loans at any time shall be a
fraction (expressed as a percentage) (i) the numerator of which is the aggregate
principal amount of outstanding Term Loans of such Class at such time and
(ii) the denominator of which is the sum of the aggregate principal amount of
all outstanding Term Loans (of all Classes) at such time.

 

“Total Leverage Ratio” means, with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis, for any Test Period, the ratio of
(a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period.

 

“Total Outstandings” means, at any time, the aggregate Outstanding Amount of all
Loans and all L/C Obligations at such time.

 

“Tribal Gaming Opening Date” means the date on which the casino being
constructed by a Tribe party to a Tribal Management Agreement opens for
business.

 

“Tribal Management Agreements” means, collectively, (i) the Amended and Restated
Gaming Management Agreement, dated as of July 27, 2012, between the Federated

 

67

--------------------------------------------------------------------------------


 

Indians of Graton Rancheria, the Graton Economic Development Authority and SC
Sonoma Management, LLC, a California limited liability company, (ii) the Amended
and Restated Non-Gaming Management Agreement, dated as of August 6, 2012,
between the Federated Indians of Graton Rancheria, the Graton Economic
Development Authority and NP Sonoma Land Holdings LLC, a California limited
liability company, and (iii) any other management agreement entered into between
a Tribe (or an instrumentality thereof) and the Borrower or a Restricted
Subsidiary pursuant to which the Borrower or such Restricted Subsidiary manages
the gaming operations of such Tribe.

 

“Tribal Management Fees” means all management fees received by Borrower or its
Restricted Subsidiaries under the Tribal Management Agreements.

 

“Tribal Trust Property” has the meaning specified in the definition of “Tribal
Trust Property Release Conditions”.

 

“Tribal Trust Property Release Conditions” means, in the event that title to a
Real Property is to be conveyed to the United States of America in trust for a
Tribe pursuant to a Native American Contract (a “Tribal Trust Property”), the
satisfaction of each of the following conditions:

 

(i)                                     not less than three (3) days prior to
the desired release date, the Borrower shall have given to the Administrative
Agent a written request for the release accompanied, if such Real Property is a
Mortgaged Property, by a release of Lien for the applicable Mortgaged Property
for execution by the Administrative Agent, which release document shall be in a
form appropriate in the applicable state and otherwise reasonably satisfactory
to the Administrative Agent;

 

(ii)                                  title to the Tribal Trust Property shall
be simultaneously conveyed to the United States of America in trust for the
relevant Tribe; and

 

(iii)                               simultaneously with such transfer to the
United States of America in trust for the relevant Tribe, the Borrower shall
cause the Administrative Agent to receive for the benefit of the Secured
Parties, such documentation as is provided for in the applicable Native American
Contract evidencing the obligation of the relevant Tribe to pay the agreed
consideration for such Tribal Trust Property as is provided for in such Native
American Contract and pledged to the Administrative Agent pursuant to the
Security Agreement in compliance with the Collateral and Guarantee Requirement.

 

“Tribe” means a Native American tribe, band or other form of government which is
federally recognized as an Indian Tribe pursuant to a determination of the
Secretary of the Interior, and as an Indian Tribal government pursuant to
Sections 7701(a)(40)(A) and 7871(a) of the Internal Revenue Code, Title 26
U.S.C., and/or its agencies and instrumentalities.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Loan.

 

68

--------------------------------------------------------------------------------


 

“Unaudited Financial Statements” has the meaning set forth in Section 4.01(e).

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

 

“Unrestricted” means, when referring to cash or Cash Equivalents of the Borrower
or any of its Restricted Subsidiaries, that such cash or Cash Equivalents are
not Restricted.

 

“Unrestricted Subsidiary” means (i) LandCo Holdings and each Subsidiary thereof,
(ii) each Subsidiary of the Borrower listed on Schedule 1.01I and (iii) any
Subsidiary of the Borrower designated by the board of managers of the Borrower
as an Unrestricted Subsidiary pursuant to Section 6.14 subsequent to the Closing
Date, in each case, unless subsequently designated as a Restricted Subsidiary
pursuant to Section 6.14.

 

“Unsuitable Lender” has the meaning specified in Section 10.23(a).

 

“U.S. Lender” has the meaning set forth in Section 10.15(b)(ii).

 

“VoteCo” means Station VoteCo LLC, a Delaware limited liability company.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

 

“Wells Fargo Indemnification Agreement” means that certain letter agreement
relating to the “Assumption of Liability by Post-Bankruptcy Entity for
Pre-Bankruptcy Deposit Accounts”, by and between Wells Fargo Bank, N.A., the
Borrower and the Restricted Subsidiaries party thereto and others (as in effect
on the June 16, 2011 and as amended, supplemented or otherwise modified from
time to time but without giving effect to any modification thereto that is
adverse to the interests of the Lenders in any material respect without the
prior consent of the Administrative Agent).

 

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

 

69

--------------------------------------------------------------------------------


 

“Withdrawal Period” has the meaning specified in Section 10.23(b).

 

SECTION 1.02.           Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

(a)                                 The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b)                                 (i) The words “herein,” “hereto,” “hereof”
and “hereunder” and words of similar import when used in any Loan Document shall
refer to such Loan Document as a whole and not to any particular provision
thereof.

 

(ii)                                  Article, Section, Exhibit and Schedule
references are to the Loan Document in which such reference appears.

 

(iii)                               The terms “include,” “includes” and
“including” are each by way of example and not limitation and shall be deemed to
be followed by the phrase “without limitation.”

 

(iv)                              The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form.

 

(v)                                 Unless the context otherwise requires, any
reference herein (A) to any Person shall be construed to include such Person’s
successors and assigns and (B) to any Loan Party shall be construed to include
such Loan Party as debtor and debtor-in-possession and any receiver or trustee
for such Loan Party in any insolvency or liquidation proceeding.

 

(vi)                              The term “or” is not exclusive.

 

(c)                                  In the computation of periods of time from
a specified date to a later specified date, unless otherwise specified herein,
the word “from” means “from and including”; the words “to” and “until” each mean
“to but excluding”; and the word “through” means “to and including.”

 

(d)                                 Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

(e)                                  The words “asset” and “property” shall be
construed as having the same meaning and effect and to refer to any and all
rights and interests in tangible and intangible assets and properties of any
kind whatsoever, whether real, personal or mixed, including cash, securities,
Equity Interests, accounts and contract rights.

 

(f)                                   The words “to the knowledge of the
Borrower” mean, when modifying a representation, warranty or other statement,
that the fact or situation described therein is known

 

70

--------------------------------------------------------------------------------


 

by a Responsible Officer of the Borrower or with the exercise of reasonable due
diligence under the circumstances (in accordance with the standards of what a
reasonable Person in similar circumstances would have) would have been known by
a Responsible Officer of the Borrower.

 

SECTION 1.03.                         Accounting Terms.  (a) All accounting
terms not specifically or completely defined herein shall be construed in
conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP, applied in a manner consistent with
that used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein.

 

(b)                                 Notwithstanding anything to the contrary
herein, for purposes of determining compliance with any financial test or
financial covenant contained in this Agreement with respect to any Test Period
during which any Specified Transaction occurs (or, for purposes of
Sections 2.14, 6.14(a), 7.02(i)(B), 7.02(i)(D), 7.02(n), 7.02(v), 7.03(e),
7.03(o) and 7.06(f) only, thereafter and on or prior to the date of
determination), the Total Leverage Ratio, the First Lien Leverage
Ratio, Interest Coverage Ratio and Required Incurrence Interest Coverage Ratio
shall be calculated with respect to such Test Period and such Specified
Transaction on a Pro Forma Basis.

 

(c)                                  Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of any Holding Company, the Borrower or any of
their respective Subsidiaries at “fair value”, as defined therein.

 

(d)                                 Notwithstanding any other provision
contained herein, for all purposes hereunder, including, without limitation for
purposes of calculating Consolidated Net Income for any given period, all
amounts received by the Borrower and its Restricted Subsidiaries in respect of
any Qualifying Investment shall be accounted, (i) first, as return of the amount
invested by the Borrower and its Restricted Subsidiaries in such Qualifying
Investment and (ii) after the full amount of such Qualifying Investment has been
recovered, all further amounts received in respect of such Qualifying Investment
shall be accounted for as interest or other income, as appropriate based on the
nature of the returns generated by such Qualifying Investment.

 

SECTION 1.04.                         Rounding.  Any financial ratios required
to be maintained by the Borrower pursuant to this Agreement (or required to be
satisfied in order for a specific action to be permitted under this Agreement)
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

SECTION 1.05.                         References to Agreements, Laws, etc.. 
Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent

 

71

--------------------------------------------------------------------------------


 

amendments, restatements, amendments and restatements, extensions, supplements,
reaffirmations and other modifications thereto, but only to the extent that such
amendments, restatements, amendments and restatements, extensions, supplements,
reaffirmations and other modifications are permitted by the Loan Documents; and
(b) references to any Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such Law.

 

SECTION 1.06.                         Times of Day.  Unless otherwise specified,
all references herein to times of day shall be references to the time of day in
New York, New York (daylight savings or standard, as applicable).

 

SECTION 1.07.                         Timing of Payment or Performance.  When
the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of “Interest Period”) or performance shall extend to the immediately
succeeding Business Day.

 

ARTICLE II

 

The Revolving Credit Commitments and Credit Extensions

 

SECTION 2.01.                         The Loans.

 

(a)                                 The Term Loans.  Subject to the terms and
conditions set forth herein, each B Term Lender severally agrees to make to the
Borrower on the Closing Date, a single loan denominated in Dollars in an amount
equal to such Lender’s B Term Loan Commitment (each such loan, together with
each loan made pursuant to an Increase B Term Loan Commitment, a “B Term
Loan”).  B Term Loans repaid or prepaid may not be reborrowed.  B Term Loans may
be Base Rate Loans or Eurodollar Loans, as further provided herein.

 

(b)                                 The Revolving Credit Borrowings.  Subject to
the terms and conditions set forth herein, each Revolving Credit Lender
severally agrees to make loans to the Borrower as elected by the Borrower
pursuant to Section 2.02 (each such loan, together with each loan made pursuant
to an Increase Revolving Credit Commitment, a “Revolving Credit Loan”) from time
to time, on any Business Day during the Availability Period, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Revolving Credit Commitment; provided that after giving effect to any Revolving
Credit Borrowing, the aggregate Outstanding Amount of the Revolving Credit Loans
of any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Revolving Credit
Commitment; provided further, that the amount of Revolving Credit Loans made on
the Closing Date shall not exceed $50,000,000.  Within the limits of each
Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01(b), prepay
under Section 2.05, and reborrow under this Section 2.01(b).  Revolving Credit
Loans may be Base Rate Loans or Eurodollar Loans, as further provided herein.

 

72

--------------------------------------------------------------------------------


 

SECTION 2.02.                         Borrowings, Conversions and Continuations
of Loans.  (a) Each B Term Borrowing, each Incremental Term Borrowing, each
Revolving Credit Borrowing, each conversion of B Term Loans, Incremental Term
Loans, or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Loans shall be made upon the Borrower’s irrevocable
notice to the Administrative Agent, which may be given by telephone.  Each such
notice must be received by the Administrative Agent (i) not later than
12:30 p.m. three (3) Business Days prior to the requested date of any Borrowing
of Eurodollar Loans or continuation thereof or any conversion of Base Rate Loans
to Eurodollar Loans, and (ii) not later than 12:00 noon on the requested date of
any Borrowing of Base Rate Loans or conversion of any Eurodollar Loans to Base
Rate Loans.  Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower.  Each Borrowing of, conversion to or
continuation of Eurodollar Loans shall be in a principal amount of $1,000,000
(in the case of Revolving Credit Loans) or $5,000,000 (in the case of B Term
Loans or Incremental Term Loans) and, in either case, a whole multiple of
$1,000,000 in excess thereof.  Except as provided in Sections 2.03(c),
2.04(b) and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof.  Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a B Term Borrowing, Incremental
Term Borrowing, Revolving Credit Borrowing, a conversion of B Term
Loans, Incremental Term Loans or Revolving Credit Loans from one Type to the
other, or a continuation of Eurodollar Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing B Term
Loans, Incremental Term Loans or Revolving Credit Loans are to be converted,
(v) if applicable, the duration of the Interest Period with respect thereto and
(vi) if applicable, the Series of Incremental Term Loans to which the Committed
Loan Notice applies.  If the Borrower fails to specify a Type of Loan in a
Committed Loan Notice or fails to give a timely notice requesting a conversion
or continuation, then the applicable B Term Loans, Incremental Term Loans or
Revolving Credit Loans shall be made as, or converted to, Base Rate Loans.  Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurodollar Loans.  If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Loans in any such Committed Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one (1) month.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Pro Rata Share of the applicable Class of Loans, and if no timely notice
of a conversion or continuation is provided by the Borrower, the Administrative
Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans or continuation described in Section 2.02(a).  In the case of
each Borrowing, each Appropriate Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the

 

73

--------------------------------------------------------------------------------


 

account of the Borrower on the books of the Administrative Agent with the amount
of such funds or (ii) wire transfer of such funds, in each case in accordance
with instructions provided to (and reasonably acceptable to) the Administrative
Agent by the Borrower; provided that if, on the date the Committed Loan Notice
with respect to such Borrowing is given by the Borrower, there are Swing Line
Loans or L/C Borrowings outstanding, then the proceeds of such Borrowing shall
be applied, first, to the payment in full of any such L/C Borrowings, second, to
the payment in full of any such Swing Line Loans, and third, to the Borrower as
provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Loan unless the Borrower pays the amount
due, if any, under Section 3.05 in connection therewith.  During the existence
of (x) any Event of Default under Section 8.01(f), no Loans may be converted to
or continued as Eurodollar Loans and (y) any other Event of Default, the
Administrative Agent or the Required Lenders may require that no Loans may be
converted to or continued as Eurodollar Loans.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Loans upon determination of such interest rate. 
The determination of the Adjusted LIBO Rate by the Administrative Agent shall be
conclusive in the absence of manifest error.  At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in the Prime Rate used in determining the Base Rate
promptly following the public announcement of such change.

 

(e)                                  After giving effect to all B Term
Borrowings, all Incremental Term Borrowings, all Revolving Credit Borrowings,
all conversions of B Term Loans, Incremental Term Loans or Revolving Credit
Loans from one Type to the other, and all continuations of B Term
Loans, Incremental Term Loans or Revolving Credit Loans as the same Type, there
shall not be more than ten (10) Interest Periods in effect.

 

(f)                                   The failure of any Lender to make the Loan
to be made by it as part of any Borrowing shall not relieve any other Lender of
its obligation, if any, hereunder to make its Loan on the date of such
Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Loan to be made by such other Lender on the date of any
Borrowing.

 

SECTION 2.03.                         Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.  (i) On and
after the Closing Date, the Existing Letters of Credit will constitute Letters
of Credit under this Agreement and for purposes hereof will be deemed to have
been issued on the Closing Date; provided however, that no Existing Letter of
Credit shall be permitted to be renewed upon the expiration thereof; provided
that Existing Letters of Credit may be replaced by letters of credit issued by
DBNY as L/C Issuer upon request by Borrower and satisfaction of the requirements
therefor set forth herein.

 

(ii)                                  Subject to the terms and conditions set
forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the
other Revolving Credit Lenders set forth in this Section 2.03, (1) from time to
time on any Business Day during the period

 

74

--------------------------------------------------------------------------------


 

from the Closing Date until the earlier of the Letter of Credit Expiration Date
and the date of the termination of the Revolving Credit Commitments, to issue
Letters of Credit on a sight basis for the account of the Borrower (provided
that any Letter of Credit may be for the benefit of any Subsidiary of the
Borrower; provided further, to the extent that such Subsidiary is not a Loan
Party, such Letter of Credit shall be deemed an Investment in such Subsidiary
and shall only be issued so long as it is permitted under Section 7.02) and to
amend or renew Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drafts under the Letters of Credit, and
(B) the Revolving Credit Lenders severally agree to participate in Letters of
Credit issued pursuant to this Section 2.03; provided that no L/C Issuer shall
be obligated to make any L/C Credit Extension with respect to any Letter of
Credit, and no Lender shall be obligated to participate in any Letter of Credit
if as of the date of such L/C Credit Extension, (x) the Revolving Credit
Exposure of any Lender would exceed such Lender’s Revolving Credit Commitment or
(y) the Outstanding Amount of the L/C Obligations would exceed the Letter of
Credit Sublimit.  Within the foregoing limits, and subject to the terms and
conditions hereof, the Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

 

(iii)                               An L/C Issuer shall be under no obligation
to issue, renew, extend or amend any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such L/C Issuer from issuing such Letter of Credit, or any Law
applicable to such L/C Issuer or any directive (whether or not having the force
of law) from any Governmental Authority with jurisdiction over such L/C Issuer
shall prohibit, or direct that such L/C Issuer refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date (for which such L/C Issuer is not otherwise
compensated hereunder);

 

(B)                               subject to Section 2.03(b)(iii), the expiry
date of such requested Letter of Credit would occur more than twelve months
after the date of issuance or last renewal, unless the Required Lenders have
approved such expiry date;

 

(C)                               the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Revolving Credit Lenders have approved such expiry date; or

 

75

--------------------------------------------------------------------------------


 

(D)                               the issuance of such Letter of Credit would
violate any Laws binding upon such L/C Issuer.

 

(iv)                              An L/C Issuer shall be under no obligation to
amend any Letter of Credit if (A) such L/C Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Renewal Letters of Credit.  (i) Each Letter of Credit
shall be issued or amended, as the case may be, upon the request of the Borrower
delivered to an L/C Issuer (with a copy to the Administrative Agent) in the form
of a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower.  Such Letter of Credit Application must be
received by the relevant L/C Issuer and the Administrative Agent not later than
12:30 p.m. at least two (2) Business Days prior to the proposed issuance date or
date of amendment, as the case may be; or, in each case, such later date and
time as the relevant L/C Issuer may agree in a particular instance in its sole
discretion.  In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the relevant L/C Issuer:  (a) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (b) the
amount thereof; (c) the expiry date thereof; (d) the name and address of the
beneficiary thereof; (e) the documents to be presented by such beneficiary in
case of any drawing thereunder; (f) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (g) such
other matters as the relevant L/C Issuer may reasonably request.  In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the relevant L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed
date of amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the relevant L/C Issuer may
reasonably request.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the relevant L/C Issuer will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has received a
copy of such Letter of Credit Application from the Borrower and, if not, such
L/C Issuer will provide the Administrative Agent with a copy thereof.  Upon
receipt by the relevant L/C Issuer of confirmation from the Administrative Agent
that the requested issuance or amendment is permitted in accordance with the
terms hereof, then, subject to the terms and conditions hereof, such L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower or enter into the applicable amendment, as the case may be. 
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the relevant L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Pro Rata Share times
the amount of such Letter of Credit.

 

(iii)                               If the Borrower so requests in any
applicable Letter of Credit Application, the relevant L/C Issuer shall agree to
issue a standby Letter of Credit that has automatic renewal provisions (each, an
“Auto-Renewal Letter of Credit”); provided

 

76

--------------------------------------------------------------------------------


 

that any such Auto-Renewal Letter of Credit must permit the relevant L/C Issuer
to prevent any such renewal at least once in each twelve month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Nonrenewal Notice
Date”) in each such twelve month period to be agreed upon at the time such
Letter of Credit is issued.  Unless otherwise directed by the relevant L/C
Issuer, the Borrower shall not be required to make a specific request to the
relevant L/C Issuer for any such renewal.  Once an Auto-Renewal Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the relevant L/C Issuer to permit the renewal of such Letter of Credit
at any time to an expiry date not later than the Letter of Credit Expiration
Date; provided that the relevant L/C Issuer shall not permit any such renewal if
(A) the relevant L/C Issuer has determined that it would have no obligation at
such time to issue such Letter of Credit in its renewed form under the terms
hereof (by reason of the provisions of Section 2.03(a)(iii) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is five (5) Business Days before the Nonrenewal Notice Date
from the Administrative Agent, any Revolving Credit Lender or the Borrower that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the relevant L/C Issuer will also deliver
to the Borrower and the Administrative Agent a true and complete copy of such
Letter of Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.  (i) Upon receipt from the beneficiary of any Letter of Credit
of any notice of a drawing under such Letter of Credit, the relevant L/C Issuer
shall notify promptly the Borrower and the Administrative Agent thereof.  Not
later than 3:00 p.m. on the Business Day on which any payment is made by an L/C
Issuer under a Letter of Credit (each such date, an “Honor Date”), the Borrower
shall reimburse such L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing, together with interest on the amount so
paid or disbursed by such L/C Issuer, to the extent not reimbursed on the date
of such payment or disbursement.  If the Borrower fails to so reimburse such L/C
Issuer by such time, the Administrative Agent shall promptly notify each
Appropriate Lender of the Honor Date, the amount of the unreimbursed drawing
(the “Unreimbursed Amount”), and the amount of such Appropriate Lender’s Pro
Rata Share thereof.  In such event, the Borrower shall be deemed to have
requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans but subject to the amount of the unutilized portion of the Revolving
Credit Commitments of the Appropriate Lenders and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice).  Any notice
given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii)                                  Each Appropriate Lender (including any
Lender acting as an L/C Issuer) shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the

 

77

--------------------------------------------------------------------------------


 

Administrative Agent for the account of the relevant L/C Issuer, in Dollars, at
the Administrative Agent’s Office for payments in an amount equal to its Pro
Rata Share of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Appropriate Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount.  The Administrative Agent shall remit the funds so received to the
relevant L/C Issuer.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Revolving Credit Borrowing of Base Rate Loans
because the conditions set forth in Section 4.02 cannot be satisfied or for any
other reason, the Borrower shall be deemed to have incurred from the relevant
L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not
so refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Appropriate Lender’s payment to the Administrative Agent for the account of the
relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.

 

(iv)                              Until each Appropriate Lender funds its
Revolving Credit Loan or L/C Advance pursuant to this Section 2.03(c) to
reimburse the relevant L/C Issuer for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Pro Rata Share of such amount shall
be solely for the account of the relevant L/C Issuer.

 

(v)                                 Each Revolving Credit Lender’s obligation to
make Revolving Credit Loans or L/C Advances to reimburse an L/C Issuer for
amounts drawn under Letters of Credit, as contemplated by this Section 2.03(c),
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the relevant L/C Issuer, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Borrower of a Committed Loan Notice).  No such making of an
L/C Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse the relevant L/C Issuer for the amount of any payment made by such L/C
Issuer under any Letter of Credit, together with interest as provided herein.

 

(vi)                              If any Revolving Credit Lender fails to make
available to the Administrative Agent for the account of the relevant L/C Issuer
any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.03(c) by the time specified in Section 2.03(c)(ii),
such L/C Issuer shall be entitled to recover from such Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at a rate per annum

 

78

--------------------------------------------------------------------------------


 

equal to (i) from the date such payment is required through the first Business
Day thereafter, the Federal Funds Rate from time to time in effect and
(ii) thereafter, the rate applicable to Base Rate Loans.  A certificate of the
relevant L/C Issuer submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

 

(d)                                 Repayment of Participations.  (i) If, at any
time after an L/C Issuer has made a payment under any Letter of Credit and has
received from any Revolving Credit Lender such Lender’s L/C Advance in respect
of such payment in accordance with Section 2.03(c), the Administrative Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Pro Rata Share thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of an L/C Issuer pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
such L/C Issuer in its discretion), each Appropriate Lender shall pay to the
Administrative Agent for the account of such L/C Issuer its Pro Rata Share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to (i) from the date of such demand through the first
Business Day thereafter, the Federal Funds Rate from time to time in effect and
(ii) thereafter, the rate applicable to Base Rate Loans.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrower to reimburse the relevant L/C Issuer for each drawing under each
Letter of Credit issued by it and to repay each L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other agreement or instrument
relating thereto;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that Borrower or any Subsidiary may have at any
time against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
relevant L/C Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or

 

79

--------------------------------------------------------------------------------


 

delay in the transmission or otherwise of any document required in order to make
a drawing under such Letter of Credit;

 

(iv)                              any payment by the relevant L/C Issuer under
such Letter of Credit against presentation of a draft or certificate that does
not strictly comply with the terms of such Letter of Credit; or any payment made
by the relevant L/C Issuer under such Letter of Credit to any Person purporting
to be a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;

 

(v)                                 any exchange, release or nonperfection of
any Collateral, or any release or amendment or waiver of or consent to departure
from the Guaranty or any other guarantee, for all or any of the Obligations of
any Loan Party in respect of such Letter of Credit; or

 

(vi)                              any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Loan Party;

 

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential,
special, exemplary or indirect damages, claims in respect of which are waived by
the Borrower to the extent permitted by applicable Law) suffered by the Borrower
that are caused by such L/C Issuer’s gross negligence or willful misconduct when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.

 

(f)                                   Role of L/C Issuers.  Each Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the
relevant L/C Issuer shall not have any responsibility to obtain any document
(other than any draft, demand, certificate or other document expressly required
by the Letter of Credit) or to ascertain or inquire as to the validity or
accuracy of any such document or the authority of the Person executing or
delivering any such document.  None of the L/C Issuers, any Agent-Related Person
nor any of the respective correspondents, participants or assignees of any L/C
Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision); or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application.  The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement.  None of the L/C Issuers, any Agent-Related
Person, nor any of the respective correspondents, participants or assignees of
any L/C Issuer, shall be liable or responsible for any of the matters described
in clauses (i) through (vi) of Section 2.03(e); provided that anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
an L/C Issuer, and such L/C Issuer may be liable to the

 

80

--------------------------------------------------------------------------------


 

Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential, special, indirect or exemplary, damages suffered by the Borrower
which the Borrower proves were caused by such L/C Issuer’s willful misconduct or
gross negligence or such L/C Issuer’s willful or grossly negligent failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a draft, demand, certificate or other document strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, each L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and no L/C Issuer shall
be responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

(g)                                  Cash Collateral.  (i) If an L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing and the conditions set forth in
Section 4.02 to a Revolving Credit Borrowing cannot then be met, (ii) if, as of
the Letter of Credit Expiration Date, any Letter of Credit may for any reason
remain outstanding and partially or wholly undrawn, (iii) if any Event of
Default occurs and is continuing and the Administrative Agent or the Required
Lenders, as applicable, require the Borrower to Cash Collateralize the L/C
Obligations pursuant to Section 8.02(c), (iv) an Event of Default set forth
under Section 8.01(f) occurs and is continuing, or (v) any L/C Obligation is
required to be Cash Collateralized pursuant to Section 2.15, then the Borrower
shall Cash Collateralize the then Outstanding Amount (or, in the case of
preceding clause (v), the portion thereof) of all L/C Obligations (in an amount
equal to (x) in the case of immediately preceding clauses (i) through (iv), such
Outstanding Amount determined as of the date of such Event of Default, such L/C
Borrowing or the Letter of Credit Expiration Date, as the case may be, or (y) in
the case of immediately preceding clause (v), the portion of such Outstanding
Amount as may be required pursuant to Section 2.15, as the case may be), and
shall do so not later than 2:00 p.m. on (x) in the case of the immediately
preceding clauses (i) through (iii), (1) the Business Day that the Borrower
receives notice thereof, if such notice is received on such day prior to 12:00
Noon or (2) if clause (1) above does not apply, the Business Day immediately
following the day that the Borrower receives such notice and (y) in the case of
the immediately preceding clause (iv), the Business Day on which an Event of
Default set forth under Section 8.01(f) occurs or, if such day is not a Business
Day, the Business Day immediately succeeding such day.  For purposes hereof,
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the relevant L/C Issuer and the
Lenders, as collateral for the L/C Obligations, cash or deposit account balances
(“Cash Collateral”) pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the relevant L/C Issuer (which
documents are hereby consented to by the Lenders).  Derivatives of such term
have corresponding meanings.  The Borrower hereby grants to the Administrative
Agent, for the benefit of the L/C Issuers and the Lenders, a security interest
in all such cash, deposit accounts and all balances therein and all proceeds of
the foregoing.  Cash Collateral shall be maintained in blocked accounts at DBNY
(or another commercial bank selected in compliance with Section 9.09) and may be
invested in readily available Cash Equivalents.  If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
(on behalf of the Secured Parties) or that the total amount of such funds is
less than the aggregate Outstanding Amount of

 

81

--------------------------------------------------------------------------------


 

all L/C Obligations, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the deposit accounts at DBNY (or another commercial bank
selected in compliance with Section 9.09) as aforesaid, an amount equal to the
excess of (a) such aggregate Outstanding Amount over (b) the total amount of
funds, if any, then held as Cash Collateral that the Administrative Agent
reasonably determines to be free and clear of any such right and claim.  Upon
the drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Law, to reimburse the relevant L/C Issuer.  To the extent the amount
of any Cash Collateral exceeds the then Outstanding Amount of such L/C
Obligations and so long as no Event of Default has occurred and is continuing,
the excess shall be refunded to the Borrower.

 

(h)                                 Letter of Credit Fees.  The Borrower shall
pay to the Administrative Agent for the account of each Revolving Credit Lender
in accordance with its Pro Rata Share a Letter of Credit fee for each Letter of
Credit issued pursuant to this Agreement equal to the Applicable Rate times the
daily maximum amount then available to be drawn under such Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit, if such maximum amount increases periodically pursuant to the terms of
such Letter of Credit); provided that the Defaulting Lender’s Pro Rata Share of
a Letter of Credit fee accruing during the period prior to the time such Lender
became a Defaulting Lender and unpaid at such time shall not be payable to any
Defaulting Lender, so long as such Lender shall be a Defaulting Lender (except
to the extent that such Letter of Credit fee shall otherwise have been due and
payable by the Borrower prior to such time), and instead, to the extent that the
Borrower does not Cash Collateralize any portion of the L/C Obligations, shall
be paid to the Lenders to whom the Letter of Credit Exposure has been
reallocated or to the L/C Issuer, in each case, as provided in Section 2.15;
provided further, that no Defaulting Lender shall be entitled to its Pro Rata
Share of a Letter of Credit fee accruing after such Lender became a Defaulting
Lender, so long as such Lender shall be a Defaulting Lender.  Such Letter of
Credit fees shall be computed on a quarterly basis in arrears.  Such Letter of
Credit fees shall be due and payable in Dollars on the first Business Day after
the end of each March, June, September and December, commencing with the first
such date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand.  If there is any change in the
Applicable Rate during any fiscal quarter of the Borrower, the daily maximum
amount of each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such fiscal quarter that such
Applicable Rate was in effect.

 

(i)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuers.  The Borrower shall pay directly to
each L/C Issuer for its own account a fronting fee with respect to each Letter
of Credit issued by it equal to 0.25% per annum (but in no event less than $500)
of the daily maximum amount then available to be drawn under such Letter of
Credit (whether or not such maximum amount is then in effect under such Letter
of Credit, if such maximum amount increases periodically pursuant to the terms
of such Letter of Credit).  Such fronting fees shall be (x) computed on a
quarterly basis in arrears and (y) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.  In addition, the
Borrower shall pay directly to each L/C Issuer for its own account the customary
issuance, presentation, amendment and other

 

82

--------------------------------------------------------------------------------


 

processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect.  Such customary
fees and standard costs and charges are due and payable within ten (10) Business
Days of demand and are nonrefundable.

 

(j)                                    Conflict with Letter of Credit
Application.  Notwithstanding anything else to the contrary in this Agreement,
in the event of any conflict between the terms hereof and the terms of any
Letter of Credit Application, the terms hereof shall control.

 

(k)                                 Addition of an L/C Issuer.  A Revolving
Credit Lender may become an additional L/C Issuer hereunder pursuant to a
written agreement among the Borrower, the Administrative Agent and such
Revolving Credit Lender.  The Administrative Agent shall notify the Revolving
Credit Lenders of any such additional L/C Issuer.

 

SECTION 2.04.                         Swing Line Loans.

 

(a)                                 The Swing Line Loans.  Subject to the terms
and conditions set forth herein, the Swing Line Lender agrees to make loans
(each such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Pro Rata Share of
the Outstanding Amount of Revolving Credit Loans and L/C Obligations of the
Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Revolving Credit Commitment; provided that after giving effect to any Swing Line
Loan, the aggregate Outstanding Amount of the Revolving Credit Loans of any
Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Swing Line Loans shall not exceed such Lender’s Revolving Credit Commitment then
in effect; provided further, that, the Borrower shall not use the proceeds of
any Swing Line Loan to refinance any outstanding Swing Line Loan.  Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04.  Each Swing Line Loan shall be a Base Rate
Loan.  Immediately upon the making of a Swing Line Loan, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Pro Rata Share times the
amount of such Swing Line Loan.

 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Borrower’s irrevocable notice to the Swing Line
Lender and the Administrative Agent, which may be given by telephone.  Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 1:00 p.m. on the requested borrowing date, and shall specify
(i) the amount to be borrowed, which shall be a minimum of $100,000 or a whole
multiple of $100,000 in excess thereof, and (ii) the requested borrowing date,
which shall be a Business Day.  Each such telephonic notice must be confirmed
promptly by delivery to the Swing Line Lender and the Administrative Agent of a
written Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower.  Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line

 

83

--------------------------------------------------------------------------------


 

Lender will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Revolving Credit Lender) prior to 2:00 p.m. on the Business Day preceding
the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the proviso to the first sentence of Section 2.04(a), or (B) that one or more
of the applicable conditions specified in Section 4.02 is not then satisfied,
then, subject to the terms and conditions hereof, the Swing Line Lender will,
not later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower.

 

(c)                                  Refinancing of Swing Line Loans.  (i) The
Swing Line Lender at any time in its sole and absolute discretion may request,
on behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Revolving Credit Lender make a
Base Rate Loan in an amount equal to such Lender’s Pro Rata Share of the amount
of Swing Line Loans then outstanding.  Such request shall be made in writing
(which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
aggregate Revolving Credit Commitments and the conditions set forth in
Section 4.02.  The Swing Line Lender shall furnish the Borrower with a copy of
the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent.  Each Revolving Credit Lender shall make an amount
equal to its Pro Rata Share of the amount specified in such Committed Loan
Notice available to the Administrative Agent in immediately available funds for
the account of the Swing Line Lender at the Administrative Agent’s Office not
later than 1:00 p.m. on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Revolving Credit Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Revolving Credit Borrowing in accordance with
Section 2.04(c)(i), the request for Base Rate Loans submitted by the Swing Line
Lender as set forth herein shall be deemed to be a request by the Swing Line
Lender that each of the Revolving Credit Lenders fund its risk participation in
the relevant Swing Line Loan and each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

 

(iii)                               If any Revolving Credit Lender fails to make
available to the Administrative Agent for the account of the Swing Line Lender
any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to (i) from the date such payment is required through the first Business
Day thereafter, the Federal Funds Rate from time to time in effect and
(ii) thereafter, the rate

 

84

--------------------------------------------------------------------------------


 

applicable to Base Rate Loans.  A certificate of the Swing Line Lender submitted
to any Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.

 

(iv)                              Each Revolving Credit Lender’s obligation to
make Revolving Credit Loans or to purchase and fund risk participations in Swing
Line Loans pursuant to this Section 2.04(c) shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swing Line Lender, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided that each Revolving Credit Lender’s obligation to make Revolving Credit
Loans pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02.  No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.

 

(d)                                 Repayment of Participations.  (i) At any
time after any Revolving Credit Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

 

(ii)                                  If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 10.06 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Revolving Credit Lender shall pay to the
Swing Line Lender its Pro Rata Share thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to (i) from the date of such
demand through the first Business Day thereafter, the Federal Funds Rate from
time to time in effect and (ii) thereafter, the rate applicable to Base Rate
Loans.  The Administrative Agent will make such demand upon the request of the
Swing Line Lender.

 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans.  Until each Revolving Credit Lender funds its
Base Rate Loan or risk participation pursuant to this Section 2.04 to refinance
such Lender’s Pro Rata Share of any Swing Line Loan, interest in respect of such
Pro Rata Share shall be solely for the account of the Swing Line Lender.

 

(f)                                   Payments Directly to Swing Line Lender. 
The Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

85

--------------------------------------------------------------------------------


 

SECTION 2.05.                         Prepayments.

 

(a)                                 Optional.  (i) The Borrower may, upon notice
to the Administrative Agent, at any time or from time to time voluntarily prepay
Term Loans and Revolving Credit Loans in whole or in part without premium or
penalty; provided that (1) such notice must be received by the Administrative
Agent not later than 12:30 p.m. (A) three (3) Business Days prior to any date of
prepayment of Eurodollar Loans and (B) on the date of prepayment of Base Rate
Loans; (2) any prepayment of Eurodollar Loans shall be in a principal amount of
$1,000,000 (in the case of Revolving Credit Loans) or $2,000,000 (in the case of
Term Loans) or, in either case, a whole multiple of $1,000,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding;
(3) any prepayment of Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof or, in each case,
if less, the entire principal amount thereof then outstanding; (4) each
prepayment of Term Loans pursuant to this Section 2.05(a)(i) shall be applied to
each Class of Term Loans pro rata (based on its respective TL Repayment
Percentage at such time), and (5) each prepayment of Term Loans pursuant to this
Section 2.05(a)(i), if in connection with or constituting a Repricing Event,
shall be subject to Section 2.05(d).  Each such notice shall specify the date
and amount of such prepayment and the Class(es) and Type(s) of Loans to be
prepaid.  The Administrative Agent will promptly notify each Appropriate Lender
of its receipt of each such notice, and of the amount of such Lender’s Pro Rata
Share of such prepayment.  If such notice is given by the Borrower, the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.  Any prepayment of a
Eurodollar Loan shall be accompanied by all accrued interest thereon, together
with any additional amounts required pursuant to Section 3.05.  Each prepayment
of the Loans pursuant to this Section 2.05(a)(i) shall be paid to the
Appropriate Lenders in accordance with their respective Pro Rata Shares.  Each
prepayment of any Class or Classes of Term Loans pursuant to this
Section 2.05(a)(i) shall be applied in order of maturity to the remaining
installments of such Class or Classes of Term Loans.

 

(ii)                                  The Borrower may, upon notice to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (1) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (2) any such prepayment shall be in a minimum principal amount
of $100,000 or a whole multiple of $100,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment.  If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

 

(iii)                               Notwithstanding anything to the contrary
contained in this Agreement, the Borrower may rescind any notice of prepayment
under Section 2.05(a)(i) or 2.05(a)(ii) if such prepayment would have resulted
from a refinancing in full of all of the Facilities, which refinancing shall not
be consummated or shall otherwise be delayed.

 

(b)                                 Mandatory. (i) No later than the earlier of
(x) 105 days after the end of each fiscal year of the Borrower, commencing with
the fiscal year ending on December 31, 2013, and (y) the date on which the
financial statements with respect to such fiscal year have been delivered
pursuant to Section 6.01(a) and the related Compliance Certificate has been
delivered

 

86

--------------------------------------------------------------------------------


 

pursuant to Section 6.02(b), the Borrower shall cause outstanding Term Loans to
be prepaid in an amount equal to (A) the Applicable ECF Percentage of Excess
Cash Flow, if any, for such fiscal year minus (B) the aggregate amount of
voluntary prepayments of Term Loans made pursuant to Section 2.05(a) during such
fiscal year, except to the extent financed with proceeds of asset sales, sales
or issuances of Equity Interests, capital contributions, insurance, condemnation
or Indebtedness; provided that if on the date of any mandatory prepayment
required by this Section 2.05(b)(i) the Borrower is required to maintain Manager
Reserves, the amount of any such mandatory prepayment otherwise required by this
Section 2.05(b)(i) shall be reduced to the extent necessary such that, after
giving effect thereto, the Liquidity as of such date of prepayment shall not be
less than Manager Reserves on such date; provided however, that if any
prepayment is not required to be made by operation of the preceding proviso and
at any time thereafter the Liquidity shall exceed the amount of the Manager
Reserves, the Borrower shall cause outstanding Term Loans to be prepaid in an
amount equal to lesser of (x) such excess at such time and (y) the remainder of
(i) the aggregate amount of mandatory prepayments under this
Section 2.05(b)(i) reduced by operation of the preceding proviso less (ii) the
aggregate amount of mandatory prepayments made pursuant to this further proviso.

 

(ii)                                  (A) If (x) the Borrower or any Restricted
Subsidiary Disposes of any property or assets (other than any Disposition of any
property or assets permitted by Section 7.05(a), (b), (c), (d) (to the extent
constituting a Disposition by any Restricted Subsidiary to a Loan Party), (e),
(g), (h), (i), (l), or (n)) or (y) any Casualty Event occurs, which in the
aggregate results in the realization or receipt by the Borrower or such
Restricted Subsidiary of Net Cash Proceeds, the Borrower shall cause the Loans
(first, the Term Loans and, to the extent of any excess Net Cash Proceeds, to
repay the Revolving Credit Loans and Swing Line Loans and permanently reduce
Revolving Credit Commitments and, to the extent of any excess Net Cash Proceeds,
to Cash Collateralize L/C Obligations) to be prepaid (and, to the extent
provided above, Commitments to be reduced and Letters of Credit to be Cash
Collateralized) on or prior to the date which is ten (10) Business Days after
the date of the realization or receipt of such Net Cash Proceeds in an amount
equal to 100% of all Net Cash Proceeds received; provided that, no such
prepayment shall be required pursuant to this Section 2.05(b)(ii)(A) with
respect to such portion of such Net Cash Proceeds that the Borrower shall have,
within 5 Business Days of such date of realization or receipt, given written
notice to the Administrative Agent of its intent to reinvest or use such Net
Cash Proceeds in accordance with Section 2.05(b)(ii)(B) or (C), as the case may
be (which notice may only be provided if no Default has occurred and is then
continuing); provided that no such reinvestment right shall be available with
respect to any Net Cash Proceeds received by the Borrower or any Restricted
Subsidiary in respect of any Disposition of any Equity Interests of any
Unrestricted Subsidiary.

 

(B)                               With respect to up to $20,000,000 of Net Cash
Proceeds in the aggregate during any fiscal year realized or received with
respect to Dispositions by the Borrower or any of its Restricted Subsidiaries
(other than any Disposition specifically excluded from the application of
Section 2.05(b)(ii)(A)), the Borrower and its Restricted Subsidiaries may
reinvest all or any portion of such Net Cash Proceeds in assets useful for its
business within twelve (12) months following receipt of such Net Cash Proceeds;
provided that (i) so long as a Default shall have occurred and be continuing,
the Borrower

 

87

--------------------------------------------------------------------------------


 

and its Restricted Subsidiaries (x) shall not be permitted to make any such
reinvestments (other than pursuant to a legally binding commitment that the
Borrower or a Restricted Subsidiary entered into at a time when no Default is
continuing) and (y) shall not be required to apply such Net Cash Proceeds which
have been previously applied to prepay Revolving Credit Loans to the prepayment
of Term Loans until such time as the relevant investment period has expired and
no Default is continuing and (ii) if any Net Cash Proceeds are no longer
intended to be or cannot be so reinvested at any time after delivery of a notice
of reinvestment election or if any Net Cash Proceeds are not reinvested by the
expiration of the relevant time period set forth above, an amount equal to any
such Net Cash Proceeds shall be applied first, to prepay the Term Loans and, to
the extent of any excess Net Cash Proceeds, to repay the Revolving Credit Loans
and Swing Line Loans permanently reduce Revolving Credit Commitments and, to the
extent of any excess Net Cash Proceeds, Cash Collateralize L/C Obligations, as
set forth in this Section 2.05(b)(ii) within five (5) Business Days after the
Borrower reasonably determines that such Net Cash Proceeds are no longer
intended to be or cannot be so reinvested or the expiration of such time period.

 

(C)                               With respect to any Net Cash Proceeds realized
or received with respect to any Casualty Event, the Borrower and its Restricted
Subsidiaries may use all or any portion of such Net Cash Proceeds to replace or
restore any properties or assets in respect of which such Net Cash Proceeds were
paid within (x) fifteen (15) months following receipt of such Net Cash Proceeds
or (y) if the Borrower or a Restricted Subsidiary enters into a legally binding
commitment to use such Net Cash Proceeds before the expiration of the fifteen
(15) month period referred to in preceding clause (x), within one hundred and
eighty (180) days of the end of such 15-month period; provided that (i) the
amount of such Net Cash Proceeds, together with other cash available to the
Borrower and its Restricted Subsidiaries to be spent by them on Capital
Expenditures during the relevant period, equals at least 100% of the estimated
cost of replacement or restoration of the properties or assets in respect of
which such Net Cash Proceeds were paid as determined by the Borrower and as
supported by such estimates or bids from contractors or subcontractors or such
other supporting information as the Administrative Agent may reasonably request,
(ii) the Borrower has delivered to the Administrative Agent a certificate of a
Responsible Officer on or prior to the date of the required prepayment stating
that such Net Cash Proceeds shall be used to replace or restore any properties
or assets in respect of which such Net Cash Proceeds were paid within
(x) fifteen (15) months following receipt of such Net Cash Proceeds or (y) if
the Borrower or a Restricted Subsidiary enters into a legally binding commitment
to reinvest such Net Cash Proceeds before the expiration of the fifteen
(15) month period referred to in the preceding clause (x), within one hundred
and eighty (180) days of the end of such 15-month period (which certificate
shall set forth the estimates of the Net Cash Proceeds to be so expended) and
also certifying the Borrower’s determination as required by preceding
clause (i) and certifying the sufficiency of business interruption insurance as
required by succeeding clause (iii), (iii) the Borrower has delivered to the
Administrative Agent such evidence as the Administrative Agent may reasonably
request in form and substance reasonably satisfactory to the Administrative
Agent establishing that the Borrower and its Restricted Subsidiaries have
sufficient business interruption insurance and that the Borrower and its
Restricted Subsidiaries will receive payments thereunder in

 

88

--------------------------------------------------------------------------------


 

such amounts and at such times as are necessary, together with other funds the
Borrower and its Restricted Subsidiaries expect to be reasonably available to
them, to satisfy all obligations and expenses of the Borrower and its Restricted
Subsidiaries (including, without limitation, all debt service requirements,
including pursuant to this Agreement), without any delay or extension thereof,
for the period from the date of the respective casualty, condemnation or other
event giving rise to the Casualty Event and continuing through the completion of
the replacement or restoration of respective properties or assets, and (iv) the
entire amount of the Net Cash Proceeds of such Casualty Event shall be deposited
with the Administrative Agent pursuant to cash collateral arrangements
reasonably satisfactory to the Borrower and the Administrative Agent whereupon
such Net Cash Proceeds shall be disbursed at the direction of the Borrower from
time to time as needed to pay actual costs incurred by the Borrower and its
Restricted Subsidiaries in connection with the replacement or restoration of the
respective properties or assets (pursuant to such certification requirements as
may be reasonably established by the Administrative Agent), it being understood
and agreed that at any time while an Event of Default has occurred and is
continuing, the Required Lenders may direct the Administrative Agent (in which
case the Administrative Agent shall, and is hereby authorized by the Borrower
to, follow said directions) to apply any or all proceeds then on deposit
pursuant to such cash collateral arrangements to the repayment of Obligations
hereunder; provided further that (i) the aggregate amount applied to replace or
rebuild assets of the Borrower and its Restricted Subsidiaries (other than
assets consisting of casino space and assets therein) shall not exceed
$50,000,000 with respect to any Casualty Event, (ii) so long as a Default shall
have occurred and be continuing, (x) the Borrower and its Restricted
Subsidiaries shall not be permitted to so use any such Net Cash Proceeds (other
than pursuant to a legally binding commitment that the Borrower or a Restricted
Subsidiary entered into at a time when no Default is continuing) and (y) the
Borrower shall not be required to apply such Net Cash Proceeds which have been
previously applied to prepay Revolving Credit Loans to the prepayment of Term
Loans until such time as the relevant use period has expired and no Default is
continuing and (iii) if any Net Cash Proceeds are no longer intended to be or
cannot be so used at any time after delivery of a notice of election to replace
or restore or if any Net Cash Proceeds are not so used by the expiration of the
relevant time periods set forth above, an amount equal to any such Net Cash
Proceeds shall be applied first, to prepay the Term Loans and, to the extent of
any excess Net Cash Proceeds, to repay the Revolving Credit Loans and Swing Line
Loans and permanently reduce Revolving Credit Commitments and, to the extent of
any excess Net Cash Proceeds, to Cash Collateralize L/C Obligations as set forth
in this Section 2.05(b)(ii) within five (5) Business Days after the Borrower
reasonably determines that such Net Cash Proceeds are no longer intended to be
or cannot be so used or the expiration of such time periods.

 

(iii)                               If the Borrower or any Restricted Subsidiary
incurs or issues any Indebtedness not expressly permitted to be incurred or
issued pursuant to Section 7.03, the Borrower shall cause Loans (first, the Term
Loans and, to the extent of any excess Net Cash Proceeds, to repay the Revolving
Credit Loans and Swing Line Loans and permanently reduce Revolving Credit
Commitments and, to the extent of any excess Net Cash Proceeds, to Cash
Collateralize L/C Obligations) to be prepaid (and, to the extent provided above,
Commitments to be reduced and Letters of Credit to be Cash

 

89

--------------------------------------------------------------------------------


 

Collateralized) in an amount equal to 100% of all Net Cash Proceeds received
therefrom on or prior to the date which is five (5) Business Days after the
receipt of such Net Cash Proceeds; provided that each prepayment of Term Loans
pursuant to this Section 2.05(b)(iii), if in connection with or constituting a
Repricing Event, shall be subject to Section 2.05(d).

 

(iv)                              If the Borrower receives any cash proceeds
from any capital contribution or any sale or issuance of its Equity Interests
that increases the Borrower’s Consolidated EBITDA as provided in Section 8.04,
the Borrower shall cause the Loans (first, Term Loans, and to the extent of any
excess Net Cash Proceeds, to repay Revolving Credit Loans and Swing Line Loans
and permanently reduce Revolving Credit Commitments and, to the extent of any
excess Net Cash Proceeds, to Cash Collateralize L/C Obligations) to be prepaid
(and, to the extent provided above, Commitments to be reduced and Letters of
Credit to be Cash Collateralized) in an amount equal to 100% of all Net Cash
Proceeds received therefrom on or prior to the date which is five (5) Business
Days after the receipt of such Net Cash Proceeds.

 

(v)                                 If for any reason the aggregate Revolving
Credit Exposures at any time exceeds the aggregate Revolving Credit Commitments
then in effect, the Borrower shall promptly prepay or cause to be promptly
prepaid Revolving Credit Loans and Swing Line Loans and/or Cash Collateralize
the L/C Obligations in an aggregate amount equal to such excess; provided that
the Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b)(v) unless after the prepayment in full of the
Revolving Credit Loans and Swing Line Loans, the aggregate Revolving Credit
Exposures exceed the aggregate Revolving Credit Commitments then in effect.

 

(vi)                              The Borrower shall notify the Administrative
Agent in writing of any mandatory prepayment and/or commitment reduction
required to be made pursuant to Section 2.05(b)(i), (ii), (iii), (iv) or (v) at
least three (3) Business Days prior to the date of such prepayment and/or
commitment reduction.  Each such notice shall specify the date of such
prepayment and/or commitment reduction and provide a reasonably detailed
calculation of the amount of such prepayment and/or commitment reduction.  The
Administrative Agent will promptly notify each Appropriate Lender of the
contents of the Borrower’s notice and of such Appropriate Lender’s Pro Rata
Share of the prepayment and/or commitment reduction.

 

(vii)                           Each prepayment of Term Loans pursuant to this
Section 2.05(b) shall be applied pro rata to each Class of Term Loans (based on
the TL Repayment Percentages of the various Classes of Term Loans at such time),
and in each case, to reduce the then remaining installments of such Class of
Term Loans in inverse order of maturity.  Each prepayment of Term Loans,
Revolving Credit Loans and Swing Line Loans pursuant to this
Section 2.05(b) shall be paid to the Appropriate Lenders entitled thereto in
accordance with their respective Pro Rata Shares.

 

(c)                                  Funding Losses, Etc.  All prepayments under
this Section 2.05 shall be made together with, in the case of any such
prepayment of a Eurodollar Loan on a date other

 

90

--------------------------------------------------------------------------------


 

than the last day of an Interest Period thereof, any amounts owing in respect of
such Eurodollar Loan pursuant to Section 3.05.  Notwithstanding any of the other
provisions of this Section 2.05, so long as no Default shall have occurred and
be continuing, if any prepayment of Eurodollar Loans is required to be made
under Section 2.05(b), other than on the last day of the Interest Period
thereof, in lieu of making any payment pursuant to Section 2.05(b) in respect of
any such Eurodollar Loan other than on the last day of the Interest Period
thereof, the Borrower may, in its sole discretion, deposit the amount of any
such prepayment otherwise required to be made thereunder into a Cash Collateral
Account until the last day of such Interest Period, at which time the
Administrative Agent shall be authorized (without any further action by or
notice to or from the Borrower or any other Loan Party) to apply such amount to
the prepayment of such Loans in accordance with Section 2.05(b).  Upon the
occurrence and during the continuance of any Default, the Administrative Agent
shall also be authorized (without any further action by or notice to or from the
Borrower or any other Loan Party) to apply such amount to the prepayment of the
outstanding Loans and Cash Collateralization of Letters of Credit in accordance
with the applicable provisions of Section 2.05(b).

 

(d)                                 Repricing Event Premium. In the event that
on or prior to the one (1) year anniversary of the Closing Date a Repricing
Event (as defined below) with respect to all or any portion of a B Term Lender’s
B Term Loans occurs (x) other than as the result of an amendment to this
Agreement, then at the time thereof, the Borrower shall pay to such B Term
Lender a prepayment premium equal to 1.00% of the principal amount of B Term
Loans subject to such Repricing Event during such period and (y) as the result
of any amendment to this Agreement, then at the time thereof, the Borrower shall
pay to such B Term Lender so long as such Lender has not consented to such
amendment, a prepayment premium equal to 1.00% of the principal amount of such
non-consenting B Term Lender’s Term Loans subject to such Repricing Event during
such period.  As used herein, “Repricing Event” shall mean (i) any prepayment or
repayment of any B Term Loans pursuant to Sections 2.05(a)(i) or
2.05(b)(iii) with the proceeds of, or any conversion (by way of amendment,
amendment and restatement, mandatory assignment or otherwise) of the B Term
Loans into, any new or replacement tranche of term loans (whether under this
Agreement or otherwise) with an “effective interest rate” less than the
“effective interest rate” applicable to the B Term Loans being prepaid and
(ii) any repricing of the B Term Loans (whether pursuant to an amendment,
amendment and restatement, mandatory assignment or otherwise including the
refinancing of any Term Loans with Replacement Term Loans pursuant to
Section 10.01) that reduces the “effective interest rate” applicable to the B
Term Loans (in each case, as such comparative “effective interest rates” are
reasonably determined by the Administrative Agent, in consultation with the
Borrower, and taking into account interest rate floors, original issue discount
and upfront fees (which shall be deemed to constitute like amounts of original
issue discount) (with original issue discount being equated to interest based on
an assumed four-year life to maturity) but excluding customary arrangement,
structuring, underwriting or commitment fees).

 

(e)                                  Junior Financing Prepayments.  Anything
contained in Section 2.05(b) to the contrary notwithstanding, (i) if, following
the occurrence of any “Asset Sale” (as such term is defined in the Senior
Unsecured Notes Indenture), or similar sale or occurrence (however designated)
in any other Junior Financing Documentation, the Borrower or any Restricted
Subsidiary is required to commit by a particular date (a “Commitment Date”) to
apply or cause the other Loan Parties to apply an amount equal to any of the
“Net Cash Proceeds” (as defined

 

91

--------------------------------------------------------------------------------


 

in the Senior Unsecured Notes Indenture), or apply any other amount (however
designated) pursuant to any other Junior Financing Documentation, or to apply by
a particular date (an “Application Date”) an amount equal to any such “Net Cash
Proceeds” or other amount in a particular manner, in either case in order to
excuse the Borrower from being required to make an “Net Proceeds Offer” (as
defined in the Senior Unsecured Notes Indenture), or a similar purchase offer or
required prepayment, redemption or defeasance (however designated) pursuant to
any other Junior Financing Documentation in connection with such Asset Sale or
other occurrence, and the Borrower or such Restricted Subsidiary shall have
failed to so commit or to so apply an amount equal to such Net Cash Proceeds or
other amount at least 60 days before the applicable Commitment Date or
Application Date, as the case may be or, if 60 days is not available under the
applicable Junior Financing Documentation at least 5 Business Days prior to such
Commitment Date or Application Date, or (ii) if the Borrower or any Restricted
Subsidiary at any other time shall have failed to apply or commit or cause to be
applied an amount equal to any such Net Cash Proceeds or other amount, and,
within 30 days thereafter assuming no further application or commitment of an
amount equal to such “Net Cash Proceeds” or other amount the Borrower or such
Restricted Subsidiary would otherwise be required to make a Net Proceeds Offer
or a similar purchase offer or required prepayment, redemption or defeasance in
respect thereof, then in either such case the Borrower shall immediately pay or
cause to be paid to the Administrative Agent an amount equal to such “Net Cash
Proceeds” or other amount to be applied first, to prepay the Term Loans and, to
the extent of any excess “Net Cash Proceeds” or other amount, to repay the
Revolving Credit Loans and Swing Line Loans and permanently reduce Revolving
Credit Commitments and, to the extent of any excess “Net Cash Proceeds” or other
amount, to Cash Collateralize L/C Obligations in the manner set forth in
Section 2.05(b) in such amounts as shall excuse the Borrower from making any
such Net Proceeds Offer or similar purchase offer or required prepayment,
redemption or defeasance.

 

SECTION 2.06.                         Termination or Reduction of Revolving
Credit Commitments.

 

(a)                                 Optional.  The Borrower may, upon written
notice to the Administrative Agent, terminate the unused Revolving Credit
Commitments, or from time to time permanently reduce the unused Revolving Credit
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent three (3) Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$1,000,000 or any whole multiple of $1,000,000 in excess thereof and (iii) if,
after giving effect to any reduction of the Revolving Credit Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
Revolving Credit Facility, such sublimit shall be automatically reduced by the
amount of such excess.  Except as set forth above, the amount of any Revolving
Credit Commitment reduction shall not be applied to the Letter of Credit
Sublimit or the Swing Line Sublimit unless otherwise specified by the Borrower. 
Notwithstanding the foregoing, the Borrower may rescind or postpone any notice
of termination of the Revolving Credit Commitments if such termination would
have resulted from a refinancing of the Revolving Credit Facility, which
refinancing shall not be consummated or otherwise shall be delayed.

 

(b)                                 Application of Revolving Credit Commitment
Reductions; Payment of Fees.  The Administrative Agent will promptly notify the
Revolving Credit Lenders of any termination or reduction of unused portions of
the Letter of Credit Sublimit, the Swing Line

 

92

--------------------------------------------------------------------------------


 

Sublimit or the Revolving Credit Commitments under this Section 2.06.  Upon any
reduction of Revolving Credit Commitments, the Revolving Credit Commitment of
each Revolving Credit Lender shall be reduced by such Lender’s Pro Rata Share of
the amount by which such Revolving Credit Commitments are reduced (other than
the termination of the Revolving Credit Commitment of any Revolving Credit
Lender as provided in Section 3.07).  All commitment fees accrued until the
effective date of any termination or reduction of the Revolving Credit
Commitments shall be paid on the effective date of such termination or
reduction.

 

SECTION 2.07.                         Repayment of Loans.

 

(a)                                 Term Loans.  The Borrower shall repay to the
Administrative Agent for the ratable account of the B Term Loan Lenders (i) on
the last Business Day of each March, June, September and December, commencing on
June 30, 2013, an amount equal to 0.25% of the sum of aggregate amount of all B
Term Loans outstanding on the Closing Date plus the aggregate amount of Increase
B Term Loan Commitments obtained by the Borrower pursuant to
Section 2.14(a) from time to time (which payments shall be reduced as a result
of the application of prepayments in accordance with, and to the extent set
forth in, Sections 2.05(a) and 2.05(b)) and (ii) on the B Term Loan Maturity
Date, the aggregate principal amount of all B Term Loans outstanding on such
date (each payment described in clauses (i) or (ii) above, a “B Term Loan
Installment”).  Notwithstanding anything to the contrary contained in this
Agreement, the foregoing amortization payments shall be for the benefit of the B
Term Loans and any Increase B Term Loans made from time to time only, and any
scheduled amortization payments with respect to any Series of Incremental Term
Loans shall be independently agreed between the Borrower and the providers of
such Series of Incremental Term Loans.

 

(b)                                 Revolving Credit Loans.  The Borrower shall
repay to the Administrative Agent for the ratable account of the Revolving
Credit Lenders on the Revolving Credit Maturity Date the aggregate principal
amount of all Revolving Credit Loans outstanding on such date.

 

(c)                                  Swing Line Loans.  The Borrower shall repay
each Swing Line Loan on the earlier to occur of (i) the date ten (10) Business
Days after such Loan is made and (ii) the Revolving Credit Maturity Date.

 

SECTION 2.08.                         Interest.  (a) Subject to the provisions
of Section 2.08(b), (i) each Eurodollar Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Adjusted LIBO Rate for such Interest Period plus the
Applicable Rate; (ii) each Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable Borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate; and (iii) each Swing Line Loan
shall bear interest on the outstanding principal amount thereof from the
applicable Borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate for Base Rate Loans.

 

(b)                                 Upon the occurrence and during the
continuance of any Event of Default described in Sections 8.01(a)(i),
(a)(ii) (with respect to interest only), (f) or (g), or, to the extent required
by the Required Lenders, any other Event of Default (or, with respect to a
Financial Covenant Event of Default that is not an Event of Default with respect
to any Term Loan, the Majority Revolving Lenders), the principal amount of all
Loans outstanding and any interest

 

93

--------------------------------------------------------------------------------


 

payments on the Loans and any fees or other amounts owed under the Loan
Documents shall in each case thereafter bear interest (including post-petition
interest in any proceeding under the Debtor Relief Laws) payable on demand in
cash at a rate that is equal to the lesser of (x) the Default Rate and (y) the
maximum rate of interest permitted under applicable Law; provided in the case of
Eurodollar Loans, upon the expiration of the Interest Period in effect at the
time any such increase in interest rate is effective such Eurodollar Loans shall
thereupon become Base Rate Loans and shall thereafter bear interest accordingly
as provided in the definition of Default Rate (or, if less, the maximum rate of
interest permitted under applicable Law).  Payment or acceptance of the
increased rates of interest provided for in this Section 2.08(b) is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of the
Administrative Agent or any Lender.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

(d)                                 Until the day that is three (3) Business
Days after the Closing Date, each B Term Loan shall be a Base Rate Loan.

 

(e)                                  All computations of interest hereunder
shall be made in accordance with Section 2.10.

 

SECTION 2.09.                         Fees.  In addition to certain fees
described in Sections 2.03(h) and (i):

 

(a)                                 Commitment Fee.  The Borrower shall pay to
the Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Pro Rata Share, a commitment fee equal to the Applicable
Commitment Fee Rate times the actual daily Revolving Credit Availability;
provided that any commitment fee accrued with respect to the Revolving Credit
Commitment of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Lender shall be a Defaulting Lender except to
the extent that such commitment fee shall otherwise have been due and payable by
the Borrower prior to such time; provided further, that no commitment fee shall
accrue on the Revolving Credit Commitment of a Defaulting Lender so long as such
Lender shall be a Defaulting Lender.  The commitment fee shall accrue at all
times from the Closing Date until the Revolving Credit Maturity Date, including
at any time during which one or more of the conditions in Article 4 is not met,
and shall be due and payable quarterly in arrears on the last Business Day of
each March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the Revolving Credit Maturity Date (or, if
earlier, upon the termination of the Aggregate Commitments).  The commitment fee
shall be calculated quarterly in arrears.

 

(b)                                 Other Fees.  The Borrower shall pay to the
Agents the fees set forth in the Fee Letter and such other fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be

 

94

--------------------------------------------------------------------------------


 

refundable for any reason whatsoever (except as expressly agreed between the
Borrower and the applicable Agent).

 

(c)                                  The Borrower shall pay each B Term Lender,
on the Closing Date, up-front fees equal to such B Term Lender’s B Term Loan
Commitment multiplied by 1.00%.

 

SECTION 2.10.                         Computation of Interest and Fees.  All
computations of interest for Base Rate Loans when the Base Rate is determined by
the Prime Rate shall be made on the basis of a year of three hundred and
sixty-five (365) days (or when applicable, three hundred and sixty-six (366)
days) and actual days elapsed.  All other computations of fees and interest
shall be made on the basis of a three hundred and sixty (360) day year and
actual days elapsed.  Interest shall accrue on each Loan for the day on which
the Loan is made, and shall not accrue on a Loan, or any portion thereof, for
the day on which the Loan or such portion is paid; provided that any Loan that
is repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one (1) day.  Each determination by the Administrative Agent
of an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.

 

SECTION 2.11.                         Evidence of Indebtedness.  (a) The Credit
Extensions made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and evidenced by one or more entries in the
Register maintained by the Administrative Agent, acting solely for purposes of
Treasury Regulation Section 5f.103-1(c), as agent for the Borrower, in each case
in the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be prima facie evidence absent
manifest error of the amount of the Credit Extensions made by the Lenders to the
Borrower and the interest and payments thereon.  Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note or Notes
payable to such Lender, which shall evidence such Lender’s Loans of the
applicable Class or Classes in addition to such accounts or records.  Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in Section 2.11(a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records and, in the
case of the Administrative Agent, entries in the Register, evidencing the
purchases and sales by such Lender of participations in Letters of Credit and
Swing Line Loans.  In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

95

--------------------------------------------------------------------------------


 

(c)                                  Entries made in good faith by the
Administrative Agent in the Register pursuant to Sections 2.11(a) and (b), and
by each Lender in its account or accounts pursuant to Sections 2.11(a) and (b),
shall be prima facie evidence of the amount of principal and interest due and
payable or to become due and payable from the Borrower to, in the case of the
Register, each Lender and, in the case of such account or accounts, such Lender,
under this Agreement and the other Loan Documents, absent manifest error;
provided that the failure of the Administrative Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of the
Borrower under this Agreement and the other Loan Documents.

 

SECTION 2.12.                         Payments Generally.  (a) All payments to
be made by the Borrower shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff. All payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein.  The Administrative Agent
will promptly distribute to each Lender its Pro Rata Share (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 2:00 p.m. shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.

 

(b)                                 If any payment to be made by the Borrower
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be; provided that, if such extension
would cause payment of interest on or principal of Eurodollar Loans to be made
in the next succeeding calendar month, such payment shall be made on the
immediately preceding Business Day.

 

(c)                                  Unless the Borrower or any Lender has
notified the Administrative Agent, prior to the date any payment is required to
be made by it to the Administrative Agent hereunder, that the Borrower or such
Lender, as the case may be, will not make such payment, the Administrative Agent
may assume that the Borrower or such Lender, as the case may be, has timely made
such payment and may (but shall not be so required to), in reliance thereon,
make available a corresponding amount to the Person entitled thereto.  If and to
the extent that such payment was not in fact made to the Administrative Agent in
immediately available funds, then:

 

(i)                                     if the Borrower failed to make such
payment, each Lender shall forthwith on demand repay to the Administrative Agent
the portion of such assumed payment that was made available to such Lender in
immediately available funds, together with interest thereon in respect of each
day from and including the date such amount was made available by the
Administrative Agent to such Lender to the date such amount is repaid to the
Administrative Agent in immediately available funds at the Federal Funds Rate
from time to time in effect; and

 

(ii)                                  if any Lender failed to make such payment,
such Lender shall forthwith on demand pay to the Administrative Agent the amount
thereof in immediately

 

96

--------------------------------------------------------------------------------


 

available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to (i) from the date such amount was made
available through the first Business Day thereafter, the Federal Funds Rate from
time to time in effect and (ii) thereafter, the rate applicable to the
applicable Loan made to the Borrower.  When such Lender makes payment to the
Administrative Agent (together with all accrued interest thereon), then such
payment amount (excluding the amount of any interest which may have accrued and
been paid in respect of such late payment) shall constitute such Lender’s Loan
included in the applicable Borrowing.  If such Lender does not pay such amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent may make a demand therefor upon the Borrower, and the Borrower shall pay
such amount to the Administrative Agent, together with interest thereon for the
Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing.  Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment or to prejudice any rights
which the Administrative Agent or the Borrower may have against any Lender as a
result of any default by such Lender hereunder.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

 

(d)                                 If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article 2, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article 4 are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

 

(e)                                  The obligations of the Lenders hereunder to
make Loans and to fund participations in Letters of Credit and Swing Line Loans
are several and not joint. The failure of any Lender to make any Loan or to fund
any such participation on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or purchase its participation.

 

(f)                                   Nothing herein shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

(g)                                  Whenever any payment received by the
Administrative Agent under this Agreement or any of the other Loan Documents is
insufficient to pay in full all amounts due and payable to the Administrative
Agent and the Lenders under or in respect of this Agreement and the other Loan
Documents on any date, such payment shall be distributed by the Administrative
Agent and applied by the Administrative Agent and the Lenders in the order of
priority set forth in Section 8.03.  If the Administrative Agent receives funds
for application to the Obligations of the Loan Parties under or in respect of
the Loan Documents under circumstances for which the

 

97

--------------------------------------------------------------------------------


 

Loan Documents do not specify the manner in which such funds are to be applied,
the Administrative Agent may, but shall not be obligated to, elect to distribute
such funds to each of the Lenders in accordance with such Lender’s pro rata
share of the sum of (a) the Outstanding Amount of all Loans outstanding at such
time and (b) the Outstanding Amount of all L/C Obligations outstanding at such
time, in repayment or prepayment of such of the outstanding Loans or other
Obligations then owing to such Lender.

 

SECTION 2.13.                         Sharing of Payments.  If, other than as
expressly provided elsewhere herein, any Lender shall obtain on account of the
Loans made by it, or the participations in L/C Obligations and Swing Line Loans
held by it, any payment (whether voluntary, involuntary, through the exercise of
any right of setoff, or otherwise) in excess of its ratable share (or other
share contemplated hereunder) thereof, such Lender shall immediately (a) notify
the Administrative Agent of such fact, and (b) purchase from the other
applicable Lenders such participations in the Loans made by them and/or such
subparticipations in the participations in L/C Obligations or Swing Line Loans
held by them, as the case may be, as shall be necessary to cause such purchasing
Lender to share the excess payment in respect of such Loans or such
participations, as the case may be, pro rata with each Lender entitled to a pro
rata share of such payment; provided that (x) if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other applicable Lender
shall repay to the purchasing Lender the purchase price paid therefor, together
with an amount equal to such paying Lender’s ratable share (according to the
proportion of (i) the amount of such paying Lender’s required repayment to
(ii) the total amount so recovered from the purchasing Lender) of any interest
or other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered, without further interest thereon, (y) the provisions of
this Section 2.13 shall not be construed to apply to any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
(including payments to an L/C Issuer pursuant to the L/C Back-Stop Arrangements)
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans to any assignee or participant other
than any Holding Company, the Borrower or any of the Borrower’s Subsidiaries
(other than to a Station Permitted Assignee in accordance with
Section 10.07(l)), and (z) nothing in this Section 2.13 shall be construed to
limit the applicability of Section 8.03 in the circumstances where Section 8.03
is applicable in accordance with its terms.  The Borrower agrees that any Lender
so purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 10.09) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.  The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section 2.13 and will in each case
notify the Lenders following any such purchases or repayments.  Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

98

--------------------------------------------------------------------------------


 

SECTION 2.14.                         Incremental  Credit Extensions. (a) The
Borrower shall have the right, in consultation and coordination with the
Administrative Agent, to request (by written notice to the Administrative Agent)
at any time and from time to time (1) one or more increases in the amount of
Revolving Credit Commitments (each such increase, an “Increase Revolving Credit
Commitment”), (2) one or more increases in the amount of the B Term Loan
Commitments (each such increase, an “Increase B Term Loan Commitment”) or
(3) one or more new tranches of term loan commitments (each such new tranche, an
“Incremental Term Loan Commitment”); provided that

 

(i)                                     both at the time of any such request and
on the Incremental Facility Closing Date in respect of such request, no Default
or Event of Default shall have occurred and be continuing or result therefrom
(including from the making of any Increase B Term Loan or Incremental Term Loan
made on such date);

 

(ii)                                  all representations and warranties
contained herein and in the other Loan Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on the Incremental Facility Closing Date in respect of
such request (it being understood and agreed that (x) any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date and
(y) any representation or warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct in all
respects on such date);

 

(iii)                               the Borrower shall be in compliance on a Pro
Forma Basis with each of the covenants set forth in Section 7.11, in each case
determined as of the last day of the Test Period most recently ended prior to
the relevant Incremental Facility Closing Date with respect to which financial
statements have been delivered pursuant to Section 6.01, including, without
limiting the generality of the foregoing, (A) as if the Increase B Term Loan or
Incremental Term Loan, if any, then being incurred had been incurred on the
first day of such Test Period and remained outstanding for the entire Test
Period and (B) after giving effect to the proposed use of proceeds thereof, if
any;

 

(iv)                              the aggregate amount of each request (and
provision therefor) for Revolving Credit Commitments, Increase B Term Loan
Commitments or Incremental Term Loan Commitments shall be in a minimum aggregate
amount for all applicable Lenders (including Persons who are Eligible Assignees
and will become Lenders) of at least $50,000,000 (or such lesser amount that is
acceptable to the Administrative Agent);

 

(v)                                 the aggregate amount of all Increase
Revolving Credit Commitments, Increase B Term Loan Commitments and Incremental
Term Loan Commitments made available pursuant to this Section 2.14 shall not
exceed $350,000,000; provided that such aggregate amount may exceed $350,000,000
to the extent, after giving effect to (A) all Increase Revolving Credit
Commitments, Increase B Term Loans and Incremental Term Loans incurred under
this Section 2.14 (as if they had been incurred on the first day of the most
recent Test Period and remained outstanding for the entire Test Period and after
giving effect to the proposed use of proceeds thereof,

 

99

--------------------------------------------------------------------------------


 

if any) and (B) the proposed use of proceeds thereof, if any, the First Lien
Leverage Ratio would be less than or equal to 4.50:1.00; and

 

(vi)                              the Borrower shall have delivered to the
Administrative Agent and each Lender a certificate executed by a Responsible
Officer of the Borrower, (A) certifying to the best of such officer’s knowledge,
compliance with the requirements of preceding clauses (i) through (v),
inclusive, and (B) containing the calculations (in reasonable detail) required
by the preceding clause (iii).

 

(b)                                 All B Term Loans, Incremental Term Loans,
Revolving Credit Loans and Swing Line Loans incurred, and Letters of Credit
issued, as applicable (and all interest, fees and other amounts payable thereon)
pursuant to an Increase Revolving Credit Commitment, Increase B Term Loan
Commitment or Incremental Term Loan Commitment shall (x) be Obligations under
this Agreement and the other applicable Loan Documents, and (y) rank pari passu
in right of payment and be secured by the relevant Collateral Documents, and
guaranteed under each relevant Guaranty, on a pari passu basis with all
Obligations relating to the other B Term Loans, Incremental Term Loans, if any,
Revolving Credit Loans, Swing Line Loans, Letters of Credit (including L/C
Obligations) and the B Term Loan Commitments, Incremental Term Loan Commitments,
if any, and Revolving Credit Commitments (including the Revolving Obligations)
secured by each such Collateral Document and guaranteed under each such
Guaranty.

 

(c)                                  The terms and provisions (including
Applicable Rates, benchmark interest rate floors, unused commitment fees and
Letter of Credit fees) of any Increase Revolving Credit Commitments and
Revolving Credit Loans and Swing Line Loans incurred, and Letters of Credit
issued, thereunder shall be identical to those of the Revolving Credit
Commitments and the Revolving Credit Loans and Swing Line Loans incurred, and
Letters of Credit issued, thereunder.

 

(d)                                 The terms and provisions (including
Applicable Rates and benchmark interest rate “floors”) of any Increase B Term
Loan Commitments and Increase B Term Loans shall be identical to those of the B
Term Loan Commitments and B Term Loans.

 

(e)                                  Any Incremental Term Loans made on an
Incremental Facility Closing Date shall be designated a separate series (a
“Series”) of Incremental Term Loans for all purposes of this Agreement.  The
terms and provisions of the Incremental Term Loan Commitments and Incremental
Term Loans of any Series shall, except as otherwise set forth herein or in the
applicable Incremental Amendment, be identical to those of the B Term Loan
Commitments and B Term Loans.  The Incremental Term Loans of any
Series (a) shall not mature earlier than the B Term Loan Maturity Date,
(b) shall have a Weighted Average Life to Maturity equal to or in excess of the
then longest maturing tranche of B Term Loans, and (c) shall accrue interest at
an interest rate, shall be subject to benchmark interest rate floors and shall
amortize according to an amortization schedule determined by the Borrower and
the providers of the Incremental Term Loans of such Series; provided however,
that to the extent the Effective Yield on the Incremental Term Loans of such
Series exceeds the Effective Yield on the B Term Loans or any then existing
Incremental Term Loans by more than 0.50%, the interest rates or benchmark
interest rate floors on the B Term Loans shall increase by an amount necessary
to increase the Effective Yield on the B Term Loans by the amount of such excess
minus 0.50%;

 

100

--------------------------------------------------------------------------------


 

and provided further that the terms and provisions applicable to the Incremental
Term Loans of such Series may differ from those applicable to the B Term Loans
to the extent such differences are reasonably satisfactory to the Administrative
Agent.

 

(f)                                   Each notice from the Borrower pursuant to
this Section shall set forth the requested amount and proposed terms of the
relevant Revolving Credit Commitments, Increase B Term Loan Commitments or
Incremental Term Loan Commitments.

 

(g)                                  No Lender shall be obligated to provide any
Increase Revolving Credit Commitment, Increase B Term Loan Commitment or
Incremental Term Loan Commitment, unless it so agrees.  Increase Revolving
Credit Commitments, Increase B Term Loan Commitments and Incremental Term Loan
Commitments may be provided by any existing Lender or by any other bank or other
financial institution that is an Eligible Assignee (any such other bank or other
financial institution that is an Eligible Assignee being called an “Additional
Lender”), provided that the Administrative Agent (and in the case of Increase
Revolving Credit Commitments, the Swing Line Lender and each L/C Issuer) shall
have consented (not to be unreasonably withheld) to such Lender’s or Additional
Lender’s providing such Increase Revolving Credit Commitments, Increase B Term
Loan Commitments or Incremental Term Loan Commitments, as applicable, if such
consent would be required under Section 10.07 for an assignment of Loans or
Revolving Credit Commitments to such Lender or Additional Lender.  The Increase
Revolving Credit Commitments, Increase B Term Loan Commitments or Incremental
Term Loan Commitments, as applicable, provided by a Lender or an Additional
Lender, as the case may be, shall (x) become Commitments under this Agreement
pursuant to an amendment (each, an “Incremental Amendment”) to this Agreement
and, as appropriate, the other Loan Documents, executed by the Holding
Companies, the Borrower, each Lender agreeing to provide such Increase Revolving
Credit Commitments, Increase B Term Loan Commitments or Incremental Term Loan
Commitments, as applicable, each Additional Lender, if any, and the
Administrative Agent and (y) constitute part of, and be added to, the Aggregate
Commitments pursuant to such Incremental Amendment.  Notwithstanding anything
herein to the contrary, the Incremental Amendment may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section,
including to include appropriately each applicable Lender or Additional Lender
in any determination of the “Required Lenders” and “Majority Revolving Lenders”
and the Lenders’ “Pro Rata Share.”

 

(h)                                 The effectiveness of any Incremental
Amendment shall be subject to the satisfaction on the date thereof (each, an
“Incremental Facility Closing Date”) of each of the conditions set forth in
Section 4.02 (it being understood that all references to a “Credit Extension” or
similar language in such Section 4.02 shall be deemed to refer to the effective
date of such Incremental Amendment) and such other conditions as the parties
thereto shall agree, including, without limitation, (i) the delivery of an
acknowledgement in form and substance reasonably satisfactory to the
Administrative Agent and executed by each Loan Party acknowledging that all B
Term Loans, Incremental Term Loans, Revolving Credit Loans and Swing Line Loans
subsequently incurred, and Letters of Credit issued, as applicable (and all
interest, fees and other amounts payable thereon), pursuant to the applicable
Increase Revolving Credit Commitment, Increase B Term Loan Commitment or
Incremental Term Loan

 

101

--------------------------------------------------------------------------------


 

Commitment shall constitute “Obligations” and, if applicable, “Revolving
Obligations” under the Loan Documents, (ii) the delivery by the Holding
Companies and their respective Subsidiaries of such technical amendments,
modifications and/or supplements to the respective Collateral Documents as are
reasonably requested by the Administrative Agent to ensure that all B Term
Loans, Incremental Term Loans, Revolving Credit Loans and Swing Line Loans
subsequently incurred, and Letters of Credit issued, as applicable (and all
interest, fees and other amounts payable thereon), pursuant to such Increase
Revolving Credit Commitment, Increase B Term Loan Commitment or Incremental Term
Loan Commitment (and related Obligations) are secured by, and entitled to the
benefits of, the relevant Collateral Documents on a pari passu basis with the
then existing Obligations secured by each such Collateral Document, (iii) the
delivery to the Administrative Agent by each Loan Party of such other officers’
certificates, board of director (or equivalent governing body) resolutions and
evidence of good standing (to the extent available under applicable Law) as the
Administrative Agent shall reasonably request, (iv) the delivery of an opinion
or opinions in form and substance substantially similar to the opinions
delivered on the Closing Date pursuant to Section 4.01(a)(v) from counsel to the
Loan Parties reasonably satisfactory to the Administrative Agent and (v) the
delivery to the Administrative Agent of such title insurance endorsements and
other customary items as the Administrative Agent shall reasonably request.

 

(i)                                     On an applicable Incremental Facility
Closing Date on which Increase B Term Loan Commitments are effective, subject to
the satisfaction of the foregoing terms and conditions, (i) each applicable
Lender and Additional Lender shall make a Loan to the Borrower (an “Increase B
Term Loan”) in an amount equal to its Increase B Term Loan Commitment (and
thereafter such Increase B Term Loan shall be deemed a B Term Loan for all
purposes hereunder), (ii) each Increase B Term Loan Commitment shall be deemed a
B Term Loan Commitment for all purposes hereunder and (iii) each such Lender or
Additional Lender shall become a Lender hereunder with respect to the Increase B
Term Loan Commitment and the Increase B Term Loan made pursuant thereto (and
thereafter such Lender shall be deemed a B Term Lender for all purposes
hereunder).

 

(j)                                    On an applicable Incremental Facility
Closing Date on which Incremental Term Loan Commitments of any Series are
effective, subject to the satisfaction of the foregoing terms and conditions,
(i) each applicable Lender and Additional Lender (each, an “Incremental Term
Lender”) shall make a Loan to the Borrower (an “Incremental Term Loan”) in an
amount equal to its Incremental Term Loan Commitment of such Series (and
thereafter such Incremental Term Loan shall be deemed a Term Loan for all
purposes hereunder) and (ii) each such Incremental Term Lender shall become a
Lender hereunder with respect to the Incremental Term Loan Commitment of such
Series and the Incremental Term Loan of such Series made pursuant thereto (and
thereafter such Lender shall be deemed a Term Lender for all purposes
hereunder).

 

(k)                                 Upon each increase in the Revolving Credit
Commitments pursuant to this Section, the Increase Revolving Credit Commitments
shall be added to and become part of the Revolving Credit Facility.  In
furtherance of the foregoing, (a) each Revolving Credit Lenderimmediately prior
to such increase will automatically and without further act be deemed to have
assigned to each Lender or Additional Lender providing a portion of the Increase
Revolving Credit Commitments (each, a “Revolving Commitment Increase Lender”) in
respect of such

 

102

--------------------------------------------------------------------------------


 

increase, and each such Revolving Commitment Increase Lender will automatically
and without further act be deemed to have assumed, a portion of such Revolving
Credit Lender’s participations hereunder in outstanding Letters of Credit and
Swing Line Loans such that, after giving effect to each such deemed assignment
and assumption of participations, the percentage of the aggregate outstanding
(i) participations hereunder in Letters of Credit and (ii) participations
hereunder in Swing Line Loans held by each Revolving Credit Lender (including
each such Revolving Commitment Increase Lender) will equal the percentage of the
aggregate Revolving Credit Commitments of all Revolving Credit Lenders
represented by such Revolving Credit Lender’s Revolving Credit Commitment and
(b) if, on the date of such increase, there are any Revolving Credit Loans
outstanding, the Borrower shall, in coordination with the Administrative Agent,
repay outstanding Revolving Credit Loans of certain of the Revolving Credit
Lenders, and incur additional Revolving Credit Loans from certain other
Revolving Credit Lenders (including the Additional Lenders), in each case to the
extent necessary so that all of the Revolving Credit Lenders participate in each
outstanding Borrowing of Revolving Credit Loans in accordance with their
respective Pro Rata Share (after giving effect to any increase in the Aggregate
Commitments pursuant to this Section 2.14) and with the Borrower being obligated
to pay to the respective Revolving Credit Lenders any costs of the type referred
to in Section 3.05 in connection with any such repayment and/or Borrowing.  Each
Revolving Commitment Increase Lender shall become a Lender hereunder with
respect to the Revolving Credit Facility on the applicable Incremental Facility
Closing Date and thereafter shall be deemed a Revolving Credit Lender for all
purposes hereunder.  The Administrative Agent and the Lenders hereby agree that
the minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

 

SECTION 2.15.                         Defaulting Lenders.  Notwithstanding any
provision of this Agreement to the contrary, if any Revolving Credit Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Revolving Credit Lender is a Defaulting Lender:

 

(a)                                 if any Swing Line Loan Exposure or Letter of
Credit Exposure exists at the time a Revolving Credit Lender becomes a
Defaulting Lender then:

 

(A)                               all or any part of such Swing Line Loan
Exposure and Letter of Credit Exposure shall be reallocated among the Revolving
Credit Lenders that are not Defaulting Lenders in accordance with their
respective Pro Rata Shares but only to the extent (x) the sum of all Revolving
Credit Exposures of all Revolving Credit Lenders that are not Defaulting Lenders
plus such Defaulting Lender’s Swing Line Loan Exposure and Letter of Credit
Exposure does not exceed the aggregate amount of all Revolving Credit
Commitments of all Revolving Credit Lenders that are not Defaulting Lenders,
(y) immediately following the reallocation to a Revolving Credit Lender that is
not a Defaulting Lender, the Revolving Credit Exposure of such Revolving Credit
Lender does not exceed its Revolving Credit Commitment at such time and (z) the
conditions set forth in Sections 4.02(a) and (b) are satisfied at such time (it
being understood that all references to a “Credit Extension” or similar language
in such Section 4.02 shall be deemed to refer to the date of such reallocation);

 

103

--------------------------------------------------------------------------------


 

(B)                               if the reallocation described in
clause (A) above cannot, or can only partially, be effected, the Borrower shall
within one (1) Business Day following notice by the Administrative Agent
(x) first, prepay the portion of such Swing Line Loan Exposure that has not been
reallocated among the Revolving Credit Lenders that are not Defaulting Lenders
pursuant to clause (A) above and (y) second, Cash Collateralize such Defaulting
Lender’s Letter of Credit Exposure (after giving effect to any partial
reallocation pursuant to clause (A) above) in aggregate amount equal to 100% of
such Defaulting Lender’s Letter of Credit Exposure for so long as such Letter of
Credit Exposure is outstanding (the “L/C Back-Stop Arrangements”);

 

(C)                               the Borrower shall not be required to pay any
fees to such Defaulting Lender pursuant to Section 2.03(h) with respect to such
Defaulting Lender’s Letter of Credit Exposure;

 

(D)                               if the Letter of Credit Exposure of the
Revolving Credit Lenders that are not Defaulting Lenders is reallocated pursuant
to clause (A) above, then the fees payable to the Revolving Credit Lenders
pursuant to Section 2.03(h) shall be adjusted in accordance with the Pro Rata
Shares of such Revolving Credit Lenders that are not Defaulting Lenders; and

 

(E)                                if any Defaulting Lender’s Letter of Credit
Exposure is neither Cash Collateralized nor reallocated pursuant to this
Section 2.15(a), then, without prejudice to any rights or remedies of any L/C
Issuer or any Revolving Credit Lender hereunder, all Letter of Credit fees
payable under Section 2.03(h) with respect to such Defaulting Lender’s Letter of
Credit Exposure shall be payable to the applicable L/C Issuer until such Letter
of Credit Exposure is Cash Collateralized and/or reallocated; and

 

(b)                                 notwithstanding anything to the contrary
contained in Section 2.03 or 2.04, so long as any Revolving Credit Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line Loan and no L/C Issuer shall be required to issue, amend, renew or
increase any Letter of Credit, unless it is satisfied that the related exposure
will be 100% covered by the Revolving Credit Commitments of the Revolving Credit
Lenders that are not Defaulting Lenders and/or cash collateral has been provided
by the Borrower in accordance with Section 2.15(a), and (ii) participating
interests in any such newly issued, amended, renewed or increased Letter of
Credit or newly made Swing Line Loan shall be allocated among Revolving Credit
Lenders that are not Defaulting Lenders in a manner consistent with
Section 2.15(a)(A) (and Defaulting Lenders shall not participate therein).

 

In the event that the Administrative Agent, the Borrower, each L/C Issuer and
the Swing Line Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Revolving Credit Lender to be a Defaulting
Lender, then (i) the Swing Line Loan Exposure and Letter of Credit Exposure of
the Revolving Credit Lenders shall be readjusted to reflect the inclusion of
such Revolving Credit Lender’s Revolving Credit Commitments and on such date
such Revolving Credit Lender shall purchase at par such of the Revolving Credit
Loans of the other Revolving Credit Lenders as the Administrative Agent shall
determine may be necessary in order for such Revolving Credit Lender to hold
such Revolving Credit Loans in accordance with its Pro Rata Share and (ii) so
long as no Event of Default then exists, all funds held as cash

 

104

--------------------------------------------------------------------------------


 

collateral pursuant to the L/C Back-Stop Arrangements shall thereafter be
promptly returned to the Borrower.  If the Revolving Credit Commitments have
been terminated, all other Revolving Obligations have been paid in full and no
Letters of Credit are outstanding, then, so long as no Event of Default then
exists, all funds held as cash collateral pursuant to the L/C Back-Stop
Arrangements shall thereafter be promptly returned to the Borrower.

 

ARTICLE III

 

Taxes, Increased Costs Protection and Illegality

 

SECTION 3.01.                         Taxes.  (a)  Except as provided by
applicable Law, any and all payments by the Borrower (the term “Borrower” as
used in this Article 3 being deemed to include any Subsidiary for whose account
a Letter of Credit is issued or any other Loan Party making a payment under any
Loan Document) to or for the account of any Agent or any Lender under any Loan
Document shall be made free and clear of and without deduction for any and all
present or future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities (including additions to
tax, penalties and interest) with respect thereto, whether now or hereafter
imposed, levied, collected, withheld or assessed by any relevant Governmental
Authority (“Taxes”).  If any Taxes are required to be deducted or withheld from
or in respect of any sum payable under and in respect of any Loan Document to
any Agent or any Lender, (i) the Borrower (or the applicable withholding agent,
as the case may be) shall make such deductions or withholdings, (ii) the
Borrower (or the applicable withholding agent, as the case may be) shall pay the
full amount deducted to the appropriate Governmental Authority in accordance
with applicable Laws, (iii) within thirty (30) days after the date of such
payment (or, if receipts or evidence are not available within thirty (30) days,
as soon as possible thereafter), the Borrower (or the applicable withholding
agent, as the case may be) shall furnish to such Agent or Lender (as the case
may be) the original or a certified copy of a receipt evidencing payment thereof
to the extent such a receipt is issued therefor, or other written proof of
payment thereof that is reasonably satisfactory to the Administrative Agent and
(iv) except, in the case of each Agent and each Lender, with respect to
(a) Taxes imposed on or measured by its net income (and franchise or similar
Taxes imposed in lieu of net income taxes), in each case (i)  by the
jurisdiction (or any political subdivision thereof) under the Laws of which such
Agent or such Lender, as the case may be, is organized or maintains a Lending
Office, and all liabilities (including additions to tax, penalties and interest)
with respect thereto or (ii) that are imposed as a result of a present or former
connection between the Agent or Lender and the jurisdiction imposing such Tax
(other than connections arising from such Person having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document), (b) branch profits taxes imposed by the
jurisdiction described in clause (a), (c) in the case of a Lender (other than an
assignee pursuant to a request by the Borrower under Section 3.07(a)), any U.S.
federal withholding Taxes resulting from any law in effect on the date such
Lender becomes a party (other than pursuant to Section 3.07(a)) to this
Agreement (or designates a new Lending Office) or is attributable to such
Lender’s failure to comply with Section 10.15, except to the extent that such
Lender (or its assignor, if any) was entitled, at the time of  assignment (or
designation of a new Lending Office), to receive additional amounts from the
Borrower with respect to such withholding Taxes pursuant to this Section 3.01
and (d) any withholding taxes imposed by

 

105

--------------------------------------------------------------------------------


 

FATCA (all such Taxes described in (a) through  (d) being “Excluded Taxes”), the
sum payable shall be increased as necessary so that after making all required
deductions and withholdings (including deductions and withholdings applicable to
additional sums payable under this Section 3.01), each of such Agent and such
Lender receives an amount equal to the sum it would have received had no such
deductions or withholdings in respect of Indemnified Taxes or Other Taxes been
made.  If the Borrower fails to pay any Taxes or Other Taxes when due to the
Governmental Authority or fails to remit to any Agent or any Lender the required
receipts or other required documentary evidence, the Borrower shall indemnify
such Agent and such Lender for any incremental taxes, interest or penalties that
may become payable by such Agent or such Lender arising out of such failure.

 

(b)                                 In addition, the Borrower agrees to pay any
and all present or future stamp, court or documentary taxes and any other
excise, property, intangible, filing, or mortgage recording taxes or charges or
similar levies which arise from any payment made under or in respect of any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, from any performance, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).

 

(c)                                  (i) The Borrower agrees to indemnify each
Agent and each Lender for and hold it harmless against (A) the full amount of
Indemnified Taxes and Other Taxes (including any Indemnified Taxes or Other
Taxes imposed or asserted by any jurisdiction on amounts payable under this
Section 3.01) paid or payable by such Agent and such Lender and (B) any
liability (including additions to tax, penalties, interest and expenses) arising
therefrom or with respect thereto, in each case whether or not such Indemnified
Taxes or Other Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority; provided such Agent or Lender, as the case may
be, provides the Borrower with a written statement thereof setting forth in
reasonable detail the basis and calculation of such amounts.  Payment under this
Section 3.01(c)(i) shall be made within thirty (30) days after the date such
Lender or such Agent makes a demand therefor.  Such written statement shall be
conclusive of the amount so paid or payable absent manifest error.

 

(ii)                                  Each Lender shall severally indemnify the
Agents (but only to the extent that the Borrower has not already indemnified
such Agent for such amounts and without limiting the obligation of the Borrower
to do so) for (A) the full amount of Taxes and Other Taxes (including any Taxes
or Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section 3.01) attributable to such Lender paid by such Agent and (B) any
liability (including additions to tax, penalties, interest and reasonable
expenses) arising therefrom or with respect thereto, in each case whether or not
such Taxes or Other Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority; provided such Agent provides such Lender with a
written statement thereof setting forth in reasonable detail the basis and
calculation of such amounts.  Payment under this Section 3.01(c)(ii) shall be
made within thirty (30) days after the date such Agent makes a demand therefor.

 

(d)                                 If any Lender or Agent determines, in its
sole discretion exercised in good faith, that it has received a refund in
respect of any Taxes or Other Taxes as to which it has received indemnification
payments or additional amounts from the Borrower pursuant to this

 

106

--------------------------------------------------------------------------------


 

Section 3.01, it shall remit such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 3.01 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund plus any interest included in such refund by the relevant
Governmental Authority attributable thereto) to the Borrower, net of all
out-of-pocket expenses of such Lender or Agent, as the case may be and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower, upon the request of
such Lender or Agent, as the case may be, agrees promptly to return such refund
to such party in the event such party is required to repay such refund (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authorities) to the relevant Governmental Authority.  Such Lender or Agent, as
the case may be, shall provide the Borrower with a written statement setting
forth in reasonable detail the basis and calculation of the amounts required to
be repaid to the relevant Governmental Authority.  Notwithstanding anything to
the contrary in this paragraph (d), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
(d) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  Nothing herein contained
shall interfere with the right of a Lender or Agent to arrange its tax affairs
in whatever manner it thinks fit nor oblige any Lender or Agent to claim any tax
refund or to make available its tax returns or disclose any information relating
to its tax affairs or any computations in respect thereof or any other
confidential information or require any Lender or Agent to do anything that
would prejudice its ability to benefit from any other refunds, credits, reliefs,
remissions or repayments to which it may be entitled.

 

(e)                                  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 3.01(a) or
(c) with respect to such Lender it will, if requested by the Borrower, use
commercially reasonable efforts (subject to such Lender’s overall internal
policies of general application and legal and regulatory restrictions) to
designate another Lending Office for any Loan or Letter of Credit affected by
such event if in the judgment of such Lender, such designation (i) would
eliminate or reduce amounts payable pursuant to Section 3.01(a) or (c), as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment. 
Nothing in this Section 3.01(e) shall affect or postpone any of the Obligations
of the Borrower or the rights of such Lender pursuant to Section 3.01(a) or (c).

 

(f)                                   Without prejudice to the survival of any
other agreement of the Borrower hereunder, the agreements and obligations of the
Borrower contained in this Section 3.01 shall survive the termination of the
Loan Documents.

 

SECTION 3.02.                         Illegality.  If any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for any Lender or its applicable Lending Office to make,
maintain or fund Eurodollar Loans, or to determine or charge interest rates
based upon the Adjusted LIBO Rate, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, any obligation of such Lender to make
or continue Eurodollar Loans or to convert Base Rate Loans to Eurodollar Loans
shall be suspended

 

107

--------------------------------------------------------------------------------


 

until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Loans to such day, or promptly, if such Lender may not lawfully
continue to maintain such Eurodollar Loans.  Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted and all amounts due, if any, in connection with such
prepayment or conversion under Section 3.05.  Each Lender agrees to designate a
different Lending Office if such designation will avoid the need for such notice
and will not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

 

SECTION 3.03.                         Inability to Determine Rates.  If the
Required Lenders determine that for any reason adequate and reasonable means do
not exist for determining the Adjusted LIBO Rate for any requested Interest
Period with respect to a proposed Eurodollar Loan, or that the Adjusted LIBO
Rate for any requested Interest Period with respect to a proposed Eurodollar
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Loan, or that Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and the Interest Period of
such Eurodollar Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender.  Thereafter, the obligation of the Lenders to make or
maintain Eurodollar Loans shall be suspended until the Administrative Agent
(upon the instruction of the Required Lenders) revokes such notice.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

 

SECTION 3.04.                         Increased Cost and Reduced Return; Capital
Adequacy; Reserves on Eurodollar Loans.  (a) If any Lender determines that as a
result of any Change in Law (i) there shall be any increase in the cost to such
Lender of agreeing to make or making, funding or maintaining Eurodollar Loans or
(as the case may be) issuing or participating in Letters of Credit, or a
reduction in the amount received or receivable by such Lender in connection with
any of the foregoing (excluding for purposes of this Section 3.04(a) any such
increased costs or reduction in amount resulting from reserve requirements
contemplated by Section 3.04(c)), or (ii) any Lender shall be subject to any
Taxes (other than (A) Taxes indemnified under Section 3.01, (B) Taxes described
in clauses (b) through (d) of the definition of Excluded Taxes and
(C) Connection Income Taxes) on its Loans, Letters of Credit, Revolving Credit
Commitment or other obligations, or its deposits, reserves, other liabilities or
capital attributable thereto, then from time to time within fifteen (15) days
after demand by such Lender setting forth in reasonable detail such increased
costs (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.06), the Borrower shall pay to such Lender such
additional amounts as will compensate such Lender for such increased cost or
reduction.

 

(b)                                 If any Lender determines that any Change in
Law regarding capital requirements has the effect of reducing the rate of return
on the capital of such Lender or any

 

108

--------------------------------------------------------------------------------


 

corporation controlling such Lender as a consequence of such Lender’s
obligations hereunder (taking into consideration its policies with respect to
capital adequacy and such Lender’s desired return on capital), then from time to
time upon demand of such Lender setting forth in reasonable detail the charge
and the calculation of such reduced rate of return (with a copy of such demand
to the Administrative Agent given in accordance with Section 3.06), the Borrower
shall pay to such Lender such additional amounts as will compensate such Lender
for such reduction within fifteen (15) days after receipt of such demand.

 

(c)                                  The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (except for Statutory Reserves to the extent included in the
determination of the Adjusted LIBO Rate), additional interest on the unpaid
principal amount of each Eurodollar Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive in the absence of manifest
error), and (ii) as long as such Lender shall be required to comply with any
reserve ratio requirement or analogous requirement of any other central banking
or financial regulatory authority imposed in respect of the maintenance of the
Revolving Credit Commitments or the funding of the Eurodollar Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Revolving Credit Commitment or Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
absent manifest error) which in each case shall be due and payable on each date
on which interest is payable on such Loan; provided that the Borrower shall have
received at least fifteen (15) days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or cost from such Lender.  If
a Lender fails to give notice fifteen (15) days prior to the relevant Interest
Payment Date, such additional interest or cost shall be due and payable fifteen
(15) days from receipt of such notice.

 

(d)                                 Failure or delay on the part of any Lender
to demand compensation pursuant to this Section 3.04 shall not constitute a
waiver of such Lender’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender pursuant to
Section 3.04(a), (b) or (c) for any such increased cost or reduction incurred
more than one hundred and eighty (180) days prior to the date that such Lender
demands, or notifies the Borrower of its intention to demand, compensation
therefor; provided further, that, if the circumstance giving rise to such
increased cost or reduction is retroactive, then such 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.

 

(e)                                  If any Lender requests compensation under
this Section 3.04, then such Lender will, if requested by the Borrower, use
commercially reasonable efforts to designate another Lending Office for any Loan
or Letter of Credit affected by such event; provided that such efforts are made
on terms that, in the reasonable judgment of such Lender, cause such Lender and
its Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage; provided further, that nothing in this Section 3.04(e) shall
affect or postpone any of the Obligations of the Borrower or the rights of such
Lender pursuant to Section 3.04(a), (b), (c) or (d).

 

109

--------------------------------------------------------------------------------


 

SECTION 3.05.                         Funding Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense (but not loss of profit margin) incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); or

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower;

 

including any loss or expense (but not loss of profit margin) arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Loan made by it at the Adjusted LIBO Rate for such Loan by a matching deposit or
other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Loan was in
fact so funded.

 

SECTION 3.06.                         Matters Applicable to All Requests for
Compensation.  (a) Any Agent or any Lender claiming compensation under this
Article 3 shall deliver a certificate to the Borrower setting forth the
additional amount or amounts to be paid to it hereunder which shall be
conclusive in the absence of manifest error.  In determining such amount, such
Agent or such Lender may use any reasonable averaging and attribution methods.

 

(b)                                 With respect to any Lender’s claim for
compensation under Section 3.01, 3.02, 3.03 or 3.04, the Borrower shall not be
required to compensate such Lender for any amount incurred more than one hundred
eighty (180) days prior to the date that such Lender notifies the Borrower of
the event that gives rise to such claim; provided that, if the circumstance
giving rise to such claim is retroactive, then such 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.  If
any Lender requests compensation by the Borrower under Section 3.04, the
Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or continue from one
Interest Period to another Eurodollar Loans, or to convert Base Rate Loans into
Eurodollar Loans, until the event or condition giving rise to such request
ceases to be in effect (in which case the provisions of Section 3.06(c) shall be
applicable); provided that such suspension shall not affect the right of such
Lender to receive the compensation so requested.

 

(c)                                  If the obligation of any Lender to make or
continue from one Interest Period to another any Eurodollar Loan, or to convert
Base Rate Loans into Eurodollar Loans shall be suspended pursuant to
Section 3.06(b), such Lender’s Eurodollar Loans shall be automatically converted
into Base Rate Loans on the last day(s) of the then current Interest
Period(s) for such Eurodollar Loans (or, in the case of an immediate conversion
required by

 

110

--------------------------------------------------------------------------------


 

Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives not  ice as provided below that the circumstances specified in
Section 3.01, 3.02, 3.03 or 3.04 that gave rise to such conversion no longer
exist:

 

(i)                                     to the extent that such Lender’s
Eurodollar Loans have been so converted, all payments and prepayments of
principal that would otherwise be applied to such Lender’s Eurodollar Loans
shall be applied instead to its Base Rate Loans; and

 

(ii)                                  all Loans that would otherwise be made or
continued from one Interest Period to another by such Lender as Eurodollar Loans
shall be made or continued instead as Base Rate Loans, and all Base Rate Loans
of such Lender that would otherwise be converted into Eurodollar Loans shall
remain as Base Rate Loans.

 

(d)                                 If any Lender gives notice to the Borrower
(with a copy to the Administrative Agent) that the circumstances specified in
Section 3.01, 3.02, 3.03 or 3.04 that gave rise to the conversion of such
Lender’s Eurodollar Loans pursuant to this Section 3.06 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurodollar Loans made by other Lenders are outstanding, such Lender’s
Base Rate Loans shall be automatically converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding Eurodollar Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding Eurodollar Loans and by such Lender are held pro rata (as to
principal amounts, interest rate basis, and Interest Periods) in accordance with
their respective Pro Rata Shares.

 

SECTION 3.07.                         Replacement of Lenders under Certain
Circumstances.  (a) If at any time (i) the Borrower becomes obligated to pay
additional amounts or indemnity payments described in Section 3.01 or 3.04 as a
result of any condition described in such Sections or any Lender ceases to make
Eurodollar Loans as a result of any condition described in Section 3.02 or
Section 3.04, (ii) any Revolving Credit Lender becomes a Defaulting Lender or
(iii) any Lender becomes a Non-Consenting Lender, then the Borrower may, on ten
(10) Business Days’ prior written notice to the Administrative Agent and such
Lender, replace such Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to Section 10.07(b) (with the assignment fee to be
paid by the Borrower in such instance) all of its rights and obligations under
this Agreement to one or more Eligible Assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender or other such Person; provided further, that (A) in
the case of any such assignment resulting from a claim for compensation under
Section 3.04 or payments required to be made pursuant to Section 3.01, such
assignment will result in a reduction in such compensation or payments and
(B) in the case of any such assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable Eligible Assignees shall have agreed to
the applicable departure, waiver or amendment of the Loan Documents.

 

(b)                                 Any Lender being replaced pursuant to
Section 3.07(a) above shall (i) execute and deliver an Assignment and Assumption
with respect to such Lender’s Revolving Credit Commitment and outstanding Loans
and participations in L/C Obligations and Swing Line Loans, and (ii) deliver any
Notes evidencing such Loans to the Borrower or Administrative Agent.  Pursuant
to such Assignment and Assumption, (A) the assignee Lender shall acquire all

 

111

--------------------------------------------------------------------------------


 

or a portion, as the case may be, of the assigning Lender’s Revolving Credit
Commitment and outstanding Loans and participations in L/C Obligations and Swing
Line Loans, (B) all obligations of the Borrower owing to the assigning Lender
relating to the Loans and participations so assigned shall be paid in full at
par by the assignee Lender to such assigning Lender concurrently with such
Assignment and Assumption and (C) upon such payment and, if so requested by the
assignee Lender, delivery to the assignee Lender of the appropriate Note or
Notes executed by the Borrower, the assignee Lender shall become a Lender
hereunder and the assigning Lender shall cease to constitute a Lender hereunder
with respect to such assigned Loans, Revolving Credit Commitments and
participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender.  If the Lender being
replaced does not comply with its obligations in the first sentence of this
Section 3.07(b), then the Administrative Agent shall be entitled (but not
obligated) and authorized to execute an Assignment and Assumption on behalf of
such replaced Lender, and any such Assignment and Assumption so executed by the
Administrative Agent and the assignee Lender shall be effective for purposes of
this Section 3.07.

 

(c)                                  Notwithstanding anything to the contrary
contained above, any Lender that acts as an L/C Issuer may not be replaced
hereunder at any time that it has any Letter of Credit outstanding hereunder
unless arrangements reasonably satisfactory to such L/C Issuer (including the
furnishing of a back-up standby letter of credit in form and substance, and
issued by an issuer reasonably satisfactory to such L/C Issuer or the depositing
of cash collateral into a Cash Collateral Account in amounts and pursuant to
arrangements reasonably satisfactory to such L/C Issuer) have been made with
respect to each such outstanding Letter of Credit and the Lender that acts as
the Administrative Agent may not be replaced hereunder except in accordance with
the terms of Section 9.09.

 

(d)                                 In the event that (i) the Borrower or the
Administrative Agent has requested that the Lenders consent to a departure or
waiver of any provisions of the Loan Documents or agree to any amendment
thereto, (ii) the consent, waiver or amendment in question requires the
agreement of all affected Lenders in accordance with the terms of Section 10.01
or all the Lenders with respect to a certain Class of the Loans and (iii) the
Required Lenders have agreed to such consent, waiver or amendment, then any
Lender who does not agree to such consent, waiver or amendment shall be deemed a
“Non-Consenting Lender.”

 

SECTION 3.08.                         Survival.  All of the Borrower’s
obligations under this Article 3 shall survive termination of the Aggregate
Commitments and repayment of all other Obligations hereunder.

 

ARTICLE IV

 

Conditions Precedent to Credit Extensions

 

SECTION 4.01.                         Conditions of Initial Credit Extension. 
The obligation of each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:

 

112

--------------------------------------------------------------------------------


 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals or facsimiles (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer or other Authorized Signatory of the signing Loan Party party thereto,
each in form and substance reasonably satisfactory to the Administrative Agent
and its legal counsel:

 

(i)                                     executed counterparts of this Agreement
and the Guaranty;

 

(ii)                                  a Note executed by the Borrower in favor
of each Lender party to this Agreement on the Closing Date that has requested a
Note at least two Business Days in advance of the Closing Date;

 

(iii)                               each Collateral Document set forth on
Schedule 4.01(a), duly executed by each Loan Party party thereto, together with:

 

(A)                               certificates, if any, representing the Equity
Interests constituting Collateral accompanied by undated stock powers or
assignments separate from certificate executed in blank and instruments
constituting Collateral indorsed in blank (provided that, the pledge of any
Equity Interests of any Person that is subject to the jurisdiction of the Nevada
Gaming Authorities as a licensee or registered company under the Nevada Gaming
Laws will require the approval of the Nevada Gaming Authorities in order to be
effective, and no certificates evidencing the Equity Interests of such Person or
any undated stock powers or assignments separate from certificate relating
thereto shall be delivered to the Administrative Agent or any custodial agent
thereof until such approval has been obtained; provided further that, all
certificates representing such Equity Interests (and the corresponding undated
stock powers or assignments separate from certificate) shall be held in the
State of Nevada by a bailee reasonably agreed to by the Administrative Agent
pursuant to a Custodian Agreement in the form of Exhibit M attached hereto);

 

(B)                               opinions of counsel for the Loan Parties other
than Immaterial Subsidiaries in states in which such Loan Parties are formed or
the Mortgaged Properties are located, with respect to perfection of the Liens
granted pursuant to the Collateral Documents (including the Mortgages) and any
related filings, recordations or notices (including fixture filings), in each
case, in form and substance reasonably satisfactory to the Administrative Agent;
and

 

(C)                               evidence that all other actions, recordings
and filings that the Administrative Agent may deem reasonably necessary to
satisfy the Collateral and Guarantee Requirement (including UCC financing
statements, other filings, recordations or notices and with respect to the
Mortgaged Properties, title insurance, surveys and environmental assessments
referred to in the Collateral and Guarantee Requirement) shall have been taken,
completed or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent;

 

(iv)                              such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may reasonably require
evidencing the identity, authority and

 

113

--------------------------------------------------------------------------------


 

capacity of each Responsible Officer or other Authorized Signatory thereof
authorized to act as a Responsible Officer and/or execute documents in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party on the Closing Date;

 

(v)           (A) a legal opinion from Milbank, Tweed, Hadley & McCloy LLP, New
York counsel to the Loan Parties substantially in the form of Exhibit J-1 and
(B) a legal opinion from Brownstein Hyatt Farber Schreck, LLP, Nevada counsel to
the Loan Parties, substantially in the form of Exhibit J-2;

 

(vi)                              a certificate signed by a Responsible Officer
of the Borrower certifying that (A) there has been no change, effect, event or
occurrence since December 31, 2011, that has had or could reasonably be expected
to have a Material Adverse Effect, (B) no Default shall exist, or would result
from the Credit Extensions on the Closing Date or from the application of the
proceeds therefrom and (C) the representations and warranties of the Borrower
contained in Article 5 and those of the Borrower and each other Loan Party
contained in each other Loan Document to which such Person is a party shall be
true and correct in all material respects on and as of the Closing Date;
provided that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on and as of the Closing Date;

 

(vii)                           a certificate attesting to the Solvency of the
Loan Parties (taken as a whole) after giving effect to the Credit Extensions on
the Closing Date, from the principal accounting officer or treasurer of the
Borrower;

 

(viii)                        evidence that all insurance (including title
insurance) required to be maintained pursuant to the Loan Documents has been
obtained and is in effect and that the Administrative Agent has been named as
lender loss payee or additional insured, as applicable, under each insurance
policy with respect to such insurance as to which the Administrative Agent shall
have requested to be so named;

 

(ix)                              certified copies of the Manager Documents, the
Borrower IP Agreements, the Opco IP Agreements, the GVR IP Agreements, the
Non-Compete Agreement and each Native American Contract (or, in the case of
Native American Contracts, forms of such contracts), duly executed by the
parties thereto, together with all other Material Contracts, each including
certification by a Responsible Officer of the Borrower that such documents are
in full force and effect as of the Closing Date;

 

(x)                                 a Committed Loan Notice or Letter of Credit
Application, as applicable, relating to the Credit Extensions (if any) on the
Closing Date;

 

(xi)                              a certified copy of the Holding Company Tax
Sharing Agreement, duly executed by all parties thereto which is in full force
and effect on the Closing Date;

 

(xii)                           all information and copies of all documents and
papers, including records of each Loan Party proceeding, Governmental Approval,
good standing certificate and bring-down telegram or facsimile, if any, which
the Administrative Agent

 

114

--------------------------------------------------------------------------------


 

reasonably may have requested in connection therewith, such documents and papers
where appropriate to be certified by the proper Loan Party or Governmental
Authorities;

 

(xiii)                        (A) a Phase I environmental assessment report,
conducted under the ASTM International E1527-05 Standards, issued by a
recognized environmental consultant for each Mortgaged Property described on
Part 1 of Schedule 4.01(a)(xiii), which report shall be reasonably satisfactory
to the Administrative Agent and either be addressed to, or accompanied by a
reliance letter addressed to, the Administrative Agent, and (B) a reliance
letter addressed to the Administrative Agent, in form and substance satisfactory
to the Administrative Agent, for each Mortgaged Property described on Part 2 of
Schedule 4.01(a)(xiii) with respect to the Phase I environmental assessment
reports described on Part 2 of Schedule 4.01(a)(xiii);

 

(xiv)                       certified copies of all agreements entered into by
the Holding Companies or any of their Subsidiaries governing the terms and
relative rights of their Equity Interests and the Equity Rights Agreement; and

 

(xv)                          each of the other documents, instruments and
certificates set forth on Schedule 4.01(a).

 

(b)                                 The Administrative Agent shall have received
all such evidence as may have been reasonably requested by the Administrative
Agent to evidence the repayment in full of all of the Indebtedness under the
Original Financing Agreements and/or to evidence the repayment of the same in
connection with the initial advance of the proceeds of the Loans (or, with
respect to the Indebtedness described in clause (c) of the definition of
Original Financing Agreement, the Borrower has delivered on the Closing Date a
notice of redemption of such Indebtedness to the trustee of such Indebtedness
for a redemption thereof and deposited into escrow with such trustee an amount
equal to the amount necessary to redeem all such Indebtedness that is not
redeemed, repurchased or otherwise terminated prior to or on the Closing Date)
and all such releases as may have been requested by the Administrative Agent
with respect to the termination and release of the Liens on the Collateral or
security documentation relating to the Original Financing Agreements or other
obligations of the Loan Parties, which releases shall be in form and substance
satisfactory to the Administrative Agent.

 

(c)                                  All costs, fees and expenses required to be
paid hereunder and under the other Loan Documents and invoiced before the
Closing Date shall have been paid in full in cash.

 

(d)                                 After giving effect to the initial Credit
Extensions, (a) Borrower and its Subsidiaries shall have no outstanding
preferred Equity Interests or Indebtedness, except for (i) Indebtedness listed
on Schedule 7.03(b) and described in Section 7.03(s) and (ii) preferred stock
held by the Borrower in its Subsidiaries and preferred stock held by one Loan
Party in another Loan Party, so long as, in each such case, such preferred stock
does not constitute Disqualified Equity Interests, is not otherwise entitled to
any mandatory dividends or redemptions, and contains terms that are otherwise
reasonably satisfactory to the Administrative Agent, and (b) all stock of
Borrower shall be owned, collectively, by the Holding Companies free and clear
of Liens (other than those securing the Obligations).

 

115

--------------------------------------------------------------------------------


 

(e)                                  The Joint Lead Arrangers and the Lenders
shall have received (i) the Audited Financial Statements and the audit report
for such financial statements (which shall not be subject to any qualification)
and (ii) unaudited consolidated balance sheets and related statements of income,
members’ equity and cash flows of the Borrower and its Subsidiaries, along with
a schedule prepared by the Borrower showing the balance sheets and related
statements of income, members’ equity and cash flows the Borrower, for the
fiscal quarter ended September 30, 2012 (collectively, the “Unaudited Financial
Statements”), which financial statements described in clauses (i) and (ii) shall
be prepared in accordance with GAAP.

 

(f)                                   The Administrative Agent shall have
received all such evidence as may have been reasonably requested by the
Administrative Agent to evidence the execution and delivery of the Senior
Unsecured Notes Indenture and Senior Unsecured Notes and the incurrence by the
Borrower of the Indebtedness thereunder.

 

(g)                                  All material Permits necessary in
connection with the consummation of the transactions contemplated by the Loan
Documents (including all necessary approvals under applicable Gaming Laws but
excluding the approval of the pledge of Equity Interests in Persons subject to
the jurisdiction of the Nevada Gaming Authorities as a licensee or registered
company under the Nevada Gaming Laws) and the continuing operations of the
Borrower and its Subsidiaries (including shareholder approvals, if any) shall
have been obtained on terms satisfactory to the Administrative Agent and the
Lenders and shall be in full force and effect, and all applicable waiting
periods shall have expired without any action being taken or threatened by any
competent authority that would restrain, prevent or otherwise impose adverse
conditions upon the consummation of the transactions contemplated by the Loan
Documents.

 

SECTION 4.02.                         Conditions to All Credit Extensions.  The
obligation of each Lender to honor any Request for Credit Extension (other than
a Committed Loan Notice requesting only a conversion of Loans to the other Type,
or a continuation of Eurodollar Loans) is subject to the following conditions
precedent:

 

(a)                                 The representations and warranties of the
Borrower contained in Article 5 and those of the Borrower and each other Loan
Party contained in each other Loan Document to which such Person is a party
shall be true and correct in all material respects on and as of the date of such
Credit Extension; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date; provided further that, any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such respective dates.

 

(b)                                 No Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds
therefrom.

 

(c)                                  The Administrative Agent and, if
applicable, the relevant L/C Issuer or the Swing Line Lender shall have received
a Request for Credit Extension in accordance with the requirements hereof.

 

116

--------------------------------------------------------------------------------


 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

ARTICLE V

 

Representations and Warranties

 

The Borrower represents and warrants to the Agents, the L/C Issuers and the
Lenders that:

 

SECTION 5.01.                         Existence, Qualification and Power;
Compliance with Laws.  Each of the Borrower, each other Loan Party and each of
their Subsidiaries (a) is a Person duly organized or formed, validly existing
and in good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority to (i) own, license or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, (c) is duly
qualified and in good standing under the Laws of each jurisdiction where its
ownership, licensing, lease or operation of properties or the conduct of its
business requires such qualification, (d) is in compliance with all Laws,
orders, writs, injunctions and decrees and (e) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted, except (A) in the case of the Borrower and each other Loan
Party, in each case referred to in clause (c), (d) or (e), to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect and (B) in the case of the Unrestricted Subsidiaries, to the extent that
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

SECTION 5.02.                         Authorization; No Contravention.  The
execution, delivery and performance by the Borrower and each other Loan Party of
each Loan Document to which such Person is a party, and the consummation of the
transactions contemplated hereby, are within such Loan Party’s corporate or
other powers, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents, (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under (other than
Permitted Liens), or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any material
Law.

 

SECTION 5.03.                         Governmental Authorization; Other
Consents.  No material approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority or any other
Person is necessary or required in connection with (a) the execution, delivery
or performance by, or enforcement against, the Borrower of this Agreement or the
Borrower or any other Loan Party of any other Loan Document to which such Person
is a party, or for the transactions contemplated hereby, (b) the grant by the
Holding Companies or any other Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (c) the

 

117

--------------------------------------------------------------------------------


 

perfection or maintenance of the Liens created under the Collateral Documents
(including the priority thereof) or (d) the exercise by the Administrative Agent
or any Lender of its rights under the Loan Documents or the remedies in respect
of the Collateral pursuant to the Collateral Documents, except for (i) filings
necessary to perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings, including all required Gaming
Permits, which have been duly obtained, taken, given or made and are in full
force and effect (except as set forth in clause (v) below), (iii) filings
necessary to release collateral provided under the Original Financing Agreements
or in connection with other obligations of the debtors which have been delivered
to the Administrative Agent for filing, (iv) those items set forth on
Schedule 5.03, (v) approval from the applicable Gaming Authorities of the Pledge
Agreement, and (vi) approvals, consents, authorization or Permits required from
any Governmental Authority in connection with an exercise of remedies under any
of the Collateral Documents with respect to the Disposition of Equity Interests,
gaming equipment or liquor.

 

SECTION 5.04.                         Binding Effect.  This Agreement and each
other Loan Document has been duly executed and delivered by each Loan Party that
is party thereto.  This Agreement and each other Loan Document constitutes, a
legal, valid and binding obligation of such Loan Party, enforceable against each
such Person that is party thereto in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity.

 

SECTION 5.05.                         Financial Statements; No Material Adverse
Effect.  (a) The Audited Financial Statements and the Unaudited Financial
Statements fairly present in all material respects the financial condition of
the Borrower and its Subsidiaries as of the dates thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the periods covered thereby, except as otherwise expressly
noted therein.  During the period from December 31, 2011 to and including the
Closing Date, there has been (i) no sale, transfer or other Disposition by the
Borrower or any of its Subsidiaries of any material part of the business or
property of the Borrower or any of its Subsidiaries, and (ii) no purchase or
other acquisition by the Borrower or any of its Subsidiaries of any business or
property (including any Equity Interests of any other Person) material in
relation to the consolidated financial condition of the Borrower or any of its
Subsidiaries, in each case, which is not reflected in the foregoing financial
statements or in the notes thereto or has not otherwise been disclosed in
writing to the Lenders prior to the Closing Date.

 

(b)                                 Since the Closing Date, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

 

(c)                                  The forecasts of consolidated balance
sheets, income statements and cash flow statements of the Borrower and its
Restricted Subsidiaries for each fiscal year ending after the Closing Date until
the seventh anniversary of the Closing Date, copies of which have been furnished
to the Administrative Agent prior to the Closing Date in a form reasonably
satisfactory to it, have been prepared in good faith on the basis of the
assumptions stated therein, which assumptions were believed to be reasonable at
the time of preparation of such forecasts, it being

 

118

--------------------------------------------------------------------------------


 

 understood that actual results may vary from such forecasts and that such
variations may be material.

 

(d)                                 As of the Closing Date, none of the
Borrower, any Holding Company or any Restricted Subsidiary has any material
Indebtedness or other obligations or liabilities, direct or contingent (other
than (i) the Senior Unsecured Notes, (ii) the liabilities reflected on
Schedule 5.05, (iii) the Obligations and (iv) liabilities incurred in the
ordinary course of business).

 

SECTION 5.06.           Litigation.  There are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of the Borrower, threatened in
writing or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Holding Company, the Borrower or any
of their respective Subsidiaries or against any of their properties or revenues
that either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

SECTION 5.07.                         No Default.  None of the Borrower, any
Holding Company nor any of their respective Subsidiaries is in default under or
with respect to, or a party to, any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default or Event of Default has occurred and is continuing.

 

SECTION 5.08.                         Ownership of Property; Liens.  (a) Each of
the Holding Companies, the Borrower and each of their respective Restricted
Subsidiaries has good and marketable title to, or valid leasehold (or
subleasehold, as applicable) interests in, all its material properties and
assets (including all Real Property), except for minor defects in title that, in
the aggregate, are not substantial in amount and do not materially detract from
the value of the property subject thereto or interfere with the ability of such
party to conduct its business as currently conducted or to utilize such
properties and assets for their intended purposes and subject to Permitted
Liens.  Except where the failure could not reasonably be expected to have a
Material Adverse Effect, each building constructed on a parcel of Real Property
is free from material structural defects and all building systems contained
therein are in good working order and condition, ordinary wear and tear
excepted, suitable for the purposes for which they are currently being used.  No
portion of the Real Property has suffered any material damage by fire or other
casualty loss that has not heretofore been completely repaired and restored to
its original condition, except where such damage could not reasonably be
expected to have a Material Adverse Effect.  Each parcel of Real Property and
the current use thereof complies in all material respects with all applicable
Laws (including building and zoning ordinances and codes) and with all insurance
requirements, except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect.  None of the Real Property constitutes a
nonconforming use under applicable zoning ordinances and codes, except where
such non-conforming use could not reasonably be expected to have a Material
Adverse Effect.

 

(b)                                 Except as, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
(i) none of the Borrower or its Restricted Subsidiaries, or, to the knowledge of
the Borrower, any other party thereto, is in material default under any Ground
Lease to which it is a party and no event has occurred and no fact exists which

 

119

--------------------------------------------------------------------------------


 

could become a default with the giving of notice or the passage of time and all
such leases are legal, valid, binding and in full force and effect and are
enforceable in accordance with their terms, (ii) each of the Borrower and its
Restricted Subsidiaries enjoys peaceful and undisturbed possession under all
such Ground Leases and (iii) no landlord Lien has been filed, and, to the
knowledge of the Borrower, no claim is being asserted, with respect to any lease
payment under any Ground Lease.

 

(c)                                  As of the Closing Date, none of the
Borrower or any of the other Loan Parties has received any notice of, nor has
any knowledge of, any pending or contemplated condemnation proceeding affecting
any Real Property or any sale or Disposition thereof in lieu of condemnation.

 

(d)                                 None of the Borrower or any other Loan
Party, or, to the knowledge of the Borrower, any other party thereto, is in
default in any material respect under any Material Contract.

 

(e)                                  Each of the Borrower and its Restricted
Subsidiaries has good, marketable and insurable (i) leasehold interests in the
Land and the improvements thereon relating to its respective Ground Lease
Properties, and enjoy the quiet and peaceful possession of the Leasehold Estate
related thereto in all material respects, and (ii) fee simple title to the Land
and the improvements thereon relating to all Real Property thereof other than
the Ground Lease Properties, except for minor defects in title that, in the
aggregate, are not substantial in amount and do not materially detract from the
value of the property subject thereto or materially interfere with its ability
to conduct its business as currently conducted or to utilize such properties and
assets for their intended purposes, in each case free and clear of all Liens
whatsoever except Permitted Liens.  Each of the Loan Parties has good and
marketable title to the remainder of the material properties and assets of the
Loan Parties, free and clear of all Liens whatsoever except Permitted Liens. 
The Collateral Documents, when properly recorded in the appropriate records,
together with any Uniform Commercial Code financing statements required to be
filed or recorded in connection therewith, will create (i) a valid, perfected
first mortgage Lien on the Land and the improvements thereon or the Leasehold
Estate therein, as applicable, subject only to Permitted Liens and (ii) valid,
perfected first priority security interests in and to, and perfected collateral
assignments of, all personal property or any leases of equipment from third
parties, all in accordance with the terms thereof, in each case subject only to
any applicable Permitted Liens.  To the knowledge of the Borrower, there are no
claims for payment for work, labor or materials affecting the Mortgaged
Properties or other properties or assets of the Loan Parties which are or may
become a Lien prior to, or of equal priority with, the Liens created by the Loan
Documents other than Permitted Liens.

 

(f)                                   As of the Closing Date, (i) the Real
Property owned or leased by the Borrower or its Restricted Subsidiaries are not
subject to any material leases other than the Real Property Leases set forth on
Schedule 5.08(f), (ii) no Person has any possessory interest in any Real
Property or right to occupy the same except under and pursuant to the provisions
of such Real Property Leases, (iii) the Material Real Property Leases are in
full force and effect and to the best of the Borrower’s knowledge, there are no
material defaults thereunder by either party (other than as expressly disclosed
on Schedule 5.08(f)), (iv) no Rent under any Material Real Property Lease has
been paid more than one (1) month in advance of its due date, except as

 

120

--------------------------------------------------------------------------------


 

disclosed on Schedule 5.08(f), (v) there has been no prior sale, transfer or
assignment, hypothecation or pledge by the Borrower or any Restricted Subsidiary
of any Real Property Lease or of the Rents received therein, which will be
outstanding following the Closing Date, other than those assigned to the
Administrative Agent on the Closing Date.

 

SECTION 5.09.                         Environmental Compliance.  (a) There are
no claims, actions, suits, or proceedings alleging potential liability or
responsibility for violation of, or otherwise relating to, any Environmental Law
that could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(b)                                 Except as could not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, (i) none
of the properties currently or formerly owned, leased or operated by any Loan
Party or any of its Subsidiaries is listed or proposed for listing on the NPL or
on the CERCLIS or any analogous foreign, state or local list or is adjacent to
any such property; (ii) there are no and never have been any underground or
aboveground storage tanks or any surface impoundments, septic tanks, pits, sumps
or lagoons in which Hazardous Materials are being or have been treated, stored
or disposed on any property currently owned, leased or operated by any Loan
Party or any of its Subsidiaries or, to the Borrower’s knowledge, on any
property formerly owned or operated by any Loan Party or any of its
Subsidiaries; (iii) there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries; and (iv) Hazardous Materials have not been released, discharged or
disposed of by any Person on any property currently or formerly owned, leased or
operated by any Loan Party or any of its Subsidiaries and Hazardous Materials
have not otherwise been released, discharged or disposed of by any of the Loan
Parties and their Subsidiaries at any other location.

 

(c)                                  The properties owned, leased or operated by
the Borrower and its Subsidiaries do not contain any Hazardous Materials in
amounts or concentrations which (i) constitute, or constituted a violation of,
(ii) require remedial action under, or (iii) could give rise to liability under,
Environmental Laws, which violations, remedial actions and liabilities,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

 

(d)                                 Neither the Borrower nor any of its
Subsidiaries is undertaking, and has not completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law except for such
investigation or assessment or remedial or response action that, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

(e)                                  All Hazardous Materials generated, used,
treated, handled or stored at, or transported to or from, any property currently
or formerly owned or operated by any Loan Party or any of its Subsidiaries have
been disposed of in a manner not reasonably expected to result, individually or
in the aggregate, in a Material Adverse Effect.

 

121

--------------------------------------------------------------------------------


 

(f)                                   Except as would not reasonably be expected
to result, individually or in the aggregate, in a Material Adverse Effect, none
of the Loan Parties and their Subsidiaries has contractually assumed any
liability or obligation under or relating to any Environmental Law.

 

SECTION 5.10.                         Taxes.

 

(a)                                 The Holding Companies, the Borrower and the
Borrower’s Subsidiaries have filed all U.S. federal and other material tax
returns and reports required to be filed by them and all such tax returns are
true, correct and complete in all material respects.  Each of the Holding
Companies, the Borrower and the Borrower’s Subsidiaries has timely paid or
timely caused to be paid all material Federal and state and other taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP.  No Lien has been filed, and to the knowledge of the Borrower, no claim is
being asserted, with respect to any liability of any Holding Company, the
Borrower or any of the Borrower’s Subsidiaries for Taxes.  As of the Closing
Date, none of Holdco, the Borrower or any Subsidiary is treated as a corporation
for U.S. federal income tax purposes.

 

(b)                                 Except as set forth on Schedule 5.10(b), as
of the Closing Date, no U.S. federal or other material tax return is under audit
or examination by any Governmental Authority and no notice of such audit or
examination or any assertion of any claim for taxes has been received from any
Governmental Authority.  All amounts required to be withheld have been withheld
by the Holding Companies, the Borrower and the Borrower’s Subsidiaries from
their respective employees’ wages for all periods in full and complete
compliance with the tax, social security and unemployment withholding provisions
of the applicable Law and such withholdings have been timely paid to the
respective Governmental Authorities.

 

SECTION 5.11.                         ERISA Compliance.  (a) Except as could
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect, each Plan is in compliance with the applicable
provisions of ERISA, the Code and other Federal or state Laws.

 

(b)                                 (i) No ERISA Event has occurred during the
five year period prior to the date on which this representation is made or
deemed made or is reasonably expected to occur with respect to any Pension Plan;
(ii) no Pension Plan has failed to satisfy the minimum funding standards (as
defined in Section 412 of the Code and Sections 302 and 303 of ERISA), whether
or not waived, or has been or is reasonably expected to be determined “at risk”
(as defined in Section 430 of the Code and Sections 302 and 303 of ERISA) of not
satisfying minimum funding standards (within the meaning of Section 412 of the
Code or 302 of ERISA); and (iii) neither any Loan Party nor any ERISA Affiliate
has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA, except, with respect to each of the foregoing clauses of this
Section 5.11(b), as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

 

SECTION 5.12.                         Subsidiaries; Equity Interests.  As of the
Closing Date, neither the Borrower nor any other Loan Party has any Subsidiaries
other than those specifically

 

122

--------------------------------------------------------------------------------


 

disclosed in Schedule 5.12, and all of the outstanding Equity Interests in the
Borrower and its Subsidiaries have been validly issued, and as to any
Subsidiaries which are corporations, are fully paid and nonassessable, and all
Equity Interests owned by the Holding Companies, the Borrower and each of the
Borrower’s Restricted Subsidiaries are owned free and clear of all Liens except
(i) those created under the Collateral Documents and (ii) any nonconsensual
Permitted Lien.  As of the Closing Date, Schedule 5.12 (a) sets forth the name
and jurisdiction of each Subsidiary, (b) sets forth the ownership interest of
the Holding Companies, the Borrower and any other Subsidiary in the Borrower and
each Subsidiary, including the percentage of such ownership, (c) identifies each
Subsidiary the Equity Interests of which are required to be pledged on the
Closing Date pursuant to the Collateral and Guarantee Requirement and
(d) identifies the Immaterial Subsidiaries, the Unrestricted Subsidiaries and
the Native American Subsidiaries.

 

SECTION 5.13.                         Margin Regulations; Investment Company
Act.  (a) No Loan Party is engaged nor will it engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Board), or extending credit
for the purpose of purchasing or carrying margin stock, and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used, whether directly
or indirectly, and whether immediately, incidentally or ultimately, for
purchasing or carrying margin stock or for the purpose of purchasing, carrying
or trading in any securities under such circumstances as to involve the Borrower
in a violation of Regulation X or to involve any broker or dealer in a violation
of Regulation T.  No Indebtedness being reduced or retired out of the proceeds
of any Loans or Letters of Credit was or will be incurred for the purpose of
purchasing or carrying any margin stock.  Following the application of the
proceeds of the Loans and the Letters of Credit, margin stock will not
constitute more than 25% of the value of the assets of the Borrower and its
Subsidiaries.  None of the transactions contemplated by this Agreement will
violate or result in the violation of any of the provisions of the Regulations
of the Board, including Regulation T, U or X.  If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1 referred to in Regulation U.

 

(b)                                 None of the Loan Parties or any Subsidiary
of any Loan Party is required to be registered as an “investment company” under
the Investment Company Act of 1940.

 

SECTION 5.14.                         Disclosure.  No report, financial
statement, certificate or other written information furnished by or on behalf of
any Loan Party or any Affiliate of a Loan Party to any Agent, Joint Lead
Arranger or any Lender in connection with the transactions contemplated hereby
and the negotiation of this Agreement or delivered hereunder or under any other
Loan Document (as modified or supplemented by other information so furnished)
when taken as a whole contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not materially misleading;
provided that, with respect to projected financial information and pro forma
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time of preparation; it being understood that such projections may vary from
actual results and that such variances may be material.

 

123

--------------------------------------------------------------------------------


 

SECTION 5.15.           Intellectual Property; Licenses, etc..

 

(a)  Each of the Borrower and its Restricted Subsidiaries (collectively) owns
free and clear of any Liens (except Permitted Liens) or has a written license to
use all of the trademarks, service marks, trade names, domain names, other
source indicators, copyrights, patents, patent rights, licenses, technology,
software, trade secrets, know-how, database rights, design rights and other
intellectual property rights (collectively, “IP Rights”) that are necessary for
or used in the ownership, management or operation of the businesses of the
Borrower and the Restricted Subsidiaries.  Except as disclosed in
Schedule 5.15(a), no IP Rights, Customer Data, advertising, product, process,
method, substance, part or other material used by or for the benefit of the
Borrower or any Restricted Subsidiary in the operation of their respective
businesses as currently conducted infringes upon, misappropriates or violates
any valid intellectual property rights held by any Person except for such
infringements, misappropriations or violations, either individually or in the
aggregate, which could not reasonably be expected to have a Material Adverse
Effect.  Except as disclosed in Schedule 5.15(a), no offer or demand to take a
license, claim, litigation, opposition or cancellation regarding any of the
IP Rights or Customer Data owned or licensed by the Loan Parties or any
Restricted Subsidiary is pending or, to the knowledge of the Borrower,
threatened against the Borrower or any Restricted Subsidiary, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

(b)  Each of the Borrower and its Restricted Subsidiaries have taken
commercially reasonable efforts consistent with industry standards to protect
the confidentiality, integrity and security of its computers, software,
databases, systems (including reservations systems), servers, workstations,
routers, hubs, switches, circuits, networks, Internet sites and all other
information technology equipment (collectively, the “Technology Systems”) owned
by the Borrower or any Restricted Subsidiary, from unauthorized access,
interruption or corruption.

 

(c)  Except as set forth in Schedule 5.15(c), there has not, to the knowledge of
the Borrower, occurred any material event of unauthorized access, lack of
availability or failure of integrity of any data material to the businesses of
the Holding Companies and the other Loan Parties within the past two (2) years. 
Each of the Borrower and its Restricted Subsidiaries has reasonable safeguards
in place to protect Customer Data in the each party’s possession or control from
unauthorized access by third parties.  As used herein, “Customer Data” means any
data in the possession or control of any Loan Party, whether by itself or in
combination with other information collected or used by a Loan Party, that would
enable a Loan Party to identify or locate a particular Person, including the
name, address, telephone number, email address, IP address, social security
number, bank account number or credit card number of any Person.

 

SECTION 5.16.           Solvency.  (a) After giving effect to the Loans and
Letters of Credit to be made or issued on the Closing Date or any other date and
after giving effect to the application of proceeds of such Loans or Letters of
Credit, the Loan Parties (taken as a whole) are Solvent.

 

(b)                                       After giving effect to the Loans or
Letters of Credit to be made or issued on the Closing Date or such other date as
Loans or Letters of Credit requested hereunder are made or issued:

 

124

--------------------------------------------------------------------------------


 

(i)                                     the Loan Parties (taken as a whole) have
not, do not intend to, and do not believe that they will incur debts beyond the
ability of the Loan Parties (taken as a whole) to pay such debts as they mature,
taking into account the timing of and amounts of cash to be received by them and
the timing of the amounts of cash to be payable on or in respect of their
respective Indebtedness; and

 

(ii)                                  the Loan Parties (taken as a whole) are
not engaged in business or a transaction, and are not about to engage in
business or a transaction, for which the Loan Parties’ property would constitute
an unreasonably small capital.

 

SECTION 5.17.           Maintenance of Insurance.  The Borrower and the
Restricted Subsidiaries, as applicable, maintain insurance in accordance with
the requirements set forth in Section 6.07.  None of the Borrower or any of its
Restricted Subsidiaries (a) has received notice from any insurer (or any agent
thereof) that substantial capital improvements or other substantial expenditures
will have to be made in order to continue such insurance or (b) has any reason
to believe that it will not be able to renew its existing coverage as and when
such coverage expires or to obtain similar coverage from similar insurers at a
substantially similar cost except in each case as would not, individually or in
the aggregate, have a Material Adverse Effect.  Schedule 5.17 sets forth a true,
complete and correct description of all insurance maintained by or on behalf of
the Borrower and the Restricted Subsidiaries as of and after giving effect to
the Closing Date.

 

SECTION 5.18.           Labor Matters.  Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:  (a) there are no
strikes or other labor disputes against any of the Holding Companies, the
Borrower or the Borrower’s  Restricted Subsidiaries pending or, to the knowledge
of the Borrower, threatened; (b) hours worked by and payment made to employees
of each of the Borrower or its Restricted Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Laws dealing
with such matters; and (c) all payments due from any of the Borrower or its
Restricted Subsidiaries on account of employee health and welfare insurance have
been paid or accrued as a liability on the books of the relevant party.  All
persons employed at properties of the Borrower and the Borrower’s Restricted
Subsidiaries, in each case at or below the general manager level, are employees
of the Borrower or any of its Restricted Subsidiaries (other than those that
would constitute employees of the tenant at any portions of the properties
leased out to third party operators).

 

SECTION 5.19.           Collateral.  To the extent required by the Collateral
and Guarantee Requirement and Section 4.01(a), the provisions of the Collateral
Documents are effective to create in favor of the Administrative Agent for the
benefit of the Secured Parties a legal, valid and enforceable first priority
Lien (subject to Permitted Liens) on all right, title and interest of the
respective Loan Parties in the Collateral, and no filing, recording,
registration or other action will be necessary to perfect or protect such Liens,
except (a) for the filing of all applicable UCC financing statements and all
applicable filings with the United States Patent and Trademark Office and United
States Copyright Office to be filed on the Closing Date or immediately
thereafter, (b) as provided under applicable Law with respect to the filing of
UCC financing statements, and (c) approval from the applicable Gaming
Authorities of the Pledge Agreement.

 

125

--------------------------------------------------------------------------------


 

SECTION 5.20.           Location of Real Property.  Schedule 5.20 lists
completely and correctly, as of the Closing Date, all material owned or leased
Real Property and the addresses thereof, indicating for each parcel whether it
is owned or leased, including in the case of leased Real Property, the landlord
name, lease date and lease expiration date.  The Borrower and its Restricted
Subsidiaries own in fee or have valid leasehold interests in, as the case may
be, all the real property set forth on Schedule 5.20.

 

SECTION 5.21.           Permits.  (a) The Borrower and each Restricted
Subsidiary has obtained and holds all Permits (including, without limitation,
all Gaming Permits) required in respect of all Real Property and for any other
property otherwise operated by or on behalf of, or for the benefit of, such
Person and for the operation of each of its businesses as presently conducted
and as proposed to be conducted, (b) all such Permits are in full force and
effect, and each such Person has performed and observed all requirements of such
Permits, (c) no event has occurred that allows or results in, or after notice or
lapse of time would allow or result in, revocation or termination by the issuer
thereof or in any other impairment of the rights of the holder of any such
Permit, (d) no such Permits contain any restrictions, either individually or in
the aggregate, that are materially burdensome to any such Person, or to the
operation of any of its businesses or any property owned, leased or otherwise
operated by such Person, (e) each such Person reasonably believes that each of
its Permits will be timely renewed and complied with, without material expense,
and that any additional Permits that may be required of such Person will be
timely obtained and complied with, without material expense and (f) no such
Person has any knowledge or reason to believe that any Governmental Authority is
considering limiting, suspending, revoking or renewing on materially burdensome
terms any such Permit, in each case except as which could not reasonably be
expected to have a Material Adverse Effect.  The use being made of each Real
Property is in conformity with the certificate of occupancy issued for such Real
Property, to the extent applicable (except to the extent any such failure would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect).  All Gaming Permits required to be held by the
Borrower and its Restricted Subsidiaries are current and in good standing and
the Borrower and the relevant Restricted Subsidiaries presently hold all Gaming
Permits necessary for the continued operation of each Hotel/Casino Facility as a
non-restricted gaming facility.

 

SECTION 5.22.           Fiscal Year.  The fiscal year of each Holding Company,
the Borrower and each Restricted Subsidiary ends on December 31 of each calendar
year.

 

SECTION 5.23.           Use of Proceeds.  The proceeds of the B Term Loans and
the proceeds of the Revolving Credit Loans made on the Closing Date will be used
to repay the debt outstanding under the Original Financing Agreements and to pay
transaction fees and expenses and for general corporate purposes.  On and after
the Closing Date, proceeds of any Revolving Credit Loans and Swing Line Loans
will be used for working capital and other general corporate purposes of the
Borrower and its Restricted Subsidiaries, including the financing of Permitted
Acquisitions and other Investments to the extent permitted under Section 7.02. 
Letters of Credit will be used for general corporate purposes of the Borrower,
the Restricted Subsidiaries and, to the extent permitted under
Sections 2.03(a) and 7.02, Unrestricted Subsidiaries.

 

126

--------------------------------------------------------------------------------


 

SECTION 5.24.           Subordination of Junior Financing.  The Obligations are
“Senior Debt,” “Senior Indebtedness,” “Priority Lien Debt,” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation.

 

SECTION 5.25.           Cost Allocation.  As of the Closing Date, the allocation
of “Overhead Costs” (as defined in the Manager Allocation Agreement) among the
Holding Companies, the Borrower and their respective Subsidiaries pursuant to
the Manager Allocation Agreement, is generally consistent with the historical
cost allocation practices of the Holding Companies and their Subsidiaries as in
effect on the Closing Date.

 

SECTION 5.26.           Patriot Act/OFAC.  To the extent applicable, each Loan
Party is in compliance, in all material respects, with the (i) Trading with the
Enemy Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and
(ii) Uniting and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism Act (USA Patriot Act of 2001) (the “Patriot
Act”).  No part of the proceeds of any Loan will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.  No Loan Party (i) is a
Sanctioned Person, (ii) has more than 10% of its assets in Sanctioned Countries,
or (iii) derives more than 10% of its operating income from investments in, or
transactions with Sanctioned Persons or Sanctioned Countries.  No part of the
proceeds of any Credit Extension hereunder will be used directly or indirectly
to fund any operations in, finance any investments or activities in or make any
payments to, a Sanctioned Person or a Sanctioned Country.

 

ARTICLE VI

 

Affirmative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall, and shall cause each Restricted Subsidiary to:

 

SECTION 6.01.           Financial Statements.  Deliver to the Administrative
Agent for prompt further distribution to each Lender:

 

(a)                                       as soon as available, but in any event
within one hundred and five (105) days after the end of each fiscal year of the
Borrower beginning with the fiscal year ended December 31, 2012,
(x) consolidated balance sheets of the Borrower and its Subsidiaries as at the
end of such fiscal year, and the related consolidated statements of income or
operations, members’ equity and cash flows for such fiscal year, together with
supplemental schedules listing the consolidating results of (i) the Borrower and
its Restricted Subsidiaries and (ii) any Unrestricted Subsidiaries, setting
forth in each case in comparative form (A) the figures for the previous fiscal
year and (B) in the case of such statements of income or operations, beginning

 

127

--------------------------------------------------------------------------------


 

with the fiscal year ended December 31, 2012, the budget for such fiscal year,
all in reasonable detail and prepared in accordance with GAAP, and, (1) in the
case of each such consolidated financial statements, audited and accompanied by
a report and opinion of Ernst & Young LLP or any other independent registered
public accounting firm of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit,
and (2) in the case of such consolidated and consolidating financial statements
certified by a Responsible Officer of the Borrower as fairly presenting in all
material respects the financial condition, results of operations, members’
equity and cash flows of the Borrower and each of its Restricted Subsidiaries in
accordance with GAAP and (y) management’s discussion and analysis of the
important operational and financial developments of the Borrower and the
Restricted Subsidiaries during such fiscal year;

 

(b)                                       as soon as available, but in any event
within forty-five (45) days after the end of each fiscal quarter of the Borrower
beginning with the fiscal quarter ended March 31, 2013 (other than the last
fiscal quarter in any fiscal year), (x) a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries (or the Borrower and its Subsidiaries,
in which case such financial statements shall include supplemental schedules
listing the consolidating results of (A) the Borrower and its Restricted
Subsidiaries and (B) any Unrestricted Subsidiaries) as at the end of such fiscal
quarter, and the related (i) consolidated statements of income or operations for
such fiscal quarter and for the portion of the fiscal year then ended and
(ii) consolidated statements of cash flows for such fiscal quarter and the
portion of the fiscal year then ended, setting forth in each case in comparative
form (A) the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year and (B) in the
case of such statements of income or operations, the budget for such fiscal
quarter and the portion of the fiscal year then ended, for the elapsed portion
of the fiscal year then ended and for the Test Period ended on the last day of
such fiscal quarter, all in reasonable detail and certified by a Responsible
Officer of the Borrower as fairly presenting in all material respects the
financial condition, results of operations and cash flows of the Borrower and
its Restricted Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes and (y) management’s
discussion and analysis of the important operational and financial developments
of the Borrower and the Restricted Subsidiaries during such fiscal quarter;

 

(c)                                        as soon as available, but in any
event within thirty (30) days after the end of each fiscal month of the Borrower
beginning with the fiscal month ended February 28, 2013 (other than the last
month in any fiscal quarter), (i) a monthly revenue report in respect of the
Hotel/Casino Facilities of the Borrower and its Restricted Subsidiaries for such
fiscal month, for the corresponding fiscal month of the previous fiscal year and
for the corresponding portion of the previous fiscal year and (ii) consolidated
statements of income or operations of the Borrower and its Restricted
Subsidiaries for such fiscal month and for the portion of the fiscal year then
ended, all in reasonable detail and certified by a Responsible Officer of the
Borrower as fairly presenting in all material respects the financial condition
and results of operations of the Borrower and its Restricted Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;

 

(d)                                       intentionally omitted;

 

128

--------------------------------------------------------------------------------


 

(e)                                        Intentionally omitted;

 

(f)                                         as soon as available, and in any
event no later than ninety (90) days after the end of each fiscal year of the
Borrower, a detailed consolidated budget for the following fiscal year
(including a projected consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as of the end of the following fiscal year, the related
consolidated statements of projected cash flow and projected income and a
summary of the material underlying assumptions applicable thereto), and, as soon
as available, significant revisions, if any, of such budget and projections with
respect to such fiscal year (collectively, the “Projections”), which Projections
shall (x) in each case be accompanied by a certificate of a Responsible Officer
stating that such Projections are based on reasonable estimates, information and
assumptions and that such Responsible Officer has no reason to believe that such
Projections are incorrect or misleading in any material respect and (y) identify
and set forth the Borrower’s best estimate, after due consideration, of all
revenue, costs, and expenses for the Borrower and the Restricted Subsidiaries,
including, without limitation, amounts due monthly and annually under the
Material Contracts to which the Borrower and its Restricted Subsidiaries are a
party and under the Management Agreements for such fiscal year; and

 

(g)                                        within fifteen (15) days after filing
thereof, copies of the reports required under Regulation 6.080 of Nevada Gaming
Commission Regulation 6 (Accounting Regulations).

 

SECTION 6.02.           Certificates; Other Information.  Deliver to the
Administrative Agent for prompt further distribution to each Lender:

 

(a)                                       concurrently with the delivery of the
financial statements referred to in Section 6.01(a), a certificate of its
independent registered public accounting firm certifying such financial
statements and stating that in making the examination necessary therefor no
knowledge was obtained of any Event of Default under Section 7.11 or, if
knowledge of any such Event of Default was so obtained, relevant information
stating the nature and status of such event;

 

(b)                                       concurrently with the delivery of the
financial statements referred to in Section 6.01(a) and (b) starting with the
fiscal quarter ending March 31, 2013, a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower and, if such Compliance
Certificate demonstrates an Event of Default of any covenant under Section 7.11,
Holdco may deliver, together with such Compliance Certificate, notice of its
intent to cure (a “Notice of Intent to Cure”) such Event of Default pursuant to
Section 8.04; provided that the delivery of a Notice of Intent to Cure shall in
no way affect or alter the occurrence, existence or continuation of any such
Event of Default or the rights, benefits, powers and remedies of the
Administrative Agent and the Lenders under any Loan Document, in addition such
Compliance Certificate shall include an annex showing in summary form the
calculations for Management Fees (as defined in the applicable Management
Agreement) paid to any Manager by the Borrower, any Restricted Subsidiary or any
Unrestricted Subsidiary during the period covered by such Compliance
Certificate;

 

(c)                                        promptly after the same are publicly
available, copies of all annual, regular, periodic and special reports and
registration statements which the Borrower files with the SEC or with any
Governmental Authority that may be substituted therefor (other than

 

129

--------------------------------------------------------------------------------


 

amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered), exhibits to any
registration statement and, if applicable, any registration statement on
Form S-8) and in any case not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

 

(d)                                       no later than five (5) days after the
delivery of each Compliance Certificate pursuant to Section 6.02(b) (or, if not
received by the Borrower or the applicable Subsidiary prior to the date of such
delivery, promptly after the furnishing thereof), copies of any material
requests or material notices received by the Borrower or any Restricted
Subsidiary (other than in the ordinary course of business) for the fiscal period
covered by such Compliance Certificate or material statements or material
reports furnished to any holder of debt securities of the Borrower or any
Restricted Subsidiary pursuant to the terms of any Junior Financing
Documentation (including pursuant to the terms of the Senior Unsecured Notes
Documents), or any other Indebtedness (other than intercompany Indebtedness
among the Borrower and the Restricted Subsidiaries) of the Borrower or any
Restricted Subsidiary for the fiscal period covered by such Compliance
Certificate in a principal amount greater than the Threshold Amount and not
otherwise required to be furnished to the Lenders pursuant to any other clause
of this Section 6.02;

 

(e)                                        no later than five (5) days after the
delivery of each Compliance Certificate pursuant to Section 6.02(b), (i) updated
exhibits to the Security Agreement in accordance with Section 4.14 of the
Security Agreement and updated exhibits to the Pledge Agreement in accordance
with Section 4.6 of the Pledge Agreement or confirming that there has been no
change in either such exhibits since the Closing Date (or the date of the last
such report), (ii) a description of each event, condition or circumstance during
the last fiscal period covered by such Compliance Certificate requiring a
mandatory prepayment under Section 2.05(b), (iii) a list of each Subsidiary that
identifies each Subsidiary as a Restricted Subsidiary, or an Unrestricted
Subsidiary as of the date of delivery of such Compliance Certificate and
indicates whether such Subsidiary is a Native American Subsidiary or an
Immaterial Subsidiary and (iv) a report setting forth the payments and receipts
made or received, as applicable, under the Manager Allocation Agreement or the
Subsidiary Cost Allocation Agreements by any Holding Company, the Borrower or
any of their respective Subsidiaries during the applicable period;

 

(f)                                         no later than five (5) days after
the delivery of each Compliance Certificate pursuant to Section 6.02(b) (or, if
not received by the Borrower or the applicable Subsidiary prior to the date of
such delivery, promptly after receipt thereof), a copy of each amendment,
modification, consent or waiver to the Manager Documents, the Holding Company
Tax Sharing Agreement, any Subsidiary Cost Allocation Agreement, any Borrower IP
Agreement, any Opco IP Agreement, any GVR IP Agreement or any Subsidiary Tax
Sharing Agreement entered into during such fiscal period not previously
delivered pursuant to Section 6.03(b);

 

(g)                                        promptly following the Administrative
Agent’s or any Lender’s request therefor, all documentation and other
information that the Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under the applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act; and

 

130

--------------------------------------------------------------------------------


 

(h)                                       promptly, such additional information
regarding the business, legal, financial or corporate affairs of any Holding
Company, any Loan Party or any of their respective Subsidiaries, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
through the Administrative Agent may from time to time reasonably request.

 

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the L/C Issuers materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks/IntraAgency or
another similar electronic system (the “Platform”) and (b) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Borrower or its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the L/C Issuers and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.08); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”

 

SECTION 6.03.           Notices.  Promptly after obtaining knowledge thereof,
notify the Administrative Agent of:

 

(a)                                       the occurrence of any Default (such
notice to be provided within two Business Days of such knowledge by a
Responsible Officer);

 

(b)                                       any material amendment, waiver or
other modification made to, or delivery of any notice of default or termination
or assignment of, any Manager Document, any Management Fee Subordination
Agreement, any Subsidiary Cost Allocation Agreement, the Holding Company Tax
Sharing Agreement, any Borrower IP Agreement, any Opco IP Agreement, any GVR IP
Agreement or any Subsidiary Tax Sharing Agreement;

 

(c)                                        any material amendment, waiver or
other material modification made to, or delivery of any notice of default or
termination of, or the entry into, any Material Contract or any LandCo Loan
Document (together with a copy of any such amendment, waiver, modification or
notice);

 

(d)                                       the entering into by the Borrower or
any Subsidiary of any management contract (together with a copy of any such
management contract) whereby another Person will

 

131

--------------------------------------------------------------------------------


 

manage the gaming operations at one or more of the properties owned or leased by
the Borrower or its Subsidiaries;

 

(e)                                        any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including arising
out of or resulting from (i) breach or non-performance of, or any default or
event of default under, a Contractual Obligation of any Loan Party or any
Subsidiary, (ii) any dispute, litigation, investigation, proceeding or
suspension between any Loan Party or any Subsidiary and any Governmental
Authority, (iii) the commencement of, or any material development in, any
litigation or proceeding affecting any Loan Party or any Subsidiary, including
pursuant to any applicable Environmental Laws or in respect of IP Rights or the
assertion or occurrence of any noncompliance by any Loan Party or as any of its
Subsidiaries with, or liability under, any Environmental Law or Environmental
Permit, or (iv) the occurrence of any ERISA Event;

 

(f)                                         the occurrence of a Casualty Event
or the damage, loss or destruction of a material portion of the Collateral;

 

(g)                                        with respect to Plan years beginning
on or after December 31, 2011, any documents or notices described in
Section 101(k) of ERISA that any Loan Party or ERISA Affiliate has received with
respect to any Multiemployer Plan; and

 

(h)                                       receipt by any Holding Company, the
Borrower or any Restricted Subsidiary of any written communication to any
Holding Company, the Borrower, any Restricted Subsidiary, any Manager or
Fertitta Entertainment from any Gaming Authority advising it of a material
violation of or material noncompliance with any Gaming Law by any Holding
Company, the Borrower, any Restricted Subsidiary, any Manager or Fertitta
Entertainment.

 

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 6.03(a) through (h) (as applicable) and (y) setting forth
details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.

 

SECTION 6.04.           Payment of Obligations.  File all U.S. federal and other
material tax returns required to be filed in any jurisdiction and pay, discharge
or otherwise satisfy as the same shall become due and payable, all its material
obligations and liabilities in respect of material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
in respect of its property.

 

SECTION 6.05.           Preservation of Existence, etc..  (a) Preserve, renew
and maintain in full force and effect its legal existence under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05 and (b) take all reasonable action to maintain all rights,
privileges (including its good standing), Permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except, in the
case of this clause (b), (i) to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect or (ii) pursuant to a
transaction permitted by Section 7.04 or 7.05.

 

132

--------------------------------------------------------------------------------


 

SECTION 6.06.           Maintenance of Properties; Employees.  Except if the
failure to do so could not reasonably be expected to have a Material Adverse
Effect, (a) maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order,
repair and condition, ordinary wear and tear excepted and casualty or
condemnation excepted, and (b) make all necessary renewals, replacements,
modifications, improvements, upgrades, extensions and additions thereof or
thereto in accordance with prudent industry practice.  The Borrower shall cause
all persons employed at properties of the Borrower and its Restricted
Subsidiaries, in each case at or below the general manager level, to be
employees of the Borrower or any of its Restricted Subsidiaries (except those
portions of any properties leased out to third party operators).

 

SECTION 6.07.           Maintenance of Insurance.  Maintain with financially
sound and reputable insurance companies, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance reasonable and customary
for similarly situated Persons engaged in the same or similar businesses as the
Borrower and the Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons and ensure that the Agents and the
Lenders are additional insureds and/or loss payees, as applicable, under such
insurance, as reasonably requested by the Administrative Agent.

 

SECTION 6.08.           Compliance with Laws.  (a) Comply in all material
respects with any requirements of all Laws, and all orders, writs, injunctions
and decrees, of any Governmental Authority applicable to it or to its business
or property, except if the failure to do so could not reasonably be expected to
have a Material Adverse Effect, (b) take, or cause to be taken, all action
necessary to maintain in full force and effect and in good standing any and all
Gaming Permits and approvals or other entitlements allowing for the conduct,
either currently or in the future, of nonrestricted gaming activities on any
applicable Real Property (or any portion thereof), in each case, that are
material to the operation of such Real Property, and (c) take, or cause to be
taken, all action necessary to maintain in full force and effect and in good
standing any and all other Permits (including all Gaming Permits and Permits
under Liquor Laws) material to the operation of each Hotel/Casino Facility and
its IP Rights, Customer Data and Technology Systems.

 

SECTION 6.09.           Books and Records; Quarterly Conference Calls. 
(a) Maintain proper books of record and account, in which entries that are full,
true and correct in all material respects and in conformity with GAAP
consistently applied shall be made of all material financial transactions and
matters involving the assets and business of the Borrower and each Subsidiary.

 

(b)                                       At the request of the Administrative
Agent, within 10 days after the date of the delivery (or, if later, required
delivery) of the annual or quarterly financial information pursuant to
Sections 6.01(a) and (b), beginning with the delivery of the financial
information for the fiscal year ended December 31, 2012, hold a conference call
or teleconference, at a time selected by the Borrower and reasonably acceptable
to the Administrative Agent, with all of the Lenders that choose to participate,
to review the financial results of the previous fiscal year or

 

133

--------------------------------------------------------------------------------


 

fiscal quarter, as the case may be, and the financial condition of Holdco and
its Subsidiaries and the Borrower and the Restricted Subsidiaries and the
Projections for the current fiscal year.

 

SECTION 6.10.           Inspection Rights.  (a) Subject to applicable Gaming
Laws, permit representatives, designees and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its officers and independent public accountants, all at the
reasonable expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided that, excluding any such visits and
inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 6.10 and the
Administrative Agent shall not exercise such rights more often than two
(2) times during any calendar year absent the existence of an Event of Default
and only one (1) such time shall be at the Borrower’s expense; provided further,
that when an Event of Default exists, the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Borrower at any time during normal
business hours and upon reasonable advance notice.  The Administrative Agent and
the Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s independent public accountants.

 

(b)                                       Comply, and cause its Restricted
Subsidiaries to comply, with the covenants specified in Exhibit L.

 

SECTION 6.11.           Covenant to Guarantee Obligations and Give Security. 
(a) At the Borrower’s expense, promptly take all action necessary or reasonably
requested by the Administrative Agent to ensure that the Collateral and
Guarantee Requirement continues to be satisfied.

 

(b)                                       Without limiting the foregoing
provisions of Section 6.11(a), upon (A) the formation or acquisition of any new
direct or indirect Subsidiary (other than an Unrestricted Subsidiary) by the
Borrower or any Subsidiary, (B) the designation in accordance with
Section 6.14(a) of any existing direct or indirect Unrestricted Subsidiary as a
Restricted Subsidiary or (C) an Immaterial Subsidiary’s ceasing to be designated
as such pursuant to 6.14(b):

 

(i)                                     Within thirty (30) days after such
formation, acquisition, designation or cessation or such longer period as the
Administrative Agent may agree in its discretion:

 

(A)                               cause each such Restricted Subsidiary that is
required to grant Liens on its property under the Collateral and Guarantee
Requirement to furnish to the Administrative Agent a description of the Real
Properties owned or leased by such Restricted Subsidiary, in detail reasonably
satisfactory to the Administrative Agent;

 

(B)                               cause (x) each such Restricted Subsidiary that
is required to grant Liens on its property pursuant to the Collateral and
Guarantee Requirement to duly

 

134

--------------------------------------------------------------------------------


 

execute and deliver to the Administrative Agent Mortgages, Security Agreement
Supplements, Pledge Agreement Supplements, Intellectual Property Security
Agreements, Control Agreements and a counterpart of the Intercompany Note and to
execute, deliver, file and record any such other documents, statements,
assignments, instruments, agreements or other papers and take all other actions
necessary in order to create a perfected security interest (subject only to
Permitted Liens) in all of its assets that are required to be pledged pursuant
to the Collateral and Guarantee Requirement (including, with respect to such
Mortgages, the documents listed in Section 6.13(b)), as reasonably requested by
and in form and substance reasonably satisfactory to the Administrative Agent
(to the extent applicable due to similar jurisdiction and/or type of property,
consistent with the Mortgages, Security Agreement, Pledge
Agreement, Intellectual Property Security Agreement and other security
agreements in effect on the Closing Date), in each case granting Liens required
by the Collateral and Guarantee Requirement and (y) each direct or indirect
parent of each such Restricted Subsidiary to duly execute and deliver to the
Administrative Agent such Security Agreement Supplements and Pledge Agreement
Supplements and to execute, deliver, file and record any such other documents,
statements, assignments, instruments, agreements or other papers and take all
other actions (with the priority required by the Collateral Documents) as
reasonably requested by and in form and substance reasonably satisfactory to the
Administrative Agent (to the extent applicable due to similar jurisdiction
and/or type of property, consistent with the Security Agreement and the Pledge
Agreement in effect on the Closing Date), in each case granting Liens required
by the Collateral and Guarantee Requirement;

 

(C)                               subject to the receipt of any approvals
required under applicable Gaming Laws, (x) cause each such Restricted Subsidiary
to deliver any and all certificates representing Equity Interests (to the extent
certificated) that are required to be pledged pursuant to the Collateral and
Guarantee Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank and instruments evidencing the
intercompany Indebtedness held by such Restricted Subsidiary and required to be
pledged pursuant to the Collateral Documents, indorsed in blank to the
Administrative Agent and (y) cause each direct or indirect parent of such
Restricted Subsidiary to deliver any and all certificates representing the
outstanding Equity Interests (to the extent certificated) of such Restricted
Subsidiary that are required to be pledged pursuant to the Collateral and
Guarantee Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank and instruments evidencing the
intercompany Indebtedness issued by such Restricted Subsidiary and required to
be pledged in accordance with the Collateral Documents indorsed in blank to the
Administrative Agent;

 

(D)                               take and cause such Restricted Subsidiary and
each direct or indirect parent of such Restricted Subsidiary to take whatever
action (including the recording of Mortgages, the filing of Uniform Commercial
Code financing statements and (subject to applicable Gaming Laws) delivery of
stock and membership interest certificates and delivery of promissory notes duly
endorsed in favor of the Administrative Agent (if any such Investment is by way
of loan or advance)) as may be necessary in the reasonable opinion of the
Administrative Agent to vest in the Administrative Agent (or in

 

135

--------------------------------------------------------------------------------


 

any representative of the Administrative Agent designated by it) valid Liens
required by the Collateral and Guarantee Requirement, enforceable against all
third parties in accordance with their terms, except as such enforceability may
be limited by Debtor Relief Laws and by general principles of equity;

 

(E)                                cause each such Restricted Subsidiary to duly
execute and deliver to the Administrative Agent a Guaranty Supplement or a new
guaranty, in each case in form and substance reasonably satisfactory to the
Administrative Agent, guaranteeing the Obligations; and

 

(F)                                 cause each such Restricted Subsidiary to
deliver to the Administrative Agent such documents and certificates as would
have been required pursuant to Sections 4.01(a)(iii) and (iv) of this Agreement
had such Subsidiary been a Restricted Subsidiary on the Closing Date;

 

(ii)                                  within thirty (30) days after the request
therefor by the Administrative Agent (or such longer period as the
Administrative Agent may agree in its discretion), deliver to the Administrative
Agent a signed copy of an opinion, addressed to the Administrative Agent and the
other Secured Parties, of counsel for the Loan Parties reasonably acceptable to
the Administrative Agent as to such matters of law set forth in this
Section 6.11(b) as the Administrative Agent may reasonably request;

 

(iii)                               as promptly as practicable after the request
therefor by the Administrative Agent, deliver to the Administrative Agent with
respect to each parcel of Real Property that is required to be subject to a Lien
for the benefit of the Lenders pursuant to the Collateral and Guarantee
Requirement any existing title reports, surveys or environmental assessment
reports; and

 

(iv)                              after the Closing Date, concurrently with
(x) the acquisition of any material personal property by any Restricted
Subsidiary other than (so long as no Event of Default has occurred and is
continuing) an Immaterial Subsidiary, (y) the acquisition of any owned Real
Property by the Borrower or any Restricted Subsidiary that is required to be
subject to a Lien for the benefit of the Lenders pursuant to the Collateral and
Guarantee Requirement or (z) the entering into, or renewal, by any Restricted
Subsidiary of a material ground lease in respect of Real Property that is
required to be subject to a Lien for the benefit of the Lenders pursuant to the
Collateral and Guarantee Requirement, and such personal property, owned Real
Property or lease shall not already be subject to a perfected Lien pursuant to
the Collateral and Guarantee Requirement, the Borrower shall give notice thereof
to the Administrative Agent and promptly thereafter shall cause such assets to
be subjected to a Lien to the extent required by the Collateral and Guarantee
Requirement and will take, or cause the relevant Loan Party to take, such
actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect or record such Lien, including, as applicable, the
actions referred to in Section 6.13(b) with respect to Real Property.

 

SECTION 6.12.           Compliance with Environmental Laws.  Except, in each
case, to the extent that the failure to do so could not reasonably be expected
to have, individually

 

136

--------------------------------------------------------------------------------


 

or in the aggregate, a Material Adverse Effect, comply, and take all reasonable
actions to cause all lessees and other Persons operating or occupying its
properties to comply with all applicable Environmental Laws and Environmental
Permits; obtain and renew all Environmental Permits necessary for its operations
and properties; and, in each case to the extent required by Environmental Laws,
conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, in accordance with the
requirements of all Environmental Laws.

 

SECTION 6.13.           Further Assurances and Post-Closing Conditions. 
(a) Promptly upon reasonable request by the Administrative Agent (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably request from time to time
in order to carry out more effectively the purposes of the Collateral Documents.

 

(b)                                       In the case of any Real Property
referred to in Section 6.11(b)(i)(B) or 6.11(b)(iv), and, upon the occurrence of
an Event of Default, in the case of any Real Property owned or leased by
Borrower or its Restricted Subsidiaries that is not already a Mortgaged
Property, provide the Administrative Agent with Mortgages with respect to such
owned Real Property within thirty (30) days of the occurrence of such Event of
Default or the event specified in Section 6.11(b)(A), (B) or (C) or the
acquisition of, or, if requested by the Administrative Agent, entry into, or
renewal of, a material ground lease (determined, so long as no Event of Default
has occurred and is continuing, as provided in the definition of “Collateral and
Guarantee Requirement” or, if an Event of Default has occurred and is
continuing, in the reasonable determination of the Administrative Agent) in
respect of, such Real Property, together with:

 

(i)                                     evidence that counterparts of the
Mortgages have been duly executed, acknowledged and delivered and are in form
suitable for filing or recording in all filing or recording offices that the
Administrative Agent may deem reasonably necessary or desirable in order to
create a valid and subsisting perfected Lien on the property and/or rights
described therein in favor of the Administrative Agent for the benefit of the
Secured Parties and that all filing and recording taxes and fees have been paid
or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent;

 

(ii)                                  fully paid American Land Title Association
Lender’s Extended Coverage title insurance policies or the equivalent or other
form available in each applicable jurisdiction (the “Mortgage Policies”) in form
and substance, with endorsements (including endorsements for future advances
under the Loan Documents) and in amount, reasonably acceptable to the
Administrative Agent (not to exceed the value of the real properties covered
thereby), issued, coinsured and reinsured by title insurers reasonably
acceptable to the Administrative Agent, insuring the Mortgages to be valid
subsisting Liens on the property described therein, free and clear of all
defects and

 

137

--------------------------------------------------------------------------------


 

encumbrances, subject to Permitted Liens, and providing for such other
affirmative insurance and such coinsurance and direct access reinsurance as the
Administrative Agent may reasonably request;

 

(iii)                               opinions of local counsel for the Loan
Parties in states in which such Real Properties are located, with respect to the
enforceability of and the creation of a valid Lien of record under, and
perfection of, the Mortgages and any related fixture filings in form and
substance reasonably satisfactory to the Administrative Agent;

 

(iv)                              flood certificates covering each Mortgaged
Property in form and substance reasonably acceptable to the Administrative
Agent, certified to the Administrative Agent in its capacity as such and
certifying whether or not each such Mortgaged Property is located in a flood
hazard zone by reference to the applicable FEMA map;

 

(v)                                 either (A) a letter or other evidence with
respect to each Mortgaged Property from the appropriate Governmental Authorities
concerning the current status of applicable zoning and building laws, (B) an
ALTA 3.1 zoning endorsement for the Mortgage Policies or (C) a zoning report
prepared by The Planning Zoning Resource Corporation indicating that such
Mortgaged Property is in material compliance with applicable zoning and building
laws; and

 

(vi)                              such other evidence that all other actions
that the Administrative Agent may reasonably deem necessary or desirable in
order to create valid and subsisting Liens on the property described in the
Mortgages has been taken.

 

(c)                                        Upon the occurrence and during the
continuation of an Event of Default, in the case of any property owned or leased
by any Immaterial Subsidiary, take or cause such Immaterial Subsidiary and each
direct or indirect parent of such Immaterial Subsidiary to take whatever action
(including the filing of Uniform Commercial Code financing statements, the
execution of Security Agreement Supplements and Pledge Agreement Supplements,
and (subject to applicable Gaming Laws) delivery of stock and membership
interest certificates and delivery of promissory notes duly endorsed in favor of
the Administrative Agent (if any Investment is by way of loan or advance)) as
may be necessary in the reasonable opinion of the Administrative Agent to vest
in the Administrative Agent (or in any representative of the Administrative
Agent designated by it) valid Liens required by the Collateral and Guarantee
Requirement (as if any such Immaterial Subsidiary was not an Immaterial
Subsidiary hereunder), enforceable against all third parties in accordance with
their terms, except as such enforceability may be limited by Debtor Relief Laws
and by general principles of equity.

 

SECTION 6.14.           Designation of Subsidiaries.  (a) At the Borrower’s
election, at any time after the Closing Date designate any Restricted Subsidiary
(other than GVR, NP Lake Mead LLC, NP Santa Fe LLC, NP Texas LLC, Boulder LLC,
Red Rock LLC, Palace LLC, Sunset LLC or IP Holdco or any other Restricted
Subsidiary into which any portion of the assets (other than de minimis assets)
of any of the foregoing entities are transferred on or after the Closing Date
(by Investment, Disposition, merger, consolidation or otherwise)) as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that

 

138

--------------------------------------------------------------------------------


 

(i) immediately before and after such designation, no Default shall have
occurred and be continuing, (ii) immediately after giving effect to such
designation, the Borrower and the Restricted Subsidiaries shall be in
compliance, on a Pro Forma Basis, with the covenants set forth in Section 7.11
(and, as a condition precedent to the effectiveness of any such designation, the
Borrower shall deliver to the Administrative Agent a certificate setting forth
in reasonable detail the calculations demonstrating such compliance), (iii) no
Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of any Junior Financing, any
Indebtedness in an aggregate principal amount greater than or equal to the
Threshold Amount or any Permitted Refinancing Indebtedness in respect thereof,
(iv) the Investment resulting from the designation of any such Subsidiary as an
Unrestricted Subsidiary pursuant to this Section 6.14(a) is permitted by
Section 7.02, (v) any Indebtedness or Liens of any Unrestricted Subsidiary
designated as a Restricted Subsidiary pursuant to this Section 6.14(a) are
permitted by Sections 7.03 and 7.01, respectively, (vi) no Restricted Subsidiary
may be designated as an Unrestricted Subsidiary if it was previously designated
an Unrestricted Subsidiary, (vii) prior to the First Test Date, no Unrestricted
Subsidiary may be designated as a Restricted Subsidiary, (viii) no Restricted
Subsidiary may be designated as an Unrestricted Subsidiary if it owns a Core
Property, (ix) no Restricted Subsidiary may be designated as an Unrestricted
Subsidiary if (after giving effect to such designation) it will provide any
Guarantee of any Indebtedness of the Borrower or any other Restricted
Subsidiary; and (x) neither LandCo Holdings nor any of its Subsidiaries may be
designated as a Restricted Subsidiary unless and until all commitments and
letters of credit under the LandCo Credit Agreement and the LandCo Loan
Documents have been terminated and all loans and other obligations thereunder
(other than customary indemnification and expense reimbursement obligations not
then due and payable that expressly survive the termination thereof) have been
paid in full in cash.  The designation of any Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by the Borrower therein at the date of
designation in an amount equal to the Fair Market Value of the assets of such
Subsidiary (less any liabilities of such Subsidiary, excluding the Obligations,
that will not constitute liabilities of any Loan Parties after such designation)
at the time that such Subsidiary is designated as an Unrestricted Subsidiary. 
The designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary existing at such time.

 

(b)                                       At the Borrower’s election, at any
time, designate a Restricted Subsidiary as an Immaterial Subsidiary, but only to
the extent that such designation is consistent with the definition of
“Immaterial Subsidiary,” or as a Native American Subsidiary, but only to the
extent that such designation is consistent with the definition of “Native
American Subsidiary”.  Upon any Immaterial Subsidiary’s or Native American
Subsidiary’s (whether designated as such on the Closing Date or thereafter
pursuant to the preceding sentence) ceasing to satisfy any of the requirements
set forth in the definition of such term, the Borrower shall notify the
Administrative Agent thereof and shall take the actions required pursuant to
Section 6.11 and such Subsidiary shall cease to be an Immaterial Subsidiary or
Native American Subsidiary, as the case may be. Notwithstanding the foregoing,
after the Closing Date the Borrower may not designate any Subsidiary as an
Immaterial Subsidiary if (i) the Fair Market Value of the assets of such
Subsidiary at the time of designation exceeds $25,000,000 or (ii) the sum of the
Fair Market Value of the assets of such Subsidiary and all other Subsidiaries so
designated after the Closing

 

139

--------------------------------------------------------------------------------


 

Date (determined at the time of designation), plus the aggregate amount of
Investments made by the Loan Parties in Immaterial Subsidiaries as provided in
Section 7.02(c) exceeds $75,000,000.

 

SECTION 6.15.           Information Regarding Collateral.  Furnish to the
Administrative Agent prompt written notice of any change (a) in any Loan Party’s
corporate name, (b) in the location of any Loan Party’s chief executive office,
its principal place of business, and, upon request of the Administrative Agent,
in the location of any office in which it maintains books or records relating to
Collateral owned by it or any office or facility at which Collateral owned by it
is located (including the establishment of any such new office or facility),
(c) in any Loan Party’s identity, jurisdiction of organization or organizational
structure or (d) in any Loan Party’s U.S. Federal Taxpayer Identification
Number, as applicable, and, in any event, no such change shall be effected or
permitted unless all filings have been made (or will be made on a timely basis)
under applicable Laws or otherwise and all other actions have been taken (or
will be taken on a timely basis) that are required in order for the
Administrative Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral; provided
that any such written notice under clauses (a) or (c) above shall be given to
the Administrative Agent not less than thirty (30) days prior to such change (or
such shorter period as the Administrative Agent may agree in writing); provided
further, that no Loan Party shall change its jurisdiction of organization to a
jurisdiction located outside the United States without the consent of the
Required Lenders.

 

SECTION 6.16.           Corporate Separateness.  (a) Satisfy, and cause each of
its Restricted Subsidiaries and Unrestricted Subsidiaries to satisfy, customary
corporate, limited liability company and other formalities, including, as
applicable, the holding of regular board of managers’ or members’ meetings or
action by managers or members without a meeting and the maintenance of corporate
records.

 

(b)                                       Ensure that (i) no bank account of any
Unrestricted Subsidiary shall be held jointly with the Borrower or any of its
Restricted Subsidiaries and no bank account of the Borrower or any Restricted
Subsidiary shall be held jointly with any of the Unrestricted Subsidiaries or
any other Person, and (ii) any financial statements distributed to any creditors
of any Unrestricted Subsidiary shall clearly establish or indicate the corporate
separateness of such Unrestricted Subsidiary from the Holding Companies, the
Borrower and their respective Restricted Subsidiaries.

 

SECTION 6.17.           Existing Interest Rate Hedge Agreement.  Maintain in
effect, without reducing the notional amount thereunder, through the expiration
date thereof, the Existing Interest Rate Hedge Agreements, as in effect on the
date hereof, including all transactions thereunder.

 

SECTION 6.18.           Manager Documents.

 

(a)                                       Payment of Sums Due Under Manager
Documents.  Subject to the Management Fee Subordination Agreements, pay all
management fees and other charges reserved in or payable under the Manager
Documents on or prior to the due date thereof except where (i) the validity or
amount thereof is being contested in good faith, (ii) the Borrower has set aside
on its books adequate reserves with respect thereto in accordance with GAAP and
(iii) the

 

140

--------------------------------------------------------------------------------


 

failure to make payment pending such contest would not reasonably be expected to
result in a Material Adverse Effect.

 

(b)                                       Performance of Covenants. 
(i) Promptly perform and observe in all material respects all of the terms,
covenants and conditions required to be performed and observed by any Loan Party
under the Manager Documents, the breach of which would permit any party to any
Manager Document validly to terminate such Manager Document (including, without
limitation, all payment obligations), (ii) do all things commercially reasonable
to preserve and to keep unimpaired its rights under the Manager Documents,
(iii) not waive, excuse or discharge any of the material obligations of the
Manager or any other party to any of the Manager Documents without the
Administrative Agent’s prior written consent in each instance, and (iv) enforce
the material obligations of each Manager and the other parties to each of the
Manager Documents, except, in the case of the foregoing clauses (i) through
(iv), in any such case where same would not reasonably be expected to have a
Material Adverse Effect.

 

(c)                                        No Modification or Termination.

 

(i)                                     Not consent to or acquiesce in any
amendment, modification, waiver or change to any Manager Document in any manner
adverse to the interests of the Lenders in any material respect; it being
acknowledged and agreed by the parties hereto, that in any event any amendment,
waiver or other modification which would have the effect of (A) increasing
management fees, required reserves or termination fees or (B) shortening the
term thereof shall be deemed adverse to the interests of the Lenders in a
material respect.

 

(ii)                                  Not permit, consent to or acquiesce in any
cancellation, termination or surrender of any Manager Document.

 

(iii)                               Notwithstanding Sections 6.18(c)(i) and
(ii) above, the Loan Parties may (A) upon acquiring or opening a new
Hotel/Casino Facility or Tavern Business in accordance with the terms hereof,
enter into (1) an Additional Management Agreement in respect thereof and/or
(2) an Additional Manager Allocation Agreement in the same form as the Manager
Allocation Agreement with such changes as are reasonably requested by or are
acceptable to the Administrative Agent, in each case with an Affiliate of
Fertitta Entertainment, and in each case so long as such Affiliate and Fertitta
Entertainment executes a Management Fee Subordination Agreement and Fertitta
Entertainment signs a Management Agreement Guaranty in respect thereof in
substantially the same form and substance as the Borrower Management Fee
Subordination Agreement and Borrower Management Agreement Guaranty, and (B) upon
closing or Disposing of any Hotel/Casino Facility or Tavern Business in
accordance with the terms hereof, terminate the Manager Documents applicable to
such Hotel/Casino Facility or Tavern Business; provided that any Additional
Management Agreement or Additional Manager Allocation Agreement entered into
pursuant to this clause (iii) may also contain provisions by which additional
Loan Parties, Hotel/Casino Facilities and Tavern Businesses may be added after
the execution of such Additional Management Agreement or Additional Manager
Allocation Agreement by joinder, in form and substance reasonably satisfactory
to the Administrative Agent, and any

 

141

--------------------------------------------------------------------------------


 

Management Fee Subordination Agreement and Management Agreement Guaranty entered
into in connection with the execution of such Additional Management Agreement or
Additional Manager Allocation Agreement is amended in connection with such
joinder to include such additional Loan Party, Hotel/Casino Facility or Tavern
Business.

 

(iv)                              Notwithstanding Sections 6.18(c)(i) and
(ii) above, the Loan Parties may terminate the Borrower Management Agreement,
the Opco Management Agreement and/or the GVR Management Agreement so long as,
concurrently with such termination, the Loan Parties party thereto enter into
one or more Additional Management Agreements with respect to all Hotel/Casino
Facilities previously encumbered by the applicable Borrower Management
Agreement, the Opco Management Agreement and the GVR Management Agreement, with
an Affiliate of Fertitta Entertainment, and so long as such Affiliate and
Fertitta Entertainment executes a Management Fee Subordination Agreement and
Fertitta Entertainment signs a Management Agreement Guaranty in respect thereof
in substantially the same form and substance as the Borrower Management Fee
Subordination Agreement and Borrower Management Agreement Guaranty; provided
that any Additional Management Agreement entered into pursuant to this clause
(iv) may also contain provisions by which additional Loan Parties, Hotel/Casino
Facilities and Tavern Businesses may be added after the execution of such
Additional Management Agreement by joinder, in form and substance reasonably
satisfactory to the Administrative Agent, and any Management Fee Subordination
Agreement and Management Agreement Guaranty entered into in connection with the
execution of such Additional Management Agreement is amended in connection with
such joinder to include such additional Loan Party, Hotel/Casino Facility or
Tavern Business.

 

(d)                                       Notices of Default.  Promptly (but in
no event later than two (2) Business Days after the Borrower’s receipt thereof)
deliver (or cause to be delivered) to the Administrative Agent copies of any
written notice of default by any party under any Manager Document, or of any
written notice from any Manager or any other party to any Manager Document of
its intention to terminate such Manager Document.

 

(e)                                        Delivery of Information.  Promptly
furnish (or cause to be furnished) to the Administrative Agent copies of such
information and evidence as the Administrative Agent may reasonably request
concerning the Borrower’s and other Loan Parties’ due observance, performance
and compliance with the terms, covenants and conditions of each Manager
Document.

 

(f)                                         Other Management Agreements;
Delegation of Manager’s Duties.  Except as permitted under
Section 6.18(c)(iii) or (iv) above, not enter into any management agreements
other than the Management Agreements in effect on the Closing Date or permit any
Manager to assign or sub-contract its duties or responsibilities under any
Management Agreement (except as permitted under the Management Agreements as in
effect on the date hereof or in any Additional Management Agreement, as the case
may be).

 

(g)                                        Further Assurances.  At its sole cost
and expense, shall execute and deliver to Administrative Agent, within five
(5) Business Days after request, such documents,

 

142

--------------------------------------------------------------------------------


 

instruments or agreements as may be reasonably required to permit the
Administrative Agent to cure any default under any Manager Document.

 

(h)                                       Management Agreement Cure By
Administrative Agent.  In the event of a default by the Borrower or any other
Loan Party in the performance of any of its obligations under any Manager
Document beyond any applicable notice and cure periods therein, including,
without limitation, any default in the payment of any sums payable thereunder,
then, in each and every such case, subject to applicable Gaming Laws, the
Administrative Agent may, at its option, cause the default or defaults to be
remedied.  The Borrower shall, on demand, reimburse the Administrative Agent for
all advances made and out-of-pocket expenses incurred by the Administrative
Agent in curing any such default (including, without limitation, reasonable
attorneys’ fees and disbursements), together with interest thereon computed at
the Default Rate from the date that such advance is made to and including the
date the same is paid to the Administrative Agent.

 

(i)                                           Subordination.  At all times cause
each Management Agreement and all management fees payable thereunder to be
subordinated to the Obligations and the Liens held by the Administrative Agent
pursuant to the Management Fee Subordination Agreements (or otherwise on terms
satisfactory to the Administrative Agent in its sole discretion).

 

(j)                                          Rights of Administrative Agent. 
The Administrative Agent shall have the right (but shall have no obligation) at
any time that there shall exist and be continuing an Event of Default, to take
in Administrative Agent’s own name or in the name of the applicable Loan Party
(but at the Borrower’s expense, which shall be reimbursed to the Administrative
Agent upon demand and shall constitute part of the Obligations), such action as
Administrative Agent may at any time or from time to time determine to be
necessary, subject to applicable Gaming Laws:

 

(i)                                     to exercise any of the rights of the
Loan Parties under the Manager Documents and to request and require any Manager
to attorn to Administrative Agent (or its designee);

 

(ii)                                  to terminate any Manager Document in
accordance with, and subject to the terms of, such Manager Document and, if
applicable, the corresponding Management Fee Subordination Agreement;

 

(iii)                               to amend, modify or extend any Manager
Document by agreement with the corresponding Manager or other parties thereto;

 

(iv)                              to cure any default under any Manager
Document; and

 

(v)                                 to protect the rights of the Administrative
Agent and the Secured Parties hereunder and under any Manager Document;

 

and the Administrative Agent shall incur no liability as between itself and the
Loan Party if any action taken by or on its behalf in good faith pursuant hereto
shall prove to be, in whole or in part, inadequate or invalid.  Without limiting
any of the rights, powers and privileges granted to the Administrative Agent in
the other Loan Documents, the Borrower hereby irrevocably makes,

 

143

--------------------------------------------------------------------------------


 

constitutes and empowers and authorizes the Administrative Agent (and all
officers, employees or agents designated by the Administrative Agent) and hereby
irrevocably appoints the Administrative Agent as the Borrower’s attorney-in-fact
(which irrevocable appointment is coupled with an interest) for the purpose of
enforcing the Borrower’s rights under each Management Agreement and the
Administrative Agent’s rights in Section 6.18(h) and (j) (in the case of
6.18(j), upon the occurrence and continuance of an Event of Default).  The
Borrower shall, within five (5) Business Days after written request is made
therefor by the Administrative Agent, execute and deliver to the Administrative
Agent or to any party designated by the Administrative Agent, such further
instruments, agreements, powers, assignments, conveyances or the like as may be
reasonably necessary or desirable to complete or perfect the interest, rights or
powers of the Administrative Agent pursuant to this Section 6.18 or as may
otherwise be required by the Administrative Agent.

 

SECTION 6.19.          Ratings.  Use commercially reasonable efforts to obtain
and maintain at all times on and after the Closing Date (i) a public corporate
family rating of the Borrower and a rating of the Loans, in each case from
Moody’s, and (ii) a public corporate credit rating of the Borrower and a rating
of the Loans, in each case from S&P (it being understood and agreed that
“commercially reasonable efforts” shall in any event include the payment by the
Borrower of customary rating agency fees, cooperation with information and data
requests by Moody’s and S&P in connection with their ratings process and the
participation by senior management of the Borrower in a ratings presentation to
Moody’s and S&P).

 

SECTION 6.20.          Intentionally Omitted.

 

SECTION 6.21.          Subsidiary Cost Allocation Agreements.  (i) Promptly
perform and observe in all material respects all of the terms, covenants and
conditions required to be performed and observed by the Borrower under any
Subsidiary Cost Allocation Agreement, (ii) do all things commercially reasonable
to preserve and to keep unimpaired its material rights under any Subsidiary Cost
Allocation Agreement, (iii) not waive, excuse or discharge any of the material
obligations of any Unrestricted Subsidiary under any Subsidiary Cost Allocation
Agreement without the Administrative Agent’s prior written consent in each
instance, and (iv) enforce the material obligations of each Unrestricted
Subsidiary under any Subsidiary Cost Allocation Agreement.

 

SECTION 6.22.          IP Agreements, etc..  (a) (i) Promptly perform and
observe in all material respects all of the terms, covenants and conditions
required to be performed and observed by the Holding Companies, the Borrower and
their respective Subsidiaries under the Borrower IP Agreements, the Opco IP
Agreements and the GVR IP Agreements (other than the Affiliated IP Agreements),
(ii) do all things commercially reasonable to preserve and to keep unimpaired
their respective material rights under the Borrower IP Agreements, the Opco IP
Agreements and the GVR IP Agreements (other than the Affiliated IP Agreements),
(iii) not waive, excuse or discharge any of the material obligations of the
Managers or any other party under any of the Borrower IP Agreements, the Opco IP
Agreements and the GVR IP Agreements (other than the Affiliated IP Agreements)
without the Administrative Agent’s prior written consent in each instance, and
(iv) enforce the material obligations of the Managers and any other party under
the Borrower IP Agreements, the Opco IP Agreements and the GVR IP Agreements
(other than the Affiliated IP Agreements).

 

144

--------------------------------------------------------------------------------


 

(b)           Cure by Administrative Agent.  In the event of a default by the
Borrower or any other Loan Party in the performance of any of their respective
obligations under any of the Borrower IP Agreements, the Opco IP Agreements or
the GVR IP Agreements beyond any applicable notice and cure periods respectively
set forth in such agreements, including, without limitation, any default in the
payment of any sums payable under either agreement, then, in each and every such
case, subject to applicable Gaming Laws, the Administrative Agent may, at its
option, cause the default or defaults to be remedied.  The Borrower shall, on
demand, reimburse the Administrative Agent for all advances made and
out-of-pocket expenses incurred by the Administrative Agent in curing any such
default (including, without limitation, reasonable attorneys’ fees and
disbursements), together with interest thereon computed at the Default Rate from
the date that such advance is made to and including the date the same is paid to
the Administrative Agent.

 

(c)           Rights of Administrative Agent.  The Administrative Agent shall
have the right (but shall have no obligation) at any time that there shall exist
and be continuing an Event of Default, to take in Administrative Agent’s own
name or in the name of the Borrower (but at the Borrower’s expense, which shall
be reimbursed to the Administrative Agent upon demand and shall constitute part
of the Obligations), such action as Administrative Agent may at any time or from
time to time determine to be necessary, subject to applicable Gaming Laws:

 

(i)            to exercise any of the rights of the Borrower or any other Loan
Party under any Borrower IP Agreement, any Opco IP Agreement or any GVR IP
Agreement;

 

(ii)           to terminate any Borrower IP Agreement, any Opco IP Agreement or
any GVR IP Agreement in accordance with the terms of each such agreement;

 

(iii)          to amend, modify or extend any Borrower IP Agreement, any Opco IP
Agreement or any GVR IP Agreement by agreement with the other parties thereto;

 

(iv)          to cure any default under any Borrower IP Agreement, any Opco IP
Agreement or any GVR IP Agreement; and

 

(v)           to protect the rights of the Administrative Agent and the Lenders
hereunder and under the Borrower IP Agreements, the Opco IP Agreements and the
GVR IP Agreements;

 

and the Administrative Agent shall incur no liability as between itself and the
Borrower and other Loan Parties if any action taken by or on its behalf in good
faith pursuant hereto shall prove to be, in whole or in part, inadequate or
invalid.  Without limiting any of the rights, powers and privileges granted to
the Administrative Agent in the other Loan Documents, the Borrower hereby
irrevocably makes, constitutes and empowers and authorizes the Administrative
Agent (and all officers, employees or agents designated by the Administrative
Agent) and hereby irrevocably appoints the Administrative Agent as the
Borrower’s attorney-in-fact (which irrevocable appointment is coupled with an
interest) for the purpose of enforcing the Borrower’s rights under the Borrower
IP Agreements, the Opco IP Agreements and the GVR IP Agreements

 

145

--------------------------------------------------------------------------------


 

and the Administrative Agent’s rights in Section 6.22(b) and (c) (in the case of
6.22(c), upon the occurrence and continuance of an Event of Default).  The
Borrower shall, within five (5) Business Days after written request is made
therefor by the Administrative Agent, execute and deliver to the Administrative
Agent or to any party designated by the Administrative Agent, such further
instruments, agreements, powers, assignments, conveyances or the like as may be
reasonably necessary or desirable to complete or perfect the interest, rights or
powers of the Administrative Agent pursuant to this Section 6.22 or as may
otherwise be required by the Administrative Agent.

 

ARTICLE VII

 

Negative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall not, nor shall it permit any of the Restricted Subsidiaries to, directly
or indirectly:

 

SECTION 7.01.          Liens.  Create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:

 

(a)           Liens pursuant to any Loan Document;

 

(b)           Liens existing on the Closing Date and listed on
Schedule 7.01(b) and any modifications, replacements, renewals or extensions
thereof; provided that (i) any such Lien does not extend to any additional
property other than (A) after-acquired property that is affixed or incorporated
into the property covered by such Lien, and (B) proceeds and products thereof,
and (ii) such Liens shall secure only those obligations which they secure on the
Closing Date and refinancings, extensions, renewals and replacements thereof
permitted hereunder;

 

(c)           Liens for taxes, assessments or governmental charges which are not
yet due or delinquent or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

 

(d)           statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens arising in
the ordinary course of business which secure amounts not overdue for a period of
more than thirty (30) days or if more than thirty (30) days overdue, are unfiled
and no other action has been taken to enforce such Lien or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

 

(e)           (i) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation and (ii) pledges and deposits in the ordinary course of
business securing liability for reimbursement

 

146

--------------------------------------------------------------------------------


 

or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Restricted
Subsidiary;

 

(f)            deposits to secure the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money
and Capitalized Leases), statutory obligations, surety, stay, customs and appeal
bonds, performance bonds and other obligations of a like nature (including those
to secure health, safety and environmental obligations) incurred in the ordinary
course of business;

 

(g)           public and private easements, rights-of-way, restrictions,
encroachments, protrusions, franchises, licenses, permits, zoning laws,
covenants, conditions, restrictions and other similar non-monetary encumbrances
and minor title defects affecting real property which, in the aggregate, do not
in any case materially interfere with the ordinary conduct of the business of
the Borrower or any Restricted Subsidiary and any and all exceptions to title
disclosed on Schedule B of each of the Mortgage Policies to the extent
reasonably acceptable to the Administrative Agent;

 

(h)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h);

 

(i)            Liens securing Indebtedness permitted under Section 7.03(e);
provided that (i) such Liens attach concurrently with or within two hundred
seventy (270) days after the acquisition of the property subject to such Liens,
(ii) such Liens do not at any time encumber any property except for the property
financed by such Indebtedness, accessions thereto and the proceeds and the
products thereof, (iii) with respect to Capitalized Leases, such Liens do not at
any time extend to or cover any assets (except for accessions to such assets)
other than the assets subject to such Capitalized Leases; provided that
individual financings of equipment provided by one lender may be cross
collateralized to other financings of equipment provided by such lender and
(iv) the amount of Indebtedness secured thereby does not exceed the cost of the
acquisition of such property;

 

(j)            (i) Real Property Leases and other leases, licenses, subleases or
sublicenses, in each case, granted to others in the ordinary course of business
and which do not (x) interfere in any material respect with the business of the
Borrower or any Restricted Subsidiary or (y) secure any Indebtedness;

 

(k)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;

 

(l)            Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business; (iii) in favor of a banking institution arising
as a matter of law encumbering deposits (including the right of set-off) and
which are within the general parameters customary in the banking

 

147

--------------------------------------------------------------------------------


 

industry and (iv) in favor of Wells Fargo Bank, N.A. in the form of debit and
set-off rights arising under the Wells Fargo Indemnification Agreement;

 

(m)          Liens (i) on cash advances in favor of the seller of any property
to be acquired in an Investment permitted pursuant to Sections 7.02(i) and
(n) to be applied against the purchase price for such Investment, and
(ii) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 7.05, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

 

(n)           Liens in favor of the Borrower or a Subsidiary Guarantor (other
than an Immaterial Subsidiary) securing Indebtedness permitted under
Section 7.03(d);

 

(o)           Liens existing on property at the time of its acquisition or
existing on the property of any Person at the time such Person becomes a
Restricted Subsidiary (other than by designation as a Restricted Subsidiary
pursuant to Section 6.14), in each case after the Closing Date (other than Liens
on the Equity Interests of any Person that becomes a Restricted Subsidiary);
provided that (i) such Lien was not created in contemplation of such acquisition
or such Person becoming a Restricted Subsidiary, (ii) such Lien does not extend
to or cover any other assets or property (other than the proceeds or products
thereof), and (iii) the Indebtedness secured thereby is permitted under
Section 7.03(e);

 

(p)           any interest or title of a lessor under leases entered into by the
Borrower or any of the Restricted Subsidiaries (in their capacities as lessee)
in the ordinary course of business;

 

(q)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by the
Borrower or any of the Restricted Subsidiaries in the ordinary course of
business permitted by this Agreement;

 

(r)            Liens deemed to exist in connection with Investments in
repurchase agreements permitted under Section 7.02; provided that such Liens do
not extend to any assets other than those that are the subject of such
repurchase agreement;

 

(s)           Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

 

(t)            Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower and the Restricted Subsidiaries or (iii) relating to purchase orders
and other agreements entered into with customers of the Borrower or any
Restricted Subsidiary in the ordinary course of business;

 

148

--------------------------------------------------------------------------------


 

(u)           Liens solely on any cash earnest money deposits made by the
Borrower or any of the Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted hereunder;

 

(v)           Liens arising from precautionary UCC financing statement filings
regarding operating leases entered into in the ordinary course of business;

 

(w)          Ground Leases on which facilities owned or leased by the Borrower
or any of its Restricted Subsidiaries are located; and

 

(x)            other Liens on assets securing Indebtedness outstanding in an
aggregate principal amount not to exceed $25,000,000; provided however that no
Liens on assets constituting Collateral shall be permitted pursuant to this
clause (x).

 

SECTION 7.02.          Investments.  Make or hold any Investments, except:

 

(a)           Investments by the Borrower or a Restricted Subsidiary in assets
that were Cash Equivalents when such Investments were made;

 

(b)           loans or advances to officers, directors, board managers and
employees of the Borrower and the Restricted Subsidiaries (i) for reasonable and
customary business-related travel, entertainment, relocation and analogous
ordinary business purposes so long as made in accordance with applicable Law and
(ii) in connection with such Person’s purchase of Equity Interests of Holdco
(provided that the amount of such loans and advances described in this
clause (b)(ii) shall be contributed to the Borrower in cash as common equity);
provided the aggregate principal amount of all loans and advances made in
reliance on this clause (b) shall not exceed $10,000,000 at any time
outstanding;

 

(c)           Investments by the Borrower or any Restricted Subsidiary in any
Restricted Subsidiary (excluding any new Restricted Subsidiary which becomes (or
would become) a Subsidiary Guarantor concurrently with such Investment) or by a
Restricted Subsidiary in the Borrower; provided that (i) the sum of the
aggregate amount of Investments in any Immaterial Subsidiary plus, if such
Subsidiary was designated as an Immaterial Subsidiary after the Closing Date in
accordance with Section 6.14, the Fair Market Value of the assets of such
Subsidiary at the time of designation, shall not exceed $25,000,000 and (ii) the
sum of the aggregate amount of all Investments in all Immaterial Subsidiaries
plus the Fair Market Value of the assets of all  Subsidiaries designated as
Immaterial Subsidiaries after the Closing Date (determined at the time of
designation) in accordance with Section 6.14 shall not exceed $75,000,000;

 

(d)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and other
credits to suppliers in the ordinary course of business;

 

(e)           Investments consisting of Liens, Indebtedness, fundamental
changes, Dispositions and Restricted Payments permitted under Sections 7.01,
7.03, 7.04, 7.05 and 7.06, respectively; provided that for purposes of any
Indebtedness incurred by a Restricted Subsidiary

 

149

--------------------------------------------------------------------------------


 

that is an Immaterial Subsidiary in favor of the Borrower or a Restricted
Subsidiary, and any Dispositions by the Borrower or a Restricted Subsidiary to a
Restricted Subsidiary that is an Immaterial Subsidiary, such Investments shall
be required to be permitted pursuant to the other provisions of this
Section 7.02 (and not solely pursuant to this clause (e));

 

(f)            Investments existing on the Closing Date and set forth on
Schedule 7.02(f) by the Borrower or any Restricted Subsidiary in the Borrower or
any other Restricted Subsidiary; provided that (x) the amount of the original
Investment is not increased except by the terms of such Investment or as
otherwise permitted by this Section 7.02 and (y) any Investment in the form of
Indebtedness of the Borrower or any Restricted Subsidiary owed to any Restricted
Subsidiary that is an Immaterial Subsidiary shall be subject to the
subordination terms set forth in the Intercompany Note;

 

(g)           Investments in Swap Contracts permitted under Section 7.03;

 

(h)           promissory notes and other noncash consideration received in
connection with Dispositions permitted by Section 7.05;

 

(i)            the purchase or other acquisition after the Closing Date by the
Borrower or a wholly owned Restricted Subsidiary of the Borrower of property and
assets or businesses of any Person or of assets constituting a business unit, a
line of business or division of such Person, or Equity Interests in a Person
that, upon the consummation thereof, will be a Restricted Subsidiary (including
as a result of a merger or consolidation); provided that, with respect to each
purchase or other acquisition made pursuant to this Section 7.02(i) (each, a
“Permitted Acquisition”):

 

(A)          subject to clause (B) below, all property, assets and businesses
acquired in such purchase or other acquisition shall constitute Collateral
(unless the same constitute Excluded Assets) and the Borrower, each applicable
Restricted Subsidiary and any such newly created or acquired Subsidiary (and, to
the extent required under the Collateral and Guarantee Requirement, the
Subsidiaries of such created or acquired Subsidiary) shall be a Subsidiary
Guarantor and shall have complied with the requirements of Section 6.11, within
the times specified therein;

 

(B)           the aggregate amount of consideration (cash and noncash and
including the Fair Market Value of all Equity Interests issued or transferred to
the sellers thereof, all indemnities, earnouts and other contingent payment
obligations to, and the aggregate amounts paid or to be paid under noncompete,
consulting and other affiliated agreements with, the sellers thereof, all
write-downs of property and reserves for liabilities with respect thereto and
all assumptions of debt, liabilities and other obligations in connection
therewith) paid during the term of this Agreement in respect of all Permitted
Acquisitions shall not exceed $500,000,000, provided that the aggregate amount
of such consideration may exceed $500,000,000 if the First Lien Leverage Ratio
(as determined on a Pro Forma Basis after giving effect to all such purchases or
acquisitions (including any Indebtedness incurred in connection therewith)) is
less than or equal to 4:50:1.00; provided further, that the aggregate amount of
consideration in respect of acquisitions of Persons that do not become
Restricted Subsidiaries (including

 

150

--------------------------------------------------------------------------------


 

Persons who do not become wholly owned Subsidiaries of the Borrower) shall not
exceed $35,000,000;

 

(C)           the acquired property, assets, business or Person is in the same
line of business as the Borrower or a Restricted Subsidiary;

 

(D)          (1) immediately before and immediately after giving Pro Forma
Effect to any such purchase or other acquisition, no Default shall have occurred
and be continuing and (2) immediately after giving effect to such purchase or
other acquisition (including any Indebtedness incurred in connection therewith),
the Borrower and the Restricted Subsidiaries shall be in Pro Forma Compliance
with all of the covenants set forth in Section 7.11, with such compliance with
preceding clause (2) to be determined on the basis of the financial information
most recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) as though such purchase or other acquisition had been
consummated as of the first day of the four-quarter fiscal period covered
thereby and evidenced by a certificate from a Responsible Officer of the
Borrower demonstrating such compliance calculation in reasonable detail;

 

(E)           no Person acquired pursuant to, or formed to effect, a Permitted
Acquisition may be designated as an Unrestricted Subsidiary simultaneously with
the consummation of such Permitted Acquisition;

 

(F)           any Person acquired pursuant to a Permitted Acquisition that will,
upon the consummation thereof, become a Restricted Subsidiary of the Borrower
shall be a Restricted Subsidiary not less than 85% of the Equity Interests of
which are owned by the Borrower or another wholly owned Restricted Subsidiary of
the Borrower; and

 

(G)           the Borrower shall have delivered to the Administrative Agent, on
behalf of the Lenders, no later than five (5) Business Days after the date on
which any such purchase or other acquisition is consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (i) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;

 

(j)            [reserved];

 

(k)           Investments in the ordinary course of business consisting of
Article 3 of the Uniform Commercial Code endorsements for collection or deposit
and Article 4 of the Uniform Commercial Code customary trade arrangements with
customers consistent with past practices;

 

(l)            Investments (including debt obligations and Equity Interests)
received in connection with the bankruptcy or reorganization of suppliers and
customers or in settlement of delinquent obligations of, or other disputes with,
customers and suppliers arising in the ordinary course of business or upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;

 

151

--------------------------------------------------------------------------------


 

(m)          loans and advances to the Holding Companies (or any direct or
indirect parent thereof) in lieu of, and not in excess of the amount of (after
giving effect to any other loans, advances or Restricted Payments in respect
thereof), Restricted Payments to the extent permitted to be made to the Holding
Companies in accordance with Section 7.06(e) and (g);

 

(n)           so long as immediately before and immediately after giving effect
to any such Investment, (i) no Default has occurred and is continuing, (ii) the
Borrower and the Restricted Subsidiaries will be in Pro Forma Compliance with
the covenants set forth in Section 7.11, (iii) with respect to Investments made
using the Investment Base Basket, the Required Incurrence Interest Coverage
Ratio shall be greater than 2.00:1.00 (as determined on a Pro Forma Basis after
giving effect to such Investments), and (iv) with respect to Investments made
using the Investment Builder Basket, the First Lien Leverage Ratio (as
determined on a Pro Forma Basis after giving effect to such Investments) shall
be less than or equal to 4.50:1.00, with the compliance under the preceding
clauses (ii), (iii) and (iv) determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) or (b) as though such Investments had been made as
of the first day of the four-quarter fiscal period covered thereby and evidenced
by a certificate from the principal accounting officer of the Borrower
demonstrating such compliance in reasonable detail and indicating whether a
particular Investment is being made using the Investment Base Basket (and, if
so, whether it is using the amount made available pursuant to clause (A),
(B) and/or (C) below) or the Investment Builder Basket (it being understood that
the Borrower shall be permitted to elect to use either basket or a combination
of the two baskets, to the extent available, in respect of any particular
Investment), Investments in an aggregate amount from and after the Closing Date
not to exceed the sum of (A) an amount equal to $300,000,000, plus (B) the
Initial Restricted Payment Base Basket, less the aggregate amount of Restricted
Payments made using the Initial Restricted Payment Base Basket; plus (C) an
amount equal to the Project Reimbursements received by the Borrower and its
Restricted Subsidiaries from Persons other than Loan Parties after the Closing
Date that is Not Otherwise Applied (the cumulative amount available for
Investments pursuant to clause (A), (B) and (C), the “Investment Base Basket”),
plus (D) the aggregate amount of the Net Cash Proceeds of Permitted Equity
Issuances (other than Permitted Equity Issuances made pursuant to Section 8.04)
received by the Borrower (provided, that, in the case of such Permitted Equity
Issuances by the Holding Companies, such Net Cash Proceeds shall have been
received by the Borrower in the form of a capital contribution from the
applicable Holding Company) after the Closing Date that are Not Otherwise
Applied, plus (E) the amount of Cumulative Excess Cash Flow that is Not
Otherwise Applied plus (F) an amount equal to the returns or refunds of
Qualifying Investments (excluding any interest, earnings, returns or other gains
in respect of such Qualifying Investments determined in the manner set forth in
Section 1.03(d)) received by the Borrower and its Restricted Subsidiaries from
Persons other than Loan Parties after the Closing Date that is Not Otherwise
Applied (the cumulative amount available for Investments pursuant to clauses
(D) through (F), collectively, the “Investment Builder Basket”);

 

(o)           advances of payroll payments to employees of the Borrower and the
Restricted Subsidiaries in the ordinary course of business;

 

(p)           so long as no Event of Default has occurred and is continuing or
would result therefrom, (x) Native American Investments of the type described in
clause (ii) of the

 

152

--------------------------------------------------------------------------------


 

definition thereof as set forth in Schedule 7.02(p) and (y) Native American
Investments of the type described in clause (i) of the definition thereof;
provided that the aggregate amount of all such Native American Investments made
in reliance on preceding sub-clause (y) in any fiscal year shall not exceed
$5,000,000; provided further, that (i) to the extent the aggregate amount of all
such Native American Investments made in any fiscal year in reliance on
preceding sub-clause (y) is less than $5,000,000, the amount of such difference
(the “Native American Investment Rollover Amount”) may be carried forward one
time and used to make Native American Investments of the type described in
clause (i) of the definition thereof in the next succeeding fiscal year and
(ii) any such Native American Investments made in any fiscal year shall be
counted against the $5,000,000 base amount with respect to such fiscal year
after being counted against any Native American Investment Rollover Amount
available with respect to such fiscal year;

 

(q)           Investments of a Restricted Subsidiary acquired after the Closing
Date or of a Person merged into the Borrower or merged or consolidated with a
Restricted Subsidiary in accordance with Section 7.04 after the Closing Date, to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;

 

(r)            Investments consisting of the contribution or other transfer of
(i) real estate described on Part 1 of Schedule 7.02(r) (and owned by a Native
American Subsidiary on the Closing Date) pursuant to a Native American Contract,
so long as the Tribal Trust Property Release Conditions are satisfied at the
time of such contribution or transfer, (ii) the real property described in
Item 2 of Part 2 of Schedule 7.02(r), so long as title to such real property is
transferred to the Federated Indians of Graton Rancheria or its nominee and
(iii) real estate described in Item 1 of Part 2 of Schedule 7.02(r) to a joint
venture, so long as no Default then exists;

 

(s)           Investments consisting of Support Agreements to the extent such
Support Agreements are permitted in accordance with Section 7.03(q);

 

(t)            [reserved];

 

(u)           Investments in Unrestricted Subsidiaries made using the proceeds
of Cure Note (as defined in the Equity Rights Agreement) Indebtedness to the
extent such proceeds are contributed as capital to the Borrower and applied
substantially concurrently to cure or prevent a Specified Event (as defined in
the Equity Rights Agreement) other than a Specified Event occurring by reason of
this Agreement; and

 

(v)           so long as immediately before and immediately after giving effect
to any such Investment, (i) no Default has occurred and is continuing, (ii) the
Borrower and the Restricted Subsidiaries will be in Pro Forma Compliance with
the covenants set forth in Section 7.11, and (iii) the First Lien Leverage Ratio
(as determined on a Pro Forma Basis after giving effect to such Investments)
shall be less than or equal to 4.50:1.00, with the compliance under the
preceding clauses (ii) and (iii) determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) or (b) as though such Investments had been made as
of the first day of the four-quarter fiscal

 

153

--------------------------------------------------------------------------------


 

period covered thereby and evidenced by a certificate from the principal
accounting officer of the Borrower demonstrating such compliance in reasonable
detail, Investments in SC Interactive Investor LLC and its Subsidiaries in an
aggregate amount from and after the Closing Date not to exceed $50,000,000;

 

provided, that no Investment in an Unrestricted Subsidiary that would otherwise
be permitted under this Section 7.02 shall be permitted hereunder to the extent
that any portion of such Investment is used to make any prepayments,
redemptions, purchases, defeasances and other payments in respect of Junior
Financing.

 

SECTION 7.03.          Indebtedness.  Create, incur, assume or suffer to exist
any Indebtedness, except:

 

(a)           Indebtedness of the Loan Parties under the Loan Documents;

 

(b)           Indebtedness outstanding on the Closing Date and listed on
Schedule 7.03(b) and any Permitted Refinancing thereof;

 

(c)           Guarantees by the Borrower and the Restricted Subsidiaries in
respect of Indebtedness of the Borrower or any Restricted Subsidiary otherwise
permitted hereunder; provided that (A) no Guarantee by any Restricted Subsidiary
of any Junior Financing shall be permitted unless such Restricted Subsidiary
shall have also provided a Guarantee of the Obligations substantially on the
terms set forth in the Guaranty, (B) if the Indebtedness being Guaranteed is
subordinated to the Obligations in Lien priority and/or right of payment, such
Guarantee shall be subordinated to the Guarantee of the Obligations in Lien
priority and/or right of payment, as the case may be, on terms at least as
favorable to the Lenders as those contained in the subordination of such
Indebtedness and/or Lien securing the same and (C) any Guarantee by the Borrower
or any Restricted Subsidiary of Indebtedness of any Restricted Subsidiary that
is an Immaterial Subsidiary shall only be permitted to the extent constituting
an Investment expressly permitted by Section 7.02 (other than
clause (e) thereof);

 

(d)           Indebtedness of the Borrower or any Restricted Subsidiary owing to
the Borrower or any other Restricted Subsidiary to the extent constituting an
Investment expressly permitted by Section 7.02; provided that, (i) all such
Indebtedness shall be evidenced by an Intercompany Note and, in the case of an
Intercompany Note issued to a Subsidiary Guarantor, pledged to the
Administrative Agent for the benefit of the Secured Parties in accordance with
the Collateral Documents and Section 6.11 and (ii) all such Indebtedness of any
Subsidiary Guarantor owed to any Person that is not a Subsidiary Guarantor shall
be subject to the subordination terms set forth in the Intercompany Note;

 

(e)           (i) so long as immediately after giving effect to the incurrence
of any such Indebtedness, no Event of Default has occurred and is continuing and
the Borrower and the Restricted Subsidiaries will be in Pro Forma Compliance
with the covenants set forth in Section 7.11, Capitalized Lease Indebtedness and
other Indebtedness (including Capitalized Leases) financing the acquisition of
furniture, fixtures and equipment (including gaming equipment), software, and
associated warranties and/or service contracts (all of which shall be of a type
that is readily removable from and not integral to the structure of any Real
Property or

 

154

--------------------------------------------------------------------------------


 

improvements thereon); provided that such Indebtedness is incurred concurrently
with or within two hundred seventy (270) days after the applicable acquisition,
and (ii) any Permitted Refinancing of any Indebtedness set forth in the
immediately preceding clause (i); provided further that the aggregate principal
amount of all Indebtedness permitted under this Section 7.03(e) (including all
Permitted Refinancing Indebtedness described in preceding clause (ii)), shall
not exceed $75,000,000 at any time outstanding;

 

(f)            Indebtedness in respect of Swap Contracts designed to hedge
against interest rates, foreign exchange rates or commodities pricing risks of
the Borrower or its Restricted Subsidiaries incurred in the ordinary course of
business and not for speculative purposes;

 

(g)           Indebtedness representing deferred compensation to employees of
the Borrower and the Restricted Subsidiaries incurred in the ordinary course of
business;

 

(h)           Indebtedness consisting of promissory notes issued by the Borrower
to current or former officers, directors, managers and employees, their
respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of Holdco or the Borrower permitted by
Section 7.06(d); provided that (i) such Indebtedness shall be subordinated in
right of payment to the Obligations on terms reasonably satisfactory to the
Administrative Agent (it being understood that, subject to the dollar limitation
described below, such subordination provisions shall permit the payment of
interest and principal in cash if no Event of Default has occurred and is
continuing) and (ii) the aggregate amount of all cash payments (whether
principal or interest) made by the Borrower in respect of such notes since the
Closing Date, when combined with the aggregate amount of Restricted Payments
made pursuant to Section 7.06(d) since the Closing Date, shall not exceed
$10,000,000;

 

(i)            Indebtedness incurred by the Borrower or the Restricted
Subsidiaries in (i) a Permitted Acquisition, (ii) any other Investment expressly
permitted hereunder or (iii) any Disposition, in the case of each of the
foregoing clauses (i), (ii) and (iii), constituting customary indemnification
obligations or customary obligations in respect of purchase price or other
similar adjustments;

 

(j)            Indebtedness consisting of obligations of the Borrower or the
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with Permitted Acquisitions
or any other Investment expressly permitted hereunder;

 

(k)           (i) Cash Management Obligations and other Indebtedness in respect
of netting services, overdraft protections and similar arrangements in each case
in connection with deposit accounts and (ii) Indebtedness of the Borrower and
its Restricted Subsidiaries arising under the Wells Fargo Indemnification
Agreement;

 

(l)            Indebtedness consisting of (i) the financing of insurance
premiums or (ii) take-or-pay obligations contained in supply arrangements, in
each case, in the ordinary course of business;

 

155

--------------------------------------------------------------------------------


 

(m)          Indebtedness incurred by the Borrower or any of the Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances or similar instruments issued or created in the ordinary course of
business in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to reimbursement-type obligations regarding
workers compensation claims; provided that any reimbursement obligations in
respect thereof are reimbursed within 30 days following the incurrence thereof;

 

(n)           obligations in respect of performance, bid, appeal and surety
bonds and performance and completion guarantees and similar obligations provided
by the Borrower or any of the Restricted Subsidiaries or obligations in respect
of letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

 

(o)           (i) Indebtedness of the Loan Parties under the Senior Unsecured
Notes, so long as the principal amount of such Indebtedness does not exceed
$500,000,000 at any time, (ii) additional unsecured Indebtedness of the Borrower
and its Restricted Subsidiaries so long as, after giving effect thereto, no
Default has occurred and is continuing, the Borrower shall be in compliance with
Section 7.11 and the Required Incurrence Interest Coverage Ratio shall be
greater than 2.00:1.00, in each case, determined on a Pro Forma Basis, based on
the financial information most recently delivered to the Administrative Agent
and the Lenders under Sections 6.01(a) or (b) as though the incurrence of such
Indebtedness had occurred on the first day of the four-quarter fiscal period
covered thereby and remained outstanding through the end of such four-quarter
fiscal period and evidenced by a certificate of a Responsible Officer of the
Borrower demonstrating such compliance calculation in reasonable detail and
(iii) Permitted Refinancing Indebtedness in respect of the Indebtedness
described in the preceding clause (ii);

 

(p)           all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest (other
than pay-in-kind interest or other interest capitalized as principal) on
obligations described in clauses (a) through (o) above;

 

(q)           Guarantees consisting of Support Agreements of the Borrower and
its Restricted Subsidiaries in an aggregate amount not exceeding $75,000,000 at
any time;

 

(r)            Indebtedness of the Borrower under the LandCo Support Agreement;
and

 

(s)           for the period from the Closing Date through the seventh (7th)
Business Day following the Closing Date, Indebtedness of the Borrower in respect
of the Original Financing Agreement described in clause (c) of the definition
thereof in an aggregate principal amount not to exceed $0 (reduced by any
principal payments from time to time made thereon); provided that all such
outstanding Indebtedness has been called or notified for redemption or other
termination as provided in Section 4.01(b).

 

SECTION 7.04.          Fundamental Changes.  Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that:

 

156

--------------------------------------------------------------------------------


 

(a)           any Restricted Subsidiary may merge with (i) the Borrower;
provided that (x) the Borrower shall be the continuing or surviving Person and
(y) such merger does not result in the Borrower ceasing to be incorporated under
the Laws of the United States, any state thereof or the District of Columbia, or
(ii) any one or more other Restricted Subsidiaries; provided further that when
any Restricted Subsidiary that is not an Immaterial Subsidiary is merging with
another Restricted Subsidiary that is an Immaterial Subsidiary, the continuing
or surviving Person shall not be an Immaterial Subsidiary;

 

(b)           any Restricted Subsidiary may liquidate or dissolve or change its
legal form (provided that (A) such transaction shall not reduce the Borrower’s
direct or indirect share of the aggregate ordinary voting power and aggregate
equity value in such Restricted Subsidiary, (B) the Borrower or Restricted
Subsidiary shall comply with its obligations under Sections 6.11 and 6.13 in
connection with such transaction and (C) such transaction shall have been
undertaken for a valid purpose (which includes the reduction of taxes for direct
or indirect owners of Equity Interests in the Borrower) and shall not be
disadvantageous to the Lenders in any manner);

 

(c)           any Restricted Subsidiary may Dispose of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to the Borrower or to
another Restricted Subsidiary; provided that if the transferor in such a
transaction is not an Immaterial Subsidiary or the Borrower, then (i) the
transferee must either be the Borrower or a Subsidiary Guarantor that is not an
Immaterial Subsidiary or (ii) to the extent constituting an Investment, such
Investment must be a permitted Investment in accordance with Section 7.02 (other
than by reason of Section 7.02(e));

 

(d)           so long as no Default exists or would result therefrom, any
Restricted Subsidiary may merge with any other Person in order to effect an
Investment permitted pursuant to Section 7.02; provided that the continuing or
surviving Person shall be a Restricted Subsidiary, which together with each of
its Restricted Subsidiaries, shall have complied with the requirements of
Section 6.11;

 

(e)           so long as no Default exists or would result therefrom, the
Borrower or any Restricted Subsidiary may consummate a merger, dissolution,
liquidation, consolidation or Disposition, the purpose of which is to effect a
Disposition permitted pursuant to Section 7.05; and

 

(f)            notwithstanding anything set forth in this Section 7.04, in this
Agreement or in any other Loan Document, if any one or more Additional
Management Agreements are entered into pursuant to which the Borrower Management
Agreement, the Opco Management Agreement and the GVR Management Agreement are
consolidated, in each case in accordance with this Agreement, then the Borrower
and the Restricted Subsidiaries may (a) dissolve IP Holdco and transfer all of
its assets to the Borrower or otherwise cause IP Holdco to be merged into the
Borrower and (b) terminate any of the Borrower IP Agreements, the Opco IP
Agreements or the GVR IP Agreement or any other Affiliated IP Agreements.

 

provided that in the case of clauses (a), (b), (c) and (f) above, (x) the
security interest of the Administrative Agent in the property of such person
formed by such merger or consolidation (or such Person resulting from such
change in corporate form) shall be no less favorable than the

 

157

--------------------------------------------------------------------------------


 

security interest of the Administrative Agent in the property of the Borrower or
Subsidiary prior to such merger or consolidation (or change in corporate form)
and (y) the Guarantee by such person formed by such merger or consolidation (or
such Person resulting from such change in corporate form) of the Obligations
shall be no less favorable to the Lenders than the Guarantees of the Obligations
of the Subsidiary prior to such merger or consolidation (or change in corporate
form), in each case, as reasonably determined by the Administrative Agent.

 

SECTION 7.05.          Dispositions.  Make any Disposition or enter into any
agreement (other than any non-binding agreement contingent upon obtaining the
consent of the Required Lenders) to make any Disposition, except:

 

(a)           Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business, and Dispositions of
furniture, fixtures and equipment no longer used or useful in the ordinary
course of business of the Loan Parties;

 

(b)           Dispositions of inventory (including Cage Cash) and assets of de
minimis value, in any case in the ordinary course of business;

 

(c)           Dispositions of property (other than Real Property) in the
ordinary course of business to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of similar replacement property;

 

(d)           Dispositions of property to the Borrower or to a Restricted
Subsidiary; provided that if the transferor of such property is a Subsidiary
Guarantor that is not an Immaterial Subsidiary or the Borrower (i) the
transferee thereof must either be the Borrower or another Subsidiary Guarantor
that is not an Immaterial Subsidiary or (ii) to the extent such transaction
constitutes an Investment, such transaction is permitted under Section 7.02
(other than by reason of Section 7.02(e));

 

(e)           (i) Permitted Liens constituting Dispositions and
(ii) Dispositions permitted by (x) Section 7.04 and (y) Section 7.06;

 

(f)            non-assignable, non-sublicensable licenses of information
technology systems to a Manager pursuant to any Management Agreement or a
license agreement executed in connection therewith;

 

(g)           Dispositions of Cash Equivalents in the ordinary course of
business;

 

(h)           Real Property Leases and other leases, licenses, subleases or
sublicenses, in each case, granted to others in the ordinary course of business
and which do not materially interfere with the business of the Borrower or the
Restricted Subsidiaries;

 

(i)            transfers of property subject to Casualty Events upon receipt of
the Net Cash Proceeds of such Casualty Event;

 

(j)            Dispositions of property not otherwise permitted under this
Section 7.05; provided that (i) at the time of such Disposition (other than any
such Disposition made pursuant

 

158

--------------------------------------------------------------------------------


 

to a legally binding commitment entered into at a time when no Default exists),
no Default shall exist or would result from such Disposition, (ii) the aggregate
Fair Market Value of all property Disposed of in reliance on this
clause (j) shall not exceed $200,000,000 in the aggregate, and (iii) with
respect to any Disposition pursuant to this clause (j), the Borrower or a
Restricted Subsidiary shall receive not less than 75% of such consideration in
the form of cash, Cash Equivalents or (except in connection with the Disposition
of any business or operation containing table games or slot machines) Equity
Interests in the entity or joint venture to which the assets subject to such
Disposition were transferred, in each case, at the time of the consummation of
such Disposition (in each case, free and clear of all Liens at the time
received, other than nonconsensual Permitted Liens and Liens permitted by
Section 7.01(s) and clauses (i) and (ii) of Section 7.01(t)); provided however,
that for the purposes of this clause (iii), each of the following shall be
deemed to be cash received at closing:  (A) any liabilities (as shown on the
Borrower’s or such Restricted Subsidiary’s most recent balance sheet provided
hereunder or in the footnotes thereto) of the Borrower or such Restricted
Subsidiary, other than liabilities that are by their terms subordinated to the
payment in cash of the Obligations, that are assumed by the transferee with
respect to the applicable Disposition and for which the Borrower and all of the
Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing and (B) any securities received by the Borrower or such
Restricted Subsidiary from such transferee that are converted by the Borrower or
such Restricted Subsidiary into cash (to the extent of the cash received) within
180 days following the closing of the applicable Disposition;

 

(k)           [reserved];

 

(l)            Dispositions of Real Properties (i) that constitute Tribal Trust
Property, to the extent permitted by Section 7.02(r)(i), (ii) to the extent
permitted by Section 7.02(r)(ii), and (iii) to the extent permitted by
Section 7.02(r)(iii);

 

(m)          Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements; and

 

(n)           Dispositions or discounts without recourse of accounts receivable
in connection with the compromise or collection thereof in the ordinary course
of business (and not as part of any financing transaction);

 

provided that (1) any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(e)(ii)(y) and 7.05(l)(ii) and except for
Dispositions from the Borrower or a Restricted Subsidiary to the Borrower or a
Restricted Subsidiary other than an Immaterial Subsidiary), shall be for no less
than the Fair Market Value of such property at the time of such Disposition,
(2) in no case shall the Borrower or any Subsidiary be permitted to effect a
Disposition of (a) GVR, NP Lake Mead LLC, NP Santa Fe LLC, NP Texas LLC, Boulder
LLC, Red Rock LLC, Palace LLC, Sunset LLC or IP Holdco (except, in the case of
IP Holdco, to the extent provided in Section 7.04(f)) or a significant portion
of their respective properties, or (b) any part of the Technology Systems.

 

To the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05 to any Person other than the Borrower or any Restricted Subsidiary,
such Collateral shall be Disposed

 

159

--------------------------------------------------------------------------------


 

of free and clear of the Liens created by the Loan Documents, and the
Administrative Agent shall be authorized to take any actions deemed appropriate
in order to effect the foregoing.

 

SECTION 7.06.          Restricted Payments.  Declare or make or agree to declare
or make, directly or indirectly, any Restricted Payment, or incur any
obligations (contingent or otherwise) to do so, except:

 

(a)           each Restricted Subsidiary may make Restricted Payments (i) to the
Borrower and to other Restricted Subsidiaries and (ii) in the case of a
Restricted Payment by a non-wholly owned Restricted Subsidiary, to the Borrower
and any other Restricted Subsidiary and to each other owner of Equity Interests
of such Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests; provided that no Restricted Payment of the
type described in preceding clause (ii) shall be made at any time an Event of
Default has occurred and is continuing;

 

(b)           the Borrower and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in the Equity Interests
(other than Disqualified Equity Interests not otherwise permitted by
Section 7.03) of such Person; provided that to the extent required pursuant to
the Collateral and Guarantee Requirement or the Collateral Documents, such
Equity Interests shall be pledged to the Administrative Agent and, in the case
of a Restricted Payment by a non-wholly owned Restricted Subsidiary, to the
Borrower and any other Restricted Subsidiary and to each other owner of Equity
Interests of such Restricted Subsidiary based on their relative ownership
interests of the relevant class of Equity Interests;

 

(c)           to the extent constituting Restricted Payments, the Borrower and
the Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.04 or 7.08 other than
Sections 7.08(a) and (c);

 

(d)           the Borrower may make Restricted Payments to allow any direct or
indirect parent thereof to pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests of Holdco by any future,
present or former employee, manager or director of the Borrower or any of its
Restricted Subsidiaries (other than the Fertitta Brothers or any of their
Affiliates) upon the death, disability or termination of employment of such
persons or pursuant to any employee, manager or director equity plan, employee,
manager or director stock option plan or any other employee, manager or director
benefit plan or any agreement (including any stock subscription or shareholder
agreement) with any employee, manager or director of the Borrower or any of its
Restricted Subsidiaries (other than the Fertitta Brothers or any of their
Affiliates); provided that the aggregate amount of Restricted Payments made
pursuant to this clause (d) after the Closing Date, when combined with the
aggregate amount of all cash payments (whether principal or interest) made by
the Borrower in respect of any promissory notes pursuant to
Section 7.03(h) after the Closing Date, shall not exceed $10,000,000;

 

(e)           the Borrower and its Restricted Subsidiaries may make Restricted
Payments to the Holding Companies:

 

160

--------------------------------------------------------------------------------


 

(i)            the proceeds of which shall be used by a Holding Company to pay
franchise taxes and other fees, taxes and expenses required to maintain its
limited liability company existence; and

 

(ii)           of up to $2,500,000 per year (in the aggregate with any loans and
advances made to the Holding Companies pursuant to Section 7.02(m) in reliance
on this clause (e)(ii)), the proceeds of which shall be used by the Holding
Companies to pay corporate overhead expenses;

 

(f)            in addition to the foregoing Restricted Payments and so long as
(i) no Default shall have occurred and be continuing or would result therefrom,
(ii) immediately after giving effect thereto the Borrower and the Restricted
Subsidiaries will be in Pro Forma Compliance with the covenants set forth in
Section 7.11, (iii) with respect to Restricted Payments made using the
Restricted Payment Base Basket, the Required Incurrence Interest Coverage Ratio
shall be greater than 2.00:1.00 (as determined on a Pro Forma Basis after giving
effect to such Restricted Payments), and (iv) with respect to Restricted
Payments made using the Restricted Payment Builder Basket, the First Lien
Leverage Ratio (as determined on a Pro Forma Basis after giving effect to such
Restricted Payments) shall be less than or equal to 4.50:1.00, with the
compliance under the preceding clauses (ii), (iii) and (iv) determined on the
basis of the financial information most recently delivered to the Administrative
Agent and the Lenders pursuant to Section 6.01(a) or (b) as though such
Restricted Payments had been made as of the first day of the four-quarter fiscal
period covered thereby and evidenced by a certificate from the principal
accounting officer of the Borrower demonstrating such compliance in reasonable
detail and indicating whether a particular Restricted Payment is being made
using the Restricted Payment Base Basket (and, if so, whether it is using the
Initial Restricted Payment Base Basket) or the Restricted Payment Builder Basket
(it being understood that the Borrower shall be permitted to elect to use either
basket or a combination of the two baskets, to the extent available, in respect
of any particular Restricted Payment), Restricted Payments in an aggregate
amount from and after the Closing Date not to exceed the sum of (A) an amount
equal to $150,000,000 (the amount described in this clause (A), the “Initial
Restricted Payment Base Basket”), plus (B) an amount equal to the Project
Reimbursements received by the Borrower and its Restricted Subsidiaries from
Persons other than Loan Parties after the Closing Date that is Not Otherwise
Applied (the cumulative amount available for Restricted Payments pursuant to
clauses (A) and (B), less the aggregate amount of Investments made in reliance
on Section 7.02(n)(B), collectively, the “Restricted Payment Base Basket”) plus
(C) the aggregate amount of the Net Cash Proceeds of Permitted Equity Issuances
(other than Permitted Equity Issuances made pursuant to Section 8.04) received
by the Borrower (provided, that, in the case of any such Permitted Equity
Issuances by the Holding Companies, such Net Cash Proceeds shall have been
received by the Borrower in the form of a capital contribution from the
applicable Holding Company), in each case after the Closing Date that are Not
Otherwise Applied and, plus (D) the amount of Cumulative Excess Cash Flow that
is Not Otherwise Applied, plus (E) an amount equal to the returns or refunds of
Qualifying Investments (excluding any interest, earnings, returns or other gains
in respect of such Qualifying Investments determined in the manner set forth in
Section 1.03(d)) received by the Borrower and its Restricted Subsidiaries from
Persons other than Loan Parties after the Closing Date that is Not Otherwise
Applied (the cumulative amount available for Restricted Payments pursuant to
clauses (C) through (E), collectively, the

 

161

--------------------------------------------------------------------------------


 

“Restricted Payment Builder Basket”), minus (F) the aggregate amount of
Investments made in reliance on Section 7.02(n)(B); and

 

(g)           the Borrower may make Restricted Payments to Holdco, the proceeds
of which shall be distributed by Holdco to the Principal BlockerCos:

 

(i)            which distributions shall be used by the Principal BlockerCos to
pay franchise taxes and other fees, taxes and expenses required to maintain its
limited liability company existence; and

 

(ii)           of up to $250,000 during the first twelve months after the
Closing Date and up to $100,000 during any twelve-month period thereafter (in
the aggregate with any loans and advances made to the Holdco pursuant to
Section 7.02(m) in reliance on this paragraph (g)), which distributions shall be
used by the Principal BlockerCos to pay corporate overhead expenses.

 

SECTION 7.07.          Change in Nature of Business.  Engage in any material
line of business substantially different from those lines of business conducted
by the Borrower and the Restricted Subsidiaries on the date hereof or any
business reasonably related or ancillary thereto.

 

SECTION 7.08.          Transactions with Affiliates.  Enter into any transaction
(or series of related transactions) of any kind with any Affiliate of the
Borrower or any of its Subsidiaries, whether or not in the ordinary course of
business, other than (a) transactions among the Borrower and the Subsidiary
Guarantors or any entity that becomes a Subsidiary Guarantor as a result of such
transaction, (b) on terms substantially as favorable to the Borrower or such
Subsidiary as would be obtainable by the Borrower or such Subsidiary at the time
in a comparable arm’s-length transaction with a Person other than an Affiliate,
provided that (i) with respect to any transaction (or series of related
transactions) involving consideration of more than $2,000,000, such transaction
shall be approved by the majority of the directors of the Holding Companies (or,
following a Qualified IPO of the Borrower, a majority of the board of directors
of the Borrower) and (ii) with respect to any transaction (or series of related
transactions) involving consideration of more than $20,000,000, the Borrower
shall have received a favorable fairness opinion from a reputable third-party
appraiser of recognized standing, (c) loans and other transactions by the
Borrower and the Restricted Subsidiaries to the extent expressly permitted under
this Article 7, (d) employment and severance arrangements between the Borrower
and its Restricted Subsidiaries and their respective officers and employees in
the ordinary course of business, (e) payments by the Holding Companies, the
Borrower and their respective Subsidiaries pursuant to, and in accordance with
the terms of, the Holding Company Tax Sharing Agreement or a Subsidiary Tax
Sharing Agreement, as applicable, provided that payments in respect of the
Holding Companies members’ actual state and United States federal income tax
liabilities in respect of income earned by Unrestricted Subsidiaries during any
period shall be permitted solely to the extent of payments received from (or
credits used by) Unrestricted Subsidiaries pursuant to the Subsidiary Tax
Sharing Agreements with respect to such period, (f) the payment of customary
fees and reasonable out of pocket costs to, and indemnities provided on behalf
of, directors, officers, board managers and employees of the Borrower and its
Restricted Subsidiaries in the ordinary course of business to the extent

 

162

--------------------------------------------------------------------------------


 

attributable to the ownership or operation of the Borrower and its Restricted
Subsidiaries, (g) transactions pursuant to permitted agreements in existence on
the Closing Date and set forth on Schedule 7.08 or any amendment thereto to the
extent such an amendment is not adverse to the Lenders in any material respect,
(h) transactions pursuant to the Management Agreements and, subject to the
Management Fee Subordination Agreements, payment of fees and expenses owing
thereunder, (i) dividends, redemptions and repurchases permitted under
Section 7.06, (j) the Non-Compete Agreement, (k) transactions pursuant to the
Borrower IP Agreements, Opco IP Agreements and the GVR IP Agreements,
(l) customary expense sharing arrangements entered into between the Borrower and
Unrestricted Subsidiaries in the ordinary course of business pursuant to which
such Unrestricted Subsidiaries shall reimburse the Borrower for certain shared
expenses, and (m) payments by the Holding Companies or their respective
Subsidiaries to a Manager and its Subsidiaries (other than the Holding Companies
and their respective Subsidiaries) pursuant to, and in accordance with the terms
of, the Manager Allocation Agreement.

 

SECTION 7.09.          Burdensome Agreements.  Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary of the Borrower to pay
dividends or other distributions with respect to any of its Equity Interests or
to make or repay loans or advances to the Borrower or any other Restricted
Subsidiary or to Guarantee Indebtedness of the Borrower or any other Restricted
Subsidiary or (b) the Borrower or any Restricted Subsidiary to create, incur,
assume or suffer to exist Liens on property of such Person for the benefit of
the Secured Parties with respect to the Facilities and the Obligations or under
the Loan Documents or any Holding Company on the Collateral pledged by such
Holding Company with respect to the Facilities and the Obligations; provided
that the foregoing clauses (a) and (b) shall not apply to Contractual
Obligations which (i) (x) exist on the Closing Date and (to the extent not
otherwise permitted by this Section 7.09) are listed on Schedule 7.09 and (y) to
the extent Contractual Obligations permitted by clause (x) are set forth in an
agreement evidencing Indebtedness, are set forth in any agreement evidencing any
permitted renewal, extension or refinancing of such Indebtedness so long as such
renewal, extension or refinancing does not, in the reasonable opinion of the
Administrative Agent, expand the scope of such limits in such Contractual
Obligation, (ii) are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary of the Borrower, so
long as such Contractual Obligations were not entered into in contemplation of
such Person becoming a Restricted Subsidiary of the Borrower; provided further,
that this clause (ii) shall not apply to Contractual Obligations that are
binding on a Person that becomes a Restricted Subsidiary pursuant to
Section 6.14 at the time it so becomes a Restricted Subsidiary, (iii) arise in
connection with any Disposition permitted by Section 7.05, so long as such
restrictions relate solely to the assets subject thereto, (iv) subject to
Sections 6.11 and 6.13, are customary provisions in joint venture agreements and
other similar agreements applicable to joint ventures permitted under
Section 7.02 and applicable solely to such joint venture entered into in the
ordinary course of business, (v) are negative pledges and restrictions on Liens
in favor of any holder of Indebtedness permitted under Section 7.03 but solely
to the extent any negative pledge relates to the property financed by or the
subject of such Indebtedness (and excluding in any event any Indebtedness
constituting any Junior Financing), (vi) are customary restrictions on leases,
subleases, licenses or asset sale agreements otherwise permitted hereby so long
as such restrictions solely relate to the assets subject thereto, (vii) comprise
restrictions imposed by any agreement relating to secured Indebtedness permitted

 

163

--------------------------------------------------------------------------------

 


 

pursuant to Section 7.03(e) to the extent that such restrictions apply only to
the property or assets securing such Indebtedness, (viii) are customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of the Borrower or any Restricted Subsidiary, (ix) subject to
Section 6.13, are customary provisions restricting assignment of any agreement
entered into in the ordinary course of business, or (x) are restrictions on cash
or other deposits imposed by customers under contracts entered into in the
ordinary course of business.

 

SECTION 7.10.            Use of Proceeds.  Use the proceeds of any Credit
Extension, whether directly or indirectly, in a manner inconsistent with the
uses described in Section 5.23.

 

SECTION 7.11.            Financial Covenants.

 

(a)           Total Leverage Ratio.  Permit the Total Leverage Ratio as of the
last day of any Test Period (beginning with the Test Period ending on March 31,
2013) to be greater than the ratio set forth below opposite the last day of such
Test Period:

 

Fiscal Year

 

March 31

 

June 30

 

September 30

 

December 31

 

2013

 

8.00:1.00

 

8.00:1.00

 

8.00:1.00

 

8.00:1.00

 

2014

 

7.75:1.00

 

7.25:1.00

 

7.25:1.00

 

7.00:1.00

 

2015

 

6.75:1.00

 

6.50:1.00

 

6.50:1.00

 

6.00:1.00

 

2016

 

5.75:1.00

 

5.75:1.00

 

5.50:1.00

 

5.50:1.00

 

2017

 

5.50:1.00

 

5.50:1.00

 

5.00:1.00

 

5.00:1.00

 

 

(b)           Interest Coverage Ratio.  Permit the Interest Coverage Ratio for
any Test Period (beginning with the Test Period ending on March 31, 2013) to be
less than the ratio set forth below opposite the last day of such Test Period:

 

Fiscal Year

 

March 31

 

June 30

 

September 30

 

December 31

 

2013

 

2.00:1.00

 

2.00:1.00

 

2.00:1.00

 

2.00:1.00

 

2014

 

2.50:1.00

 

2.50:1.00

 

2.50:1.00

 

2.50:1.00

 

2015

 

2.50:1.00

 

2.50:1.00

 

3.00:1.00

 

3.00:1.00

 

2016

 

3.00:1.00

 

3.00:1.00

 

3.00:1.00

 

3.00:1.00

 

2017

 

3.00:1.00

 

3.00:1.00

 

3.00:1.00

 

3.00:1.00

 

 

SECTION 7.12.            Accounting Changes.  Make any change in fiscal year;
provided however, that the Borrower may elect (by providing 30 days’ prior
written notice to the Administrative Agent) to change its fiscal year end to any
other date reasonably acceptable to the Administrative Agent; provided further,
that no such election shall become effective until the Borrower and the
Administrative Agent shall have entered into such amendments to this Agreement
and the other Loan Documents as may be required, in the judgment of the
Administrative Agent (but without prejudice to its rights under Article VIII),
to preserve the intended benefits of the baskets, restrictions, reporting
requirements and other provisions of this Agreement and the other Loan Documents
that tie to the fiscal year of the Borrower (with the Required Lenders hereby
authorizing the Administrative Agent to execute and deliver such amendments on
their behalf).

 

164

--------------------------------------------------------------------------------


 

SECTION 7.13.            Prepayments, etc. of Indebtedness.  (a) Prepay, redeem,
purchase, defease (including substance or legal defeasance), set apart assets
for a sinking fund or similar fund or otherwise satisfy prior to the scheduled
maturity thereof in any manner (including any principal payments, it being
understood that payments of regularly scheduled interest shall be permitted) any
Indebtedness that is required to be subordinated (in “right of payment” or on a
“lien priority” basis) to the Obligations pursuant to the terms of the Loan
Documents, any other Indebtedness (excluding Indebtedness permitted under
Sections 7.03(e) and (q)) in excess of the Threshold Amount (including the
Indebtedness incurred pursuant to the Senior Unsecured Notes) or any Permitted
Refinancing of any of the foregoing Indebtedness (collectively, “Junior
Financing”) or make any payment in violation of any subordination terms of any
Junior Financing Documentation, except, so long as no Default shall have
occurred and be continuing or would result therefrom, (i) the refinancing
thereof with the Net Cash Proceeds of any Indebtedness (to the extent such
Indebtedness constitutes a Permitted Refinancing), to the extent not required to
prepay any Loans pursuant to Section 2.05(b), (ii) the conversion of any Junior
Financing to Equity Interests (other than Disqualified Equity Interests) of any
Holding Company, (iii) the prepayment of Indebtedness of the Borrower, any
Holding Company or any Restricted Subsidiary to the Borrower or any Restricted
Subsidiary to the extent permitted by the subordination provisions contained in
the Intercompany Note and (iv) prepayments of Junior Financing made solely with
the Net Cash Proceeds of Permitted Equity Issuances (other than Permitted Equity
Issuances made pursuant to Section 8.04) received by the Borrower (provided,
that, in the case of any such Permitted Equity Issuances by the Holding
Companies, such Net Cash Proceeds shall have been received by the Borrower in
the form of a capital contribution from the applicable Holding Company) after
the Closing Date that are Not Otherwise Applied.

 

 

(b)           Amend, modify or change (i) in any manner adverse to the interests
of the Lenders in any material respect any term or condition of any Junior
Financing Documentation (other than any Senior Unsecured Notes Document) or the
LandCo Support Agreement, or (ii) any term or condition of any Senior Unsecured
Notes Document to the extent such amendment, modification or change would
(A) increase any component of the interest rate or yield provisions applicable
to the Senior Unsecured Notes by more than 2% per annum in the aggregate over
the interest rate or yield provisions applicable to the Senior Unsecured Notes
in effect on the date hereof, (B) change any default or event of default under
the Senior Unsecured Notes Documents in a manner materially adverse to the Loan
Parties, (C) change (to an earlier date) any date upon which a payment of
principal, mandatory redemption, defeasance or sinking fund payment or deposit
or interest is due on the Senior Unsecured Notes Documents or increase the
amount of any such payment redemption, defeasance or deposit due on the Senior
Unsecured Notes, (D) increase materially the obligations of the Loan Parties
under the Senior Unsecured Notes Documents or confer any additional material
rights of the holders of the Senior Unsecured Notes (or a representative on
their behalf) which would be adverse to any Loan Parties or any Lenders in any
material respect or (E) impose any restriction or limitation on the Collateral.

 

(c)           Amend, modify, change or waive any provision of the Holding
Company Tax Sharing Agreement or any Subsidiary Tax Sharing Agreement in any
manner that is adverse to the interests of the Holding Companies, their
Subsidiaries or the Lenders in any material respect or enter into any new tax
sharing agreement, tax allocation agreement, tax indemnification agreement or
similar agreement without the prior written consent of the

 

165

--------------------------------------------------------------------------------


 

Required Lenders (other than a Subsidiary Tax Sharing Agreement on terms
substantially identical to the terms of the existing Subsidiary Tax Sharing
Agreements).

 

(d)           Without the consent of the Administrative Agent, enter into any
contractual arrangement that includes a “key-man” or “change of control”
provision (or comparable provision) other than any “change of control” (or
similar provision) included in any agreement governing Indebtedness or
certificate of designation governing preferred Equity Interests that are, in
either case, permitted by this Agreement and held by Persons not constituting
Affiliates of any Loan Party or any Subsidiary thereof.

 

(e)           Except as expressly permitted in Section 7.04(f), without the
consent of the Administrative Agent, amend, modify, change, or waive in any
manner adverse to the interests of any Holding Company, their Subsidiaries or
the Lenders in any material respect any term or condition of the Manager
Allocation Agreement, the Non-Compete Agreement, any Borrower IP Agreement, any
Opco IP Agreement or any GVR IP Agreement (other than any Affiliated IP
Agreement).

 

(f)            Agree to (or vote in favor of) amending, modifying, changing or
waiving in any manner that is materially adverse to the interests of the Lenders
any term or condition of any Material Contract (other than a Material Contract
referred to in clause (i), (ii), (iii) or (iv) of the definition thereof); it
being acknowledged and agreed by the parties hereto that any amendment,
modification, change or waiver which would have the effect of (i) reducing any
fees payable to the Borrower or any Restricted Subsidiary under any such
Material Contract, (ii) increasing any fees payable by the Borrower or any
Restricted Subsidiary under any such Material Contract, (iii) shortening the
term of any such Material Contract or (iv) allowing fees or other amounts
payable to the Borrower or any Restricted Subsidiary under any such Material
Contract to be paid to Persons other than the Borrower or such Restricted
Subsidiary shall, in each case, be deemed to be materially adverse to the
interests of the Lenders.

 

(g)           Amend, modify, waive or change any provision of any Subsidiary
Cost Allocation Agreement in any manner that is adverse to the interests of the
Borrower, the Restricted Subsidiaries or the Lenders in any material respect or
enter into any new Subsidiary Cost Allocation Agreement or similar agreement
without the prior written consent of the Administrative Agent (other than a
Subsidiary Cost Allocation Agreement on terms substantially identical to the
terms of the Manager Allocation Agreement).

 

SECTION 7.14.            Equity Interests of the Borrower and Restricted
Subsidiaries.  Permit any Domestic Subsidiary that is a Restricted Subsidiary to
be (or become) a non-wholly owned Subsidiary, except (i) as a result of or in
connection with a dissolution, merger, consolidation or Disposition of a
Restricted Subsidiary permitted by Section 7.04 or 7.05 or an Investment in any
Person permitted under Section 7.02 or (ii) so long as such Restricted
Subsidiary continues to be a Subsidiary Guarantor.

 

SECTION 7.15.            The Holding Companies.  Permit any of the Holding
Companies to hold or maintain the ownership of any assets or properties
(including Equity Interests in Subsidiaries) other than (a) the Equity Interests
of the Borrower and (b) cash and Cash Equivalents

 

166

--------------------------------------------------------------------------------


 

SECTION 7.16.            Sale-Leaseback Transactions.  Enter into any
arrangement, directly or indirectly, with any Person whereby it shall sell or
transfer any property, real or personal or mixed, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property which it intends to use for substantially the
same purpose or purposes as the property being sold or transferred except to the
extent that (i) the sale of such property is permitted by Section 7.05 and
(ii) any Capitalized Leases or Liens arising in connection therewith are
permitted by Sections 7.03 and 7.01, respectively.

 

SECTION 7.17.            Management Agreements.

 

Pay any Management Fees (as defined in the Management Agreements) or any other
amounts to any of the Managers except as permitted under the Management Fee
Subordination Agreements.

 

SECTION 7.18.            Designation of Senior Debt.  Designate any Indebtedness
(other than the Indebtedness under the Loan Documents) of the Borrower or any of
the Restricted Subsidiaries as (i) Indebtedness permitted by
Section 4.09(b)(3) of the of the Senior Unsecured Notes Indenture, or
(ii) “Senior Debt,” “Senior Indebtedness”, “Priority Lien Debt”, “Senior Secured
Financing” or similar designation in any Junior Financing Documentation that is
subordinated to the Obligations.

 

ARTICLE VIII

 

Events of Default and Remedies

 

SECTION 8.01.            Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)           Non-Payment.  The Borrower or any other Loan Party fails to pay,
whether at the due date thereof or at a date fixed for prepayment thereof or by
acceleration thereof or otherwise, (i) when and as required to be paid herein,
any amount of principal of any Loan, or (ii) within five (5) Business Days after
the same becomes due, any interest on any Loan or any other amount payable
hereunder or with respect to any other Loan Document; or

 

(b)           Specific Covenants.  The Borrower or any other Loan Party
(i) fails to perform or observe any term, covenant or agreement contained in any
of Section 2.15, 6.03(a), 6.05(a) (solely with respect to the Borrower and each
Restricted Subsidiary that owns a Core Property) or 6.18(c), (f) or (i), 6.22
(but only in so far as the provisions therein relate to the Borrower IP
Agreements, the Opco IP Agreements or the GVR IP Agreements (other than the
Affiliated IP Agreements)), or Article 7 (subject to, in the case of the
financial covenant in Section 7.11, the cure rights contained in Section 8.04
and the following proviso); provided that a Default under Section 7.11 (a
“Financial Covenant Event of Default”) shall not constitute an Event of Default
with respect to any Term Loan unless and until the Majority Revolving Lenders
shall have terminated their Revolving Credit Commitments and, if any amounts are
outstanding under the Revolving Credit Facility, declared all amounts
outstanding under the Revolving Credit Facility to be due and payable,
(ii) fails to perform or observe any covenant or agreement contained in
Section 6.21 or 6.22 on its part to be performed or observed and such failure

 

167

--------------------------------------------------------------------------------


 

continues for ten (10) Business Days after the earlier of actual knowledge
thereof by a Responsible Officer of the Borrower or the applicable Restricted
Subsidiary and notice thereof by the Administrative Agent to the Borrower, or
(iii) fails to perform or observe any covenant or agreement contained in
Section 6.01, 6.02(a), (b), (e) or (f) or 6.10 on its part to be performed or
observed and (so long as no other Default has occurred and is continuing) such
failure continues for ten (10) Business Days after the earlier of actual
knowledge thereof by a Responsible Officer of the Borrower or the applicable
Restricted Subsidiary and notice thereof by the Administrative Agent to the
Borrower; or

 

(c)           Other Defaults.  The Borrower or any other Loan Party fails to
perform or observe any other covenant or agreement (not specified in
Section 8.01(a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for thirty (30) days after the
earlier of actual knowledge thereof by a Responsible Officer of the applicable
Loan Party and notice thereof by the Administrative Agent to the Borrower; or

 

(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document or certificate required to be delivered in connection herewith or
therewith shall be incorrect or misleading in any material respect (or, in the
case of any representation and warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language, in any respect) when made or
deemed made or furnished; or

 

(e)           Cross-Default.  Any Loan Party (i) fails to make any payment
beyond the applicable grace period with respect thereto, if any (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Indebtedness (other than Indebtedness hereunder and any
intercompany Indebtedness among the Borrower and its Restricted Subsidiaries)
having an aggregate principal amount of not less than the Threshold Amount, or
(ii) fails to observe or perform any other agreement or condition relating to
any such Indebtedness, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity; provided that
this clause (e)(ii) shall not apply to secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness; or

 

(f)            Insolvency Proceedings, Etc.  Any Loan Party institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer for it
or for all or any material part of its property; or any receiver, trustee,
custodian, conservator, liquidator, rehabilitator, administrator, administrative
receiver or similar officer is appointed without the application or consent of
such Person and the appointment continues

 

168

--------------------------------------------------------------------------------


 

undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

 

(g)           Inability to Pay Debts; Attachment.  (i) Any Loan Party becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due or makes a general assignment for the benefit of its creditors,
or (ii) any writ or warrant of attachment or execution or similar process is
issued or levied against all or any material part of the property of the Loan
Parties, taken as a whole, and is not released, vacated or fully bonded within
sixty (60) days after its issue or levy; or

 

(h)           Judgments.  There is entered against any Loan Party a final
judgment or order for the payment of money in an aggregate amount exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer has been notified of such judgment or order and has not
denied coverage) and such judgment or order shall not have been satisfied,
vacated, discharged or stayed or bonded pending an appeal for a period of sixty
(60) consecutive days; or

 

(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of any Loan Party in an aggregate amount which could
reasonably be expected to result in a Material Adverse Effect, or (ii) any Loan
Party or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount which could reasonably be expected to result in a Material Adverse
Effect; or

 

(j)            Invalidity of Loan Documents.  Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason (other
than as expressly permitted hereunder or thereunder, including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
or Manager or any other Person contests in writing the validity or
enforceability of any provision of any Loan Document; or any Loan Party or
Manager or any other Person party thereto (other than a Secured Party) denies in
writing that it has any or further liability or obligation under any Loan
Document (other than as a result of repayment in full of the Obligations and
termination of the Aggregate Commitments), or purports in writing to revoke or
rescind any Loan Document; or

 

(k)           Change of Control.  There occurs any Change of Control; or

 

(l)            Collateral Documents.  (i) Any Collateral Document after delivery
thereof pursuant to Section 4.01, 6.11 or 6.13 shall for any reason (other than
pursuant to the terms thereof, including as a result of a transaction permitted
under Section 7.04 or 7.05) cease to create a valid and perfected Lien, with the
priority required by the Collateral Documents, (or other security purported to
be created on the applicable Collateral) on and security interest in any portion
of the Collateral having a Fair Market Value in excess of $2,500,000 purported
to be

 

169

--------------------------------------------------------------------------------


 

covered thereby, subject to Permitted Liens, except to the extent that any such
loss of perfection or priority results from the failure of the Administrative
Agent to maintain possession of certificates actually delivered to it
representing securities pledged under the Collateral Documents or to file
Uniform Commercial Code continuation statements (so long as such failure does
not result from the breach or non-compliance by a Loan Party with the terms of
any Loan Document), or (ii) any of the Equity Interests of the Borrower or any
Subsidiary Guarantor ceasing to be pledged pursuant to the applicable Collateral
Documents free of Liens other than Liens created by the Collateral Documents or
any nonconsensual Permitted Liens arising solely by operation of Law; or

 

(m)          Junior Financing Documentation.  (i) Any of the Obligations of the
Loan Parties under the Loan Documents for any reason shall cease to be “Senior
Indebtedness,” “Senior Debt,” “Priority Lien Debt,” or “Senior Secured
Financing” (or, with respect to each of the foregoing, any comparable term)
under, and as defined in any Junior Financing Documentation or (ii) the
subordination provisions set forth in any Junior Financing Documentation shall,
in whole or in part, cease to be effective or cease to be legally valid, binding
and enforceable against the holders of any Junior Financing, if applicable; or

 

(n)           Loss or Revocation of Casino License.  The occurrence of a License
Revocation (after giving effect to any applicable cure period expressly set
forth in the definition of “License Revocation”) that continues for more than
five (5) Business Days during which time enforcement is not stayed by appeal or
similar proceeding with the applicable Gaming Authority; or

 

(o)           Cessation of Operations.  The Borrower or any Restricted
Subsidiary ceases to operate a casino (and, as applicable, hotel) at any Core
Property or ceases to conduct significant gaming and hotel activities thereon
for any reason whatsoever (other than the operations of an Immaterial Subsidiary
and other than the temporary cessation in connection with alterations permitted
hereunder or restoration following a Casualty Event); or

 

(p)           Amendment or Termination of Material Contracts.  Any Material
Contract (other than Material Contracts referred to in clauses (i) and (iv) of
the definition thereof) shall, in whole or in part, be amended, modified or
changed (or any provision thereof waived) (other than as permitted by
Section 7.13(f)), terminated (other than as permitted in Section 7.04(f) or upon
the expiration of the term thereof), cease to be effective or cease to be the
legally valid, binding and enforceable obligation in any material respect of any
party thereto, in each case if the effect of such amendment, modification,
change, waiver, termination or other action, could reasonably be expected to
have a Material Adverse Effect; or

 

(q)           Amendment or Termination of Certain Contracts.  (i) Any Manager
Document, Management Fee Subordination Agreement, Borrower IP Agreement (other
than any Affiliated IP Agreement), Opco IP Agreement (other than any Affiliated
IP Agreement), GVR IP Agreement (other than any Affiliated IP Agreement), or
Subsidiary Cost Allocation Agreement (or any provision thereof) shall, in whole
or in part, be amended, supplemented, modified or waived (other than as
permitted by Section 6.18, 7.04(f), 7.13(e), or 7.13(g), as the case may be),
terminated (other than upon the expiration of the term thereof), cease to be
effective or cease to be the legally valid, binding and enforceable obligation
in any material respect of any party

 

170

--------------------------------------------------------------------------------


 

thereto or (ii) the Holding Companies, the Borrower or any of the Borrower’s
Restricted Subsidiaries or any other party thereto shall breach any material
provision of, or default in the performance of its payment or other material
obligations under any Manager Document, Subsidiary Cost Allocation Agreement,
Borrower IP Agreement (other than any Affiliated IP Agreement), Opco IP
Agreement (other than any Affiliated IP Agreement), or GVR IP Agreement (other
than any Affiliated IP Agreement); or

 

(r)            IP Holdco.  (i) Except as otherwise permitted under this
Agreement, IP Holdco shall Dispose of or otherwise transfer any of its IP Rights
(other than (x) the Disposition of obsolete assets which are no longer used by
Borrower or any of its Subsidiaries in operation of their business and (y) the
licensing of such IP Rights pursuant to the Borrower IP Agreements, the Opco IP
Agreements, GVR IP Agreements, and substantially similar intercompany license
agreements with other Unrestricted Subsidiaries of the Borrower no less
favorable to IP Holdco than the Borrower IP Agreements, the Opco IP Agreements,
and the GVR IP Agreements), or (ii) IP Holdco shall breach any provision of, or
default in the performance of its obligations under, any Borrower IP Agreement,
Opco IP Agreement or GVR IP Agreement (other than any Affiliated IP Agreement);
or

 

(s)            Tax Sharing Agreements.  (i) Any of the Loan Parties or any of
their Subsidiaries shall breach any material provision of, or default in the
performance of its material obligations under, the Holding Company Tax Sharing
Agreement, or fail to make any payment to any Holding Company or any of their
Subsidiaries (other than the Loan Parties and their respective Subsidiaries) in
respect of taxes attributable to the operations of the Loan Parties or their
respective Subsidiaries, (ii) the Holding Companies or any of their Subsidiaries
(other than the Loan Parties) shall fail to make any material payment to any of
the Loan Parties or their respective Subsidiaries in breach of any material
provision of the Holding Company Tax Sharing Agreement, or (iii) any
Unrestricted Subsidiary or any of its Subsidiaries shall fail to make any
material payment to the Borrower or any other Loan Party in breach of any
material provision of the applicable Subsidiary Tax Sharing Agreement, in each
case other than in accordance with the terms of the respective agreement,
including any applicable grace periods with respect thereto.

 

SECTION 8.02.            Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent may and, at the
request of the Required Lenders shall, take any or all of the following actions,
provided however, that solely in the case of a Financial Covenant Event of
Default, unless and until such Financial Covenant Event of Default shall
constitute an Event of Default with respect to any Term Loan, then the
Administrative Agent shall take such actions at the request of, or with the
consent of, the Majority Revolving Lenders only, and in such case, without
limiting Section 8.01(b), only with respect to the Revolving Credit Facility,
the Swing Line Facility, and any Letters of Credit, L/C Credit Extensions and
L/C Obligations:

 

(a)           declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any

 

171

--------------------------------------------------------------------------------


 

other Loan Document to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrower;

 

(c)           require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to 105% of the then Outstanding Amount thereof);

 

(d)           exercise the right of the Administrative Agent under the Control
Agreements to transfer funds maintained in the deposit accounts and securities
accounts of the Loan Parties to such account as the Administrative Agent shall
determine;

 

(e)           obtain a new Appraisal for each Core Property; and

 

(f)            exercise on behalf of itself and the Lenders all other rights and
remedies available to it and the Lenders under the Loan Documents or applicable
Law;

 

provided that upon the occurrence of any event described in Section 8.01(f) or
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code, the obligation of each Lender to make Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

SECTION 8.03.            Application of Funds.  (a) After the exercise of
remedies (including rights of setoff) provided for in Section 8.02 (or after the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 8.02), any amounts received on account of the
Obligations (whether as a result of a payment under a Guaranty, any realization
on the Collateral, any setoff rights, any distribution in connection with any
proceedings or other action of any Loan Party in respect of Debtor Relief Laws
or otherwise and whether received in cash or otherwise) shall be applied by the
Administrative Agent in the following order:

 

(1)           to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article 3, Sections 6.18(h) and (j) and 6.22(b) and (c)) payable to the
Administrative Agent in its capacity as such;

 

(2)           to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Secured Parties (including Attorney Costs payable under Section 10.04 and
amounts payable under Article 3), ratably among them in proportion to the
amounts described in this clause (2) payable to them;

 

172

--------------------------------------------------------------------------------


 

(3)           to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and L/C Borrowings, ratably among the Secured
Parties in proportion to the respective amounts described in this
clause (3) payable to them;

 

(4)           to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, the termination value of transactions
under Secured Hedge Agreements and the Cash Management Obligations, ratably
among the Secured Parties in proportion to the respective amounts described in
this clause (4) held by them;

 

(5)           to the Administrative Agent for the account of the L/C Issuers, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit;

 

(6)           to the payment of all other Obligations of the Loan Parties that
are due and payable to the Administrative Agent and the other Secured Parties on
such date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other applicable Secured
Parties on such date; and

 

(7)           the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law;

 

provided that any amounts received by the Administrative Agent (for the account
of any L/C Issuer) upon the exercise of remedies available under the L/C
Back-Stop Arrangements shall first be applied to the obligations of the
applicable L/C Issuer in accordance with the terms of the L/C Back-Stop
Arrangements, with any excess amount remaining after such application to be
applied to the other Obligations, if any, in the order set forth above.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause (5) above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, such remaining amount shall be paid to the
Borrower or as otherwise required by Law.

 

(b)           If any Secured Party collects or receives any amounts received on
account of the Obligations to which it is not entitled under
Section 8.03(a) hereof, such Secured Party shall hold the same in trust for the
applicable Secured Parties entitled thereto and shall forthwith deliver the same
to the Administrative Agent, for the account of such Secured Parties, to be
applied in accordance with Section 8.03(a) hereof, in each case until the prior
payment in full in cash of the applicable Obligations of such Secured Parties.

 

173

--------------------------------------------------------------------------------


 

SECTION 8.04.            Borrower’s Right to Cure.  Notwithstanding anything to
the contrary contained in Section 8.01, in the event of any Event of Default
under any covenant set forth in Section 7.11 and until the expiration of the
tenth (10th) day after the date on which financial statements are required to be
delivered with respect to the applicable fiscal quarter hereunder, the Holding
Companies and the Borrower may engage in a Permitted Equity Issuance (provided,
that in the event a Holding Company engages in a Permitted Equity Issuance in
connection with a cure made under this Section, such Holding Company makes a
capital contribution of the proceeds thereof to the Borrower) and the Borrower
may apply the amount of the Net Cash Proceeds thereof to increase Consolidated
EBITDA with respect to such applicable fiscal quarter (such fiscal quarter, a
“Default Quarter”); provided that such Net Cash Proceeds (i) are actually
received by the Borrower (including through capital contribution of such Net
Cash Proceeds by Holdco to the Borrower) no later than ten (10) days after the
date on which financial statements are required to be delivered with respect to
such Default Quarter hereunder, and (ii) do not exceed the aggregate amount
necessary to cause the Borrower to be in compliance with Section 7.11 for the
applicable period (but, for such purpose, not taking into account any repayment
of Indebtedness in connection therewith required pursuant to
Section 2.05(b)(iv)); provided further, that the Borrower and the Holding
Companies shall not be permitted to engage in any more than (A) two Permitted
Equity Issuances pursuant to this Section 8.04 in any period of four consecutive
fiscal quarters or (B) five Permitted Equity Issuances pursuant to this
Section 8.04 during the term of this Agreement.  The parties hereby acknowledge
that this Section 8.04 may not be relied on for purposes of calculating any
financial ratios other than as applicable to Section 7.11 and shall not result
in any adjustment to Consolidated EBITDA other than for purposes of compliance
with Section 7.11 on the last day of a given Test Period (and not, for avoidance
of doubt, for purposes of determining Pro Forma Compliance with Section 7.11 for
any other purposes of this Agreement).

 

ARTICLE IX

 

Administrative Agent and Other Agents

 

SECTION 9.01.            Appointment and Authorization of Agents.  (a) Each
Lender hereby irrevocably appoints, designates and authorizes the Administrative
Agent to take such action on its behalf under the provisions of this Agreement
and each other Loan Document and to exercise such powers and perform such duties
as are expressly delegated to it by the terms of this Agreement or any other
Loan Document, together with such powers as are reasonably incidental thereto. 
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, the Administrative Agent shall have no duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in the other Loan Documents
with reference to any Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law.  Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

 

174

--------------------------------------------------------------------------------


 

(b)           Each L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
each such L/C Issuer shall have all of the benefits and immunities (i) provided
to the Agents in this Article 9 with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article 9 and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

 

(c)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (in its capacities as a
Lender, Swing Line Lender (if applicable), L/C Issuer (if applicable), a
potential Hedge Bank or a potential Cash Management Bank) hereby irrevocably
appoints and authorizes the Administrative Agent (A) to act as the agent of (and
to hold any security interest created by the Collateral Documents for and on
behalf of or in trust for) such Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto and (B) without limiting the generality of the
appointment and authorization of the foregoing clause (A), to enter into the
Collateral Documents.  In this connection, the Administrative Agent, as
“collateral agent” (and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.02 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article 9 (including Section 9.07) (with
respect to any co-agents, sub-agents or attorneys in fact, as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” or
“Administrative Agent” under the Loan Documents), as if set forth in full herein
with respect thereto.

 

SECTION 9.02.            Delegation of Duties.  The Administrative Agent may
execute any of its duties under this Agreement or any other Loan Document
(including for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents or of exercising any
rights and remedies thereunder) by or through agents, employees or
attorneys-in-fact, including for the purpose of any Borrowings, such sub-agents
as shall be deemed necessary by the Administrative Agent, and shall be entitled
to advice of counsel and other consultants or experts concerning all matters
pertaining to such duties.  The Administrative Agent shall not be responsible
for the negligence or misconduct of any agent or sub-agent or attorney-in-fact
that it selects in the absence of gross negligence or willful misconduct by the
Administrative Agent (as determined in the final judgment of a court of
competent jurisdiction).

 

SECTION 9.03.            Liability of Agents.  No Agent-Related Person shall
(a) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct, as determined by the final judgment of a court of competent
jurisdiction, in connection with its duties expressly set forth herein), or
(b) be responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by any Loan Party or any officer
thereof, contained herein or in any other Loan

 

175

--------------------------------------------------------------------------------


 

Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or the perfection or priority of any Lien or security
interest created or purported to be created under the Collateral Documents, or
for any failure of any Loan Party or any other party to any Loan Document to
perform its obligations hereunder or thereunder.  No Agent-Related Person shall
be under any obligation to any Lender or participant to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Loan Party or any Affiliate thereof.

 

SECTION 9.04.            Reliance by Agents.  (a) Each Agent shall be entitled
to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
electronic mail message, statement or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to any Loan Party), independent accountants and other experts selected
by such Agent.  The Administrative Agent shall be permitted, without obtaining
the consent of the Required Lenders, to make any determination hereunder that,
pursuant to the terms hereof, requires the consent, approval or other
determination of the Administrative Agent; provided however that the
Administrative Agent shall be permitted to request instructions from the
Required Lenders with respect to such matters.  Each Agent shall be fully
justified in failing or refusing to take any action under any Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
as it deems appropriate and, if it so requests, it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such
action.  Each Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders (or such greater
number of Lenders as may be expressly required hereby in any instance) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders.

 

(b)           For purposes of determining compliance with the conditions
specified in Section 4.01, each Lender shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Closing Date specifying its objection
thereto.

 

SECTION 9.05.            Notice of Default.  The Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default, except
with respect to defaults in the payment of principal, interest and fees required
to be paid to the Administrative Agent for the account of the Lenders, unless
the Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice.  The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article 8; provided that unless and until
the Administrative Agent has received any such

 

176

--------------------------------------------------------------------------------


 

direction, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Event of
Default as it shall deem advisable or in the best interest of the Lenders.

 

SECTION 9.06.            Credit Decision; Disclosure of Information by Agents. 
Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession.  Each Lender represents to each Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower and the other
Loan Parties hereunder.  Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.

 

SECTION 9.07.            Indemnification of Agents.  Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand the Administrative Agent, the Supplemental Administrative Agents (if
any), each Joint Lead Arranger, each Co-Documentation Agent and the Syndication
Agent and, in each such case, their respective Affiliates, and the officers,
directors, employees, agents and attorneys-in-fact of such Persons (to the
extent not reimbursed by or on behalf of any Loan Party and without limiting the
obligation of any Loan Party to do so), pro rata, and hold harmless each such
Person from and against any and all Indemnified Liabilities incurred by it in
exercising the powers, rights and remedies of the Administrative Agent, the
Supplemental Administrative Agents (if any), a Joint Lead Arranger, a
Co-Documentation Agent or the Syndication Agent or performing duties of the
Administrative Agent, the Supplemental Administrative Agents (if any), a Joint
Lead Arranger, a Co-Documentation Agent or the Syndication Agent hereunder or
under the other Loan Documents or otherwise in its capacity as the
Administrative Agent, the Supplemental Administrative Agents (if any), a Joint
Lead Arranger or the Syndication Agent or, in the case of the Administrative
Agent and the Joint Lead Arrangers, their respective Affiliates, and the
officers, directors, employees, agents and attorneys-in-fact of the
Administrative Agent, any Supplemental Administrative Agents, the
Co-Documentation Agents, the Joint Lead Arrangers and the Syndication Agent, any
and all Indemnified Liabilities incurred by it in making any

 

177

--------------------------------------------------------------------------------


 

determinations of the Administrative Agent, any Supplemental Administrative
Agents, the Co-Documentation Agents, the Joint Lead Arrangers and the
Syndication Agent as described above; provided that no Lender shall be liable
for the payment to any such Person of any portion of such Indemnified
Liabilities resulting from such Person’s own gross negligence or willful
misconduct, as determined by the final judgment of a court of competent
jurisdiction; provided further that no action taken in accordance with the
directions of the Required Lenders (or such other number or percentage of the
Lenders as shall be required by the Loan Documents) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Section 9.07.  In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Liabilities, this Section 9.07 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person.  Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrower.  The
undertaking in this Section 9.07 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.

 

SECTION 9.08.            Agents in their Individual Capacities.  DBCI, DBNY,
Deutsche Bank Securities Inc., Merrill Lynch, Pierce, Fenner & Smith
Incorporated, J.P. Morgan Securities LLC, Credit Suisse LLC, Goldman Sachs
Lending Partners LLC and their respective Affiliates may make loans to, issue
letters of credit for the account of, accept deposits from, acquire Equity
Interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting or other business with each of the Loan Parties and their
respective Affiliates as though such entities were not the Administrative Agent,
the Swing Line Lender, an L/C Issuer or other Agent, as applicable, hereunder
and without notice to or consent of the Lenders.  The Lenders acknowledge that,
pursuant to such activities, any of such entities or its Affiliates may receive
information regarding any Loan Party or its Affiliates (including information
that may be subject to confidentiality obligations in favor of such Loan Party
or such Affiliate) and acknowledge that none of the Administrative Agent, the
Swing Line Lender, the L/C Issuer or other Agent shall be under any obligation
to provide such information to them.  With respect to its Loans, if any, each of
the above entities and their Affiliates shall have the same rights and powers
under this Agreement as any other Lender and may exercise such rights and powers
as though it were not the Administrative Agent, the Swing Line Lender, an L/C
Issuer or other Agent, as applicable, and the terms “Lender” and “Lenders”
shall, if applicable, include the above entities and their Affiliates in their
individual capacities.

 

SECTION 9.09.            Successor Agents.  The Administrative Agent may resign
as the Administrative Agent upon thirty (30) days’ notice to the Lenders and the
Borrower.  If the Administrative Agent resigns under this Agreement, the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall be consented to by the Borrower at all
times other than during the existence of an Event of Default (which consent of
the Borrower shall not be unreasonably withheld or delayed).  If no successor
agent is appointed prior to the effective date of the resignation of the
Administrative Agent, the

 

178

--------------------------------------------------------------------------------


 

Administrative Agent may appoint, after consulting with the Lenders and the
Borrower, a successor agent from among the Lenders.  Upon the acceptance of its
appointment as successor agent hereunder, the Person acting as such successor
agent shall succeed to all the rights, powers and duties of the retiring
Administrative Agent and the term “Administrative Agent,” shall mean such
successor administrative agent and/or supplemental administrative agent, as the
case may be, and the retiring Administrative Agent’s appointment, powers and
duties as the Administrative Agent shall be terminated.  After the retiring
Administrative Agent’s resignation hereunder as the Administrative Agent, the
provisions of this Article 9 and Sections 10.04 and 10.05 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Administrative Agent under this Agreement.  If no successor agent has accepted
appointment as the Administrative Agent by the date which is thirty (30) days
following the retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above.  Upon the acceptance of any appointment
as the Administrative Agent hereunder by a successor and upon the execution and
filing or recording of such financing statements, or amendments thereto, and
such amendments or supplements to the Mortgages, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
request, in order to (a) continue the perfection of the Liens granted or
purported to be granted by the Collateral Documents or (b) otherwise ensure that
the Collateral and Guarantee Requirement is satisfied, the successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges, and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents.  After the retiring
Administrative Agent’s resignation hereunder as the Administrative Agent, the
provisions of this Article 9 and Sections 10.04 and 10.05 shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as the Administrative Agent.

 

 

SECTION 9.10.            Administrative Agent May File Proofs of Claim.  In case
of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(h) and (i), 2.09, 10.04 and
10.05) allowed in such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

179

--------------------------------------------------------------------------------


 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09, 10.04 and 10.05.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

SECTION 9.11.            Collateral and Guaranty Matters.

 

(a)           Each Lender authorizes and directs the Administrative Agent to
enter into the Collateral Documents for the benefit of the Lenders and the other
Secured Parties.  Each Lender hereby agrees, and each holder of any Note by the
acceptance thereof will be deemed to agree, that, except as otherwise set forth
herein, any action taken by the Required Lenders in accordance with the
provisions of this Agreement or the Collateral Documents, and the exercise by
the Required Lenders of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders.  The Administrative Agent is hereby authorized
on behalf of all of the Lenders, without the necessity of any notice to or
further consent from any Lender, from time to time prior to an Event of Default,
to take any action with respect to any Collateral or Collateral Documents which
may be necessary to perfect and maintain perfected the security interest in and
liens upon the Collateral granted pursuant to the Collateral Documents.

 

(b)           The Lenders irrevocably agree:

 

(i)            that any Lien on any property granted to or held by the
Administrative Agent under any Loan Document shall be automatically released
(A) upon termination of the Aggregate Commitments, the payment in full of all
Obligations (other than (x) obligations under Secured Hedge Agreements not yet
due and payable, (y) Cash Management Obligations not yet due and payable and
(z) contingent indemnification obligations not yet accrued and payable (in the
case of clauses (x) and (y), as to which arrangements satisfactory to the
applicable Hedge Bank or Cash Management Bank, as applicable, shall have been
made)) and the cash collateralization (by pledge of, and deposit with or
delivery to the applicable L/C Issuer of, Cash Collateral in an amount equal to
105% of the Outstanding Amount of such Letter of Credit pursuant to
documentation in form and substance reasonably satisfactory to such L/C Issuer),
expiration or termination of, or the implementation of other arrangements
satisfactory to the applicable L/C Issuer in its sole discretion in respect of,
all Letters of Credit (collectively, the “Release Conditions”), (B) at the time
the property subject to such Lien is transferred or to be transferred as part of
or in connection with any transfer permitted hereunder and under each other Loan
Document to any Person other than the

 

180

--------------------------------------------------------------------------------


 

Borrower or any other Loan Party, (C) subject to Section 10.01, if the release
of such Lien is approved, authorized or ratified in writing by the Required
Lenders, or (D) if the property subject to such Lien is owned by a Subsidiary
Guarantor, upon release of such Subsidiary Guarantor from its obligations under
its Guaranty pursuant to clause (iii) below;

 

(ii)           to release or subordinate any Lien on any property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Permitted Lien on such property that is permitted by Section 7.01(i);

 

(iii)          that any Subsidiary Guarantor shall be automatically released
from its obligations under the Guaranty and the Liens granted by such Person
under the Collateral Documents shall be automatically released (A) upon
satisfaction of the Release Conditions or (B) if such Person ceases to be a
Restricted Subsidiary as a result of a transaction or designation permitted
hereunder (including as a result of a Subsidiary Guarantor being designated as
an Unrestricted Subsidiary); provided that no release described in the foregoing
clause (B) shall occur if (after giving effect to such release) such Subsidiary
Guarantor is a guarantor of any Indebtedness of the Borrower or any Restricted
Subsidiary; and

 

(iv)          to release the Liens granted to or held by the Administrative
Agent from the Holding Companies in the Equity Interests of the Borrower
pursuant to the Pledge Agreement upon the occurrence of a Qualified IPO by the
Borrower.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Guaranty pursuant to
this Section 9.11(b).  In each case as specified in this Section 9.11(b), the
Administrative Agent will (and each Lender irrevocably authorizes the
Administrative Agent to), at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release or subordination of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, or to
evidence the release of such Subsidiary Guarantor from its obligations under the
Guaranty, in each case in accordance with the terms of the Loan Documents and
this Section 9.11(b).

 

(c)           The Administrative Agent shall have no obligation whatsoever to
the Lenders or to any other Person to assure that the Collateral exists or is
owned by any Loan Party or is cared for, protected or insured or that the Liens
granted to the Administrative Agent herein or pursuant hereto have been properly
or sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Administrative
Agent in this Section 9.11 or in any of the Collateral Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission or
event related thereto, the Administrative Agent may act in any manner it may
deem appropriate, in its sole discretion, given the Administrative Agent’s own
interest in the Collateral as one of the Lenders and that the Administrative
Agent shall have no duty or liability

 

181

--------------------------------------------------------------------------------


 

whatsoever to the Lenders, except for its gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final and
non-appealable decision).

 

SECTION 9.12.            Other Agents; Joint Lead Arrangers and Managers.  None
of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as a “joint book runner”, “joint lead arranger”,
“co-documentation agent” or “syndication agent” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than,
to the extent any such persons are Lenders hereunder, those applicable to all
Lenders as such (other than the rights to indemnification set forth in
Section 10.04 and their rights as Secured Parties hereunder).  Without limiting
the foregoing, none of the Lenders or other Persons so identified shall have or
be deemed to have any fiduciary relationship with any Lender.  Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
such other Persons in deciding to enter into this Agreement or in taking or not
taking action hereunder.

 

SECTION 9.13.            Appointment of Supplemental Administrative Agents. 
(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction.  It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).

 

(b)           In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article 9 and of
Sections 10.04 and 10.05 that refer to the Administrative Agent shall inure to
the benefit of such Supplemental Administrative Agent and all references therein
to the Administrative Agent shall be deemed to be references to the
Administrative Agent and/or such Supplemental Administrative Agent, as the
context may require.

 

182

--------------------------------------------------------------------------------


 

(c)           Should any instrument in writing from the Borrower, or any other
Loan Party be required by any Supplemental Administrative Agent so appointed by
the Administrative Agent for more fully and certainly vesting in and confirming
to him or it such rights, powers, privileges and duties, the Borrower shall, or
shall cause such Loan Party to, execute, acknowledge and deliver any and all
such instruments promptly upon request by the Administrative Agent.  In case any
Supplemental Administrative Agent, or a successor thereto, shall die, become
incapable of acting, resign or be removed, all the rights, powers, privileges
and duties of such Supplemental Administrative Agent, to the extent permitted by
Law, shall vest in and be exercised by the Administrative Agent until the
appointment of a new Supplemental Administrative Agent.

 

SECTION 9.14.            Cash Management Agreements and Secured Hedge
Agreements.  No Cash Management Bank or Hedge Bank that obtains the benefits of
Article VIII, any Guaranty or any Collateral by virtue of the provisions hereof
or of any Guaranty or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents. 
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Cash Management Agreements and Secured Hedge Agreements unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Bank or Hedge Bank, as the case may be.

 

ARTICLE X

 

Miscellaneous

 

SECTION 10.01.         Amendments, etc.  Except as otherwise set forth in this
Agreement, no amendment, modification, supplement or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders (or the Administrative Agent acting upon
the written instructions of the Required Lenders) and the Borrower or the
applicable Loan Party, as the case may be, and each such waiver, amendment,
modification, supplement or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that, no such
amendment, modification, supplement, waiver or consent shall:

 

(a)           extend or increase the Commitment of any Lender without the
written consent of each Lender directly affected thereby (it being understood
that a waiver of any condition precedent set forth in Section 4.02 or the waiver
of any Default, mandatory prepayment or mandatory reduction of the Revolving
Credit Commitments (other than any such required reduction of the Revolving
Credit Commitments on the Revolving Credit Maturity Date) shall not constitute
an extension or increase of any Commitment of any Lender);

 

183

--------------------------------------------------------------------------------


 

(b)                                 postpone any date scheduled for, or reduce
the amount of, any payment of principal or interest under Section 2.07 or 2.08
or any fees without the written consent of each Lender directly affected
thereby, it being understood that the waiver of (or amendment to the terms of)
any mandatory prepayment of any Loans required under Section 2.05(b) shall not
constitute a postponement of any date scheduled for, or reduction of the amount
of, the payment of principal or interest;

 

(c)                                  reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to
clauses (i) and (iii) of the second proviso to this Section 10.01) any fees or
other amounts payable hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby, it being understood
that any change to the definition of Total Leverage Ratio or in the component
definitions thereof shall not constitute a reduction in any such rate of
interest; provided that, only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;

 

(d)                                 change any provision of this Section 10.01,
the definition of “Required Lenders,” “Majority Revolving Lenders” or “Pro Rata
Share” or Section 2.13 or 8.03 or the second proviso appearing in Section 8.02,
in any such case without the written consent of all Lenders directly affected
thereby or change the order of application of any prepayment of Loans among the
Facilities from the application thereof in Section 2.05(b) in a manner that
materially and adversely affects the Lenders under any Facility without the
consent of (i) in the case of the Revolving Credit Facility, the Majority
Revolving Lenders and (ii) in the case of any other Facility, Lenders holding a
majority of the principal amount of Loans outstanding under such Facility;
provided however, that the definition of “Pro Rata Share” and Section 2.13 may
be amended by the Required Lenders to permit the prepayment of Loans by the
Borrower at a discount to par on terms and conditions approved by the Required
Lenders, so long as any such prepayment is offered on a ratable basis to all
Lenders of the applicable Class (and made ratably to all accepting Lenders of
the applicable Class);

 

(e)                                  other than in a transaction permitted under
Sections 7.04 or 7.05, release all or a substantial portion of the Collateral in
any transaction or series of related transactions, without the written consent
of each Lender;

 

(f)                                   other than in connection with a
transaction permitted under Section 7.04 or 7.05, release all or a substantial
portion of the aggregate value of the Guarantees under the Guaranty, without the
written consent of each Lender; or

 

(g)                                  (i) amend or otherwise modify Section 7.11
(or for the purposes of determining whether the Borrower is in compliance (or
Pro Forma Compliance) with Section 7.11, any defined term used therein),
(ii) waive or consent to any Default resulting from a breach of Section 7.11 or
(iii) alter the rights or remedies of the Majority Revolving Lenders arising
pursuant to Article VIII as a result of a breach of Section 7.11, in each case,
without the written consent of the Majority Revolving Lenders, provided that the
amendments, modifications, waivers and consents described in this clause
(g) shall not require the consent of any Lenders other than the Majority
Revolving Lenders;

 

184

--------------------------------------------------------------------------------


 

and provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; (iv) Section 10.07(h) may
not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification; and (v) the consent of
Lenders holding more than 50% of any Class of Commitments or Loans shall be
required with respect to any amendment that (x) waives any condition precedent
set forth in Section 4.02 solely with respect to the making of Loans or other
extensions of credit by such Class (it being understood that a general waiver of
an existing Default by the Required Lenders or an amendment approved by the
Required Lenders that has the effect of “curing” an existing Default and
permitting the making of Loans or other extensions of credit shall constitute a
waiver of a condition precedent governed under this clause) or (y) by its terms
adversely affects the rights of such Class in respect of payments hereunder in a
manner different than such amendment affects other Classes.  Any such waiver and
any such amendment, modification or supplement in accordance with the terms of
this Section 10.01 shall apply equally to each of the Lenders and shall be
binding on the Loan Parties, the Lenders, the Agents and all future holders of
the Loans and Commitments.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Revolving Credit Commitment of such
Lender may not be increased or extended without the consent of such Lender (it
being understood that any Commitments or Loans held or deemed held by any
Defaulting Lender shall be excluded for a vote of the Lenders hereunder
requiring any consent of the Lenders).

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the “Required Lenders” and
“Majority Revolving Lenders” and the Lenders’ “Pro Rata Share”.

 

Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by
Foreign Subsidiaries in connection with this Agreement may be in a form
reasonably determined by the Administrative Agent and may be, together with this
Agreement or the other Loan Documents, amended and waived with the consent of
the Administrative Agent at the request of the Borrower without the need to
obtain the consent of any other Lender if such amendment or waiver is delivered
in order (i) to comply with local Law or advice of local counsel, (ii) to cure
ambiguities

 

185

--------------------------------------------------------------------------------


 

or defects or (iii) to cause such guarantee, collateral security document or
other document to be consistent with this Agreement and the other Loan
Documents.

 

In addition, subject to Section 2.05(d), notwithstanding the foregoing, this
Agreement may be amended with the written consent of the Administrative Agent,
the Borrower and the Lenders providing the relevant Replacement Term Loans to
permit the refinancing of all outstanding Term Loans of a given Class (the
“Refinanced Term Loans”) with a replacement term loan tranche denominated in
Dollars (the “Replacement Term Loans”) hereunder; provided that (a) the
aggregate principal amount of such Replacement Term Loans shall not exceed the
aggregate principal amount of such Refinanced Term Loans, (b) the Effective
Yield on such Replacement Term Loans shall not be higher than the Effective
Yield on such Refinanced Term Loans, (c) the Weighted Average Life to Maturity
of such Replacement Term Loans shall not be shorter than the Weighted Average
Life to Maturity of such Refinanced Term Loans at the time of such refinancing
(except to the extent of nominal amortization for periods where amortization has
been eliminated as a result of prepayment of the applicable Loans), and (d) all
other terms applicable to such Replacement Term Loans shall be substantially
identical to, or less favorable to the Lenders providing such Replacement Term
Loans than, those applicable to such Refinanced Term Loans, except to the extent
necessary to provide for covenants and other terms applicable to any period
after the latest final maturity of the Loans in effect immediately prior to such
refinancing.

 

In addition, notwithstanding anything to the contrary contained in this
Section 10.01, the Borrower, the Administrative Agent and each Lender agreeing
to provide Increase Revolving Credit Commitments, Increase B Term Loan
Commitments or Incremental Term Loan Commitments of a particular Series may, in
accordance with the provisions of Section 2.14, enter into an Incremental
Amendment without the consent of the Required Lenders, provided that, after the
execution and delivery by the Borrower, the Administrative Agent and each such
Lender of such Incremental Amendment, such Incremental Amendment may thereafter
only be modified in accordance with the requirements of this Section 10.01.

 

SECTION 10.02.                  Notices and Other Communications; Facsimile
Copies.

 

(a)                                 General.  Unless otherwise expressly
provided herein, all notices and other communications provided for hereunder or
under any other Loan Document shall be in writing (including by facsimile
transmission).  All such written notices shall be mailed, faxed or delivered to
the applicable address, facsimile number or electronic mail address, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(i)                                     if to the Borrower, the Administrative
Agent, an L/C Issuer or the Swing Line Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and

 

(ii)                                  if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire or to such

 

186

--------------------------------------------------------------------------------


 

other address, facsimile number, electronic mail address or telephone number as
shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the L/C Issuers and the Swing Line Lender.

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(c)), when delivered; provided that notices and other
communications to the Administrative Agent, the L/C Issuers and the Swing Line
Lender pursuant to Article 2 shall not be effective until actually received by
such Person.  In no event shall a voice mail message be effective as a notice,
communication or confirmation hereunder.

 

(b)                                 Effectiveness of Facsimile Documents and
Signatures.  Loan Documents may be transmitted and/or signed by facsimile.  The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on all Loan Parties, the Agents and the Lenders.

 

(c)                                  Reliance by Agents and Lenders.  The
Administrative Agent and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify each Agent-Related Person and each Lender
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower in
the absence of gross negligence or willful misconduct of such Agent-Related
Person or Lender (as determined by a final non-appealable judgment of a court of
competent jurisdiction).  All telephonic notices to the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

SECTION 10.03.                  No Waiver; Cumulative Remedies.  No failure by
any Lender or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by Law.

 

SECTION 10.04.                  Attorney Costs, Expenses and Taxes.  The
Borrower agrees (a) to pay or reimburse the Administrative Agent and the Joint
Lead Arrangers and the L/C Issuers for all reasonable out-of-pocket costs and
expenses incurred in connection with the preparation, negotiation, initial
syndication and execution of this Agreement and the other Loan Documents, and
any amendment, waiver, consent or other modification of the provisions hereof

 

187

--------------------------------------------------------------------------------


 

and thereof (whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs of Latham &
Watkins LLP, and (b) to pay or reimburse the Administrative Agent, each Joint
Lead Arranger, each L/C Issuer and each Lender for all out-of-pocket costs and
expenses, including Attorney Costs, incurred in connection with the enforcement
of any rights or remedies under this Agreement or the other Loan Documents
(including all such costs and expenses incurred during any legal proceeding,
including any proceeding under any Debtor Relief Law, and including all Attorney
Costs of counsel to the Administrative Agent).  The foregoing costs and expenses
shall include all reasonable search, filing, recording and title insurance
charges and fees and taxes related thereto, and other (reasonable, in the case
of the foregoing clause (a)) out-of-pocket expenses incurred by any Agent and
any Joint Lead Arranger, as applicable.  The agreements in this Section 10.04
shall survive the termination of the Aggregate Commitments and repayment of all
other Obligations.  All amounts due under this Section 10.04 shall be paid
within ten (10) Business Days of receipt by the Borrower of an invoice relating
thereto setting forth such expenses in reasonable detail.  If any Loan Party
fails to pay when due any costs, expenses or other amounts payable by it
hereunder or under any Loan Document, such amount may be paid on behalf of such
Loan Party by the Administrative Agent in its sole discretion.

 

SECTION 10.05.                  Indemnification by the Borrower.  Whether or not
the transactions contemplated hereby are consummated, the Borrower shall
indemnify and hold harmless each Agent-Related Person, each L/C Issuer, each
Joint Lead Arranger, each Syndication Agent, each Co-Documentation Agent, each
Lender and their respective Affiliates, directors, officers, employees, counsel,
agents, trustees, investment advisors and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(a) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
an L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (c) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Borrower, any Subsidiary or any other Loan Party, or
any Environmental Liability related in any way to the Borrower, any Subsidiary
or any other Loan Party, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements resulted from the gross negligence or willful misconduct of such
Indemnitee or of any Affiliate, director, officer,

 

188

--------------------------------------------------------------------------------


 

employee, counsel, agent or attorney-in-fact of such Indemnitee, in each case as
determined by a final, non-appealable judgment issued by a court of competent
jurisdiction.  No Indemnitee shall be liable for any damages arising from the
use by others of any information or other materials obtained through IntraLinks
or other similar information transmission systems in connection with this
Agreement, nor shall any Indemnitee or any Loan Party have any liability for any
special, punitive, indirect or consequential damages relating to this Agreement
or any other Loan Document or arising out of its activities in connection
herewith or therewith (whether before or after the Closing Date); provided that
nothing contained in this sentence shall limit the Loan Parties’ indemnification
obligations to the extent set forth hereinabove to the extent such special,
punitive, indirect or consequential damages are included in any third party
claim in connection with which such Indemnitee is entitled to indemnification
hereunder.  In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 10.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, members or creditors or an Indemnitee or any
other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents is consummated.  All amounts due under this
Section 10.05 shall be paid within ten (10) Business Days after demand therefor;
provided however, that such Indemnitee shall promptly refund such amount to the
extent that there is a final judicial or arbitral determination that such
Indemnitee was not entitled to indemnification or contribution rights with
respect to such payment pursuant to the express terms of this Section 10.05.  To
the extent that the undertakings to defend, indemnify, pay and hold harmless set
forth in this Section 10.05 may be unenforceable in whole or in part because
they are violative of any Law or public policy, the Borrower shall contribute
the maximum portion that it is permitted to pay and satisfy under applicable Law
to the payment and satisfaction of all Indemnified Liabilities incurred by any
Indemnitee.  The agreements in this Section 10.05 shall survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations.

 

SECTION 10.06.                  Payments Set Aside.  To the extent that any
payment by or on behalf of the Borrower is made to any Agent, any L/C Issuer or
any Lender, or any Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent,
such L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred and the Agents’, the L/C Issuer’s and the Lenders’
Liens, security interests, rights, powers and remedies under this Agreement and
each Loan Document shall continue in full force and effect, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent or L/C Issuer, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  In such event, each Loan Document shall be automatically reinstated (to
the extent that any Loan Document was terminated) and the Borrower shall take
(and shall cause each other

 

189

--------------------------------------------------------------------------------


 

Loan Party to take) such action as may be requested by the Administrative Agent,
the L/C Issuers and the Lenders to effect such reinstatement.

 

SECTION 10.07.                  Successors and Assigns.  (a) The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of Section 10.07(b), (ii) by way of participation in accordance with the
provisions of Section 10.07(e), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.07(g) or (iv) to an
SPC in accordance with the provisions of Section 10.07(h) (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
Section 10.07(e) and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees (other
than to Disqualified Institutions, natural Persons or a Defaulting Lender)
(“Assignees”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this Section 10.07(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

 

(A)                               the Borrower; provided that no consent of the
Borrower shall be required for an assignment (1) to a Lender, an Affiliate of a
Lender, an Approved Fund (excluding therefrom Disqualified Institutions), (2) of
funded Term Loans (excluding therefrom Disqualified Institutions) or (3) if an
Event of Default has occurred and is continuing, to any Assignee; provided
further, that the Borrower shall be deemed to have consented to an assignment
(other than an assignment to a Disqualified Institution) unless it shall object
thereto by written notice to the Administrative Agent within ten (10) days after
having received notice thereof;

 

(B)                               the Administrative Agent; provided that no
consent of the Administrative Agent shall be required for an assignment of any
Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund and no
consent of the Administrative Agent shall be required for an assignment to an
Agent or an Affiliate of an Agent;

 

(C)                               in the case of any assignment of any Revolving
Credit Commitment, each L/C Issuer at the time of such assignment; provided that
no consent of the L/C Issuers shall be required for any assignment to an Agent
or an Affiliate of an Agent; and

 

190

--------------------------------------------------------------------------------


 

(D)                               in the case of any assignment of any Revolving
Credit Commitment, the Swing Line Lender; provided that no consent of the Swing
Line Lender shall be required for any assignment to an Agent or an Affiliate of
an Agent.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment or Loans of any Class, the amount of
the Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 unless each of the Borrower and the Administrative Agent otherwise
consents; provided that (1) no such consent of the Borrower shall be required if
an Event of Default has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds, if
any;

 

(B)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption via an
electronic settlement system acceptable to the Administrative Agent (or, if
previously agreed with the Administrative Agent, manually), and shall pay to the
Administrative Agent a processing and recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Administrative Agent);

 

(C)                               the Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire; and

 

(D)                               none of (i) the Holding Companies, (ii) except
as provided in Section 10.07(l), any Station Permitted Assignee, (iii) the
Borrower, (iv) any Subsidiary of any Holding Company or the Borrower or (v) any
Person that has been denied an approval or a license, or otherwise found
unsuitable, under applicable Gaming Laws in any jurisdiction shall be an
Eligible Assignee; provided that no Person that is a Lender on the Closing Date
or an Affiliate of such Lender shall cease to be treated as an Eligible Assignee
by operation of preceding clause (ii) or (iv) for purposes of this Agreement.

 

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis.

 

(c)                                  Subject to acceptance and recording thereof
by the Administrative Agent pursuant to Section 10.07(d), from and after the
effective date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering

 

191

--------------------------------------------------------------------------------


 

all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment).  Upon
request, and the surrender by the assigning Lender of its Note, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this clause (c) shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.07(e).

 

(d)                                 The Administrative Agent, acting solely for
this purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and related interest amounts) of the
Loans, L/C Obligations (specifying the Unreimbursed Amounts), L/C Borrowings and
amounts due under Section 2.03, owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Agents and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower, any Agent and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

 

(e)                                  Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person or a Disqualified
Institution) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitments and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or the other Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 10.01
that directly affects such Participant.  Subject to Section 10.07(f), the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.07(c).  To the extent
permitted by applicable Law, each Participant also shall be entitled to the
benefits of Section 10.09 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.13 as though it were a Lender. 
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender

 

192

--------------------------------------------------------------------------------


 

shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(f)                                   A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
shall not be entitled to the benefits of Section 3.01 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 10.15 as though
it were a Lender.

 

(g)                                  Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(h)                                 Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof.  Each party hereto hereby agrees that
(i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including its obligations
under Section 3.01, 3.04 or 3.05), (ii) no SPC shall be liable for any indemnity
or similar payment obligation under this Agreement for which a Lender would be
liable, and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder.  The making of a Loan by
an SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender.  Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee of $3,500, assign all or any portion of its right to
receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis

 

193

--------------------------------------------------------------------------------


 

any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC.

 

(i)                                     Notwithstanding anything to the contrary
contained herein, (1) any Lender may in accordance with applicable Law create a
security interest in all or any portion of the Loans owing to it and the Note,
if any, held by it and (2) any Lender that is a Fund may create a security
interest in all or any portion of the Loans owing to it and the Note, if any,
held by it to the trustee for holders of obligations owed, or securities issued,
by such Fund as security for such obligations or securities; provided that
unless and until such trustee actually becomes a Lender in compliance with the
other provisions of this Section 10.07, (i) no such pledge shall release the
pledging Lender from any of its obligations under the Loan Documents and
(ii) such trustee shall not be entitled to exercise any of the rights of a
Lender under the Loan Documents even though such trustee may have acquired
ownership rights with respect to the pledged interest through foreclosure or
otherwise.

 

(j)                                    Notwithstanding anything to the contrary
contained herein, any L/C Issuer or the Swing Line Lender may, upon thirty
(30) days’ notice to the Borrower and the Lenders, resign as an L/C Issuer or
the Swing Line Lender, respectively; provided that on or prior to the expiration
of such 30-day period with respect to such resignation, the relevant L/C Issuer
or the Swing Line Lender shall have identified a successor L/C Issuer or Swing
Line Lender reasonably acceptable to the Borrower willing to accept its
appointment as successor L/C Issuer or Swing Line Lender, as applicable.  In the
event of any such resignation of an L/C Issuer or the Swing Line Lender, the
Borrower shall be entitled to appoint from among the Lenders willing to accept
such appointment a successor L/C Issuer or Swing Line Lender hereunder; provided
that no failure by the Borrower to appoint any such successor shall affect the
resignation of the relevant L/C Issuer or the Swing Line Lender, as the case may
be, except as expressly provided above.  If an L/C Issuer resigns as an L/C
Issuer, it shall retain all the rights and obligations of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)). 
If the Swing Line Lender resigns as Swing Line Lender, it shall retain all the
rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c).

 

(k)                                 Notwithstanding anything to the contrary
contained herein, no Assignee shall have recourse to the provisions of
Sections 3.01 and 3.05 if the condition upon which such recourse is based was in
existence at the time of the applicable assignment under this Section 10.07
(except to the extent that any Lender was entitled to the payment of additional
amounts or indemnification for Indemnified Taxes or Other Taxes under
Section 3.01 or the payment of compensation under Section 3.05, in each case, at
the time of such applicable assignment).

 

(l)                                     Subject to the conditions set forth in
Section 10.07(b), any Lender may assign all or a portion of its Term Loan
Commitments and Term Loans to a Station Permitted

 

194

--------------------------------------------------------------------------------


 

Assignee; provided that (i) no Default or Event of Default shall have occurred
and be continuing at the time of such assignment or would result therefrom,
(ii) such Station Permitted Assignee shall identify itself in writing as a
Station Permitted Assignee to the Administrative Agent and the counterparty in
the Term Loan assignment transaction, (iii) provide either (x) a representation
to the Administrative Agent to the effect that neither such Station Permitted
Assignee nor any of its directors or officers are in possession of any material
non-public information with respect to the business of any Holding Company, the
Borrower or any of their respective Subsidiaries, or (y) indicate in writing to
the Administrative Agent and the counterparty in the Term Loan assignment
transaction that such Station Permitted Assignee cannot make the representation
described in clause (x) above, and (iv) the aggregate principal amount of all
Term Loans held by Station Permitted Assignees, after giving effect to such
assignment, shall not exceed twenty percent (20%) of the aggregate principal
amount of Term Loans then outstanding.

 

(m)                             Notwithstanding anything to the contrary in this
Agreement or any other Loan Document, no Affiliated Lender shall have any right
to (i) attend (including by telephone) any meeting or discussions (or portion
thereof) involving any of the Agents or Lenders to which representatives of the
Loan Parties are not invited, or (ii) receive any information or materials
prepared by any of the Agents or Lenders or any communication by or among any of
the Agents or Lenders, except to the extent such information or materials have
been made available to any Loan Party or its representatives.

 

(n)                                 Notwithstanding anything in Section 10.01 or
the definition of “Required Lenders” to the contrary, for purposes of
determining whether the Required Lenders, all affected Lenders, all Lenders or
any percentage of Lenders have (i) consented (or not consented) to any
amendment, modification, waiver, consent or other action with respect to any of
the terms of any Loan Document or any departure by any Loan Party therefrom,
(ii) otherwise acted on any matter related to any Loan Document, or
(iii) directed or required the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any Loan
Document, an Affiliated Lender shall be deemed to have voted its interest as a
Lender without discretion in the same proportion as the allocation of voting
with respect to such matter by Lenders who are not Affiliated Lenders; provided
that no amendment, modification, waiver, consent or other action with respect to
any Loan Document shall deprive such Affiliated Lender of any payments to which
such Affiliated Lender is entitled under the Loan Documents without such
Affiliated Lender providing its consent; provided further that such Affiliated
Lender shall have the right to approve any amendment, modification, waiver or
consent of the type described in Section 10.01(a), (b), (c), (d), (e) or (f) of
this Agreement, in each case to the extent that such Affiliated Lender is
directly and adversely affected thereby in any material respect as compared to
other Lenders; and in furtherance of the foregoing, (x) the Affiliated Lender
agrees to execute and deliver any ballot or other instrument reasonably
requested by the Administrative Agent to evidence the voting of its interest as
a Lender in accordance with the provisions of this Section 10.07(n); provided
that if the Affiliated Lender fails to promptly execute such ballot or other
instrument such failure shall in no way prejudice any of the Administrative
Agents’ rights under this paragraph and (y) the Administrative Agent is hereby
appointed (such appointment being coupled with an interest) by the Affiliated
Lender as the Affiliated Lender’s attorney-in-fact, with full authority in the
place and stead of the Affiliated Lender and in the name of the Affiliated
Lender, from time to time in the Administrative Agent’s discretion to take any
action

 

195

--------------------------------------------------------------------------------


 

and to execute any ballot or other instrument that the Administrative Agent may
deem reasonably necessary to carry out the provisions of this Section 10.07(n).

 

(o)                                 Each Affiliated Lender, solely in its
capacity as a Lender, hereby agrees that such Affiliated Lender shall not bring
any claims, actions, suits or proceedings against any Agent or Lender in
connection with the Loans held by such Affiliated Lender or its rights and
obligations under this Agreement and the other Loan Documents, and each
Affiliated Lender, solely in its capacity as a Lender, hereby waives all such
claims and rights to bring such actions, suits and proceedings against the
Agents and the other Lenders.

 

(p)                                 Each Affiliated Lender, solely in its
capacity as a Lender, hereby further agrees that, if any Loan Party or
Restricted Subsidiary shall be subject to any voluntary or involuntary
proceeding commenced under any Debtor Relief Laws (“Bankruptcy Proceedings”):

 

(i)                                     such Affiliated Lender, solely in its
capacity as a Lender, shall not take any step or action in such Bankruptcy
Proceeding to object to, impede, or delay the exercise of any right or the
taking of any action by the Administrative Agent (or the taking of any action by
a third party that is supported by the Administrative Agent) in relation to such
Affiliated Lender’s claim with respect to its Loans (a “Claim”) (including,
without limitation, objecting to any debtor in possession financing, use of cash
collateral, grant of adequate protection, sale or disposition, compromise or
plan of reorganization or liquidation or similar scheme);

 

(ii)                                  with respect to any matter requiring the
vote of Lenders during the pendency of a Bankruptcy Proceeding (including,
without limitation, voting on any plan of reorganization or liquidation or
similar scheme), the Loans held by such Affiliated Lender (and any Claim with
respect thereto) shall be deemed to be voted in accordance with
Section 10.07(n) regardless of whether such Loans are separately classified in
any such plan or scheme from Loans held by non-Affiliated Lenders. In
furtherance of the foregoing, (x) the Affiliated Lender agrees to execute and
deliver any ballot or other instrument reasonably requested by the
Administrative Agent to evidence the voting of its interest as a Lender in
accordance with the provisions of this Section 10.07(p)(ii); provided that if
the Affiliated Lender fails to promptly execute such ballot or other instrument
such failure shall in no way prejudice any of the Administrative Agent’s rights
under this paragraph and (y) the Administrative Agent is hereby appointed (such
appointment being coupled with an interest) by the Affiliated Lender as the
Affiliated Lender’s attorney-in-fact, with full authority in the place and stead
of the Affiliated Lender and in the name of the Affiliated Lender, from time to
time in the Administrative Agent’s discretion to take any action and to execute
any ballot or other instrument that Administrative Agent may deem reasonably
necessary to carry out the provisions of this Section 10.07(p)(ii);

 

(iii)                               it shall not, without the prior written
consent of the Administrative Agent (as directed by the Required Lenders) as to
both form and substance, (1) file any motion or other application, objection,
joinder or other filing in connection with sections 362, 363, 364 and/or 506 of
the Bankruptcy Code (or any similar law, rule or provision

 

196

--------------------------------------------------------------------------------


 

under any applicable Debtor Relief Law) or in connection with any valuation
issues or (2) participate in or otherwise support the “priming” of any of the
Liens supporting the Obligations in connection with a proposed
debtor-in-possession facility or otherwise;

 

(iv)                              in connection with any (1) plan of
reorganization or liquidation or similar scheme or (2) distribution of cash or
property with respect to an asset sale supported by the Secured Parties (other
than the Affiliated Lenders) in any Bankruptcy Proceeding, such Affiliated
Lender, solely in its capacity as a Lender, shall not oppose in any way a
distribution of property or cash to other classes of claims or interests,
regardless of the amount of such distributions (if any) to such Affiliated
Lender.  In addition, and without limiting the foregoing, each Affiliated
Lender, solely in its capacity as a Lender, hereby:

 

(A)                               agrees that any purchase pursuant to any
credit bid by the Secured Parties (other than the Affiliated Lenders) under
section 363(k) of the Bankruptcy Code (or any similar law, rule or provision
under any applicable Debtor Relief Law) or otherwise shall have the effect of
discharging such Affiliated Lender’s liens, claims, encumbrances and interests
in the Collateral, and that title acquired pursuant to such credit bid shall be
acquired free and clear of any liens, claims, encumbrances or interests arising
under or by reason of the Obligations owed to the Affiliated Lenders or any Loan
Document, whether or not the court order approving the sale pursuant to such
credit bid expressly so provides;

 

(B)                               consents to the entry of an order approving
the sale of any or all of the Collateral in one or more transactions under
section 363 of the Bankruptcy Code (or any similar law, rule or provision under
any applicable Debtor Relief Law), whether for cash or other consideration,
including a credit bid by the Secured Parties (other than the Affiliated
Lenders) under section 363(k) of the Bankruptcy Code (or any similar law,
rule or provision under any applicable Debtor Relief Law) or otherwise, that
expressly provides that any lien, claim, encumbrance or interest is discharged
and title acquired pursuant to the sale is free and clear of any liens, claims,
or encumbrances held by the Affiliated Lenders arising under or by reason of the
Obligations or any Loan Document, provided that such sale is supported by the
Secured Parties (other than the Affiliated Lenders); and

 

(C)                               consents to the Secured Parties (other than
the Affiliated Lenders) credit bidding all or any portion of the Obligations
owed to the Affiliated Lenders in connection with any credit bid by such Secured
Parties under section 363(k) of the Bankruptcy Code (or any similar law, rule or
provision under any applicable Debtor Relief Law) or otherwise, which shall have
the effect of discharging the Affiliated Lenders’ liens, claims, encumbrances
and interests in the Collateral, and agree that title acquired by such Secured
Parties pursuant to such credit bid shall be acquired free and clear of any
liens, claims, encumbrances or interests arising under or by reason of the
Obligations owed to the Affiliated Lenders or any Loan Document, whether or not
the court order approving the sale pursuant to such credit bid expressly so
provides.

 

(q)                                 Section 10.07(n) and (p) shall not apply to
any Designated Lender.

 

197

--------------------------------------------------------------------------------


 

SECTION 10.08.                  Confidentiality.  Each of the Agents and the
Lenders agrees to use commercially reasonable efforts (equivalent to the efforts
each such Person applies to maintain the confidentiality of its own confidential
information) to maintain the confidentiality of the Information, except that
Information may be disclosed (a) to its Affiliates and its and its Affiliates’
directors, officers, employees, trustees, investment advisors and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any Governmental Authority; (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process; (d) to any other party to this Agreement; (e) subject to
an agreement containing provisions substantially the same as those of this
Section 10.08 (or as may otherwise be reasonably acceptable to the Borrower), to
any pledgee referred to in Section 10.07(g), counterparty to a Swap Contract,
Eligible Assignee of or Participant in, or any prospective Eligible Assignee of
or Participant in, any of its rights or obligations under this Agreement;
(f) with the written consent of the Borrower; (g) to the extent such Information
becomes publicly available other than as a result of a breach of this
Section 10.08; (h) to any Governmental Authority or examiner (including the
National Association of Insurance Commissioners or any other similar
organization) regulating any Agent or Lender or Affiliates of any Agent or
Lender; (i) in connection with the exercise of (or in preparation to exercise)
any remedies hereunder or under the other Loan Documents or any suit, action or
proceeding relating to the enforcement of its rights hereunder or thereunder; or
(j) to any rating agency when required by it (it being understood that, prior to
any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to the Loan Parties received by it
from such Lender).  In addition, the Agents and the Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, the Commitments, and
the Credit Extensions.  For the purposes of this Section 10.08, “Information”
means all information received from any Loan Party relating to any Loan Party or
its business, other than any such information that is publicly available to any
Agent or any Lender prior to disclosure by any Loan Party other than as a result
of a breach of this Section 10.08; provided that, in the case of information
received from a Loan Party after the date hereof, such information (i) is
clearly identified at the time of delivery as confidential or (ii) is delivered
pursuant to Section 6.01, 6.02 or 6.03.

 

SECTION 10.09.                  Setoff.  (a) In addition to any rights and
remedies of the Agents and the Lenders provided by Law, upon the occurrence and
during the continuance of any Event of Default, each Agent, each Lender and
their respective Affiliates is authorized at any time and from time to time,
without prior notice to the Borrower or any other Loan Party, any such notice
being waived by the Borrower (on its own behalf and on behalf of each Loan Party
and its Subsidiaries) to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other Indebtedness at any time
owing by, such Agent, such Lender or their respective Affiliates to or for the
credit or the account of the respective Loan Parties and their Subsidiaries
against any and all Obligations owing to such Agent, such Lender or their
respective Affiliates hereunder or under any other Loan Document, now or
hereafter existing, irrespective of whether or not such Agent or such Lender or
Affiliate shall have made demand under this Agreement or

 

198

--------------------------------------------------------------------------------


 

any other Loan Document and although such Obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
deposit or Indebtedness; provided that any recovery by any Agent, any Lender or
their respective Affiliates pursuant to its setoff rights under this
Section 10.09 is subject to the provisions of Section 8.03.  Each Lender agrees
promptly to notify the Borrower and each Agent after any such set off and
application made by such Lender; provided that, the failure to give such notice
shall not affect the validity of such setoff and application.  The rights of
each Agent and each Lender under this Section 10.09 are in addition to other
rights and remedies (including other rights of setoff) that such Agent and such
Lender may have.

 

(b)                                 NOTWITHSTANDING THE FOREGOING
SUBSECTION (a), AT ANY TIME THAT THE LOANS OR ANY OTHER OBLIGATION SHALL BE
SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA OR IN NEVADA, NO LENDER OR AGENT
SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR TAKE ANY COURT OR
ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF
THIS AGREEMENT OR ANY NOTE UNLESS IT IS TAKEN WITH THE CONSENT OF THE REQUIRED
LENDERS OR, TO THE EXTENT REQUIRED BY SECTION 10.01 OF THIS AGREEMENT, ALL OF
THE LENDERS, OR APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT, IF SUCH SETOFF
OR ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO SECTIONS 580a, 580b, 580d
AND 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION 2924 OF THE
CALIFORNIA CIVIL CODE, IF APPLICABLE, SECTION 40.430 OF THE NEVADA REVISED
STATUTES OR OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY, OR
ENFORCEABILITY OF THE LIENS GRANTED TO THE ADMINISTRATIVE AGENT PURSUANT TO THE
COLLATERAL DOCUMENTS OR THE ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS
HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY LENDER OR AGENT OF ANY SUCH RIGHT
WITHOUT OBTAINING SUCH CONSENT OF THE REQUIRED LENDERS OR THE ADMINISTRATIVE
AGENT SHALL BE NULL AND VOID.  THIS SUBSECTION (b) SHALL BE SOLELY FOR THE
BENEFIT OF EACH OF THE LENDERS AND THE ADMINISTRATIVE AGENT HEREUNDER.

 

SECTION 10.10.                  Interest Rate Limitation.  Notwithstanding
anything to the contrary contained in any Loan Document, the interest paid or
agreed to be paid under the Loan Documents (collectively, the “Charges”) shall
not exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”).  If any Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by an Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.  To the extent
permitted by applicable Law, the interest and other Charges that would have been
payable in respect of such Loan but were not payable as a result of the
operation of this Section 10.10 shall be cumulated and the interest and

 

199

--------------------------------------------------------------------------------


 

Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Rate to the date of
repayment, shall have been received by such Lender.  Thereafter, interest
hereunder shall be paid at the rate(s) of interest and in the manner provided in
this Agreement, unless and until the rate of interest again exceeds the Maximum
Rate, and at that time this Section 10.10 shall again apply.  In no event shall
the total interest received by any Lender pursuant to the terms hereof exceed
the amount that such Lender could lawfully have received had the interest due
hereunder been calculated for the full term hereof at the Maximum Rate.  If the
Maximum Rate is calculated pursuant to this Section 10.10, such interest shall
be calculated at a daily rate equal to the Maximum Rate divided by the number of
days in the year in which such calculation is made.  If, notwithstanding the
provisions of this Section 10.10, a court of competent jurisdiction shall
finally determine that a Lender has received interest hereunder in excess of the
Maximum Rate, the Administrative Agent shall, to the extent permitted by
applicable Law, promptly apply such excess in the order specified in this
Agreement and thereafter shall refund any excess to the Borrower or as a court
of competent jurisdiction may otherwise order.

 

SECTION 10.11.                  Counterparts.  This Agreement and each other
Loan Document may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.  Delivery by telecopier of an executed counterpart of a
signature page to this Agreement and each other Loan Document shall be effective
as delivery of an original executed counterpart of this Agreement and such other
Loan Document.  The Agents may also require that any such documents and
signatures delivered by telecopier be confirmed by a manually signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by telecopier.

 

SECTION 10.12.                  Integration.  This Agreement, together with the
other Loan Documents, comprises the complete and integrated agreement of the
parties on the subject matter hereof and thereof and supersedes all prior
agreements, written or oral, on such subject matter.  In the event of any
conflict between the provisions of this Agreement and those of any other Loan
Document, the provisions of this Agreement shall control; provided that the
inclusion of supplemental rights or remedies in favor of the Agents or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement.  Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

 

SECTION 10.13.                  Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied (other than Obligations
under Secured Hedge Agreements, Cash Management Obligations or contingent
indemnification obligations, in any such case, not then

 

200

--------------------------------------------------------------------------------


 

due and payable) or any Letter of Credit or Revolving Credit Commitment shall
remain outstanding.

 

SECTION 10.14.                  Severability.  If any provision of this
Agreement or the other Loan Documents is held to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining
provisions of this Agreement and the other Loan Documents shall not be affected
or impaired thereby.  The invalidity of a provision in a particular jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.

 

SECTION 10.15.                  Tax Forms.  (a)  Any Lender that is entitled to
an exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 10.15(b)(i) through (iii) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(b) Without limiting the foregoing:

 

(i)  Each Lender and each Agent that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code (each, a “Foreign Lender”) shall, to
the extent it is legally entitled to do so and if not previously delivered,
deliver to the Borrower and the Administrative Agent, on or prior to the date
which is ten (10) Business Days after the Closing Date (or upon accepting an
assignment of an interest herein), two duly signed, properly completed copies of
either IRS Form W-8BEN, IRS Form W-8ECI or W-8IMY (and any applicable
attachments thereto), or any successors thereto,  relating to an exemption from,
or reduction of, United States withholding tax on all payments to be made to
such Foreign Lender by the Borrower or any other Loan Party pursuant to this
Agreement or any other Loan Document or in the case of a Foreign Lender claiming
such an exemption under Section 881(c) of the Code, IRS Form W-8BEN and a
certificate that establishes in writing to the Borrower and the Administrative
Agent that such Foreign Lender is not (i) a “bank” as defined in
Section 881(c)(3)(A) of the Code, (ii) a 10-percent stockholder within the
meaning of Section 871(h)(3)(B) of the Code, or (iii) a controlled foreign
corporation related to the Borrower within the meaning of Section 864(d) of the
Code.  Thereafter, each such Foreign Lender to the extent it is legally entitled
to do so shall promptly submit to the Borrower and the Administrative Agent such
additional duly completed and signed copies of one or more of such forms or
certificates (or such successor forms or certificates as shall be adopted from
time to time by the relevant United States taxing authorities), in each case,
(1) on or before the date that any such

 

201

--------------------------------------------------------------------------------


 

form, certificate or other evidence expires or becomes obsolete, (2) after the
occurrence of any event requiring a change in the most recent form, certificate
or evidence previously delivered by it to the Borrower and the Administrative
Agent and (3) from time to time thereafter if reasonably requested by the
Borrower or the Administrative Agent or, in each case, promptly notify the
Borrower and the Administrative Agent of its inability to do so.

 

(ii) Each Lender and each Agent that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code (each, a “U.S. Lender”) shall, if not
previously delivered, deliver to the Administrative Agent and the Borrower two
duly signed, properly completed copies of IRS Form W-9 on or prior to the
Closing Date (or on or prior to the date it becomes a party to this Agreement),
certifying that such U.S. Lender is entitled to an exemption from United States
backup withholding tax, or any successor form.  If such U.S. Lender fails to
deliver such forms, then the Administrative Agent may withhold from any payment
to such U.S. Lender an amount equivalent to the applicable backup withholding
tax imposed by the Code.

 

(iii)  If a payment made to a Lender under any Loan Document would be subject to
FATCA if such Lender were to fail to comply with the applicable reporting
requirements thereof (including those contained in Section 1471(b) or 1472(b) of
the Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (iii), FATCA
shall include any amendments made to FATCA after the date of this Agreement.

 

(iv)  Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

 

SECTION 10.16.                  Governing Law.  (a) THIS AGREEMENT AND EACH
OTHER LOAN DOCUMENT (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED THEREIN) SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING ARISING UNDER
ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED

 

202

--------------------------------------------------------------------------------


 

THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, THE BORROWER, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS. 
THE BORROWER, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

 

(c)                                  NOTWITHSTANDING THE FOREGOING PROVISIONS OF
THIS SECTION 10.16, NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE
AGENTS, THE JOINT LEAD ARRANGERS, THE L/C ISSUER OR ANY LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS AGAINST THE BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY OF THEIR
PROPERTIES OR ASSETS IN THE COURTS OF ANY JURISDICTION.

 

SECTION 10.17.                  Waiver of Right to Trial by Jury.  EACH PARTY TO
THIS AGREEMENT HEREBY EXPRESSLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE
OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

SECTION 10.18.                  Binding Effect.  This Agreement shall become
effective when it shall have been executed by each party hereto and thereafter
shall be binding upon and inure to the benefit of the Borrower, each Agent and
each Lender and their respective successors and assigns, except that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders.

 

SECTION 10.19.                  Lender Action.  Each Lender agrees that it shall
not take or institute any actions or proceedings, judicial or otherwise, for any
right or remedy against any Loan Party or any other obligor under any of the
Loan Documents or the Secured Hedge Agreements or (with respect to the exercise
of rights against the collateral) documentation of Cash Management Obligations
(including the exercise of any right of setoff, rights on account of

 

203

--------------------------------------------------------------------------------


 

any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, without
the prior written consent of the Administrative Agent.  The provisions of this
Section 10.19 are for the sole benefit of the Agents and Lenders and shall not
afford any right to, or constitute a defense available to, any Loan Party.

 

SECTION 10.20.                  Acknowledgments.  The Borrower hereby
acknowledges that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;

 

(b)                                 no Agent, Joint Lead Arranger or Lender has
any fiduciary relationship with or duty to the Borrower or any other Loan Party
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Agents, the Joint Lead Arrangers and
the Lenders, on one hand, and the Borrower and the other Loan Parties, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Agents, the Joint Lead Arrangers and the Lenders
or among the Borrower, the other Loan Parties and the Lenders.

 

The amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and, subject to Section 10.19, each Lender shall be entitled
to protect and enforce its rights arising out hereof and it shall not be
necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.

 

SECTION 10.21.                  USA Patriot Act.  Each Lender hereby notifies
the Borrower that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with the Patriot Act.

 

SECTION 10.22.                  Gaming Authorities and Liquor Authorities.  This
Agreement and the other Loan Documents are subject to all applicable Gaming Laws
and the Liquor Laws.  Without limiting the foregoing, the Agents and the Lenders
acknowledge that rights, remedies and powers in or under the Loan Documents may
be exercised only to the extent that the exercise thereof does not violate any
applicable provisions of the Gaming Laws and the Liquor Laws and only to the
extent that any required approvals (including prior approvals) are obtained from
the requisite Gaming Authorities and the Liquor Authorities.  Each of the
Agents, the Joint Lead Arrangers and Lenders agrees to cooperate with the
applicable Gaming Authorities and Liquor Authorities in connection with the
administration of their regulatory jurisdiction over the Borrower and the other
Loan Parties, including to the extent not inconsistent with the internal
policies of such Agent, Joint Lead Arranger or Lender and any applicable legal
or regulatory restrictions, the provision of such documents or other information
as may be requested by any such Gaming Authorities or Liquor Authorities
relating to the Agents, the Joint

 

204

--------------------------------------------------------------------------------


 

Lead Arrangers, any of the Lenders or the Borrower or any other Loan Party, or
the Loan Documents.  Notwithstanding any other provision of this Agreement, the
Borrower expressly authorizes, and will cause each other Loan Party to
authorize, each Agent, each Joint Lead Arranger and each Lender to cooperate
with the applicable Gaming Authorities and Liquor Authorities as described
above.

 

SECTION 10.23.                  Certain Matters Affecting Lenders.  (a) If any
Gaming Authority shall determine that any Lender does not meet suitability
standards prescribed under applicable Gaming Laws (a “Unsuitable Lender”), the
Administrative Agent shall have the right (but not the duty) to cause such
Unsuitable Lender (and such Unsuitable Lender hereby irrevocably agrees) to
assign its outstanding Loans and its Commitments, if any, in full to one or more
Eligible Assignees (each, a “Substitute Lender”) in accordance with the
provisions of Section 10.07 and the Unsuitable Lender shall pay any fees payable
thereunder in connection with such assignment; provided (1) on the date of such
assignment, the Substitute Lender shall pay to the Unsuitable Lender an amount
equal to the sum of (A) an amount equal to the principal of, and all accrued
interest on, all outstanding Loans of the Unsuitable Lender, (B) an amount equal
to all Unreimbursed Amounts and participations that have been funded by such
Unsuitable Lender, together with all then unpaid interest with respect thereto
at such time and (C) an amount equal to all accrued, but theretofore unpaid fees
owing to such Unsuitable Lender; and (2) on the date of such assignment, the
Borrower shall pay any amounts payable to such Unsuitable Lender pursuant to
Article III or otherwise as if it were a prepayment.  The Borrower shall bear
the costs and expenses of any Lender required by any Gaming Authorities to file
an application for a finding of suitability in connection with the investigation
of an application by the Borrower or the other Loan Parties for a license to
operate a gaming establishment.

 

(b)                                 Notwithstanding the provisions of
Section 10.23(a), if any Lender becomes a Unsuitable Lender, and if the
Administrative Agent fails to find a Substitute Lender pursuant to
Section 10.23(a) within any time period specified by the appropriate Gaming
Authority for the withdrawal of a Unsuitable Lender (the “Withdrawal Period”),
the Borrower shall immediately prepay in full the Outstanding Amount of all
B Term Loans, Incremental Term Loans and Revolving Credit Exposure of such
Unsuitable Lender, together with all unpaid fees owing to such Unsuitable Lender
pursuant to Section 2.09 and any amounts payable to such Unsuitable Lender
pursuant to Article III or otherwise as if it were a prepayment and, in each
case where applicable, with accrued interest thereon to the earlier of (x) the
date of payment or (y) the last day of the applicable Withdrawal Period.  Upon
the prepayment of all amounts owing to any Unsuitable Lender and the termination
of such Unsuitable Lender’s Commitments, if any (whether pursuant to
Section 10.23(a) or 10.23(b)), such Unsuitable Lender shall no longer constitute
a “Lender” for purposes hereof; provided any rights of such Unsuitable Lender to
indemnification hereunder shall survive as to such Unsuitable Lender.

 

SECTION 10.24.                  The Platform.  THE PLATFORM IS PROVIDED “AS IS”
AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-

 

205

--------------------------------------------------------------------------------


 

INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent, any Joint Lead
Arranger or any of their respective Affiliates, directors, officers, employees,
counsel, agents, trustees, investment advisors and attorneys-in-fact
(collectively, the “Agent Parties”) have any liability to any Holding Company,
the Borrower, any other Loan Party, any Lender, any L/C Issuer or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided however, that in no event shall any Agent Party have
any liability to any Holding Company, the Borrower, any other Loan Party, any
Lender, any L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

SECTION 10.25.                  Qualified IPO.  Notwithstanding anything to the
contrary in this Agreement, from and after the occurrence of a Qualified IPO by
the Borrower, (i) the Holding Companies shall no longer constitute Loan Parties
or be required to provide any collateral security for the Obligations and
(ii) all covenants and obligations under the Loan Documents applicable to the
Holding Companies shall cease to apply with respect to the Holding Companies.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

206

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

STATION CASINOS LLC

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

 

Name: Thomas M. Friel

 

 

Title: Executive Vice President

 

[Signature page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG CAYMAN

 

ISLANDS BRANCH, as Administrative Agent

 

 

 

 

 

By:

/s/ Mary Kay Coyle

 

 

Name: Mary Kay Coyle

 

 

Title: Managing Director

 

 

 

By:

/s/ Dusan Lazarov

 

 

Name: Dusan Lazarov

 

 

Title: Director

 

[Signature page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as L/C Issuer

 

 

 

 

 

By:

/s/ Mary Kay Coyle

 

 

Name: Mary Kay Coyle

 

 

Title: Managing Director

 

 

 

By:

/s/ Dusan Lazarov

 

 

Name: Dusan Lazarov

 

 

Title: Director

 

[Signature page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK SECURITIES INC., as Joint Lead Arranger and Joint Book Runner

 

 

 

 

 

By:

/s/ Nikko Hayes

 

 

Name: Nikko Hayes

 

 

Title: Managing Director

 

 

 

By:

/s/ Christopher Blum

 

 

Name: Christopher Blum

 

 

Title: Managing Director

 

[Signature page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Joint Lead Arranger,
Joint Book Runner and Syndication Agent

 

 

 

 

 

By:

/s/ Dan Kelly

 

 

Name: Dan Kelly

 

 

Title: Managing Director

 

[Signature page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

J.P. MORGAN SECURITIES LLC, as Joint Lead Arranger, Joint Book Runner and
Co-Documentation Agent

 

 

 

 

 

By:

/s/ Kenneth A. Lang

 

 

Name: Kenneth A. Lang

 

 

Title: Managing Director

 

[Signature page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE SECURITIES (USA) LLC, as Joint Lead Arranger, Joint Book Runner
and Co-Documentation Agent

 

 

 

 

 

By:

/s/ Dean Decker

 

 

Name: Dean Decker

 

 

Title: Managing Director

 

[Signature page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS LENDING PARTNERS LLC, as Joint Lead Arranger, Joint Book Runner
and Co-Documentation Agent

 

 

 

 

 

By:

/s/ Mark Walton

 

 

Name: Mark Walton

 

 

Title: Authorized Signatory

 

[Signature page to Credit Agreement]

 

--------------------------------------------------------------------------------